Exhibit 10.1

 

EXECUTION VERSION

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LTD.,
as Issuer,

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LLC,
as Co-Issuer,

 

ARBOR REALTY SR, INC.,
as Advancing Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee, Paying Agent, Calculation Agent, Transfer Agent,
Custodial Securities Intermediary, Backup Advancing Agent and Notes Registrar,

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
as Custodian

 

INDENTURE

 

Dated as of June 14, 2018

 

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

3

 

 

Section 1.1

Definitions

3

Section 1.2

Assumptions as to Assets

48

Section 1.3

Interest Calculation Convention

50

Section 1.4

Rounding Convention

50

 

 

 

ARTICLE 2 THE NOTES

50

 

 

Section 2.1

Forms Generally

50

Section 2.2

Forms of Notes and Certificate of Authentication

50

Section 2.3

Authorized Amount; Stated Maturity Date; and Denominations

52

Section 2.4

Execution, Authentication, Delivery and Dating

52

Section 2.5

Registration, Registration of Transfer and Exchange

53

Section 2.6

Mutilated, Defaced, Destroyed, Lost or Stolen Note

61

Section 2.7

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

62

Section 2.8

Persons Deemed Owners

68

Section 2.9

Cancellation

68

Section 2.10

Global Securities; Definitive Notes; Temporary Notes

69

Section 2.11

U.S. Tax Treatment of Notes and the Issuer

71

Section 2.12

Authenticating Agents

71

Section 2.13

Forced Sale on Failure to Comply with Restrictions

72

Section 2.14

No Gross Up

73

Section 2.15

U.S. Credit Risk Retention

73

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

73

 

 

Section 3.1

General Provisions

73

Section 3.2

Security for Notes

76

Section 3.3

Transfer of Assets

78

 

 

 

ARTICLE 4 SATISFACTION AND DISCHARGE

85

 

 

Section 4.1

Satisfaction and Discharge of Indenture

85

Section 4.2

Application of Amounts held in Trust

87

Section 4.3

Repayment of Amounts Held by Paying Agent

87

Section 4.4

Limitation on Obligation to Incur Company Administrative Expenses

87

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 REMEDIES

88

 

 

Section 5.1

Events of Default

88

Section 5.2

Acceleration of Maturity; Rescission and Annulment

90

Section 5.3

Collection of Indebtedness and Suits for Enforcement by Trustee

92

Section 5.4

Remedies

95

Section 5.5

Preservation of Assets

97

Section 5.6

Trustee May Enforce Claims Without Possession of Notes

98

Section 5.7

Application of Amounts Collected

98

Section 5.8

Limitation on Suits

99

Section 5.9

Unconditional Rights of Noteholders to Receive Principal and Interest

99

Section 5.10

Restoration of Rights and Remedies

100

Section 5.11

Rights and Remedies Cumulative

100

Section 5.12

Delay or Omission Not Waiver

100

Section 5.13

Control by the Controlling Class

100

Section 5.14

Waiver of Past Defaults

101

Section 5.15

Undertaking for Costs

101

Section 5.16

Waiver of Stay or Extension Laws

102

Section 5.17

Sale of Assets

102

Section 5.18

Action on the Notes

103

 

 

 

ARTICLE 6 THE TRUSTEE AND THE CUSTODIAN

103

 

 

Section 6.1

Certain Duties and Responsibilities

103

Section 6.2

Notice of Default

105

Section 6.3

Certain Rights of Trustee

106

Section 6.4

Not Responsible for Recitals or Issuance of Notes

108

Section 6.5

May Hold Notes

108

Section 6.6

Amounts Held in Trust

109

Section 6.7

Compensation and Reimbursement

109

Section 6.8

Corporate Trustee Required; Eligibility

110

Section 6.9

Resignation and Removal; Appointment of Successor

111

Section 6.10

Acceptance of Appointment by Successor

112

Section 6.11

Merger, Conversion, Consolidation or Succession to Business of Trustee (or
Custodian)

113

Section 6.12

Co-Trustees and Separate Trustee

113

Section 6.13

Certain Duties of Trustee Related to Delayed Payment of Proceeds

114

Section 6.14

Representations and Warranties of the Trustee

115

Section 6.15

Requests for Consents

116

Section 6.16

Withholding

116

 

 

 

ARTICLE 7 COVENANTS

116

 

 

Section 7.1

Payment of Principal and Interest

116

Section 7.2

Maintenance of Office or Agency

117

Section 7.3

Amounts for Note Payments to be Held in Trust

117

 

ii

--------------------------------------------------------------------------------


 

Section 7.4

Existence of the Issuer and Co-Issuer

120

Section 7.5

Protection of Assets

121

Section 7.6

Notice of Any Amendments

123

Section 7.7

Performance of Obligations

123

Section 7.8

Negative Covenants

124

Section 7.9

Statement as to Compliance

126

Section 7.10

Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms

126

Section 7.11

Successor Substituted

129

Section 7.12

No Other Business

130

Section 7.13

Reporting

130

Section 7.14

Calculation Agent

130

Section 7.15

REIT Status

131

Section 7.16

Permitted Subsidiaries

132

Section 7.17

Repurchase Requests

133

Section 7.18

Purchase of Ramp-Up Mortgage Assets

134

Section 7.19

Ramp-Up Completion Date Actions

134

 

 

 

ARTICLE 8 SUPPLEMENTAL INDENTURES

135

 

 

Section 8.1

Supplemental Indentures Without Consent of Securityholders

135

Section 8.2

Supplemental Indentures with Consent of Securityholders

139

Section 8.3

Execution of Supplemental Indentures

141

Section 8.4

Effect of Supplemental Indentures

142

Section 8.5

Reference in Notes to Supplemental Indentures

142

 

 

 

ARTICLE 9 REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

142

 

 

Section 9.1

Clean-up Call; Tax Redemption and Optional Redemption

142

Section 9.2

Notice of Redemption

143

Section 9.3

Notice of Redemption or Maturity by the Issuer

144

Section 9.4

Notes Payable on Redemption Date

144

Section 9.5

Mandatory Redemption

145

 

 

 

ARTICLE 10 ACCOUNTS, ACCOUNTINGS AND RELEASES

145

 

 

Section 10.1

Collection of Amounts; Custodial Account

145

Section 10.2

Collection Accounts

146

Section 10.3

Payment Account

148

Section 10.4

Unused Proceeds Account

149

Section 10.5

[Reserved]

149

Section 10.6

RDD Funding Account

149

Section 10.7

Expense Account

150

Section 10.8

[Reserved]

151

Section 10.9

Interest Advances

151

Section 10.10

Reports by Parties

154

 

iii

--------------------------------------------------------------------------------


 

Section 10.11

Reports; Accountings

155

Section 10.12

Release of Mortgage Assets; Release of Assets

162

Section 10.13

Reports by Independent Accountants

163

Section 10.14

Reports to Rating Agencies

164

Section 10.15

Certain Procedures

164

 

 

 

ARTICLE 11 APPLICATION OF AMOUNTS

165

 

 

Section 11.1

Disbursements of Amounts from Payment Account

165

Section 11.2

Securities Accounts

170

 

 

 

ARTICLE 12 SALE OF MORTGAGE ASSETS

171

 

 

Section 12.1

Sales of Mortgage Assets

171

Section 12.2

Reinvestment Mortgage Assets

173

Section 12.3

Conditions Applicable to all Transactions Involving Sale or Grant

174

Section 12.4

Modifications to Moody’s Tests

175

 

 

 

ARTICLE 13 SECURITYHOLDERS’ RELATIONS

175

 

 

Section 13.1

Subordination

175

Section 13.2

Standard of Conduct

179

Section 13.3

Information Regarding Holders

179

 

 

 

ARTICLE 14 MISCELLANEOUS

179

 

 

Section 14.1

Form of Documents Delivered to the Trustee

179

Section 14.2

Acts of Securityholders

180

Section 14.3

Notices, etc., to the Trustee, the Issuer, the Co-Issuer, the Advancing Agent,
the Collateral Manager, the Placement Agent and the Rating Agencies

181

Section 14.4

Notices to Noteholders; Waiver

182

Section 14.5

Effect of Headings and Table of Contents

183

Section 14.6

Successors and Assigns

183

Section 14.7

Severability

183

Section 14.8

Benefits of Indenture

183

Section 14.9

Governing Law

184

Section 14.10

Submission to Jurisdiction

184

Section 14.11

Counterparts

184

Section 14.12

Liability of Co-Issuers

184

Section 14.13

17g-5 Information

185

Section 14.14

Rating Agency Condition

186

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 15 ASSIGNMENT OF MORTGAGE ASSET PURCHASE AGREEMENTS AND LOAN MANAGEMENT
AGREEMENT

186

 

 

Section 15.1

Assignment of Mortgage Asset Purchase Agreements and the Collateral Management
Agreement

186

 

 

 

ARTICLE 16 CURE RIGHTS; PURCHASE RIGHTS; RAMP-UP MORTGAGE ASSETS AND
REINVESTMENT MORTGAGE ASSETS

188

 

 

Section 16.1

Reserved

188

Section 16.2

Mortgage Asset Purchase Agreements

188

Section 16.3

Representations and Warranties Related to Ramp-Up Mortgage Assets and
Reinvestment Mortgage Assets

189

Section 16.4

Operating Advisor

189

Section 16.5

Purchase Right; Holder of a Majority of the Preferred Shares

189

 

 

 

ARTICLE 17 ADVANCING AGENT

190

 

 

Section 17.1

Liability of the Advancing Agent

190

Section 17.2

Merger or Consolidation of the Advancing Agent

190

Section 17.3

Limitation on Liability of the Advancing Agent and Others

191

Section 17.4

Representations and Warranties of the Advancing Agent

191

Section 17.5

Resignation and Removal; Appointment of Successor

192

Section 17.6

Acceptance of Appointment by Successor Advancing Agent

193

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule A

Initial Mortgage Assets

 

 

Schedule B

LIBOR

 

 

Schedule C

List of Authorized Officers of Collateral Manager

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A-1

Form of Class A Senior Secured Floating

 

 

 

Rate Note (Global Security)

 

 

Exhibit A-2

Form of Class A Senior Secured Floating

 

 

 

Rate Note (Definitive Note)

 

 

Exhibit A-S-1

Form of Class A-S Senior Secured Floating

 

 

 

Rate Note (Global Security)

 

 

Exhibit A-S-2

Form of Class A-S Senior Secured Floating

 

 

 

Rate Note (Definitive Note)

 

 

Exhibit B-1

Form of Class B Secured Floating

 

 

 

Rate Note (Global Security)

 

 

Exhibit B-2

Form of Class B Secured Floating

 

 

 

Rate Note (Definitive Note)

 

 

v

--------------------------------------------------------------------------------


 

 

Exhibit C-1

Form of Class C Secured Floating

 

 

 

Rate Note (Global Security)

 

 

Exhibit C-2

Form of Class C Secured Floating

 

 

 

Rate Note (Definitive Note)

 

 

Exhibit D-1

Form of Class D Secured Floating

 

 

 

Rate Note (Global Security)

 

 

Exhibit D-2

Form of Class D Secured Floating

 

 

 

Rate Note (Definitive Note)

 

 

Exhibit E-1

Form of Class E Floating

 

 

 

Rate Note (Global Security)

 

 

Exhibit E-2

Form of Class E Floating

 

 

 

Rate Note (Definitive Note)

 

 

Exhibit F-1

Form of Class F Floating

 

 

 

Rate Note (Global Security)

 

 

Exhibit F-2

Form of Class F Floating

 

 

 

Rate Note (Definitive Note)

 

 

Exhibit G-1

Form of Transfer Certificate — Regulation S Global Security

 

 

Exhibit G-2

Form of Transfer Certificate — Rule 144A Global Security

 

 

Exhibit G-3

Form of Transfer Certificate — Definitive Note

 

 

Exhibit H

Form of Closing Document Checklist Regarding the Mortgage Asset File

 

 

Exhibit I

Form of Trust Receipt

 

 

Exhibit J

Form of Request for Release

 

 

Exhibit K

Form of NRSRO Certification

 

 

Exhibit L

Form of Representations and Warranties for Mortgage Assets

 

 

Exhibit M

Form of Online Market Data Provider Certification

 

 

vi

--------------------------------------------------------------------------------


 

INDENTURE, dated as of June 14, 2018, by and among ARBOR REALTY COMMERCIAL REAL
ESTATE NOTES 2018-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”), ARBOR REALTY
COMMERCIAL REAL ESTATE NOTES 2018-FL1, LLC, a limited liability company formed
under the laws of Delaware (the “Co-Issuer”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as trustee (herein, together with its permitted
successors and assigns in the trusts hereunder, the “Trustee”), paying agent,
calculation agent, transfer agent, custodial securities intermediary, backup
advancing agent and notes registrar, U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as custodian and ARBOR REALTY SR, INC. (including any
successor by merger, the “Arbor Parent”), a Maryland corporation, as advancing
agent (herein, together with its permitted successors and assigns in the trusts
hereunder, the “Advancing Agent”).

 

PRELIMINARY STATEMENT

 

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture. 
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties.  The Issuer, the Co-Issuer, U.S.
Bank National Association, in all of its capacities, and the Advancing Agent are
entering into this Indenture, and the Trustee is accepting the trusts created
hereby, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising:

 

(a)                                 the Mortgage Assets listed in the Schedule
of Initial Mortgage Assets which the Issuer purchases on the Closing Date and
causes to be delivered to the Trustee (directly or through an agent or bailee)
herewith, all payments thereon or with respect thereto and all Mortgage Assets
which are delivered to the Trustee (directly or through an agent or bailee)
after the Closing Date pursuant to the terms hereof (including all Ramp-Up
Mortgage Assets and Reinvestment Mortgage Assets) and all payments thereon or
with respect thereto,

 

(b)                                 the Collection Accounts, the Payment
Account, the Expense Account, the Unused Proceeds Account, the RDD Funding
Account, the Custodial Account and the related security entitlements and all
income from the investment of funds in any of the foregoing at any time credited
to any of the foregoing accounts,

 

(c)                                  the Eligible Investments,

 

1

--------------------------------------------------------------------------------


 

(d)                                 the rights of the Issuer under the
Collateral Management Agreement, each Mortgage Asset Purchase Agreement
(including any Mortgage Asset Purchase Agreement entered into after the Closing
Date), the Company Administration Agreement, the Registered Office Agreement,
the AML Services Agreement and the Servicing Agreement,

 

(e)                                  all amounts delivered to the Trustee (or
its bailee) (directly or through a securities intermediary),

 

(f)                                   all other investment property, instruments
and general intangibles in which the Issuer has an interest, other than the
Excepted Assets,

 

(g)                                  the Issuer’s ownership interest in, and
rights to, all Permitted Subsidiaries and

 

(h)                                 all proceeds with respect to the foregoing
clauses (a) through (g).

 

The collateral described in the foregoing clauses (a) through (h), with the
exception of any Excepted Assets, is referred to herein as the “Assets.”  Such
Grants are made to secure the Offered Notes equally and ratably without
prejudice, priority or distinction between any Note and any other Note for any
reason, except as expressly provided in this Indenture (including, but not
limited to, the Priority of Payments) and to secure (i) the payment of all
amounts due on and in respect of the Notes in accordance with their terms,
(ii) the payment of all other sums payable under this Indenture and
(iii) compliance with the provisions of this Indenture, all as provided in this
Indenture.  The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted by or on behalf of the Issuer to the
Trustee for the benefit of the Secured Parties, whether or not such securities
or such investments satisfy the criteria set forth in the definitions of
“Mortgage Asset” or “Eligible Investments”, as the case may be.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders.  Upon the occurrence and during the continuation of any Event
of Default hereunder, and in addition to any other rights available under this
Indenture or any other Assets held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

 

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Indenture to the contrary, for all purposes
hereunder, no Holder of Class E Notes or Class F Notes shall be a Secured Party
for purposes of the Grant.

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1                                    Definitions.

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms.  The word “including” and
its variations shall mean “including without limitation.”  Whenever any
reference is made to an amount the determination of which is governed by
Section 1.2 hereof, the provisions of Section 1.2 shall be applicable to such
determination or calculation, whether or not reference is specifically made to
Section 1.2, unless some other method of calculation or determination is
expressly specified in the particular provision. All references in this
Indenture to designated “Articles,” “Sections,” “Subsections” and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Indenture as originally executed.  The words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section, Subsection or other
subdivision.  Any capitalized term used herein without definition shall have the
meaning ascribed to such term in the Servicing Agreement.

 

“17g-5 Information”:  The meaning specified in Section 14.3(g) hereof.

 

“17g-5 Website”:  A password-protected internet website which shall initially be
located at www.structuredfn.com.  Any change of the 17g-5 Website shall only
occur after notice has been delivered by the Issuer to the Information Agent,
the Trustee, the Collateral Administrator, the Collateral Manager, the Placement
Agent, and the Rating Agencies, which notice shall set forth the date of change
and new location of the 17g-5 Website.

 

“1940 Act”:  Investment Company Act of 1940, as amended.

 

“A Note”:  A promissory note secured by a mortgage on commercial real estate
property that is not subordinate in right of payment to any separate promissory
note secured by a direct or beneficial interest in the same property.

 

“Accepted Loan Servicer”:  Any commercial mortgage loan master or primary
servicer that (1) is engaged in the business of servicing commercial mortgage
loans (with a minimum servicing portfolio of U.S.$100,000,000) that are
comparable to the Mortgage Assets owned or to be owned by the Issuer, (2) as to
which Moody’s has not cited servicing concerns of such servicer as the sole or
material factor in any downgrade or withdrawal of the ratings (or placement on
“watch status” in contemplation of a ratings downgrade or withdrawal) of
securities in any commercial mortgage backed securities transaction serviced by
such servicer prior to the time of determination and (3) within the prior 12
month period, has acted as a servicer in a commercial mortgage backed securities
transaction rated by DBRS and DBRS has not cited

 

3

--------------------------------------------------------------------------------


 

servicing concerns of such servicer as the sole or material factor in any
downgrade or withdrawal of the ratings (or placement on “watch status” in
contemplation of a ratings downgrade or withdrawal) of securities in any
commercial mortgage backed securities transaction serviced by such servicer
prior to the time of determination.

 

“Accepted Servicing Practices”: The meaning specified in the Servicing
Agreement.

 

“Account”: Any of the Interest Collection Account, the Principal Collection
Account, the Unused Proceeds Account, the RDD Funding Account, the Payment
Account, the Expense Account, the Custodial Account and the Preferred Share
Distribution Account and any subaccount thereof that the Trustee deems necessary
or appropriate.

 

“Accountants’ Report”:  A report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer pursuant
to Section 10.13(a), which may be the firm of independent accountants that
reviews or performs procedures with respect to the financial reports prepared by
the Issuer or the Collateral Manager.

 

“Act” or “Act of Securityholders”:  The meaning specified in Section 14.2
hereof.

 

“Advancing Agent”:  Arbor Realty SR, Inc., unless a successor Person shall have
become the Advancing Agent pursuant to the applicable provisions of this
Indenture, and thereafter “Advancing Agent” shall mean such successor Person.

 

“Advancing Agent Fee”:  The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.07% per annum on the Aggregate Outstanding Amount of the Notes on such Payment
Date prior to giving effect to payments on such Payment Date; which fee may be
waived by the Advancing Agent, in its discretion in connection with any Payment
Date unless such fee is payable to the Back-up Advancing Agent pursuant to the
Priority of Payments.

 

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

 

“Advisory Committee”: The meaning specified in the Collateral Management
Agreement.

 

“Affiliate” or “Affiliated”:  With respect to a Person, (i) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (ii) any other Person who is a director,
Officer or employee (a) of such Person, (b) of any subsidiary or parent company
of such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise; provided that neither the Company Administrator nor any other
company, corporation or Person to which the Company Administrator provides
directors and/or administrative services and/or acts as share trustee shall be
an Affiliate of the Issuer or Co-Issuer; provided, further, that neither the
Collateral Manager, the Arbor Parent nor any of the Arbor Parent’s subsidiaries
shall be deemed to be Affiliates of the Issuer.  The CLO Servicer and the

 

4

--------------------------------------------------------------------------------


 

Trustee may rely on certifications of any Holder or party hereto regarding such
Person’s affiliations.

 

“Agency Mortgage Loan”: Any loan that is made by, or in conformity with the
guidelines of, or is intended for subsequent sale to, a “government-sponsored
enterprise”, as defined in 2 U.S.C. §622(8) or any similar entity (or an entity
sponsored by such government-sponsored enterprise or a similar entity). Such
Agency Mortgage Loans include, but are not limited to, the Department of Housing
and Urban Development (“HUD”)’s FHA 232/223(f) loans to finance or refinance the
development of residential care facilities.

 

“Agent Members”:  Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

 

“Aggregate Collateral Balance”:  The sum of (without duplication) (i) the
aggregate Principal Balance of Mortgage Assets (excluding for purposes of this
clause (i), for the avoidance of doubt, the then unfunded portion of any RDD
Mortgage Asset), (ii)  the sum of Cash and the aggregate Principal Balance of
Eligible Investments held as Principal Proceeds, (iii) the sum of Cash and the
aggregate Principal Balance of Eligible Investments held in the Unused Proceeds
Account and (iv) the sum of cash and the aggregate Principal Balance of Eligible
Investments held in the RDD Funding Account.

 

“Aggregate Outstanding Amount”:  With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination.

 

“Aggregate Principal Balance”: When used with respect to any Mortgage Assets as
of any date of determination, the sum of the Principal Balances on such date of
determination of all such Mortgage Assets.

 

“AML Compliance”: Compliance with the Cayman AML Regulations.

 

“AML Services Agreement”: The agreement between the Issuer and MCSL (as amended
from time to time) for the provision of services to the Issuer to enable the
Issuer to achieve AML Compliance.

 

“Appraisal Reduction Amount”: For a Mortgage Asset with respect to which an
Appraisal Reduction Event has occurred, an amount equal to the excess, if any,
of (a) the Principal Balance thereof, plus all other amounts due and unpaid with
respect thereto, over (b) the sum of (i) an amount equal to 90% of the aggregate
appraised value for the Underlying Mortgaged Properties related to such Mortgage
Asset (net of any liens senior to the lien of the related mortgage) as
determined by an Updated Appraisal on each such Underlying Mortgaged Property
related to such Mortgage Asset, plus (ii) the aggregate amount of all reserves,
letters of credit and escrows held in connection therewith (other than escrows
and reserves for unpaid real estate taxes and assessments and insurance
premiums), plus (iii) all insurance and casualty proceeds and condemnation
awards that constitute collateral therefor (whether paid or then payable by any
insurance company or government authority). With respect to any Mortgage Asset
that is a Senior Participation, any Appraisal Reduction Amount will be allocated
to such participation interest as provided under the applicable participation
agreement.

 

5

--------------------------------------------------------------------------------


 

“Appraisal Reduction Event”: With respect to a Mortgage Asset, the occurrence of
any of the following events:

 

(i)                                     the 90th day following the occurrence of
any uncured delinquency in any monthly payment;

 

(ii)                                  receipt of notice that the related
borrower has filed a bankruptcy petition or the date on which a receiver is
appointed and continues in such capacity or the 90th day after the related
borrower becomes the subject of involuntary bankruptcy proceedings and such
proceedings are not dismissed;

 

(iii)                               the date on which any related Underlying
Mortgaged Property becomes an REO Property;

 

(iv)                              the date on which such Mortgage Asset becomes
a Modified Mortgage Asset; or

 

(v)                                 a payment default occurs with respect to a
balloon payment due on such Mortgage Asset; provided, however, that if (i) the
related borrower is diligently seeking a refinancing commitment, (ii) the
related borrower continues to make its original scheduled payments, (iii) no
other Appraisal Reduction Event has occurred with respect to such Mortgage
Asset, and (iv) the Collateral Manager consents, then an Appraisal Reduction
Event with respect to this clause (v) will be deemed not to occur on or before
the 60th day after the original maturity date (inclusive of all extension
options that related borrower had right to elect and did so elect pursuant to
the instrument related to such Mortgage Asset) of such Mortgage Asset; and
provided, further, that if the related borrower has delivered to the CLO
Servicer, on or before the 60th day after the original maturity date, a
refinancing Commitment Letter or purchase and sale agreement reasonably
acceptable to the CLO Servicer, and the borrower continues to make its original
scheduled payments and no other Appraisal Reduction Event has occurred with
respect to such Mortgage Asset, then an Appraisal Reduction Event will be deemed
not to occur until the earlier of (A) 90 days following the original maturity
date of such Mortgage Asset and (B) termination of the refinancing Commitment
Letter or purchase and sale agreement.

 

“Arbor Parent”:  The meaning specified in the first paragraph of this Indenture.

 

“ARMS Equity”:  ARMS 2018-1 Equity Holdings LLC, a Delaware limited liability
company.

 

“Article 15 Agreement”:  The meaning specified in Section 15.1(a) hereof.

 

“Article 405(1)”:  Article 405(1) of EU Regulation 575/2013, the technical
standards adopted by the European Commission in relation thereto and the
guidelines and other materials published by the European Banking Authority in
relation thereto.

 

“As-Stabilized Appraisal DSCR”:  With respect to any Mortgage Asset, the ratio,
as calculated by the Collateral Manager in accordance with the Collateral
Management Standard, of (a) the “stabilized” annual net cash flow generated from
the related property before interest, depreciation and amortization, as
reflected in an appraisal that was obtained not more than 12

 

6

--------------------------------------------------------------------------------


 

months prior to the date of determination, which may be based on the assumption
that certain events will occur with respect to the re-tenanting, renovation or
other repositioning of such property; to (b) the annual Debt Service. In
determining As-Stabilized Appraisal DSCR for any Mortgage Asset that is a Senior
Participation, the calculation of As-Stabilized Appraisal DSCR shall take into
account the annual Debt Service due on the Senior Participation pursuant to the
terms of the related senior participation agreement (and the annual Debt Service
due pursuant to the terms of any related Non-Acquired Participation that is pari
passu with the Senior Participation being acquired) and shall exclude the Debt
Service due on any related Junior Participation.

 

“As-Stabilized Appraisal LTV”:  With respect to any Mortgage Asset, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of the Principal Balance of such
Mortgage Asset to the value estimate of the related Underlying Mortgaged
Property as reflected in an appraisal that was obtained not more than 12 months
prior to the date of determination, which value is based on the appraisal or
portion of an appraisal that states an “as-stabilized” value and/or
“as-renovated” value for such property, which may be based on the assumption
that certain events will occur, including without limitation, with respect to
the re-tenanting, renovation or other repositioning of such property and, may be
based on the capitalization rate reflected in such appraisal; provided, further,
that if the appraisal was not obtained within 3 months prior to the date of
determination, the Collateral Manager may adjust such capitalization rate in its
reasonable good faith judgment executed in accordance with the Collateral
Management Standard.  In determining As-Stabilized Appraisal LTV for any
Mortgage Asset that is a Senior Participation, the calculation of As-Stabilized
Appraisal LTV shall take into account the outstanding Principal Balance of the
Senior Participation being acquired by the Issuer (and the Principal Balance of
any related Non Acquired Participation that is pari passu with the Senior
Participation being acquired) and shall exclude the Principal Balance of any
related Junior Participation.

 

“Asset Detail Report”:  With respect to each Mortgage Asset File, a report
generated in written or electronic format by Custodial Securities Intermediary
containing a list of the Mortgage Asset Files, the related loan documents, and
any exceptions found in its review of such Mortgage Asset Files pursuant to
Section 3.3(e) of this Indenture.

 

“Assets”:  The meaning specified in the first paragraph of the Granting Clause
of this Indenture.

 

“Assisted Living Facility”:  A facility licensed by a state Health Care
Authority to provide supervision or assistance with activities of daily living,
coordination of services by health care providers and monitoring of resident
activities to help ensure their health, safety and well-being.

 

“Authenticating Agent”:  With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 2.12 hereof.

 

“Authorized Officer”:  With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer.  With respect to the

 

7

--------------------------------------------------------------------------------


 

Collateral Manager, the persons listed on Schedule C attached hereto.  With
respect to the Trustee or any other bank or trust company acting as trustee of
an express trust or as custodian, a Trust Officer.  Each party may receive and
accept a certification of the authority of any other party (which shall include
contact information and email addresses) as conclusive evidence of the authority
of any Person to act, and such certification may be considered as in full force
and effect until receipt by such other party of written notice to the contrary.

 

“Backup Advancing Agent”:  U.S. Bank National Association, a national banking
association, solely in its capacity as Backup Advancing Agent hereunder, or any
successor Backup Advancing Agent; provided that any such successor Backup
Advancing Agent must be a financial institution having  a long-term debt rating
(1) from Moody’s at least equal to “A2” and a short-term debt rating from
Moody’s at least equal to “P-1” and (2) at least equal to “A” by DBRS (or, if
not rated by DBRS, an equivalent (or higher) rating by any two other NRSROs
(which may include Moody’s)).

 

“Backup Advancing Agent Fee”:  The fee payable monthly in arrears on each
Payment Date to the Backup Advancing Agent in accordance with the Priority of
Payments, equal to 0.001% per annum on the Aggregate Outstanding Amount of the
Notes on such Payment Date prior to giving effect to payments on such Payment
Date.

 

“Bank”:  U.S. Bank National Association, a national banking association, in its
individual capacity and not as Trustee and, if any Person is appointed as a
successor Trustee, such Person in its individual capacity and not as Trustee.

 

“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, as amended and Part V of the Companies Law (as amended) of the Cayman
Islands, the Bankruptcy Law (as amended) of the Cayman Islands and the Foreign
Bankruptcy Proceedings (International Cooperation) Rules (as amended) of the
Cayman Islands, as amended from time to time.

 

“Bearer Security”:  The meaning specified in Section 3.3(a)(iv) hereof.

 

“Benefit Plan Investor”:  An employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to Part 4, Subtitle B of Title I of
ERISA, a plan (as defined in Section 4975(e)(1) of the Code) to which
Section 4975 of the Code applies or an entity whose underlying assets include
“plan assets” by reason of such an employee benefit plan’s or a plan’s
investment in such entity.

 

“Board of Directors”:  With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

 

“Board Resolution”:  With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

 

8

--------------------------------------------------------------------------------


 

“Business Day”:  Any day other than (i) a Saturday or Sunday and (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or the location of the
Corporate Trust Office of the Trustee.

 

“Buy/Sell Interest”:  A Mortgage Asset for which one of the participants has
exercised, or has the right to exercise, the purchase of its corresponding
participant’s interest, or sell its interest to such corresponding participant
for the same price, in accordance with the related Underlying Instrument.

 

“Calculation Agent”:  The meaning specified in Section 7.14(a) hereof.

 

“Calculation Amount”:  At any time:

 

(i)                                     for a Modified Mortgage Asset, the
Principal Balance thereof minus any related Appraisal Reduction Amounts; and

 

(ii)                                  for a Defaulted Mortgage Asset, the lowest
of (a) the applicable Moody’s Recovery Rate multiplied by the Principal Balance
thereof, (b) the Principal Balance thereof minus any applicable Appraisal
Reduction Amounts, and (c) the Market Value thereof.

 

“Cash”:  Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time.

 

“Cayman FATCA Legislation”:  The Cayman Islands Tax Information Authority Law
(as amended), together with regulations and guidance notes made pursuant to such
law (including such regulations and guidance notes implementing the OECD
Standard for Automatic Exchange of Financial Account Information — Common
Reporting Standard).

 

“Certificate of Authentication”:  The meaning specified in Section 2.1 hereof.

 

“Certificated Security”:  A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

 

“Class”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, or the Class F Notes, as
applicable.

 

“Class A Defaulted Interest Amount”:  With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

 

“Class A Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of
(i) the Aggregate

 

9

--------------------------------------------------------------------------------


 

Outstanding Amount of the Class A Notes on the first day of the related Interest
Accrual Period, (ii) the actual number of days in such Interest Accrual Period
divided by 360 and (iii) the Class A Rate.

 

“Class A Notes”:  The Class A Senior Secured Floating Rate Notes, due 2028,
issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class A Rate”:  With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 1.15% per annum.

 

“Class A-S Defaulted Interest Amount”:  With respect to the Class A-S Notes as
of each Payment Date, the accrued and unpaid amount due to Holders of the
Class A-S Notes on account of any shortfalls in the payment of the Class A-S
Interest Distribution Amount with respect to any preceding Payment Date or
Payment Dates, together with interest accrued thereon (to the extent lawful).

 

“Class A-S Interest Distribution Amount”:  On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A-S Rate.

 

“Class A-S Notes”:  The Class A-S Senior Secured Floating Rate Notes, due 2028,
issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class A-S Rate”:  With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 1.50% per annum.

 

“Class B Defaulted Interest Amount”:  With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

 

“Class B Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class B Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class B Rate.

 

“Class B Notes”:  The Class B Secured Floating Rate Notes due 2028, issued by
the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class B Rate”:  With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 1.70% per annum.

 

10

--------------------------------------------------------------------------------


 

“Class C Defaulted Interest Amount”:  With respect to the Class C Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class C
Notes on account of any shortfalls in the payment of the Class C Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

 

“Class C Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class C Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class C Rate.

 

“Class C Notes”:  The Class C Secured Floating Rate Notes, due 2028, issued by
the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class C Rate”:  With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 2.50% per annum.

 

“Class D Defaulted Interest Amount”:  With respect to the Class D Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class D
Notes on account of any shortfalls in the payment of the Class D Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

 

“Class D Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class D Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class D Rate.

 

“Class D Notes”:  The Class D Secured Floating Rate Notes, due 2028, issued by
the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class D Rate”:  With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 3.05% per annum.

 

“Class E Defaulted Interest Amount”:  With respect to the Class E Notes as of
each Payment Date for which no Class A Notes, Class A-S Notes, Class B Notes,
Class C Notes or Class D Notes are Outstanding, the accrued and unpaid amount
due to Holders of the Class E Notes on account of any shortfalls in the payment
of the Class E Interest Distribution Amount with respect to any preceding
Payment Date or Payment Dates, together with interest accrued thereon (to the
extent lawful).

 

“Class E Deferred Interest”: For so long as any of the Class A Notes, the
Class A-S Notes the Class B Notes, the Class C Notes or the Class D Notes are
Outstanding, to the extent interest is due but not paid on the Class E Notes on
any Payment Date, such amount will be added

 

11

--------------------------------------------------------------------------------


 

to the principal amount of the Class E Notes and will bear interest at the
Class E Rate on the Aggregate Outstanding Amount of the Class E Notes, as so
increased.

 

“Class E Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class E Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class E Rate.

 

“Class E Notes”:  The Class E Floating Rate Notes, due 2028, issued by the
Issuer pursuant to this Indenture.

 

“Class E Rate”:  With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 5.00% per annum.

 

“Class F Defaulted Interest Amount”:  With respect to the Class F Notes, as of
each Payment Date for which no Class A Notes, Class A-S Notes, Class B Notes,
Class C Notes, Class D Notes or Class E Notes are Outstanding, the accrued and
unpaid amount due to Holders of the Class F Notes on account of any shortfalls
in the payment of the Class F Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

 

“Class F Deferred Interest”: For so long as any of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes or the
Class E Notes are Outstanding, to the extent interest is due but not paid on the
Class F Notes on any Payment Date, such amount will be added to the principal
amount of the Class F Notes and will bear interest at the Class F Rate on the
Aggregate Outstanding Amount of the Class F Notes, as so increased.

 

“Class F Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class F Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class F Rate.

 

“Class F Notes”:  The Class F Floating Rate Notes, due 2028, issued by the
Issuer pursuant to this Indenture.

 

“Class F Rate”:  With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 6.50% per annum.

 

“Clean-up Call”:  The meaning specified in Section 9.1(a) hereof.

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

12

--------------------------------------------------------------------------------


 

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

 

“CLO Servicer”:  Arbor Multifamily Lending, LLC, each of Arbor Multifamily
Lending, LLC’s permitted successors and assigns or any successor Person that
shall have become the servicer and special servicer pursuant to the provisions
of the Servicing Agreement.

 

“Closing”:  The transfer of any Note to the initial registered Holder of such
Note.

 

“Closing Date”:  June 14, 2018.

 

“Closing Document Checklist”:  As to each Mortgage Asset File, a document
checklist substantially in the form included as Exhibit H attached hereto, which
shall be the definitive list of documents to be delivered to the Custodial
Securities Intermediary.

 

“Co-Issuer”:  Arbor Realty Commercial Real Estate Notes 2018-FL1, LLC, a limited
liability company formed under the laws of the State of Delaware, until a
successor Person shall have become the Co-Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Co-Issuer” shall mean such
successor Person.

 

“Co-Issuers”:  The Issuer and the Co-Issuer.

 

“Code”:  The United States Internal Revenue Code of 1986, as amended.

 

“Collateral Administration Agreement”:  An agreement dated as of the Closing
Date among the Issuer, the Collateral Manager and the Collateral Administrator,
as amended from time to time.

 

“Collateral Administrator”:  The Bank, in its capacity as such under the
Collateral Administration Agreement, and any successor thereto.

 

“Collateral Management Agreement”:  The Collateral Management Agreement, dated
as of the Closing Date, by and between the Issuer and the Collateral Manager, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

 

“Collateral Management Standard”:  The meaning set forth in the Collateral
Management Agreement.

 

“Collateral Manager”:  Arbor Realty Collateral Management, LLC, each of Arbor
Realty Collateral Management, LLC’s permitted successors and assigns or any
successor Person that shall have become the Collateral Manager pursuant to the
provisions of the Collateral Management Agreement, and thereafter “Collateral
Manager” shall mean such successor Person.

 

“Collateral Manager Fee”: The meaning set forth in the Collateral Management
Agreement.

 

“Collection Accounts”:  The trust accounts so designated and established
pursuant to Section 10.2(a) hereof.

 

13

--------------------------------------------------------------------------------


 

“Commitment Letter”:  A definitive letter of commitment or term sheet provided
by an institutional lender.

 

“Company Administration Agreement”:  The administration agreement, dated on or
about the Closing Date, by and among the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

 

“Company Administrative Expenses”:  All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, the
Co-Issuer or any Permitted Subsidiary (including legal fees and expenses) to
(i) the Trustee and Custodian pursuant to Section 6.7 hereof or any co-trustee
appointed pursuant to this Indenture (including amounts payable by the Issuer as
indemnification pursuant to this Indenture) and the Collateral Administrator
pursuant to the Collateral Administration Agreement, (ii) the Company
Administrator under the Company Administration Agreement and the Registered
Office Agreement, and MSCL pursuant to the AML Services Agreement (including
amounts payable by the Issuer as indemnification pursuant to the Company
Administration Agreement) and to provide for the costs of liquidating the Issuer
following redemption of the Notes, (iii) the LLC Managers (including
indemnification), (iv) payable in the order in which invoices are received by
the Issuer, the Independent accountants, agents and counsel of the Issuer for
reasonable fees and expenses (including amounts payable in connection with the
preparation of tax forms on behalf of the Issuer and the Co-Issuer) and any
registered office and government filing fees and any amounts in relation to
FATCA Compliance, (v) the Rating Agencies for fees and expenses in connection
with any rating (including the annual fee payable with respect to the monitoring
of any rating) of the Notes, including fees and expenses due or accrued in
connection with any credit assessment or rating of the Mortgage Assets, (vi) the
Collateral Manager under this Indenture and the Collateral Management Agreement,
(vii) the Collateral Manager or other Persons as indemnification pursuant to the
Collateral Management Agreement, (viii) the Advancing Agent or other Persons as
indemnification pursuant to Section 17.3, (ix) the CREFC® Intellectual Property
Royalty License Fee, (x) each member of the Advisory Committee (including
amounts payable as indemnification) under each agreement between such Advisory
Committee member and the Issuer (and the amounts payable by the Issuer to each
member of the Advisory Committee as indemnification pursuant to each such
agreement); (xi) the Preferred Shares Paying Agent and the Share Registrar under
the Preferred Share Paying Agency Agreement (including amounts payable as
indemnification), (xii) payable in the order in which invoices are received by
the Issuer, any other Person in respect of any governmental fee, charge or tax
in relation to the Issuer or the Co-Issuer (in each case as certified by an
Authorized Officer of the Issuer or the Co-Issuer to the Trustee), and
(xiii) payable in the order in which invoices are received by the Issuer, any
other Person in respect of any other fees or expenses (including
indemnifications) permitted under this Indenture (including, without limitation,
any costs or expenses incurred in connection with certain modeling systems and
services) and the documents delivered pursuant to or in connection with this
Indenture and the Notes and any amendment or other modification of any such
documentation, in each case unless expressly prohibited under this Indenture
(including, without limitation, the payment of all transaction fees and all
legal and other fees and expenses required in connection with the purchase of
any Mortgage Assets or any other transaction authorized by this Indenture);
provided that Company Administrative Expenses shall not include (a) amounts
payable in respect of the Notes and (b) any Collateral Manager Fee payable
pursuant to the Collateral Management Agreement.

 

14

--------------------------------------------------------------------------------


 

“Company Administrator”:  MaplesFS Limited, a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Company Administration Agreement, and thereafter,
Company Administrator shall mean such successor Person.

 

“Controlling Class”:  The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as Class A-S Notes are
Outstanding, then the Class B Notes, so long as Class B Notes are Outstanding,
then the Class C Notes, so long as Class C Notes are Outstanding, then the
Class D Notes, so long as the Class D Notes are Outstanding, then the Class E
Notes, so long as the Class E Notes are Outstanding, then the Class F Notes, so
long as the Class F Notes are Outstanding, and then the Preferred Shares.

 

“Corporate Trust Office”:  The designated corporate trust office of the Trustee,
currently located at: (a) for Note transfer purposes, presentment of the Notes
for final payment thereon, 111 Fillmore Ave E, St. Paul, MN 55107-1402,
Attention: Bondholder Services—EP-MN-WS2N-Arbor Realty Commercial Real Estate
Notes 2018-FL1, Ltd.; (b) for the delivery of the Mortgage Asset Files, 1133
Rankin Street, Suite 100, St. Paul, Minnesota 55116, Attention: Commercial
Certifications — Arbor  2018-1; and (c) for all other purposes, 190 South
LaSalle Street, 8th Floor, Chicago, Illinois, 60603, Attention: Corporate Trust
Services—Arbor Realty Commercial Real Estate Notes 2018-FL1, Ltd., Email:
ArborTrustee@usbank.com, or such other address as the Trustee may designate from
time to time by notice to the Noteholders, the Holder of the Preferred Shares,
the Collateral Manager, the Rating Agencies and the Issuer or the principal
corporate trust office of any successor Trustee.

 

“Credit Risk Mortgage Asset”: Any Mortgage Asset that, in the Collateral
Manager’s reasonable business judgment, has a significant risk of becoming a
Defaulted Mortgage Asset in the foreseeable future.

 

“Credit Risk/Defaulted Mortgage Asset Cash Purchase”:  The meaning specified in
Section 12.1(b)(i) hereof.

 

“CREFC® Intellectual Property Royalty License Fee” means with respect to each
Mortgage Asset and for any Payment Date, an amount accrued during the related
Interest Accrual Period at the CREFC® Intellectual Property Royalty License Fee
Rate on the Principal Balance of such Mortgage Asset as of the close of business
on the Determination Date in such Interest Accrual Period.  Such amounts shall
be computed for the same period and on the same interest accrual basis
respecting which any related interest payment due or deemed due on the related
Mortgage Asset is computed and shall be prorated for partial periods.

 

“CREFC® Intellectual Property Royalty License Fee Rate” means, with respect to
each Mortgage Asset, a rate equal to 0.0005% per annum.

 

“Custodial Account”:  An account at the Custodial Securities Intermediary in the
name of the Trustee pursuant to Section 10.1(b) hereof.

 

“Custodial Securities Intermediary”:  The meaning specified in
Section 3.3(a) hereof.

 

15

--------------------------------------------------------------------------------


 

“Custodian”:  U.S. Bank National Association, solely in its capacity as
custodian hereunder, or its permitted successor or assign.

 

“Database”:  The meaning specified in Section 10.11(a)(i) hereof.

 

“DBRS”: Means DBRS, Inc., and its successors in interest.

 

“Debt Service”: With respect to any Mortgage Asset, Senior Participation or
Junior Participation, the monthly payments of principal and interest due
pursuant to the terms of the related Underlying Instruments, excluding (1) any
balloon payments, (2) required (non-monthly) principal paydowns and (3) reserve
payments for the 12 payments following the Reference Date.

 

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

 

“Defaulted Mortgage Asset”:  A Mortgage Asset for which there has occurred and
is continuing for more than 60 days either (x) a payment default (after giving
effect to any applicable grace period but without giving effect to any waiver)
or (y) a material non-monetary event of default that is known to the CLO
Servicer and has occurred and is continuing (after giving effect to any
applicable grace period but without giving effect to any waiver); provided,
however, that any Mortgage Asset as to which an Appraisal Reduction Event has
not occurred due to the circumstances specified in clause (v) of the definition
thereof and which is not otherwise a Defaulted Mortgage Asset shall be deemed
not to be a Defaulted Mortgage Asset for purposes of determining the Calculation
Amount for the Par Value Test.

 

“Definitive Note”:  The meaning specified in Section 2.2(b)(ii) hereof.

 

“Depository” or “DTC”:  The Depository Trust Company, its nominees, and their
respective successors.

 

“Designated Principal Proceeds”:  The meaning specified in
Section 10.2(d) hereof.

 

“Determination Date”:  With respect to any Payment Date, the fourth Business Day
prior to such Payment Date.

 

“Disqualified Transferee”:  The meaning specified in Section 2.5(m) hereof.

 

“Dissolution Expenses”:  The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Assets and the dissolution of the Co-Issuers, as reasonably certified by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee and reported to the Collateral Manager.

 

“Dollar,” “U.S. $” or “$”:  A U.S. dollar or other equivalent unit in Cash.

 

“Due Date”:  Each date on which a Scheduled Distribution is due on an Asset.

 

“Due Diligence Provider”:  The meaning specified in Section 14.13(f) hereof.

 

16

--------------------------------------------------------------------------------


 

“Due Period”:  With respect to any Payment Date, the period commencing on the
day immediately succeeding the second preceding Determination Date (or
commencing on the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.

 

“Eligibility Criteria”:  The criteria set forth below with respect to any
Mortgage Asset, whether a Ramp-Up Mortgage Asset or a Reinvestment Mortgage
Asset, acquired by the Issuer after the Closing Date, compliance with which
shall be evidenced by an Officer’s Certificate of the Collateral Manager
delivered to the Trustee as of the date of such acquisition:

 

(i)                                       it is a Whole Loan or a Senior
Participation that is secured by Multi-Family Property, Student Housing
Property, Industrial Property, Retail Property, Office Property, Self-Storage
Property, Hospitality Property or Healthcare Property;

 

(ii)                                    with respect to (A) any acquisition of a
Mortgage Asset during the Ramp-Up Acquisition Period, as of the Ramp-Up
Completion Date and (B) any acquisition of a Mortgage Asset after the Ramp-Up
Acquisition Period, immediately after giving effect to the acquisition of such
Mortgage Asset, the Principal Balance of the Mortgage Assets secured by
Industrial Properties, Retail Properties, Office Properties, Self-Storage
Properties, Hospitality Properties or Healthcare Properties does not in the
aggregate exceed 30.0% of the Aggregate Collateral Balance;

 

(iii)                                 with respect to any acquisition of a
Mortgage Asset after the Ramp-Up Acquisition Period, immediately after giving
effect to the acquisition of such Reinvestment Mortgage Asset, (a) the Principal
Balance of the Mortgage Assets secured by Self-Storage Properties does not in
the aggregate exceed 12.0% of the Aggregate Collateral Balance, (b) the
Principal Balance of the Mortgage Assets secured by Student Housing Properties
does not in the aggregate exceed 15.0% of the Aggregate Collateral Balance and
(c) the Principal Balance of the Mortgage Assets secured by Healthcare
Properties or Hospitality Properties does not in the aggregate exceed 7.5% of
the Aggregate Collateral Balance;

 

(iv)                                if it is secured by Healthcare Property, the
related Whole Loan was intended at the time of origination to be eventually
refinanced with the proceeds of an Agency Mortgage Loan;

 

(v)                                   the obligor is incorporated or organized
under the laws of, and the Mortgage Asset is secured by property located in, the
United States;

 

(vi)                                it provides for monthly payments of interest
at a floating rate of interest based on one-month LIBOR (or, based on a
successor one-month rate acceptable to the Rating Agencies);

 

(vii)                             it has a Moody’s Rating;

 

17

--------------------------------------------------------------------------------


 

(viii)                          the Whole Loan (or, as applicable, the mortgage
loan underlying a Senior Participation) has a maturity date, assuming the
exercise of all extension options (if any) that are exercisable at the option of
the related borrower under the terms of such Whole Loan (or, as applicable, the
mortgage loan underlying a Senior Participation) is not more than five years
from the date of such acquisition;

 

(ix)                                it is not an Equity Interest;

 

(x)                                   it has an As-Stabilized Appraisal LTV that
is not greater than 75%;

 

(xi)                                it has an As-Stabilized Appraisal DSCR that
is not less than (A) in the case of Mortgage Assets secured by Multi-Family
Properties (including Student Housing Properties), 1.25x, and (B) in the case of
Mortgage Assets secured by Industrial Properties, Retail Properties, Office
Properties, Self-Storage Properties, Hospitality Properties or Healthcare
Properties, 1.30x;

 

(xii)                             with respect to (A) any Ramp-Up Mortgage
Asset, the Principal Balance of the largest Ramp-Up Mortgage Asset (by Principal
Balance) does not exceed U.S.$30,000,000 and the Principal Balance of the next
largest Ramp-Up Mortgage Asset (by Principal Balance) does not exceed
U.S.$25,000,000 and (B) any Reinvestment Mortgage Asset, the Principal Balance
of such Mortgage Asset is not greater than U.S.$49,000,000;

 

(xiii)                          with respect to each Ramp-Up Mortgage Asset,
such Ramp-Up Mortgage Asset is secured by Multi-Family Property, Student Housing
Property or Healthcare Property;

 

(xiv)                         with respect to (A) any acquisition of a Mortgage
Asset during the Ramp-Up Acquisition Period, as of the Ramp-Up Completion Date
and (B) any acquisition of a Mortgage Asset after the Ramp-Up Acquisition
Period, immediately after giving effect to the acquisition of such Mortgage
Asset:

 

(I)                the Weighted Average Life of all the Mortgage Assets,
assuming the exercise of all contractual extension options (if any) that are
exercisable by the related borrower under the terms of each Mortgage Asset, is
less than or equal to the number of years (rounded to the nearest one hundredth
thereof) during the period from such date of determination to 5.50 years from
the Closing Date;

 

(II)           the Weighted Average Spread of all the Mortgage Assets is not
less than 3.65%;

 

(III)      the Aggregate Collateral Balance allocated to all of the mortgaged
properties located in any one state is no greater than 40% of the Aggregate
Collateral Balance; and

 

(IV)       the Aggregate Collateral Balance divided by the number of Mortgage
Assets does not exceed U.S. $31,000,000;

 

18

--------------------------------------------------------------------------------


 

(xv)                            the Moody’s Rating for such Mortgage Asset is
equal to or better than the Moody’s Rating that equates to the median original
Moody’s Weighted Average Rating Factor for all Mortgage Assets acquired by the
Issuer on the Closing Date;

 

(xvi)                         except with respect to RDD Mortgage Assets, it
will not require the Issuer to make any future payments after the initial
purchase thereof;

 

(xvii)                      if it is an RDD Mortgage Asset, the aggregate amount
of RDD Funding Advances with respect to such RDD Mortgage Asset is deposited
into the RDD Funding Account on the date such RDD Mortgage Asset is acquired by
the Issuer;

 

(xviii)                   it is not prohibited under its Underlying Instruments
from being purchased by the Issuer and pledged to the Trustee;

 

(xix)                         it is not the subject of any solicitation by the
borrower or Junior Participation holder to amend, modify or waive any provision
of any of the related Underlying Instruments;

 

(xx)                            it is not an interest that, in the Collateral
Manager’s reasonable business judgment, has a significant risk of becoming a
Defaulted Mortgage Asset in the foreseeable future;

 

(xxi)                         it is not a Defaulted Mortgage Asset (as
determined by the Collateral Manager after reasonable inquiry);

 

(xxii)                      it is Dollar denominated and may not be converted
into an obligation payable in any other currencies;

 

(xxiii)                   if such Mortgage Asset has attached reciprocal
“buy/sell” rights as a dispute resolution mechanism, such rights in favor of the
Issuer are freely assignable by the Issuer to any of its affiliates;

 

(xxiv)                  it provides for the repayment of principal at not less
than par no later than upon its maturity or upon redemption, acceleration or its
full prepayment;

 

(xxv)                     it is serviced pursuant to the Servicing Agreement or
it is serviced by an Accepted Loan Servicer pursuant to a commercial mortgage
servicing arrangement that includes the servicing provisions substantially
similar to those that are standard in commercial mortgage backed securities
transactions;

 

(xxvi)                  the requirements set forth in Section 16.3 hereof have
been met (subject to such exceptions as are reasonably acceptable to the
Collateral Manager);

 

(xxvii)               if it is a Senior Participation, the related Participating
Institution is any of (1) a “special purpose entity” or a “qualified
institutional lender” as such terms are typically defined in the Underlying
Instruments related to participations;

 

19

--------------------------------------------------------------------------------


 

(2) an entity that has (x) a long-term unsecured debt rating from Moody’s of
“A3” or higher and (y) a long-term unsecured debt rating from DBRS of “A(low)”
or higher (or if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s)); (3) a securitization trust, a
collateralized loan obligation (“CLO”) issuer or a similar securitization
vehicle, or (4) a special purpose entity that is 100% directly or indirectly
owned by the Arbor Parent, for so long as the separateness provisions of its
organizational documents have not been amended (unless the Rating Agency
Condition was satisfied in connection with such amendment);

 

(xxviii)            its acquisition will be in compliance with Section 206 of
the Advisers Act;

 

(xxix)                  its acquisition, ownership, enforcement and disposition
will not cause the Issuer to fail to be a Qualified REIT Subsidiary or other
disregarded entity of a REIT unless a No Trade or Business Opinion has
previously been received (which opinion may be conditioned on compliance with
certain restrictions on the investment or other activity of the Issuer and/or
the Collateral Manager on behalf of the Issuer);

 

(xxx)                     its acquisition would not cause the Issuer, the
Co-Issuer or the pool of Assets to be required to register as an investment
company under the 1940 Act; and if the borrowers with respect to the Mortgage
Asset are excepted from the definition of an “investment company” solely by
reason of Section 3(c)(1) of the 1940 Act, then either (x) such Mortgage Asset
does not constitute a “voting security” for purposes of the 1940 Act or (y) the
aggregate amount of such Mortgage Asset held by the Issuer is less than 10% of
the entire issue of such Mortgage Asset;

 

(xxxi)                  it does not provide for any payments which are or will
be subject to deduction or withholding for or on account of any withholding or
similar tax, other than any taxes imposed pursuant to FATCA, unless the borrower
under such Mortgage Asset is required to make “gross up” payments that ensure
that the net amount actually received by the Issuer or the relevant Permitted
Subsidiary (free and clear of taxes, whether assessed against such borrower or
the Issuer or such Permitted Subsidiary) will equal the full amount that the
Issuer or such Permitted Subsidiary would have received had no such deduction or
withholding been required;

 

(xxxii)               a No Downgrade Confirmation has been received from DBRS
prior to the acquisition of each Ramp-Up Mortgage Asset and Reinvestment
Mortgage Asset;

 

(xxxiii)            after giving effect to its acquisition, together with the
acquisition of any other Mortgage Assets to be acquired on the same date, the
aggregate outstanding principal amount of Mortgage Assets held by the Issuer
that are

 

20

--------------------------------------------------------------------------------


 

Retention Holder Originated Mortgage Assets is in excess of 50% of the aggregate
outstanding principal amount of Mortgage Assets held by the Issuer;

 

(xxxiv)           if it is a Non-Controlling Participation, its acquisition will
not (1) cause the aggregate Principal Balance of all Non-Controlling
Participations (excluding Non-Controlling Participations that are Senior Pari
Passu Participations as to which 100% of the controlling interests are
collectively held by the Issuer and affiliates that are under 100% common
control with the Issuer) to exceed 15% of the Aggregate Collateral Balance then
owned by the Issuer or (2) cause the Weighted Average Life of all of the
Non-Controlling Participations (without regard to whether or not any
Non-Controlling Participation is a Defaulted Mortgage Asset and excluding
Non-Controlling Participations that are Senior Pari Passu Participations as to
which 100% of the controlling interests are collectively held by the Issuer and
affiliates that are under 100% common control with the Issuer) to exceed the
Weighted Average Life of all of the other Mortgage Assets (such determination to
be calculated both on an initial maturity date and an final extended maturity
basis); and

 

(xxxv)              it is not acquired for the primary purpose of recognizing
gains or decreasing losses resulting from market value changes.

 

“Eligible Account”: As defined in the Servicing Agreement.

 

“Eligible Investments”:  Any Dollar-denominated investment that, at the time it
is Granted to the Trustee (directly or through a Securities Intermediary or
bailee), is Registered and is one or more of the following obligations or
securities:

 

(i)                    direct obligations of, and obligations the timely payment
of principal of and interest on which is fully and expressly guaranteed by, the
United States, or any agency or instrumentality of the United States, the
obligations of which are expressly backed by the full faith and credit of the
United States, and which constitute “government securities” within the meaning
of Section 856(c)(4) of the Code;

 

(ii)                 demand and time deposits in, certificates of deposit of,
bankers’ acceptances issued by, or federal funds sold by, any depository
institution or trust company incorporated under the laws of the United States or
any state thereof or the District of Columbia (including the Trustee or the
commercial department of any successor Trustee, as the case may be; provided
that such successor otherwise meets the criteria specified herein) and subject
to supervision and examination by federal and/or state banking authorities so
long as the commercial paper (other than asset-backed commercial paper) and/or
the debt obligations of such depositary institution or trust company (or, in the
case of the principal depositary institution in a holding company system, the
commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have a
credit rating of not less than “Aa3” by Moody’s, in the case of long-term debt
obligations, and “P-1” by Moody’s, for

 

21

--------------------------------------------------------------------------------


 

short-term debt obligations, and, in each case, have a credit rating of the
highest long-term or short-term category of DBRS, and if not rated by DBRS, then
an equivalent rating by any two other NRSROs (which may include Moody’s);

 

(iii)              unleveraged repurchase or forward purchase obligations with
respect to (a) any security described in clause (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality of the United
States of America, in either case entered into with a depository institution or
trust company (acting as principal) described in clause (ii) above (including
the Trustee or the commercial department of any successor Trustee, as the case
may be; provided that such person otherwise meets the criteria specified herein)
or entered into with a corporation (acting as principal) whose long-term rating
is not less than “Aa3” by Moody’s, and whose short-term credit rating is not
less than “P-1” by Moody’s, and, in each case, have a credit rating of the
highest long-term or short-term category of DBRS, and if not rated by DBRS, then
an equivalent rating by any two other NRSROs (which may include Moody’s);

 

(iv)             a reinvestment agreement issued by any bank (if treated as a
deposit by such bank) that has a short-term credit rating of not less than “P-1”
by Moody’s; provided that the issuer thereof must also have at the time of such
investment a long-term credit rating of not less than “Aa3” by Moody’s, and, in
each case, have a credit rating of the highest long-term or short-term category
of DBRS, and if not rated by DBRS, then an equivalent rating by any two other
NRSROs (which may include Moody’s); and

 

(v)                any other investment similar to those described in clauses
(i) through (iv) above that (1) Moody’s has confirmed may be included in the
portfolio of Assets as an Eligible Investment without adversely affecting its
then-current ratings on the Notes and (2) has a long-term credit rating of not
less than “Aa3” by Moody’s and a short-term credit rating of not less than “P-1”
by Moody’s, and, in each case, have a credit rating of the highest long-term or
short-term category of DBRS, and if not rated by DBRS, then an equivalent rating
by any two other NRSROs (which may include Moody’s);

 

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; provided, further, that (a) Eligible
Investments acquired with funds in the Collection Accounts shall include only
such obligations or securities as mature no later than three Business Days prior
to the next Payment Date succeeding the acquisition of such obligations or
securities (unless such Eligible Investments are issued by the Trustee in its
capacity as a banking institution, in which event such Eligible Investments may
mature on such Payment Date), (b) Eligible Investments shall not include
obligations bearing interest at inverse floating rates, (c) Eligible Investments
shall be treated as indebtedness for U.S. federal income tax purposes and such
investment shall not cause the Issuer to fail to be treated as a Qualified REIT
Subsidiary (unless the Issuer has previously received a No Trade or Business
Opinion, in which case the investment will not cause the Issuer to be treated as
a foreign corporation engaged in a trade or business in the United States for
U.S. federal income tax purposes or to otherwise become subject to U.S. federal
income tax on a net income basis), (d) Eligible Investments shall not be subject
to deduction or

 

22

--------------------------------------------------------------------------------


 

withholding for or on account of any withholding or similar tax (other than any
taxes imposed pursuant to FATCA), unless the payor is required to make “gross
up” payments that ensure that the net amount actually received by the Issuer
(free and clear of taxes, whether assessed against such obligor or the Issuer)
will equal the full amount that the Issuer would have received had no such
deduction or withholding been required, (e) Eligible Investments shall not be
purchased for a price in excess of par and (f) Eligible Investments shall not
include margin stock.  Eligible Investments may be obligations of and may be
purchased from the Trustee and its Affiliates so long as the Trustee has a
capital and surplus of at least U.S.$200,000,000 and has a long-term unsecured
credit rating of at least “Baa1” by Moody’s, and may include obligations for
which the Trustee or an Affiliate thereof receives compensation for providing
services.

 

Notwithstanding the foregoing clauses (i) through (v), unless the Issuer and the
Collateral Manager have received the written advice of counsel of national
reputation experienced in such matters to the contrary (together with an
Officer’s certificate of the Issuer or the Collateral Manager to the Trustee (on
which the Trustee may rely) that the advice specified in this definition has
been received by the Issuer and the Collateral Manager), Eligible Investments
may only include obligations or securities that constitute cash equivalents for
purposes of the rights and assets in paragraph 44.10(c)(8)(i)(B) of the
exclusions from the definition of “covered fund” for purposes of the Volcker
Rule.

 

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

“Equity Interest”: A security or other interest that does not entitle the holder
thereof to receive periodic payments of interest and one or more installments of
principal, including (i) any bond or note or similar instrument that is by its
terms convertible into or exchangeable for an equity interest, (ii) any bond or
note or similar instrument that includes warrants or other interests that
entitle its holder to acquire an equity interest, or (iii) any other similar
instrument that would entitle its holder to receive periodic payments of
interest or a return of a residual value.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“EU Retention Requirements”: Collectively, the risk retention requirements set
out in:

 

(a)                                 Articles 404 to 410 of the European Union
Regulation (EU) No 2013/575/2013/EU (the “CRR”), as supplemented by Commission
Delegated Regulation (EU) No 625/2014, including any further technical standards
and guidance published in relation thereto as may be effective from time to
time;

 

(b)                                 Articles 254-257 of the European Union
Regulation (EU) No 2015/35/2015 (the “Solvency II Level 2 Regulation”),
including any technical standards and guidance published in relation thereto as
may be effective from time to time; and

 

(c)                                  Articles 50-56 of Commission Delegated
Regulation (EU) No 231/2013 (the “AIFMD Level 2 Regulation”), including any
technical standards and guidance published in relation thereto as may be
effective from to time.

 

23

--------------------------------------------------------------------------------


 

“E.U. Risk Retention Letter”:  That certain risk retention letter delivered by
Arbor Parent and ARMS Equity to the Issuer, the Co-Issuer, the Collateral
Manager, the Trustee and the Placement Agent, dated June 14, 2018.

 

“Euroclear”:  Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default”:  The meaning specified in Section 5.1 hereof.

 

“Excepted Assets”:  (i) The U.S.$250 proceeds of share capital contributed by
ARMS Equity as the holder of the ordinary shares of the Issuer, the U.S.$250
representing a profit fee to the Issuer, and, in each case, any interest earned
thereon and the bank account in which such amounts are held and (ii) the
Preferred Share Distribution Account and all of the funds and other property
from time to time deposited in or credited to the Preferred Share Distribution
Account.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

 

“Exchange Mortgage Asset”: The meaning specified in Section 12.1(b)(ii) hereof.

 

“Expense Account”:  The account established pursuant to Section 10.7(a) hereof.

 

“FATCA”:  Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.

 

“FATCA Compliance”:  Compliance with FATCA, Cayman FATCA Legislation and any
related provisions of law, court decisions or administrative guidance, in each
case as necessary so that (i) no Tax will be imposed or withheld under FATCA or
a Cayman FATCA Legislation in respect of payments to or for the benefit of the
Issuer and (ii) no penalties will be imposed under FATCA or Cayman FATCA
Legislation on the Co-Issuers or a Trustee.

 

“Fiduciary Rule”: The Department of Labor regulations promulgated at 29 C.F.R.
Section 2510.3-21 on April 8, 2016 (81 Fed. Reg. 20,997).

 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”:  Financing statements relating to the Assets naming the
Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as secured
party.

 

“Fitch”:  Fitch, Inc., Fitch Ratings, Ltd. and their subsidiaries including
Derivative Fitch, Inc. and Derivative Fitch Ltd. and any successor or successors
thereto.

 

“GAAP”:  The meaning specified in Section 6.3(k) hereof.

 

“General Intangible”:  The meaning specified in Section 9-102(a)(42) of the UCC.

 

24

--------------------------------------------------------------------------------


 

“Global Securities”:  The Rule 144A Global Securities and the Regulation S
Global Securities.

 

“Governing Documents”:  With respect to (i) the Issuer, the Memorandum and
Articles of Association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.

 

“Government Items”:  A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

 

“Grant”:  To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm.  A Grant of the
Assets or of any other security or instrument shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including without limitation the immediate continuing right to claim, collect,
receive and take receipt for principal and interest payments in respect of the
Assets (or any other security or instrument), and all other amounts payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Health Care Authority”:  Any governmental authority or quasi-governmental
authority or any agency, intermediary, board, authority or entity concerned with
the ownership, operation, use or occupancy of any mortgaged property as a
Skilled Nursing Facility or Assisted Living Facility or an Independent Living
Facility.

 

“Healthcare Property”:  A real property secured by healthcare space (including
mixed-use property) as to which the majority of the underwritten revenue is from
Assisted Living Facilities, Independent Living Facilities and/or Skilled Nursing
Facilities including, in each case, patient rehabilitation and related ancillary
capabilities and related office space and other appurtenant and related uses.

 

“Holder” or “Securityholder”:  With respect to any Note, the Person in whose
name such Note is registered in the Notes Register.  With respect to any
Preferred Share, the Person in whose name such Preferred Share is registered in
the register maintained by the Share Registrar.

 

“Holder AML Obligations”:  The meaning set forth in section 2.7(l).

 

“Hospitality Property”:  A real property secured by hospitality space (including
mixed-use property) as to which the majority of the underwritten revenue is from
hospitality space.

 

25

--------------------------------------------------------------------------------


 

“IAI”:  An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
any entity in which all of the equity owners are such “accredited investors”.

 

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

“Independent Living Facility” means a facility that is not required to be
licensed by a state Health Care Authority and that provides residents with
private living accommodations, common areas for dining, social and recreational
activities and other amenities within the same facility or within conjoined or
contiguous structures.

 

“Industrial Property”:  A real property secured by industrial space (including
mixed use industrial/office) as to which the majority of the underwritten
revenue is from industrial rental units.

 

“Information Agent”:  The meaning specified in Section 14.13(b) hereof.

 

“Initial Mortgage Assets”:  The Mortgage Assets listed on Schedule A attached
hereto.

 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”:  With respect to the Notes, (i) with respect to the
first Payment Date, the period from and including the Closing Date to, but
excluding, such first Payment Date and (ii) with respect to each successive
Payment Date, the period from and including the immediately preceding Payment
Date to, but excluding, such Payment Date.

 

“Interest Advance”:  The meaning specified in Section 10.9(a) hereof.

 

“Interest Collection Account”:  The trust account established pursuant to
Section 10.2(a) hereof.

 

26

--------------------------------------------------------------------------------


 

“Interest Coverage Ratio”: As of any Measurement Date, the ratio calculated in
accordance with the assumptions set forth in Section 1.2(e) hereof by dividing:

 

(a)                                 (i) the sum of (A) Cash standing to the
credit of the Expense Account, plus (B) the scheduled interest payments due (in
each case regardless of whether the due date for any such interest payment has
yet occurred) in the Due Period in which such Measurement Date occurs on (x) the
Mortgage Assets (excluding, subject to clause (3) of Section 1.2(d), accrued and
unpaid interest on Defaulted Mortgage Assets); provided that no interest (or
dividends or other distributions) will be included with respect to any Mortgage
Asset to the extent that such Mortgage Asset does not provide for the scheduled
payment of interest (or dividends or other distributions) in Cash and (y) the
Eligible Investments held in the Payment Account, the Collection Accounts, the
RDD Funding Account and the Expense Account (whether purchased with Interest
Proceeds or Principal Proceeds), plus (C) Interest Advances, if any, advanced by
the Advancing Agent or the Backup Advancing Agent, with respect to the related
Payment Date, minus (ii) any amounts scheduled to be paid pursuant to
Section 11.1(a)(i)(1) through (4) (other than any Collateral Manager Fees that
the Collateral Manager has agreed to waive in accordance with this Indenture and
the Collateral Management Agreement); by

 

(b)                                 the sum of (i) the scheduled interest on the
Class A Notes payable on the Payment Date immediately following such Measurement
Date, plus (ii) any Class A Defaulted Interest Amount payable on the Payment
Date immediately following such Measurement Date, plus (iii) the scheduled
interest on the Class A-S Notes payable on the Payment Date immediately
following such Measurement Date, plus (iv) any Class A-S Defaulted Interest
Amount payable on the Payment Date immediately following such Measurement Date,
plus (v) the scheduled interest on the Class B Notes payable on the Payment Date
immediately following such Measurement Date, plus (vi) any Class B Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (vii) the scheduled interest on the Class C Notes payable
immediately following such Measurement Date, plus (viii) any Class C Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (ix) the scheduled interest on the Class D Notes payable
immediately following such Measurement Date, plus (x) any Class D Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date.

 

“Interest Coverage Test”:  The test that will be met as of any Measurement Date
on which any Offered Notes remain Outstanding if the Interest Coverage Ratio as
of such Measurement Date is equal to or greater than 120%.

 

“Interest Distribution Amount”:  Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, the Class D
Interest Distribution Amount, the Class E Interest Distribution Amount and the
Class F Interest Distribution Amount.

 

“Interest Proceeds”:  With respect to any Payment Date, (A) the sum (without
duplication) of (1) all Cash payments of interest (including any deferred
interest and any amount representing the accreted portion of a discount from the
face amount of a Mortgage Asset or an

 

27

--------------------------------------------------------------------------------


 

Eligible Investment) or other distributions received during the related Due
Period on all Mortgage Assets other than Defaulted Mortgage Assets (net of the
Servicing Fee and other amounts payable in accordance with the Servicing
Agreement) and Eligible Investments, including, in the Collateral Manager’s
commercially reasonable discretion (exercised as of the trade date), the accrued
interest received in connection with a sale of such Mortgage Assets or Eligible
Investments (to the extent such accrued interest was not applied to the purchase
of Reinvestment Mortgage Assets), in each case, excluding any accrued interest
included in Principal Proceeds pursuant to clause (A)(3) or (4) of the
definition of Principal Proceeds, (2) all make-whole premiums, yield maintenance
or prepayment premiums or any interest amount paid in excess of the stated
interest amount of a Mortgage Asset received during the related Due Period,
(3) all amendment, modification and waiver fees, late payment fees, commitment
fees, exit fees, extension fees and other fees and commissions received by the
Issuer during such Due Period in connection with such Mortgage Assets and
Eligible Investments (other than, in each such case, fees and commissions
received in connection with the restructuring of a Defaulted Mortgage Asset or
default of Mortgage Assets and Eligible Investments), (4) those funds in the
Expense Account designated as Interest Proceeds by the Collateral Manager
pursuant to Section 10.7(a), (5) all funds remaining on deposit in the Expense
Account upon redemption of the Notes in whole, pursuant to Section 10.7(a),
(6) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date, (7) all accrued original
issue discount on Eligible Investments, (8) any interest payments received in
Cash by the Issuer during the related Due Period on any asset held by a
Permitted Subsidiary that is not a Defaulted Mortgage Asset, (9) all payments of
principal on Eligible Investments purchased with proceeds of items (A)(1),
(2) and (3) of this definition, (10) Cash and Eligible Investments contributed
by ARMS Equity pursuant to Section 12.2(c) and designated as “Interest Proceeds”
by ARMS Equity and (11) any excess proceeds received in respect of a Mortgage
Asset to the extent such proceeds are designated “Interest Proceeds” by the
Collateral Manager in its sole discretion with notice to the Trustee on or
before the related Determination Date; provided that Interest Proceeds will in
no event include any payment or proceeds specifically defined as “Principal
Proceeds” in the definition thereof, minus (B) the aggregate amount of any
Nonrecoverable Interest Advances that were previously reimbursed to the
Advancing Agent or the Backup Advancing Agent.

 

“Interest Shortfall”:  The meaning set forth in Section 10.9(a) hereof.

 

“Issuer”:  Arbor Realty Commercial Real Estate Notes 2018-FL1, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman
Islands, until a successor Person shall have become the Issuer pursuant to the
applicable provisions of this Indenture, and thereafter “Issuer” shall mean such
successor Person.

 

“Issuer Order” and “Issuer Request”:  A written order or request (which may be
in the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Collateral Manager.  An Issuer Order may be provided
in an email (or other electronic communication) unless the Trustee requests
otherwise.

 

28

--------------------------------------------------------------------------------


 

“Issuer Parent”: A REIT that, for U.S. federal income tax purposes, directly or
indirectly, owns (or is deemed to own) 100% of the stock of the Issuer within
the meaning of Section 856(i)(2) of the Code.

 

“Issuer Parent Disregarded Entity”: Any qualified REIT subsidiary of the Issuer
Parent and any other entity that is disregarded as an entity separate from
Issuer Parent within the meaning of Section 301.7701-3 of the Treasury
Regulations.

 

“Junior Participation”: One or more junior participation interests (or B Notes)
in an Underlying Whole Loan pursuant to a Senior AB Participation, in which the
related Senior Participation is a Mortgage Asset that has been acquired by the
Issuer.

 

“LIBOR”:  The meaning set forth in Schedule B attached hereto.

 

“LIBOR Determination Date”:  The meaning set forth in Schedule B attached
hereto.

 

“LLC Managers”:  The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

 

“London Banking Day”:  The meaning set forth in Schedule B attached hereto.

 

“Loss Value Payment”:  A Cash payment made to the Issuer by the Seller in
connection with a material breach of representation or warranty with respect to
any Mortgage Asset pursuant to the Mortgage Asset Purchase Agreement in an
amount that the Collateral Manager on behalf of the Issuer, subject to the
consent of a majority of the holders of each Class of Notes (excluding any Note
held by any Seller or any of their respective affiliates), determines is
sufficient to compensate the Issuer for such breach of representation or
warranty, which Loss Value Payment will be deemed to cure sure breach of
representation or warranty.

 

“Majority”:  With respect to:

 

(i)                                     any Class of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class; and

 

(ii)                                  the Preferred Shares, the Preferred
Shareholders representing more than 50% of the aggregate liquidation preference
of outstanding Preferred Shares.

 

“Mandatory Redemption”:  The meaning specified in Section 9.5 hereof.

 

“Market Value”:  With respect to any Mortgage Asset, the market value thereof as
determined by the Collateral Manager in accordance with the Collateral
Management Standard based on, among other things, any recent appraisal and
information from one or more third-party commercial real estate brokers and such
other information as the Collateral Manager deems appropriate.

 

29

--------------------------------------------------------------------------------


 

“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

 

“MCSL”:  Maples Compliance Services (Cayman) Limited, a company incorporated in
the Cayman Islands with its principal office at PO Box 1093, Queensgate House,
Grand Cayman, KY1-1102, Cayman Islands.

 

“Measurement Date”:  Any of the following: (i) the Closing Date, (ii) the date
of acquisition or disposition of any Mortgage Asset, (iii) any date on which any
Mortgage Asset becomes a Defaulted Mortgage Asset, (iv) each Determination Date,
(v) the Ramp-Up Completion Date and (vi) with reasonable notice to the Issuer
and the Trustee, any other Business Day that any Rating Agency or the Holders of
at least 66-2/3% of the Aggregate Outstanding Amount of any Class of Notes
requests be a “Measurement Date”; provided that, if any such date would
otherwise fall on a day that is not a Business Day, the relevant Measurement
Date will be the immediately preceding Business Day.

 

“Minnesota Collateral”:  The meaning specified in Section 3.3(a)(v) hereof.

 

“Modified Mortgage Asset” means a Mortgage Asset that has been modified by the
CLO Servicer pursuant to the Servicing Agreement (or any other applicable
servicing agreement) in a manner that: (a) materially reduces or delays the
amount or timing of any payment of principal or interest due thereon;
(b) results in a release of the lien of the mortgage on a material portion of
the related Underlying Mortgaged Property or Underlying Mortgaged Properties
without a corresponding principal prepayment in an amount not less than the
“as-is” fair market value of such material portion, as determined by an
appraisal of the property to be released; or (c) in the judgment of the CLO
Servicer, otherwise materially impairs the value of the security for such
Mortgage Asset, or reduces the likelihood of timely payment of amounts due
thereon, except, in the case of each of the foregoing clause (a), (b) or (c),
for any modification expressly provided for in the related Underlying
Instruments.

 

“Monthly Report”:  The meaning specified in Section 10.11(c) hereof.

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors in interest.

 

“Moody’s Ramp-Up Condition”:  A condition that will be satisfied if either
(A) the Issuer or the Collateral Manager has provided to Moody’s the Ramp-Up
Completion Date Report and the Ramp-Up Completion Date Report confirms that, as
of the Ramp-Up Completion Date, the Note Protection Tests were satisfied or
(B) with respect to the Ramp-Up Acquisition Period, Moody’s has provided written
confirmation (including by means of electronic message, facsimile transmission,
press release, posting to its internet website or other means then considered
industry standard) that Moody’s will not downgrade or withdraw its initial
rating for any Class of Notes it has rated.

 

“Moody’s Rating”:  With respect to any Mortgage Asset, the private credit
assessment assigned to such Mortgage Asset by Moody’s for the Issuer.

 

30

--------------------------------------------------------------------------------


 

“Moody’s Rating Factor”:  With respect to any Mortgage Asset, the number set
forth in the table below opposite the Moody’s Rating of such Mortgage Asset:

 

Moody’s Rating

 

Moody’s Rating Factor

 

Moody’s Rating

 

Moody’s Rating Factor

 

Aaa

 

1

 

 

Ba1

 

 

940

 

 

Aa1

 

10

 

 

Ba2

 

 

1350

 

 

Aa2

 

20

 

 

Ba3

 

 

1766

 

 

Aa3

 

40

 

 

B1

 

 

2220

 

 

A1

 

70

 

 

B2

 

 

2720

 

 

A2

 

120

 

 

B3

 

 

3490

 

 

A3

 

180

 

 

Caa1

 

 

4770

 

 

Baa1

 

260

 

 

Caa2

 

 

6500

 

 

Baa2

 

360

 

 

Caa3

 

 

8070

 

 

Baa3

 

610

 

 

Ca or lower

 

 

10000

 

 

 

“Moody’s Recovery Rate”:  With respect to any Mortgage Asset, the percentage set
forth in the table below opposite the property type securing such Mortgage
Asset:

 

Property Type

 

Moody’s Recovery Rate

 

 

 

 

 

Multi-Family Property

 

60

%

 

 

 

 

(including Student Housing Property)

 

 

 

 

 

 

 

Industrial Property

 

60

%

 

 

 

 

Anchored Retail Property

 

60

%

 

 

 

 

Office Property

 

55

%

 

 

 

 

Unanchored Retail Property

 

55

%

 

 

 

 

Healthcare Property

 

45

%

 

 

 

 

Hospitality Property

 

45

%

 

 

 

 

Self-Storage Property and all other properties

 

40

%

 

“Moody’s Test Modification”:  The meaning specified in Section 12.4 hereof.

 

“Moody’s Weighted Average Rating Factor”:  An amount determined by (i) summing
the products obtained by multiplying the Principal Balance of each Mortgage
Asset (excluding Defaulted Mortgage Assets) by its Moody’s Rating Factor and
(ii) dividing such sum by the aggregate outstanding Principal Balance of all
such Mortgage Assets and rounding the result up to the nearest whole number.

 

31

--------------------------------------------------------------------------------


 

“Mortgage Asset”:  Either a Whole Loan or a Senior Participation.

 

“Mortgage Asset” and “Mortgage Assets”:  Any Whole Loan or Senior Participation
acquired by the Issuer in accordance with the provisions of this Indenture.

 

“Mortgage Asset File”: The meaning set forth in Section 3.3(d).

 

“Mortgage Asset Purchase Agreement”:  Any Mortgage Asset Purchase agreement
entered into on or about the Closing Date and any other Mortgage Asset Purchase
agreement entered into after the Closing Date if a purchase agreement is
necessary to comply with this Indenture, which agreement is assigned to the
Trustee pursuant to this Indenture.

 

“Multi-Family Property”:  A real property with five or more residential rental
units as to which the majority of the underwritten revenue is from residential
rental units.

 

“Net Outstanding Portfolio Balance”:  On any Measurement Date, the sum (without
duplication) on such date of:

 

(i)                                     the aggregate Principal Balance of the
Mortgage Assets other than Modified Mortgage Assets and Defaulted Mortgage
Assets;

 

(ii)                                  the aggregate Principal Balance of all
Principal Proceeds held as cash and Eligible Investments and all cash and
Eligible Investments held in the RDD Funding Account and the Unused Proceeds
Account; plus

 

(iii)                               the sum of the Calculation Amounts
attributable to each Mortgage Asset that is a Modified Mortgage Asset or a
Defaulted Mortgage Asset;

 

provided, however, that (A) with respect to each Mortgage Asset acquired at a
purchase price that is less than 95% of the Principal Balance of such Mortgage
Asset, the “Net Outstanding Portfolio Balance” for such Mortgage Asset will be
the lesser of the purchase price and amount determined under clause (i), (ii) or
(iii) above, (B) with respect to each Defaulted Mortgage Asset that has been
owned by the Issuer for more than three years after becoming a Defaulted
Mortgage Asset, the Principal Balance of such Defaulted Mortgage Asset will be
zero for purposes of computing the Net Outstanding Portfolio Balance and (C) in
the case of a Mortgage Asset subject to a purchase or an exchange for an
Exchange Mortgage Asset, the Collateral Manager will have 45 days to exercise
such purchase or exchange and during such period such Mortgage Asset will not be
treated as a Defaulted Mortgage Asset for purposes of computing the Net
Outstanding Portfolio Balance.

 

“No Downgrade Confirmation”:  A confirmation from each Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency.

 

“No Entity-Level Tax Opinion”:  An opinion of Clifford Chance US LLP or another
nationally recognized tax counsel experienced in such matters that the Issuer
will not be treated as a foreign corporation engaged in a trade or business in
the United States for U.S. federal income

 

32

--------------------------------------------------------------------------------


 

tax purposes or otherwise become subject to U.S. federal income tax on a net
income basis, which opinion may be conditioned on compliance with certain
restrictions on the investment or other activities of the Issuer and the
Collateral Manager on behalf of the Issuer.

 

“No Trade or Business Opinion”:  An opinion of Clifford Chance US LLP or another
nationally recognized tax counsel experienced in such matters that the Issuer
will be treated as a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes, which
opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and the Collateral Manager on
behalf of the Issuer.

 

“Non-Acquired Participation”:  With respect to any Senior Participation acquired
by the Issuer, any related participation interest (whether a Senior Pari Passu
Participation, Senior AB Pari Passu Participation or a Junior Participation) in
the related Underlying Whole Loan, which related participation interest is not
acquired by the Issuer.

 

“Non-Call Period”:  The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in December 2021 during
which no Optional Redemption is permitted to occur.

 

“Non-Controlling Participation”:  Any Senior Participation acquired by the
Issuer as to which the holder of the related Non-Acquired Participation has the
right to have effective control over the remedies relating to the enforcement of
the Underlying Whole Loan, including ultimate control of the foreclosure
process, by having a right to (x) appoint and remove the special servicer or
(y) direct or approve the special servicer’s exercise of remedies.

 

“Non-Permitted AML Holder”:  Any Holder that fails to comply with the Holder AML
Obligations.

 

“Non-Permitted Holder”:  The meaning specified in Section 2.13(b) hereof and
includes a Non-Permitted AML Holder.

 

“Nonrecoverable Interest Advance”:  Any Interest Advance previously made or
proposed to be made pursuant to Section 10.9 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the related
Mortgage Asset.

 

“Note Interest Rate”:  With respect to the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes and
the Class F Notes, the Class A Rate, the Class A-S Rate, the Class B Rate, the
Class C Rate, the Class D Rate, the Class E Rate and the Class F Rate,
respectively.

 

“Note Protection Tests”:  The Par Value Test and the Interest Coverage Test.

 

“Noteholder”:  The Person in whose name such Note is registered in the Notes
Register.

 

33

--------------------------------------------------------------------------------


 

“Notes”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.

 

“Notes Register” and “Notes Registrar”:  The respective meanings specified in
Section 2.5(a) hereof.

 

“Notional Amount”:  In respect of the Preferred Shares, the per share notional
amount of U.S.$1,000.  The aggregate Notional Amount of the Preferred Shares on
the Closing Date will be U.S.$65,800,000.

 

“NRSRO”:  Any nationally recognized statistical rating organization, including
the Rating Agencies.

 

“NRSRO Certification”:  A certification substantially in the form of Exhibit K
executed by a NRSRO in favor of the Issuer and the Information Agent that states
that such NRSRO has provided the Issuer with the appropriate certifications
under Exchange Act Rule 17g-5(a)(3)(iii)(B) and that such NRSRO has access to
the 17g-5 Website.

 

“Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes, collectively, authorized by, and
authenticated and delivered under, this Indenture.

 

“Offering Memorandum”:  The Offering Memorandum, dated May 23, 2018, relating to
the offering of the Notes.

 

“Office Property”:  A real property with office rental units (including mixed
use office/multi-family and office/retail) as to which the majority of the
underwritten revenue is from office rental units.

 

“Officer”:  With respect to any corporation or limited liability company,
including the Issuer, the Co-Issuer and the Collateral Manager, any Director,
Manager, the Chairman of the Board of Directors, the President, any Senior Vice
President any Vice President, the Secretary, any Assistant Secretary, the
Treasurer, any Assistant Treasurer, General Partner of such entity; and with
respect to the Trustee, any Trust Officer.

 

“Officer’s Certificate”:  With respect to the Issuer, the Co-Issuer and the
Collateral Manager, any certificate executed by an Authorized Officer thereof.

 

“Opinion of Counsel”:  A written opinion addressed to the Trustee and/or the
Issuer and the Rating Agencies in form and substance reasonably satisfactory to
the Trustee and the Rating Agencies of an outside third-party counsel of
national recognition admitted to practice before the highest court of any state
of the United States or the District of Columbia (or the Cayman Islands, in the
case of an opinion relating to the laws of the Cayman Islands), which attorney
may, except as otherwise expressly provided in this Indenture, be counsel for
the Issuer, and which attorney shall be reasonably satisfactory to the Trustee. 
Whenever an Opinion of Counsel is required hereunder, such Opinion of Counsel
may rely on opinions of other counsel who are so admitted and so satisfactory
which opinions of other counsel shall accompany such Opinion of

 

34

--------------------------------------------------------------------------------


 

Counsel and shall either be addressed to the Trustee and the Rating Agencies or
shall state that the Trustee and the Rating Agencies shall be entitled to rely
thereon.

 

“Optional Redemption”:  The meaning specified in Section 9.1(c) hereof.

 

“Other Tranche”:  The meaning specified in Section 16.5 hereof.

 

“Outstanding”:  With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

 

(i)                    Notes theretofore canceled by the Notes Registrar or
delivered to the Notes Registrar for cancellation;

 

(ii)                 Notes or portions thereof for whose payment or redemption
funds in the necessary amount have been theretofore irrevocably deposited with
the Trustee or the Paying Agent in trust for the Holders of such Notes pursuant
to Section 4.1(a)(ii); provided that, if such Notes or portions thereof are to
be redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

(iii)              Notes in exchange for or in lieu of which other Notes have
been authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
holder in due course; and

 

(iv)             Notes alleged to have been mutilated, destroyed, lost or stolen
for which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (x) Notes owned by the Issuer, the
Co-Issuer or any Affiliate thereof shall be disregarded and deemed not to be
Outstanding and (y) in relation to (i) the exercise by Noteholders of their
right, in connection with certain Events of Default, to accelerate amounts due
under the Notes and (ii) any amendment or other modification of, or assignment
or termination of, any of the express rights or obligations of the Collateral
Manager under the Collateral Management Agreement or this Indenture, Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them, shall be disregarded and deemed not to be Outstanding.  In determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that the Trustee
knows to be so owned shall be so disregarded.  Notes so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Trustee the pledgee’s right so to act with respect to
such Notes and that the pledgee is not the Issuer, the Co-Issuer, the Collateral
Manager or any other obligor upon the Notes or any Affiliate of the Issuer, the
Co-Issuer, the Collateral Manager or such other obligor.

 

“Par Value Ratio”:  As of any Measurement Date, the number (expressed as a
percentage) calculated in accordance with the assumptions set forth in
Section 1.2(d) by dividing (a) the sum of the Net Outstanding Portfolio Balance
on such Measurement Date by (b) the sum

 

35

--------------------------------------------------------------------------------


 

of the aggregate outstanding principal amount of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes and the Class D Notes and
the amount of any unreimbursed Interest Advances.

 

“Par Value Test”:  The test that will be met as of any Measurement Date on which
any Offered Notes remain Outstanding if the Par Value Ratio on such Measurement
Date is equal to or greater than 125.98%.

 

“Participating Institution”:  With respect to any participation, the entity that
holds legal title to the participated asset.

 

“Paying Agent”:  Any Person authorized by the Issuer and the Co-Issuer, with
respect to the Offered Notes, or the Issuer, with respect to the Class E Notes
and the Class F Notes, to pay the principal of or interest on any Notes on
behalf of the Issuer and the Co-Issuer as specified in Section 7.2 hereof.

 

“Payment Account”:  The payment account of the Trustee in respect of the Notes
established pursuant to Section 10.3 hereof.

 

“Payment Date”:  With respect to each Class of Notes, is July 15, 2018, and
monthly thereafter on the 15th day of each calendar month (or if such day is not
a Business Day, the next succeeding Business Day) to and including, in the case
of the Notes, the Stated Maturity Date, or, in the case of the Preferred Shares,
the Preferred Shares Redemption Date, unless redeemed prior thereto.

 

“Permitted Exchange Security”: A bond, note or other security received by the
Issuer in connection with the workout, restructuring or modification of a
Mortgage Asset that is a loan.

 

“Permitted Subsidiary”: Any one or more wholly-owned, single purpose entities
established exclusively for the purpose of taking title to mortgage, real estate
or any Sensitive Asset in connection, in each case, with the exercise of
remedies or otherwise.

 

“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Placement Agent”:  J.P. Morgan Securities LLC, in its capacity as placement
agent.

 

“Placement Agreement”:  The placement agreement relating to the Notes dated as
of May 23, 2018 by and among the Issuer, the Co-Issuer and the Placement Agent.

 

“Plan Fiduciary”: The meaning specified in Section 2.5(k).

 

36

--------------------------------------------------------------------------------


 

“Pledged Mortgage Asset”:  On any date of determination, any Mortgage Asset that
has been Granted to the Trustee and not been released from the lien of this
Indenture pursuant to Section 10.12 hereof.

 

“Preferred Share Distribution Account”:  A segregated account established and
designated as such by the Preferred Shares Paying Agent pursuant to the
Preferred Share Paying Agency Agreement.

 

“Preferred Share Paying Agency Agreement”:  The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Shares
Paying Agent relating to the Preferred Shares and the Share Registrar, as
amended from time to time in accordance with the terms thereof.

 

“Preferred Shareholder”:  A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.

 

“Preferred Shares”:  The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

 

“Preferred Shares Distribution Amount”:  Any remaining Interest Proceeds and
Principal Proceeds, if any, to be released from the lien of this Indenture and
paid (upon standing order of the Issuer) to the Preferred Shares Paying Agent
for deposit into the Preferred Share Distribution Account for distribution to
the Holders of the Preferred Shares after payment by the Trustee of all
distributions which take priority pursuant to Section 11.1(a).

 

“Preferred Shares Paying Agent”:  The Bank, solely in its capacity as Preferred
Shares Paying Agent under the Preferred Share Paying Agency Agreement and not
individually, unless a successor Person shall have become the Preferred Shares
Paying Agent pursuant to the applicable provisions of the Preferred Share Paying
Agency Agreement, and thereafter Preferred Shares Paying Agent shall mean such
successor Person.

 

“Preferred Shares Redemption Date”:  the earlier of (i) the Stated Maturity Date
and (ii) the Payment Date on which a redemption of the Preferred Shares occurs.

 

“Principal Balance” or “par”:  With respect to any Mortgage Asset or Eligible
Investment, as of any date of determination, the outstanding principal amount of
such Mortgage Asset or Eligible Investment; provided that:

 

(i)                    the Principal Balance of any Eligible Investment that
does not pay Cash interest on a current basis will be the accreted value
thereof; and

 

(ii)                 the Principal Balance of any RDD Mortgage Asset also will
be deemed to include the unfunded portion of such RDD Mortgage Asset on deposit
in the RDD Funding Account.

 

“Principal Collection Account”:  The trust account established pursuant to
Section 10.2(a) hereof.

 

37

--------------------------------------------------------------------------------


 

“Principal Proceeds”:  With respect to any Payment Date, (A) the sum (without
duplication) of (1) all principal payments (including Unscheduled Principal
Payments and any casualty or condemnation proceeds and any proceeds from the
exercise of remedies (including liquidation proceeds)) received during the
related Due Period in respect of (a) Eligible Investments (other than Eligible
Investments purchased with Interest Proceeds, Eligible Investments in the
Expense Account, Eligible Investments in the RDD Funding Account and any amount
representing the accreted portion of a discount from the face amount of a
Mortgage Asset or an Eligible Investment) and (b) Mortgage Assets as a result of
(i) a maturity, scheduled amortization or mandatory prepayment on a Mortgage
Asset, (ii) optional prepayments made at the option of the related borrower,
(iii) recoveries on Defaulted Mortgage Assets or (iv) any other principal
payments received with respect to Mortgage Assets, (2) all fees and commissions
received during such Due Period in connection with Defaulted Mortgage Assets and
Eligible Investments and the restructuring or default of such Defaulted Mortgage
Assets and Eligible Investments, (3) any interest received during such Due
Period on such Mortgage Assets or Eligible Investments to the extent such
interest constitutes proceeds from accrued interest purchased with Principal
Proceeds other than accrued interest purchased by the Issuer on or prior to the
Closing Date and interest included in clause (A)(1) of the definition of
Interest Proceeds, (4) Sale Proceeds received during such Due Period in respect
of sales (excluding those previously reinvested or currently being reinvested in
Mortgage Assets in accordance with the Transaction Documents and excluding
accrued interest included in Sale Proceeds (unless such accrued interest was
purchased with Principal Proceeds) that are designated by the Collateral Manager
as Interest Proceeds in accordance with clause (A)(1) of the definition of
Interest Proceeds), (5) all Cash payments of interest received during such Due
Period on Defaulted Mortgage Assets, (6) funds transferred to the Principal
Collection Account from the RDD Funding Account in respect of amounts previously
held on deposit in respect of unfunded commitments for RDD Mortgage Assets that
have been sold or otherwise disposed of before such commitments thereunder have
been drawn or as to which excess funds remain, (7) any principal payments
received in Cash by the Issuer during the related Due Period on any asset held
by a Permitted Subsidiary, (8) any Loss Value Payments received by the Issuer
from a Seller, (9) all other payments received in connection with the Mortgage
Assets and Eligible Investments that are not included in Interest Proceeds
(10) after the Ramp-Up Completion Date, all amounts in the Unused Proceeds
Account and (11) all Cash and Eligible Investments contributed by ARMS Equity
pursuant to the terms of Section 12.2(c) and designated as “Principal Proceeds”
by ARMS Equity; provided that in no event will Principal Proceeds include any
proceeds from the Excepted Assets minus (B)(1) the aggregate amount of any
Nonrecoverable Interest Advances that were not previously reimbursed to the
Advancing Agent or the Backup Advancing Agent from Interest Proceeds and (2) the
portion of such Principal Proceeds previously reinvested or currently being held
for reinvestment in Reinvestment Mortgage Assets if the Issuer is permitted to
purchase Reinvestment Mortgage Assets in accordance with Section 12.2.

 

“Priority of Payments”:  The meaning specified in Section 11.1(a) hereof.

 

“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Purchase Price”: The purchase price identified for each Mortgage Asset against
its name in Schedule A attached hereto.

 

38

--------------------------------------------------------------------------------


 

“QIB”:  A “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified Purchaser”: A “qualified purchaser” within the meaning of
Section 2(a)(51) of the 1940 Act or an entity owned exclusive by one or more
such “qualified purchasers.”

 

“Qualified REIT Subsidiary”:  A corporation that, for U.S. federal tax purposes,
is wholly-owned by a real estate investment trust under Section 856(i)(2) of the
Internal Revenue Code of 1986, as amended.

 

“Ramp-Up Acquisition Period”:  The period commencing on the Closing Date and
ending on the earlier of (i) the Ramp-Up Completion Date and (ii) the occurrence
of an Event of Default (after the expiry of any applicable grace periods).

 

“Ramp-Up Completion Date”:  The date which is the earliest of (i) the 120th day
after the Closing Date; (ii) the first date on which the Aggregate Principal
Balance of the Pledged Mortgage Assets is at least equal to the Target
Collateral Principal Balance and (iii) the date that the Collateral Manager
determines, in its sole discretion, and notifies the Trustee of such
determination, that investment in Ramp-Up Mortgage Assets is no longer practical
or desirable.

 

“Ramp-Up Completion Date Report”:  The meaning specified in
Section 7.19(b)(A) hereof.

 

“Ramp-Up Mortgage Assets”:  Mortgage Assets (other than Initial Mortgage Assets
and Reinvestment Mortgage Assets) that are acquired by the Issuer during the
Ramp-Up Acquisition Period.

 

“Rating Agency”: Moody’s, DBRS and any successor thereto, or, with respect to
the Assets generally, if at any time Moody’s or DBRS or any such successor
ceases to provide rating services with respect to the Notes or certificates
similar to the Notes, any other NRSRO selected by the Issuer and reasonably
satisfactory to a Majority of the Notes voting as a single Class.

 

“Rating Agency Condition”: A condition that is satisfied if:

 

(a)                                 the party required to satisfy the Rating
Agency Condition (the “Requesting Party”) has made a written request to each
Rating Agency for a No Downgrade Confirmation; and

 

(b)                                 any one of the following has occurred with
respect to each such Rating Agency:

 

(i)                                     a No Downgrade Confirmation has been
received from such Rating Agency; or

 

(ii)                                  (A) within 10 Business Days of such
request being sent to such Rating Agency, such Rating Agency has not replied to
such request or has responded in a manner that indicates that such Rating Agency
is neither reviewing such request nor waiving the requirement for confirmation;

 

39

--------------------------------------------------------------------------------


 

(B)                               the Requesting Party has confirmed that such
Rating Agency has received the confirmation request,

 

(C)                               the Requesting Party promptly requests the No
Downgrade Confirmation a second time; and

 

(D)                               there is no response to either confirmation
request within five Business Days of such second request.

 

“Rating Confirmation Failure”:  The meaning specified in Section 7.19(b) hereof.

 

“RDD Funding Account”:  The account established pursuant to
Section 10.6(a) hereof.

 

“RDD Funding Advance”:  With respect to RDD Mortgage Assets, one or more future
advances that the Issuer is required to make to the obligor under the Underlying
Instruments relating thereto, subject to satisfaction of conditions precedent
specified therein.

 

“RDD Mortgage Asset”: Any Mortgage Asset that requires the lender to make one or
more additional advances to the borrower upon the satisfaction of certain
conditions precedent specified in the related Underlying Instruments.

 

“Record Date”: The date on which the Holders of Notes entitled to receive a
payment in respect of principal or interest on the succeeding Payment Date is
determined, such date as to any Payment Date being the 15th day (whether or not
a Business Day) prior to the applicable Payment Date.

 

“Redemption Date”:  Any Payment Date specified for a redemption of the
Securities pursuant to Section 9.1 hereof.

 

“Redemption Date Statement”:  The meaning specified in Section 10.11(h) hereof.

 

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:

 

Class A Notes.  The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class A-S Notes.  The redemption price for the Class A-S Notes will be
calculated on the related Determination Date and will equal the Aggregate
Outstanding Amount of the Class A-S Notes to be redeemed, together with the
Class A-S Interest Distribution Amount (plus any Class A-S Defaulted Interest
Amount) due on the applicable Redemption Date;

 

Class B Notes.  The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B

 

40

--------------------------------------------------------------------------------


 

Notes to be redeemed, together with the Class B Interest Distribution Amount
(plus any Class B Defaulted Interest Amount) due on the applicable Redemption
Date;

 

Class C Notes.  The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes to be redeemed, together with the Class C Interest
Distribution Amount (plus any Class C Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class D Notes.  The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes to be redeemed, together with the Class D Interest
Distribution Amount (plus any Class D Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class E Notes.  The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes (including any Class E Deferred Interest) to be redeemed,
together with the Class E Interest Distribution Amount (plus any Class E
Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class F Notes.  The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes (including any Class F Deferred Interest) to be redeemed,
together with the Class F Interest Distribution Amount (plus any Class F
Defaulted Interest Amount) due on the applicable Redemption Date; and

 

Preferred Shares.  The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Assets in accordance with Article 12 hereof
and Cash (other than the Issuer’s rights, title and interest in the property
described in clause (i) of the definition of “Excepted Assets”), if any,
remaining after payment of all amounts and expenses, including payments made in
respect of the Notes, described under clauses (1) through (17) of
Section 11.1(a)(i) and clauses (1) through (11) of Section 11.1(a)(ii); provided
that, if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.

 

“Reference Banks”:  The meaning set forth in Schedule B attached hereto.

 

“Reference Date”:  April 1, 2018 or the asset origination date, whichever is
later.

 

“Registered”:  With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

 

“Registered Office Agreement”:  The terms and conditions for the provision of
registered office services between the Issuer and MaplesFS Limited as registered
office provider, as modified, supplemented and in effect from time to time.

 

“Registered Securities”:  The meaning specified in Section 3.3(a)(iii) hereof.

 

“Regulation S”:  Regulation S under the Securities Act.

 

41

--------------------------------------------------------------------------------


 

“Regulation S Global Security”:  The meaning specified in
Section 2.2(b)(iii) hereof.

 

“Reimbursement Interest”:  Interest accrued on the amount of any Interest
Advance made by the Advancing Agent or the Backup Advancing Agent, for so long
as it is outstanding, at the Reimbursement Rate.

 

“Reimbursement Rate”:  A rate per annum equal to the “prime rate” as published
in the “Money Rates” section of The Wall Street Journal, as such “prime rate”
may change from time to time.  If more than one “prime rate” is published in The
Wall Street Journal for a day, the average of such “prime rates” will be used,
and such average will be rounded up to the nearest one eighth of one percent
(0.125%).  If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Collateral Manager will select an equivalent
publication that publishes such “prime rate,” and if such “prime rates” are no
longer generally published or are limited, regulated or administered by a
governmental authority or quasigovernmental body, then the Collateral Manager
will select, in its reasonable discretion, a comparable interest rate index.

 

“Reinvestment Criteria”:  The meaning specified in Section 12.2(a) hereof.

 

“Reinvestment Mortgage Asset”:  Any Mortgage Asset that is acquired after the
Closing Date that satisfies the Eligibility Criteria and the Reinvestment
Criteria in accordance with the terms of Section 12.2(a) hereof.

 

“Reinvestment Period”:  The period beginning on the Closing Date and ending on
and including the first to occur of any of the following events or dates: 
(i) the Payment Date in June 2022; (ii) the Payment Date on which all of the
Securities are redeemed as described herein under Section 9.1; and (iii) the
date on which an Event of Default has occurred.

 

“REIT”:  A “real estate investment trust” under the Code.

 

“REO Property”: An Underlying Mortgaged Property acquired directly or indirectly
by the CLO Servicer on behalf of the Issuer and Trustee for the benefit of the
Secured Parties through foreclosure, acceptance of a deed-in-lieu of foreclosure
or otherwise pursuant to the Servicing Agreement (or, as applicable, the
applicable servicing agreement).

 

“Repurchase Request”:  The meaning specified in Section 7.17 hereof.

 

“Retail Property”:  A real property with retail rental units (including mixed
use retail/office and retail/multi-family) as to which the majority of the
underwritten revenue is from retail rental units.

 

“Retained Interest”:  A material net economic interest in the securitization
position comprised by the Notes of not less than 5% in the form specified in
paragraph (d) of Article 405(1).

 

“Retaining Sponsor”:  Arbor Parent, in the capacity of securitization sponsor
for purposes of the U.S. Credit Risk Retention Rules.

 

“Retention Holder”:  The meaning specified in Section 10.11(c)(xxxi) hereof.

 

42

--------------------------------------------------------------------------------


 

“Retention Holder Originated Mortgage Assets”:  A Mortgage Asset that the
Retention Holder either (i) has purchased or will purchase for its own account
prior to selling or transferring such Mortgage Asset to the Issuer or
(ii) itself or through related entities, directly or indirectly, was involved in
the original agreement which created such Mortgage Asset.

 

“Rule 17g-5”:  The meaning specified in Section 14.13(b) hereof.

 

“Rule 144A”:  Rule 144A under the Securities Act.

 

“Rule 144A Global Security”:  The meaning specified in Section 2.2(b)(i) hereof.

 

“Rule 144A Information”:  The meaning specified in Section 7.13 hereof.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors in interest.

 

“Sale”:  The meaning specified in Section 5.17(a) hereof.

 

“Sale Proceeds”:  All proceeds (including accrued interest) received with
respect to Mortgage Assets and Eligible Investments as a result of sales of such
Mortgage Assets and Eligible Investments, sales in connection with the exercise
of a purchase option by the holder of a Non-Acquired Participation or a
mezzanine lender, and sales in connection with a repurchase for a breach of a
representation or warranty, in each case, net of any reasonable out-of-pocket
expenses of the Collateral Manager or the Trustee in connection with any such
sale.

 

“Schedule of Initial Mortgage Assets”:  The Mortgage Assets listed on Schedule A
attached hereto, which Schedule shall include the Principal Balance, the spread
and the relevant floating reference rate, the maturity date, the Moody’s Rating
of each such Mortgage Asset.

 

“Scheduled Distribution”:  With respect to any Mortgage Asset or Eligible
Investment, for each Due Date, the scheduled payment of principal, interest or
fee or any dividend or premium payment due on such Due Date or any other
distribution with respect to such Mortgage Asset or Eligible Investment,
determined in accordance with the assumptions specified in Section 1.2 hereof.

 

“SEC”:  The Securities and Exchange Commission.

 

“Secured Parties”:  Collectively, the Trustee, the Holders of the Offered Notes
and the Collateral Manager, each as their interests appear in applicable
Transaction Documents.

 

“Securities”:  Collectively, the Notes and the Preferred Shares.

 

“Securities Account”:  The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Account Control Agreement”:  The meaning specified in
Section 3.3(a) hereof.

 

“Securities Act”:  The Securities Act of 1933, as amended.

 

43

--------------------------------------------------------------------------------


 

“Securities Intermediary”:  The meaning specified in Section 8-102(a)(14) of the
UCC.

 

“Security”:  Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Self-Storage Property”:  A real property with self-storage rental units
(including mixed use property) as to which the majority of the underwritten
revenue is from self-storage rental units.

 

“Seller”:  The meaning specified in the applicable Mortgage Asset Purchase
Agreement.

 

“Senior AB Pari Passu Participation”: A Mortgage Asset that is a participation
interest (or an A Note) in an Underlying Whole Loan pursuant to a participation
agreement (or intercreditor agreement) in which the interest acquired by the
Issuer is senior to one or more Junior Participations but is pari passu with one
or more other senior pari passu participation interests that are each
Non-Acquired Participations and which each are the senior-most interest in such
Underlying Whole Loan.

 

“Senior AB Participation”: A Mortgage Asset that is a participation interest (or
an A Note) in an Underlying Whole Loan pursuant to a participation agreement (or
intercreditor agreement) in which the interest acquired by the Issuer is senior
to one or more Junior Participations.

 

“Senior Pari Passu Participation”:  A Mortgage Asset that is a participation
interest (or an A Note) in an Underlying Whole Loan pursuant to a participation
agreement (or intercreditor agreement) in which the interest acquired by the
Issuer is pari passu with one or more other senior pari passu participation
interests that are each Non-Acquired Participations and which each are the
senior-most interest in such Underlying Whole Loan.

 

“Senior Participation”:  A Senior AB Participation, a Senior AB Pari Passu
Participation or a Senior Pari Passu Participation.

 

“Sensitive Asset”: means (i) a Mortgage Asset, or a portion thereof, or (ii) a
real property or other interest (including, without limitation, an interest in
real property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Mortgage Asset or portion thereof, in
either case, as to which the Collateral Manager has determined, based on an
Opinion of Counsel, could give rise to material liability of the Issuer
(including liability for taxes) if held directly by the Issuer.

 

“Servicing Agreement”:  The Servicing Agreement, dated as of the Closing Date,
by and among the Issuer, the Trustee, the Collateral Manager and the CLO
Servicer, as amended, supplemented or otherwise modified from time to time in
accordance with its terms.

 

44

--------------------------------------------------------------------------------


 

“Servicing Fee”:  With respect to each Due Period the aggregate amount of all
servicing fees payable to the CLO Servicer under the Servicing Agreement and any
backup servicer named therein or in any backup servicing agreement to which the
Issuer is a party during such Due Period.

 

“Share Registrar”:  MaplesFS Limited, unless a successor Person shall have
become the Share Registrar pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.

 

“Skilled Nursing Facility” means, a facility licensed by a state Health Care
Authority to provide short-term and long-term custodial care, skilled nursing
and rehabilitation services.

 

“Specified Person”:  The meaning specified in Section 2.6(a) hereof.

 

“Stated Maturity Date”:  The Payment Date occurring in June 2028.

 

“Student Housing Property”: A Multi-Family Property as to which the majority of
the underwritten revenue is (or, upon stabilization, will be) from student
housing.

 

“Successor Benchmark Rate”: means an industry benchmark rate that is comparable
to LIBOR and generally accepted in the financial markets as the sole or
predominant replacement benchmark to LIBOR.

 

“Successor Benchmark Rate Event”: means the elimination or
substantially-complete phase-out of LIBOR as an available benchmark for
computing interest on debt obligations in the marketplace.

 

“Target Collateral Principal Balance”:  U.S.$560,000,000.

 

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Mortgage Asset, will be, required to deduct or withhold from any payment
under any Mortgage Asset to the Issuer for or on account of any tax for whatever
reason and such borrower is not required to pay to the Issuer such additional
amount as is necessary to ensure that the net amount actually received by the
Issuer (free and clear of taxes, whether assessed against such borrower or the
Issuer) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required, (ii) any jurisdiction imposes net
income, profits, or similar tax on the Issuer or (iii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes or otherwise
subject to U.S. federal income tax on a net income basis.  Withholding taxes
imposed under FATCA, if any, shall be disregarded in applying the definition of
“Tax Event.”

 

“Tax Materiality Condition”:  The condition that will be satisfied if either
(i) as a result of a Tax Event, a tax or taxes are imposed on the Issuer or
withheld from payments to the Issuer and with respect to which the Issuer
receives less than the full amount that the Issuer would have received had no
such deduction occurred and such amount exceeds, in the aggregate, U.S.$1
million during any 12-month period or (ii) the Issuer fails to maintain its
status as a Qualified REIT

 

45

--------------------------------------------------------------------------------


 

Subsidiary or other disregarded entity of a REIT and is not a foreign
corporation that is not engaged in a trade or business in the United States for
U.S. federal income tax purposes or otherwise subject to U.S. federal income tax
on a net income basis.

 

“Tax Redemption”:  The meaning specified in Section 9.1(b) hereof.

 

“Total Redemption Price”:  The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (4) and (16) of
Section 11.1(a)(i) and to redeem all Notes at their applicable Redemption
Prices.

 

“Transaction Documents”:  This Indenture, the Collateral Management Agreement,
the Mortgage Asset Purchase Agreements, the Placement Agreement, the Company
Administration Agreement, the Registered Office Agreeemnt, the AML Services
Agreement, the Preferred Share Paying Agency Agreement, the Servicing Agreement,
the Collateral Administration Agreement and the Securities Account Control
Agreement.

 

“Transaction Party”: The meaning specified in Section 2.5(k)(1).

 

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

 

“Treasury Regulations”:  Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

 

“Trust Officer”:  When used with respect to the Trustee, any officer within the
Global Trust Services Group of the Corporate Trust Office (or any successor
group of the Trustee) including any vice president, assistant vice president or
officer of the Trustee customarily performing functions similar to those
performed by the persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred at the Global Trust Services
Group of the Corporate Trust Office because of his knowledge of and familiarity
with the particular subject and who is directly responsible for the
administration of this Indenture.

 

“Trustee”:  U.S. Bank National Association, a national banking association,
solely in its capacity as trustee hereunder, unless a successor Person shall
have become the Trustee pursuant to the applicable provisions of this Indenture,
and thereafter “Trustee” shall mean such successor Person.

 

“UCC”:  The applicable Uniform Commercial Code.

 

“Uncertificated Securities”:  The meaning specified in
Section 3.3(a)(ii) hereof.

 

“Underlying Instruments”:  The indenture, loan agreement, note, mortgage,
intercreditor agreement, participation agreement, co-lender agreement or other
agreement pursuant to which a Mortgage Asset or Eligible Investment has been
issued or created and each other agreement that governs the terms of or secures
the obligations represented by such Mortgage Asset or Eligible Investment or of
which holders of such Mortgage Asset or Eligible Investment are the
beneficiaries.

 

46

--------------------------------------------------------------------------------


 

“Underlying Mortgaged Property”: With respect to a Mortgage Asset that is (i) a
Whole Loan, the commercial mortgage property or properties securing the Whole
Loan and (ii) a Senior Participation, the commercial mortgage property or
properties securing the Underlying Whole Loan.

 

“Underlying Whole Loan”:  With respect to any Mortgage Asset that is a Senior
Participation, the Whole Loan in which such Senior Participation represents a
participation interest.

 

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

 

“Unregistered Securities”:  The meaning specified in Section 5.17(c) hereof.

 

“Unscheduled Principal Payments”:  Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Mortgage Asset (or, in the case of a Senior Participation, the related
Underlying Whole Loan) prior to the stated maturity date of such Mortgage Asset
(or, in the case of a Senior Participation, the related Underlying Whole Loan).

 

“Unused Proceeds Account”:  The trust account established pursuant to
Section 10.4(a) hereof.

 

“Updated Appraisal”: An appraisal (or a letter update for an existing appraisal
which is less than one year old) of the Underlying Mortgaged Property or
Underlying Mortgaged Properties that the CLO Servicer, as special servicer, will
be required to use reasonable efforts to obtain from an independent MAI
appraiser upon the occurrence of an Appraisal Reduction Event within one hundred
twenty (120) days of the event that resulted in such Appraisal Reduction Event
with respect to a Mortgage Asset.

 

“U.S. Credit Risk Retention Rules”:  The final rule promulgated to implement the
credit risk retention requirements under Section 15G of the Exchange Act, as
added by Section 941 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (79 F.R. 77601; Pages: 77740-77766), as such rule may be amended
from time to time, and subject to such clarification and interpretation as have
been provided by the Department of Treasury, the Federal Reserve System, the
Federal Deposit Insurance Corporation, the Federal Housing Finance Agency, the
Securities and Exchange Commission and the Department of Housing and Urban
Development in the adopting release (79 F.R. 77601 et seq.) or by the staff of
any such agency, or as may be provided by any such agency or its staff from time
to time, in each case, as effective from time to time as of the applicable
compliance date specified therein.

 

“U.S. Person”: The meaning specified in Regulation S.

 

“Volcker Rule”: Section 13 of the Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations promulgated thereunder.

 

“Weighted Average Life”:  As of any Measurement Date with respect to the
Mortgage Assets (other than Defaulted Mortgage Assets), the number obtained by
(i) summing the

 

47

--------------------------------------------------------------------------------


 

products obtained by multiplying (a) the Average Life at such time of each
Mortgage Asset (other than Defaulted Mortgage Assets) by (b) the outstanding
Principal Balance of such Mortgage Asset and (ii) dividing such sum by the
Aggregate Principal Balance at such time of all Mortgage Assets (other than
Defaulted Mortgage Assets).  For purposes of this definition, “Average Life”
means, on any Measurement Date with respect to any Mortgage Asset (other than a
Defaulted Mortgage Asset), the quotient obtained by the Collateral Manager by
dividing (i) the sum of the products of (a) the number of years (rounded to the
nearest one tenth thereof) from such Measurement Date to the respective dates of
each successive expected distribution of principal of such Mortgage Asset and
(b) the respective amounts of such expected distributions of principal by
(ii) the sum of all successive expected distributions of principal on such
Mortgage Asset.

 

“Weighted Average Spread”:  As of any date of determination, the number obtained
(rounded up to the next 0.001%), by (A) summing the products obtained by
multiplying (i) with respect to any Mortgage Asset (other than a Defaulted
Mortgage Asset), the greater of (x) the current stated spread above LIBOR (net
of any servicing fees and expenses) at which interest accrues on each such
Mortgage Asset and (y) if such Mortgage Asset provides for a minimum interest
rate payable thereunder, the excess, if any, of the minimum interest rate
applicable to such Mortgage Asset (net of any servicing fees and expenses) over
LIBOR by (ii) the Principal Balance of such Mortgage Asset as of such date, and
(B) dividing such sum by the aggregate Principal Balance of all Mortgage Assets
(excluding all Defaulted Mortgage Assets).

 

“Whole Loan”:  A commercial mortgage loan secured by a first-lien mortgage on a
Multi-Family Property, a Student Housing Property, a Retail Property, a
Hospitality Property, an Office Property, a Self-Storage Property, an Industrial
Property or a Healthcare Property.

 

Section 1.2                                    Assumptions as to Assets.

 

(a)                                 In connection with all calculations required
to be made pursuant to this Indenture with respect to Scheduled Distributions on
any Mortgage Asset and Eligible Investment, or any payments on any other Assets,
and with respect to the income that can be earned on Scheduled Distributions on
any Mortgage Asset or Eligible Investment and on any other amounts that may be
received for credit to the applicable Collection Account, the provisions set
forth in this Section 1.2 shall be applied.

 

(b)                                 All calculations with respect to Scheduled
Distributions on the Mortgage Assets and Eligible Investments shall be made on
the basis of information as to the terms of each such Asset and upon report of
payments, if any, received on such Asset that are furnished by or on behalf of
the related borrower, obligor or issuer of such Asset and, to the extent they
are not manifestly in error, such information or report may be conclusively
relied upon in making such calculations.

 

(c)                                  For each Due Period, the Scheduled
Distribution on any Mortgage Asset (other than a Defaulted Mortgage Asset,
which, except as otherwise provided herein, shall be assumed to have a Scheduled
Distribution of zero) or Eligible Investment shall be the sum of (i) the total
amount of payments and collections in respect of such Mortgage Asset or Eligible
Investment (including all Sales Proceeds received during the Due Period and not
reinvested in Reinvestment Mortgage Assets or retained in the Principal
Collection Account for subsequent

 

48

--------------------------------------------------------------------------------


 

reinvestment) that, if paid as scheduled, will be available in the Collection
Accounts at the end of such Due Period for payment on the Notes and of expenses
of the Issuer and the Co-Issuer pursuant to the Priority of Payments and
(ii) any such amounts received in prior Due Periods that were not disbursed on a
previous Payment Date and do not constitute amounts which have been used as
reimbursement with respect to a prior Interest Advance pursuant to the terms of
this Indenture. On any date of determination, the amount of any Scheduled
Distribution due on any future date with respect to any Mortgage Asset as to
which any interest or other payment thereon is subject to withholding tax of any
relevant jurisdiction shall be assumed to be made net of any such uncompensated
withholding tax based upon withholding tax rates in effect on such date of
determination.

 

(d)                                 For purposes of calculating the Interest
Coverage Ratio, (1) the expected interest income on the Mortgage Assets and
Eligible Investments and the expected interest payable on the Notes shall be
calculated using the interest rates applicable thereto on the applicable
Measurement Date, (2) accrued original issue discount on Eligible Investments
shall be deemed to be Scheduled Distributions due on the date such original
issue discount is scheduled to be paid, (3) with respect to each Defaulted
Mortgage Asset as to which the Collateral Manager has delivered written notice
to the Issuer and the Trustee of its intent to engage in either (x) Credit
Risk/Defaulted Mortgage Asset Cash Purchase or (y) an exchange for an Exchange
Mortgage Asset, the Collateral Manager will have 45 days to exercise such
purchase or exchange and during such period such Mortgage Asset will not be
treated as a Defaulted Mortgage Asset, (4) there will be excluded all scheduled
or deferred payments of interest on or principal of Mortgage Assets and any
payment that the Collateral Manager has determined in its reasonable judgment
will not be made in cash or received when due and (5) with respect to any
Mortgage Asset as to which any interest or other payment thereon is subject to
withholding tax of any relevant jurisdiction, each payment thereon shall be
deemed to be payable net of such withholding tax unless the related borrower is
required to make additional payments to fully compensate the Issuer for such
withholding taxes (including in respect of any such additional payments).

 

(e)                                  Each Scheduled Distribution receivable with
respect to a Mortgage Asset or Eligible Investment shall be assumed to be
received on the applicable Due Date, and each such Scheduled Distribution shall
be assumed to be immediately deposited in the applicable Collection Account
except to the extent the Collateral Manager has a reasonable expectation that
such Scheduled Distribution will not be received on the applicable Due Date. 
All such funds shall be assumed to continue to earn interest until the date on
which they are required to be available in the applicable Collection Account for
transfer to the Payment Account for application, in accordance with the terms
hereof, to payments of principal of or interest on the Notes or other amounts
payable pursuant to this Indenture.

 

(f)                                   All calculations required to be made and
all reports which are to be prepared pursuant to this Indenture with respect to
the Assets, shall be made on the basis of the date on which the Issuer makes a
binding commitment to purchase or sell a Mortgage Asset or Eligible Investment
rather than the date upon which such purchase or sale settles.

 

(g)                                  Any direction or Issuer Order required
hereunder relating to the purchase, acquisition, sale, disposition or other
transfer of Assets may be in the form of a trade ticket, confirmation of trade,
instruction to post or to commit to the trade or similar instrument or

 

49

--------------------------------------------------------------------------------


 

document or other written instruction (including by email or other electronic
communication or file transfer protocol) from the Collateral Manager on which
the Trustee may rely.

 

(h)                                 To the extent of any ambiguity in the
interpretation of any definition or term contained in this Indenture or to the
extent more than one methodology can be used to make any of the determinations
or calculations set forth herein, the Collateral Manager may direct the
Collateral Administrator, or the Collateral Administrator may request direction
from the Collateral Manager, as to the interpretation and/or methodology to be
used, in either case, and the Collateral Administrator shall follow such
direction (if given), and together with the Trustee, shall be entitled to
conclusively rely thereon without any responsibility or liability therefor.

 

Section 1.3                                    Interest Calculation Convention.

 

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

 

Section 1.4                                    Rounding Convention.

 

Unless otherwise specified herein, test calculations that evaluate to a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that evaluate to a number or decimal will be rounded to
the nearest one hundredth of a percentage point.

 

ARTICLE 2

 

THE NOTES

 

Section 2.1                                    Forms Generally.

 

The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms required by this Article 2, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by the Authorized Officers of the Issuer and, as
applicable, the Co-Issuer, executing such Notes as evidenced by their execution
of such Notes.  Any portion of the text of any Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of the Note.

 

Section 2.2                                    Forms of Notes and Certificate of
Authentication.

 

(a)                                 Form.  The form of each Class of Notes
including the Certificate of Authentication, shall be substantially as set forth
in Exhibits A and B hereto.

 

(b)                                 Global Securities and Definitive Notes.

 

(i)                                     The Notes initially offered and sold in
the United States to (or to U.S. Persons who are) QIBs may be represented by one
or more permanent global notes in

 

50

--------------------------------------------------------------------------------


 

definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A and B hereto added to the form of such Notes
(each, a “Rule 144A Global Security”), which shall be registered in the name of
the nominee of the Depository and deposited with the Trustee, at its Corporate
Trust Office, as custodian for the Depository, duly executed by the Issuer and
the Co-Issuer, with respect to the Offered Notes, or the Issuer, with respect to
the Class E Notes and the Class F Notes, and authenticated by the Trustee as
hereinafter provided.  The aggregate principal amount of the Rule 144A Global
Securities may from time to time be increased or decreased by adjustments made
on the records of the Trustee or the Depository or its nominee, as the case may
be, as hereinafter provided.

 

(ii)                 The Notes initially offered and sold in the United States
to (or to U.S. Persons who are) IAIs, and Notes issued in definitive form, may
be registered in the name of the legal or beneficial owner thereof attached
without interest coupons with the applicable legend set forth in Exhibits A and
B hereto added to the form of such Notes (each a “Definitive Note”), which shall
be duly executed by the Issuer and the Co-Issuer, with respect to the Offered
Notes, or the Issuer, with respect to the Class E Notes and the Class F Notes,
and  authenticated by the Trustee as hereinafter provided.  The aggregate
principal amount of the Definitive Notes may from time to time be increased or
decreased by adjustments made on the records of the Trustee or the Depository or
its nominee, as the case may be, as hereinafter provided.

 

(iii)              The Offered Notes initially sold to institutions that are not
U.S. Persons in offshore transactions in reliance on Regulation S shall be
represented by one or more permanent global notes in definitive, fully
registered form without interest coupons with the applicable legend set forth in
Exhibits A and B, hereto added to the form of such Notes (each, a “Regulation S
Global Security”), which shall be deposited on behalf of the subscribers for
such Notes represented thereby with the Trustee as custodian for the Depository
and registered in the name of a nominee of the Depository for the respective
accounts of Euroclear and Clearstream, Luxembourg or their respective
depositories, duly executed by the Issuer and the Co-Issuer, with respect to the
Offered Notes, or the Issuer, with respect to the Class E Notes and the Class F
Notes, and authenticated by the Trustee as hereinafter provided.  The aggregate
principal amount of the Regulation S Global Securities may from time to time be
increased or decreased by adjustments made on the records of the Trustee or the
Depository or its nominee, as the case may be, as hereinafter provided.

 

(c)                                  Book-Entry Provisions.  This
Section 2.2(c) shall apply only to Global Securities deposited with or on behalf
of the Depository.

 

Each of the Issuer and, as applicable, the Co-Issuer shall execute and the
Trustee shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Securities that shall be (i) registered in the name
of the nominee of the Depository for such Global Security or Global Securities
and (ii) delivered by the Trustee to such Depository or pursuant to such
Depository’s instructions or held by the Trustee’s agent as custodian for the
Depository.

 

51

--------------------------------------------------------------------------------


 

Agent Members shall have no rights under this Indenture with respect to any
Global Security held on their behalf by the Trustee, as custodian for the
Depository or under the Global Security, and the Depository may be treated by
the Issuer, the Co-Issuer, the Trustee, and any agent of the Issuer, the
Co-Issuer or the Trustee as the absolute owner of such Global Security for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Co-Issuer, the Trustee, or any agent of the Issuer, the
Co-Issuer or the Trustee, from giving effect to any written certification, proxy
or other authorization furnished by the Depository or impair, as between the
Depository and its Agent Members, the operation of customary practices governing
the exercise of the rights of a Holder of any Global Security.

 

(d)                                 Delivery of Definitive Notes in Lieu of
Global Securities.  Except as provided in Section 2.10 hereof, owners of
beneficial interests in a Class of Global Securities shall not be entitled to
receive physical delivery of a Definitive Note.

 

Section 2.3                                    Authorized Amount; Stated
Maturity Date; and Denominations.

 

(a)                                 The aggregate principal amount of Notes that
may be authenticated and delivered under this Indenture is limited to
U.S.$494,200,000, except for Notes authenticated and delivered upon registration
of transfer of, or in exchange for, or in lieu of, other Notes pursuant to
Section 2.5, 2.6 or 8.5 hereof.

 

Such Notes shall be divided into seven Classes having designations and original
principal amounts as follows:

 

Designation

 

Original
Principal
Amount

 

Class A Senior Secured Floating Rate Notes Due 2028

 

U.S.$

308,000,000

 

Class A-S Secured Floating Rate Notes Due 2028

 

U.S.$

50,400,000

 

Class B Secured Floating Rate Notes Due 2028

 

U.S.$

22,400,000

 

Class C Secured Floating Rate Notes Due 2028

 

U.S.$

23,100,000

 

Class D Secured Floating Rate Notes Due 2028

 

U.S.$

37,100,000

 

Class E Floating Rate Notes Due 2028

 

U.S.$

30,800,000

 

Class F Floating Rate Notes Due 2028

 

U.S.$

22,400,000

 

 

(b)                                 The Notes shall be issuable in minimum
denominations of U.S.$250,000 (or, in the case of Notes held in reliance on
Rule 144A, in minimum denominations of U.S.$100,000) and integral multiples of
U.S.$500 in excess thereof (plus any residual amount).

 

Section 2.4                                    Execution, Authentication,
Delivery and Dating.

 

The Offered Notes shall be executed on behalf of the Issuer and the Co-Issuer by
an Authorized Officer of the Issuer and the Co-Issuer, respectively.  The
Class E Notes and the

 

52

--------------------------------------------------------------------------------


 

Class F Notes shall be executed on behalf of the Issuer by an Authorized Officer
of the Issuer.  The signature of such Authorized Officers on the Notes may be
manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer or the Co-Issuer shall bind the
Issuer or the Co-Issuer, as the case may be, notwithstanding the fact that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Offered Notes executed by
the Issuer and the Co-Issuer, and the Issuer may deliver Class E Notes and
Class F Notes executed by the Issuer, to the Trustee or the Authenticating Agent
for authentication and the Trustee or the Authenticating Agent, upon Issuer
Order (which Issuer Order shall, in connection with a transfer of Notes
hereunder, be deemed to have been provided upon the delivery of an executed Note
to the Trustee), shall authenticate and deliver such Notes as provided in this
Indenture and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. 
All other Notes that are authenticated after the Closing Date for any other
purpose under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced.  In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Officers, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

Section 2.5                                    Registration, Registration of
Transfer and Exchange.

 

(a)                                 The Issuer and the Co-Issuer, with respect
to the Offered Notes, and the Issuer, with respect to the Class E Notes and the
Class F Notes, shall cause to be kept a register (the “Notes Register”) in
which, subject to such reasonable regulations as it may prescribe, the Issuer
and, as applicable, the Co-Issuer shall provide for the registration of Notes
and the registration of transfers and exchanges of Notes.  The Trustee is hereby
initially appointed “Notes Registrar” for the purpose of maintaining the Notes
Registrar and registering Notes and transfers and exchanges of such Notes with
respect to the Notes Register kept in the United States as herein provided. 
Upon any resignation or removal of the Notes Registrar, the Issuer and the
Co-Issuer

 

53

--------------------------------------------------------------------------------


 

shall promptly appoint a successor or, in the absence of such appointment,
assume the duties of Notes Registrar.

 

If a Person other than the Trustee is appointed by the Issuer and the Co-Issuer
as Notes Registrar, the Issuer and the Co-Issuer shall give the Trustee prompt
written notice of the appointment of a successor Notes Registrar and of the
location, and any change in the location, of the Notes Register, and the Trustee
shall have the right to inspect the Notes Register at all reasonable times and
to obtain copies thereof and the Trustee shall have the right to rely upon a
certificate executed on behalf of the Notes Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal amounts
and numbers of such Notes.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer, with respect to the Offered Notes, or
the Issuer, with respect to the Class E Notes and the Class F Notes, shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Notes of any authorized
denomination and of a like aggregate principal amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2.  Whenever any Note is surrendered for
exchange, the Issuer and the Co-Issuer, with respect to the Offered Notes, or
the Issuer, with respect to the Class E Notes and the Class F Notes, shall
execute, and the Trustee shall authenticate and deliver, the Notes that the
Noteholder making the exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and the Co-Issuer, with
respect to the Offered Notes, or the Issuer, with respect to the Class E Notes
and the Class F Notes, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Notes Registrar duly executed by the
Holder thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

 

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending at the close of business on the day of the mailing of the
relevant notice of redemption, or (ii) to register the transfer of or exchange
any Note so selected for redemption.

 

54

--------------------------------------------------------------------------------


 

(b)                                 No Note may be sold or transferred
(including, without limitation, by pledge or hypothecation) unless such sale or
transfer is exempt from the registration requirements of the Securities Act and
is exempt from the registration requirements under applicable state securities
laws.

 

(c)                                  No Note may be offered, sold, resold or
delivered, within the United States or to, or for the benefit of, U.S. Persons
except in accordance with Section 2.5(e) below and in accordance with Rule 144A
to QIBs or, solely with respect to Definitive Notes, or IAIs who are also
Qualified Purchasers purchasing for their own account or for the accounts of one
or more QIBs or IAIs who are also Qualified Purchasers, for which the purchaser
is acting as fiduciary or agent.  The Notes may be offered, sold, resold or
delivered, as the case may be, in offshore transactions to institutions that are
not U.S. Persons in reliance on Regulation S.  None of the Issuer, the
Co-Issuer, the Trustee or any other Person may register the Notes under the
Securities Act or any state securities laws.

 

(d)                                 Upon final payment due on the Stated
Maturity Date of a Note, the Holder thereof shall present and surrender such
Note at the Corporate Trust Office of the Trustee or at the office of the Paying
Agent (outside the United States if then required by applicable law in the case
of a Note in definitive form issued in exchange for a beneficial interest in a
Regulation S Global Security pursuant to Section 2.10).

 

(e)                                  Transfers of Global Securities. 
Notwithstanding any provision to the contrary herein, so long as a Global
Security remains outstanding and is held by or on behalf of the Depository,
transfers of a Global Security, in whole or in part, shall be made only in
accordance with Section 2.2(c) and this Section 2.5(e).

 

(i)                    Except as otherwise set forth below, transfers of a
Global Security shall be limited to transfers of such Global Security in whole,
but not in part, to nominees of the Depository or to a successor of the
Depository or such successor’s nominee.  Transfers of a Global Security to a
Definitive Note may only be made in accordance with Section 2.10.

 

(ii)                 Regulation S Global Security to Rule 144A Global Security
or Definitive Note.  If a holder of a beneficial interest in a Regulation S
Global Security wishes at any time to exchange its interest in such Regulation S
Global Security for an interest in the corresponding Rule 144A Global Security
or for a Definitive Note or to transfer its interest in such Regulation S Global
Security to a Person who wishes to take delivery thereof in the form of an
interest in the corresponding Rule 144A Global Security or for a Definitive
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream, Luxembourg and/or DTC, as the
case may be, exchange or transfer, or cause the exchange or transfer of, such
interest for an equivalent beneficial interest in the corresponding Rule 144A
Global Security or for a Definitive Note.  Upon receipt by the Trustee or the
Notes Registrar of:

 

(1)                                 if the transferee is taking a beneficial
interest in a Rule 144A Global Security, instructions from Euroclear,
Clearstream, Luxembourg and/or DTC, as the case may be, directing the Notes
Registrar to cause to be credited a beneficial interest in the corresponding
Rule 144A Global Security in an amount equal to the

 

55

--------------------------------------------------------------------------------


 

beneficial interest in such Regulation S Global Security, but not less than the
minimum denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase and a duly completed
certificate in the form of Exhibit G-2 attached hereto; or

 

(2)                                 if the transferee is taking a Definitive
Note, a duly completed transfer certificate in substantially the form of
Exhibit G-3 hereto, certifying that such transferee is an IAI and a Qualified
Purchaser,

 

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Security, approve the instructions at
DTC to reduce, or cause to be reduced, the Regulation S Global Security by the
aggregate principal amount of the beneficial interest in the Regulation S Global
Security to be transferred or exchanged and the Notes Registrar shall instruct
DTC, concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Security equal to the reduction
in the principal amount of the Regulation S Global Security or (y) if the
transferee is taking an interest in a Definitive Note, the Notes Registrar shall
record the transfer in the Notes Register in accordance with Section 2.5(a) and,
upon execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Security
transferred by the transferor).

 

(iii)              Definitive Note or Rule 144A Global Security to Regulation S
Global Security.  If a holder of a beneficial interest in a Rule 144A Global
Security or a Holder of a Definitive Note wishes at any time to exchange its
interest in such Rule 144A Global Security or Definitive Note for an interest in
the corresponding Regulation S Global Security, or to transfer its interest in
such Rule 144A Global Security or Definitive Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Regulation S
Global Security, such holder, provided such holder or, in the case of a
transfer, the transferee is not a U.S. person and is acquiring such interest in
an offshore transaction, may, subject to the immediately succeeding sentence and
the rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Regulation S Global Security.  Upon receipt by the Trustee or the
Notes Registrar of:

 

(1)                                 instructions given in accordance with DTC’s
procedures from an Agent Member directing the Trustee or the Notes Registrar to
credit or cause to be credited a beneficial interest in the corresponding
Regulation S Global Security, but not less than the minimum denomination
applicable to such holder’s Notes, in an amount equal to the beneficial interest
in the Rule 144A Global Security or Definitive Note to be exchanged or
transferred, and in the case of a transfer of Definitive Notes, such Holder’s
Definitive Notes properly endorsed for assignment to the transferee,

 

56

--------------------------------------------------------------------------------


 

(2)                                 a written order given in accordance with
DTC’s procedures containing information regarding the participant account of DTC
and the Euroclear or Clearstream, Luxembourg account to be credited with such
increase,

 

(3)                                 in the case of a transfer of Definitive
Notes, a Holder’s Definitive Note properly endorsed for assignment to the
transferee, and

 

(4)                                 a duly completed certificate in the form of
Exhibit G-1 attached hereto,

 

then the Trustee or the Notes Registrar shall approve the instructions at DTC to
reduce the principal amount of the Rule 144A Global Security (or, in the case of
a transfer of Definitive Notes, the Trustee or the Notes Registrar shall cancel
such Definitive Notes) and to increase the principal amount of the Regulation S
Global Security by the aggregate principal amount of the beneficial interest in
the Rule 144A Global Security or Definitive Note to be exchanged or transferred,
and to credit or cause to be credited to the securities account of the Person
specified in such instructions a beneficial interest in the corresponding
Regulation S Global Security equal to the reduction in the principal amount of
the Rule 144A Global Security (or, in the case of a cancellation of Definitive
Notes, equal to the principal amount of Definitive Notes so cancelled).

 

(iv)             Transfer of Rule 144A Global Securities to Definitive Notes. 
If, in accordance with Section 2.10, a holder of a beneficial interest in a
Rule 144A Global Security wishes at any time to exchange its interest in such
Rule 144A Global Security for a Definitive Note or to transfer its interest in
such Rule 144A Global Security to a Person who wishes to take delivery thereof
in the form of a Definitive Note in accordance with Section 2.10, such holder
may, subject to the immediately succeeding sentence and the rules and procedures
of DTC, exchange or transfer, or cause the exchange or transfer of, such
interest for a Definitive Note.  Upon receipt by the Trustee or the Notes
Registrar of (A) a duly complete certificate substantially in the form of
Exhibit G-3 and (B) appropriate instructions from DTC, if required, the Trustee
or the Notes Registrar shall approve the instructions at DTC to reduce, or cause
to be reduced, the Rule 144A Global Security by the aggregate principal amount
of the beneficial interest in the Rule 144A Global Security to be transferred or
exchanged, record the transfer in the Notes Register in accordance with
Section 2.5(a) and upon execution by the Issuers authenticate and deliver one or
more Definitive Notes, registered in the names specified in the instructions
described in clause (B) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the interest in the Rule 144A Global Security transferred by the
transferor).

 

(v)                Transfer of Definitive Notes to Rule 144A Global Securities. 
If a holder of a Definitive Note wishes at any time to exchange its interest in
such Definitive Note for a beneficial interest in a Rule 144A Global Security or
to transfer such Definitive Note to a Person who wishes to take delivery thereof
in the form of a beneficial interest in a Rule 144A Global Security, such holder
may, subject to the immediately succeeding sentence and the rules and procedures
of DTC, exchange or transfer, or cause the exchange or transfer of, such
Definitive Note for beneficial interest in a Rule 144A Global Security

 

57

--------------------------------------------------------------------------------


 

(provided that no IAI may hold an interest in a Rule 144A Global Security). 
Upon receipt by the Trustee or the Notes Registrar of (A) a Holder’s Definitive
Note properly endorsed for assignment to the transferee; (B) a duly completed
certificate substantially in the form of Exhibit G-2 attached hereto;
(C) instructions given in accordance with DTC’s procedures from an Agent Member
to instruct DTC to cause to be credited a beneficial interest in the Rule 144A
Global Securities in an amount equal to the Definitive Notes to be transferred
or exchanged; and (D) a written order given in accordance with DTC’s procedures
containing information regarding the participant’s account of DTC to be credited
with such increase, the Trustee or the Notes Registrar shall cancel such
Definitive Note in accordance herewith, record the transfer in the Notes
Register in accordance with Section 2.5(a) and approve the instructions at DTC,
concurrently with such cancellation, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Security equal to the principal
amount of the Definitive Note transferred or exchanged.

 

(vi)             Other Exchanges.  In the event that, pursuant to Section 2.10
hereof, a Global Security is exchanged for Definitive Notes, such Notes may be
exchanged for one another only in accordance with such procedures as are
substantially consistent with the provisions above (including certification
requirements intended to ensure that such transfers are to a QIB who is also a
Qualified Purchaser or are to institutions that are not U.S. Persons, or
otherwise comply with Rule 144A or Regulation S, as the case may be) and as may
be from time to time adopted by the Issuer, the Co-Issuer and the Trustee.

 

(f)                                   Removal of Legend.  If Notes are issued
upon the transfer, exchange or replacement of Notes bearing the applicable
legends set forth in Exhibits A and B hereto, and if a request is made to remove
such applicable legend on such Notes, the Notes so issued shall bear such
applicable legend, or such applicable legend shall not be removed, as the case
may be, unless there is delivered to the Issuer and the Co-Issuer, with respect
to the Offered Notes, or the Issuer, with respect to the Issuer, such
satisfactory evidence, which may include an Opinion of Counsel of an attorney at
law licensed to practice law in the State of New York (and addressed to the
Issuer and the Trustee), as may be reasonably required by the Issuer and, as
applicable, the Co-Issuer, if applicable, to the effect that neither such
applicable legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of
Rule 144A or Regulation S, as applicable, the 1940 Act or ERISA.  So long as the
Issuer or the Co-Issuer is relying on an exemption under or promulgated pursuant
to the 1940 Act, the Issuer or the Co-Issuer shall not remove that portion of
the legend required to maintain an exemption under or promulgated pursuant to
the 1940 Act.  Upon provision of such satisfactory evidence, as confirmed in
writing by the Issuer and, as applicable, the Co-Issuer, if applicable, to the
Trustee, the Trustee, at the direction of the Issuer and the Co-Issuer, with
respect to the Offered Notes, or the Issuer, with respect to the Class E Notes
and the Class F Notes, shall authenticate and deliver Notes that do not bear
such applicable legend.

 

(g)                                  Each beneficial owner of Regulation S
Global Securities shall be deemed to make the representations and agreements set
forth in Exhibit G-1 hereto.

 

(h)                                 Each beneficial owner of Rule 144A Global
Securities shall be deemed to make the representations and agreements set forth
in Exhibit G-2 hereto.

 

58

--------------------------------------------------------------------------------


 

(i)                                     Each Holder of Definitive Notes shall
make the representations and agreements set forth in the certificate attached as
Exhibit G-3 hereto.

 

(j)                                    Any purported transfer of a Note not in
accordance with Section 2.5(a) shall be null and void and shall not be given
effect for any purpose hereunder.

 

(k)                                 As long as the Fiduciary Rule has not been
revoked or repealed or otherwise remains in effect, each purchaser of the Notes
that is a Benefit Plan Investor or a fiduciary purchasing the Notes on behalf of
a Benefit Plan Investor (a “Plan Fiduciary”) will be deemed to have represented
by its purchase of the Notes that:

 

(1)                                 none of the Issuer, the Co-Issuer, the
Trustee, the Placement Agent, nor any of their respective affiliates (each, a
“Transaction Party”) has provided or will provide advice with respect to the
acquisition of the Notes by the Benefit Plan Investor, and the Plan Fiduciary
either:

 

(A)               is a bank as defined in Section 202 of the Advisers Act, or
similar institution that is regulated and supervised and subject to periodic
examination by a state or federal agency;

 

(B)               is an insurance carrier which is qualified under the laws of
more than one state to perform the services of managing, acquiring or disposing
of assets of a Benefit Plan Investor;

 

(C)               is an investment adviser registered under the Advisers Act,
or, if not registered as an investment adviser under the Advisers Act by reason
of paragraph (1) of Section 203A of the Advisers Act, is registered as an
investment adviser under the laws of the state in which it maintains its
principal office and place of business;

 

(D)               is a broker-dealer registered under the Exchange Act; or

 

(E)                has, and at all times that the Benefit Plan Investor is
invested in the Notes will have, total assets of at least U.S. $50,000,000 under
its management or control (provided that this clause (e) shall not be satisfied
if the Plan Fiduciary is either (i) the owner or a relative of the owner of an
investing individual retirement account or (ii) a participant or beneficiary of
the Benefit Plan Investor investing in the Notes in such capacity);

 

(2)                                 the Plan Fiduciary is capable of evaluating
investment risks independently, both in general and with respect to particular
transactions and investment strategies, including without limitation the
acquisition by the Benefit Plan Investor of the Notes;

 

(3)                                 the Plan Fiduciary is a “fiduciary” with
respect to the Benefit Plan Investor within the meaning of Section 3(21) of
ERISA, Section 4975 of the Code, or both, and is independent of the Transaction
Parties for purposes of the Fiduciary

 

59

--------------------------------------------------------------------------------


 

Rule and responsible for exercising independent judgment in evaluating the
Benefit Plan Investor’s acquisition of the Notes;

 

(4)                                 none of the Transaction Parties has
exercised any authority to cause the Benefit Plan Investor to invest in the
Notes or to negotiate the terms of the Benefit Plan Investor’s investment in the
Notes;

 

(5)                                 no fee or other compensation is being paid
directly to the Transaction Parties or any of their respective affiliates for
investment advice (as opposed to other services) in connection with the
acquisition, holding and subsequent disposition of the Offered Notes; and

 

(6)                                 the Plan Fiduciary has been informed by the
Transaction Parties:

 

(A)               that none of the Transaction Parties has undertaken or will
undertake to provide impartial investment advice or has given or will give
advice in a fiduciary capacity in connection with the Benefit Plan Investor’s
acquisition of the Notes; and

 

(B)               of the existence and nature of the Transaction Parties’ fees,
compensation arrangements and/or financial interests in the Benefit Plan
Investor’s acquisition of the Notes.

 

(l)                                     Notwithstanding anything contained in
this Indenture to the contrary, neither the Trustee nor the Notes Registrar (nor
any other Transfer Agent) shall be responsible or liable for compliance with
applicable federal or state securities laws (including, without limitation, the
Securities Act or Rule 144A or Regulation S promulgated thereunder), the 1940
Act, ERISA or the Code (or any applicable regulations thereunder); provided,
however, that if a specified transfer certificate or Opinion of Counsel is
required by the express terms of this Section 2.5 to be delivered to the Trustee
or Notes Registrar prior to registration of transfer of a Note, the Trustee
and/or Notes Registrar, as applicable, is required to request, as a condition
for registering the transfer of the Note, such certificate or Opinion of Counsel
and to examine the same to determine whether it conforms on its face to the
requirements hereof (and the Trustee or Notes Registrar, as the case may be,
shall promptly notify the party delivering the same if it determines that such
certificate or Opinion of Counsel does not so conform).

 

(m)                             If the Trustee determines or is notified by the
Issuer, the Co-Issuer or the Collateral Manager that (i) a transfer or attempted
or purported transfer of any interest in any Note was consummated in compliance
with the provisions of this Section 2.5 on the basis of a materially incorrect
certification from the transferee or purported transferee, (ii) a transferee
failed to deliver to the Trustee any certification required to be delivered
hereunder or (iii) the holder of any interest in a Note is in breach of any
representation or agreement set forth in any certification or any deemed
representation or agreement of such holder, the Trustee shall not register such
attempted or purported transfer and if a transfer has been registered, such
transfer shall be absolutely null and void ab initio and shall vest no rights in
the purported transferee (such purported transferee, a “Disqualified
Transferee”) and the last preceding holder of such interest in such Note that
was not

 

60

--------------------------------------------------------------------------------


 

a Disqualified Transferee shall be restored to all rights as a Holder thereof
retroactively to the date of transfer of such Note by such Holder.

 

In addition, the Trustee may require that the interest in the Note referred to
in (i), (ii) or (iii) in the preceding paragraph be transferred to any person
designated by the Issuer or the Collateral Manager at a price determined by the
Issuer or the Collateral Manager, as applicable, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Trustee to take such action.  In any case,
none of the Issuer, the Trustee nor the Collateral Manager shall be held
responsible for any losses that may be incurred as a result of any required
transfer under this Section 2.5(m).

 

(n)                                 Each Holder of Notes approves and consents
to (i) the initial purchase of the Mortgage Assets by the Issuer from Affiliates
of the Collateral Manager on the Closing Date and (ii) any other transaction
between the Issuer and the Collateral Manager or its Affiliates that are
permitted under the terms of this Indenture or the Collateral Management
Agreement.

 

(o)                                 As long as any Note is Outstanding, Notes
held by Issuer Parent or an Issuer Parent Disregarded Entity may not be
transferred (whether by means of actual transfer or transfer of beneficial
ownership for U.S. federal income tax purposes), pledged or hypothecated to any
other Person (except to Issuer Parent or an Issuer Parent Disregarded Entity)
unless the Issuer receives a No Entity-Level Tax Opinion (or has previously
received a No Trade or Business Opinion).

 

Section 2.6                                    Mutilated, Defaced, Destroyed,
Lost or Stolen Note.

 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee and the
relevant Transfer Agent (each a “Specified Person”) evidence to their reasonable
satisfaction of the destruction, loss or theft of any Note, and (b) there is
delivered to the Specified Person such security or indemnity as may be required
by each Specified Person to save each of them and any agent of any of them
harmless (an unsecured indemnity agreement delivered to the Trustee by an
institutional investor with a net worth of at least U.S.$200,000,000 being
deemed sufficient to satisfy such security or indemnity requirement), then, in
the absence of notice to the Specified Persons that such Note has been acquired
by a bona fide purchaser, the Issuer and the Co-Issuer, with respect to the
Offered Notes, or the Issuer, with respect to the Class E Notes and the Class F
Notes, shall execute and, upon Issuer Request, the Trustee shall authenticate
and deliver, in lieu of any such mutilated, defaced, destroyed, lost or stolen
Note, a new Note, of like tenor (including the same date of issuance) and equal
principal amount, registered in the same manner, dated the date of its
authentication, bearing interest from the date to which interest has been paid
on the mutilated, defaced, destroyed, lost or stolen Note and bearing a number
not contemporaneously outstanding.

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

61

--------------------------------------------------------------------------------


 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, with respect to the Offered
Notes, or the Issuer, with respect to the Class E Notes and the Class F Notes,
in their discretion may, instead of issuing a new Note, pay such Note without
requiring surrender thereof except that any mutilated or defaced Note shall be
surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, with respect to the Offered Notes, or the Issuer, with respect to the
Class E Notes and the Class F Notes, may require the payment by the registered
Holder thereof of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, with respect to the
Offered Notes, or the Issuer, with respect to the Class E Notes and the Class F
Notes, and such new Note shall be entitled, subject to the second paragraph of
this Section 2.6, to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7                                    Payment of Principal and Interest
and Other Amounts; Principal and Interest Rights Preserved.

 

(a)                                 The Class A Notes shall accrue interest
during each Interest Accrual Period at the Class A Rate.  Interest on each
Class A Note shall be due and payable on each Payment Date immediately following
the related Interest Accrual Period in the proportion that the outstanding
principal amount of such Class A Note bears to the Aggregate Outstanding Amount
of all Class A Notes; provided, however, that the payment of interest on the
Class A Notes is subordinated to the payment on each Payment Date of certain
amounts in accordance with the Priority of Payments.

 

(b)                                 The Class A-S Notes shall accrue interest
during each Interest Accrual Period at the Class A-S Rate.  Interest on each
Class A-S Note shall be due and payable on each Payment Date immediately
following the related Interest Accrual Period in the proportion that the
outstanding principal amount of such Class A-S Note bears to the Aggregate
Outstanding Amount of all Class A-S Notes; provided, however, that the payment
of interest on the Class A Notes (including any Class A Defaulted Interest
Amount) and certain other amounts in accordance with the Priority of Payments.

 

(c)                                  The Class B Notes shall accrue interest
during each Interest Accrual Period at the Class B Rate.  Interest on each
Class B Note shall be due and payable on each Payment Date immediately following
the related Interest Accrual Period in the proportion that the outstanding
principal amount of such Class B Note bears to the Aggregate Outstanding Amount
of all Class B Notes; provided, however, that the payment of interest on the
Class B Notes is subordinated to the payment on each Payment Date of the
interest due and payable on the Class A Notes (including any Class A Defaulted
Interest Amount), the Class A-S Notes (including

 

62

--------------------------------------------------------------------------------


 

any Class A-S Defaulted Interest Amount) and certain other amounts in accordance
with the Priority of Payments.

 

(d)                                 The Class C Notes shall accrue interest
during each Interest Accrual Period at the Class C Rate.  Interest on each
Class C Note shall be due and payable on each Payment Date immediately following
the related Interest Accrual Period in the proportion that the outstanding
principal amount of such Class C Note bears to the Aggregate Outstanding Amount
of all Class C Notes; provided, however, that the payment of interest on the
Class C Notes is subordinated to the payment on each Payment Date of the
interest due and payable on the Class A Notes (including any Class A Defaulted
Interest Amount), the Class A-S Notes (including any Class A-S Defaulted
Interest Amount), the Class B Notes (including any Class B Defaulted Interest
Amount) and certain other amounts in accordance with the Priority of Payments.

 

(e)                                  The Class D Notes shall accrue interest
during each Interest Accrual Period at the Class D Rate.  Interest on each
Class D Note shall be due and payable on each Payment Date immediately following
the related Interest Accrual Period in the proportion that the outstanding
principal amount of such Class D Note bears to the Aggregate Outstanding Amount
of all Class D Notes; provided, however, that the payment of interest on the
Class D Notes is subordinated to the payment on each Payment Date of the
interest due and payable on the Class A Notes (including any Class A Defaulted
Interest Amount), the Class A-S Notes (including any Class A-S Defaulted
Interest Amount), the Class B Notes (including any Class B Defaulted Interest
Amount), the Class C Notes (including any Class C Defaulted Interest Amount) and
certain other amounts in accordance with the Priority of Payments.

 

(f)                                   The Class E Notes shall accrue interest
during each Interest Accrual Period at the Class E Rate.  Interest on each
Class E Note shall be due and payable on each Payment Date immediately following
the related Interest Accrual Period in the proportion that the outstanding
principal amount of such Class E Note bears to the Aggregate Outstanding Amount
of all Class E Notes; provided, however, that the payment of interest on the
Class E Notes is subordinated to the payment on each Payment Date of the
interest due and payable on the Class A Notes (including any Class A Defaulted
Interest Amount), the Class A-S Notes (including any Class A-S Defaulted
Interest Amount), the Class B Notes (including any Class B Defaulted Interest
Amount), the Class C Notes (including any Class C Defaulted Interest Amount),
the Class D Notes (including any Class D Defaulted Interest Amount) and certain
other amounts in accordance with the Priority of Payments.

 

(g)                                  The Class F Notes shall accrue interest
during each Interest Accrual Period at the Class F Rate.  Interest on each
Class F Note shall be due and payable on each Payment Date immediately following
the related Interest Accrual Period in the proportion that the outstanding
principal amount of such Class F Note bears to the Aggregate Outstanding Amount
of all Class F Notes; provided, however, that the payment of interest on the
Class E Notes is subordinated to the payment on each Payment Date of the
interest due and payable on the Class A Notes (including any Class A Defaulted
Interest Amount), the Class A-S Notes (including any Class A-S Defaulted
Interest Amount), the Class B Notes (including any Class B Defaulted Interest
Amount), the Class C Notes (including any Class C Defaulted Interest Amount),
the Class D Notes (including any Class D Defaulted Interest Amount) and certain
other amounts in accordance with the Priority of Payments.

 

63

--------------------------------------------------------------------------------


 

(h)                                 Upon any Optional Redemption, Tax
Redemption, Clean-up Call and upon the redemption of the Preferred Shares on the
Preferred Shares Redemption Date, all net proceeds remaining after the sale of
the Mortgage Assets in accordance with Article 12 hereof and Cash and proceeds
from Eligible Investments (other than the Issuer’s right, title and interest in
the property described in clause (i) of the definition of “Excepted Assets”),
after the payment of the amounts referred to in clauses (1) through (9) and
clauses (12) through (17) of Section 11.1(a)(i) and clauses (1) through (11) of
Section 11.1(a)(ii) will be distributed by the Trustee to the Preferred Shares
Paying Agent for distribution to the Holders of the Preferred Shares in
accordance with the Preferred Share Paying Agency Agreement, whereupon the
Preferred Shares will be cancelled and deemed paid in full for all purposes.

 

(i)                                     Interest shall cease to accrue on each
Class of Notes, or in the case of a partial repayment, on such part, from the
date of repayment or the Stated Maturity Date, whichever occurs first, unless
payment of principal is improperly withheld or unless a Default has occurred
with respect to such payments of principal.

 

(j)                                    The principal of each Class of Notes
matures at par and is due and payable on the Stated Maturity Date, unless such
principal has been previously repaid or unless the unpaid principal of such
Class of Notes becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise; provided, however, that the
payment of principal on the Class A-S Notes (other than payment of principal
pursuant to Section 9.5) may only occur after the principal on the Class A Notes
has been paid in full and is subordinated to the payment on each Payment Date of
the principal and interest due and payable on the Class A Notes and other
amounts in accordance with the Priority of Payments and any payment of principal
on the Class A-S Notes which is not paid, in accordance with the Priority of
Payments, on any Payment Date, shall not be considered “due and payable” solely
for purposes of Section 5.1(b) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments or all of the Class A
Notes have been paid in full; provided, further that the payment of principal on
the Class B Notes (other than payment of principal pursuant to Section 9.5) may
only occur after the principal on the Class A-S Notes has been paid in full and
is subordinated to the payment on each Payment Date of the principal and
interest due and payable on the Class A-S Notes and other amounts in accordance
with the Priority of Payments and any payment of principal on the Class B Notes
which is not paid, in accordance with the Priority of Payments, on any Payment
Date, shall not be considered “due and payable” solely for purposes of
Section 5.1(b) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all of the Class A-S Notes have been
paid in full; provided, further, that the payment of principal on the Class C
Notes (other than payment of principal pursuant to Section 9.5) may only occur
after the principal on the Class B Notes has been paid in full and is
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class B Notes and other amounts in accordance with the
Priority of Payments and any payment of principal on the Class C Notes which is
not paid, in accordance with the Priority of Payments, on any Payment Date,
shall not be considered “due and payable” solely for purposes of
Section 5.1(b) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all of the Class B Notes have been
paid in full; provided, further, that the payment of principal on the Class D
Notes (other than payment of principal pursuant to Section 9.5) may only occur
after the principal on the Class C Notes has been paid in full and is
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class C Notes and other amounts in

 

64

--------------------------------------------------------------------------------


 

accordance with the Priority of Payments and any payment of principal on the
Class D Notes which is not paid, in accordance with the Priority of Payments, on
any Payment Date, shall not be considered “due and payable” solely for purposes
of Section 5.1(b) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all of the Class C Notes have been
paid in full; provided, further, that the payment of principal on the Class E
Notes may only occur after the principal on the Class D Notes has been paid in
full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class D Notes and other amounts in
accordance with the Priority of Payments and any payment of principal on the
Class E Notes which is not paid, in accordance with the Priority of Payments, on
any Payment Date, shall not be considered “due and payable” solely for purposes
of Section 5.1(b) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all of the Class D Notes have been
paid in full; provided, further, that the payment of principal on the Class F
Notes may only occur after the principal on the Class E Notes has been paid in
full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class E Notes and other amounts in
accordance with the Priority of Payments and any payment of principal on the
Class F Notes which is not paid, in accordance with the Priority of Payments, on
any Payment Date, shall not be considered “due and payable” solely for purposes
of Section 5.1(b) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all of the Class E Notes have been
paid in full.  Payments of principal on the Notes in connection with a Clean-up
Call, Tax Redemption or Optional Redemption will be made in accordance with
Section 9.1 and the Priority of Payments.

 

(k)                                 As a condition to the payment of principal
of and interest on any Note without the imposition of U.S. withholding tax, the
Issuer shall require certification acceptable to it to enable the Issuer, the
Co-Issuer, the Trustee, the Preferred Shares Paying Agent and the Paying Agent
to determine their duties and liabilities with respect to any taxes or other
charges that they may be required to deduct or withhold from payments in respect
of such Security under any present or future law or regulation of the United
States or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation.  Such certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities)), IRS
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-through Entity,
or Certain U.S. Branches for United States Tax Withholding and Reporting), IRS
Form W-9 (Request for Taxpayer Identification Number and Certification), or IRS
Form W-8ECI (Certificate of Foreign Person’s Claim that Income is Effectively
Connected with the Conduct of a Trade or Business in the United States)) or any
successors to such IRS forms.  In addition, each of the Issuer, the Co-Issuer,
the Trustee, the Preferred Shares Paying Agent or any Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its assets.  Each Holder and each beneficial owner of Notes
agree to provide any certification, documentation and information requested
pursuant to this Section 2.7(k), including to achieve FATCA Compliance, and to
update or replace such form or certification in accordance with its terms or its
subsequent amendments and each Holder acknowledges and agrees that the Issuer
(or an agent on its behalf) may provide such documentation and information to
the IRS, the Cayman Islands Tax Information Authority or any other relevant
governmental authority.  Furthermore, (i) if a Holder is a “foreign financial

 

65

--------------------------------------------------------------------------------


 

institution” or other foreign financial entity subject to FATCA or Cayman FATCA
Legislation (ii) if the Issuer is no longer a Qualified REIT Subsidiary or other
disregarded entity of a REIT, but is instead a foreign corporation for U.S.
federal income tax purposes, the Issuer shall require information to comply with
FATCA or Cayman FATCA Legislation requirements pursuant to clause (xii) of the
representations and warranties set forth under the third paragraph of
Exhibit G-1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or
pursuant to clause (xii) of the representations and warranties set forth under
the third paragraph of Exhibit G-2 hereto, as deemed made pursuant to
Section 2.5(h) hereto, or pursuant to clause (ix) of the representations and
warranties set forth under the third paragraph of Exhibit G-3 hereto, made
pursuant to Section 2.5(i) hereto, as applicable.  In the event that a Holder
fails to provide such information, or to the extent the Holder’s ownership of
Notes would otherwise cause the Issuer to be subject to any tax under FATCA,
(A) the Issuer is authorized to withhold amounts otherwise distributable to the
Holder as compensation for any tax imposed under FATCA as a result of such
failure or the Holder’s ownership, and (B) to the extent necessary to avoid an
adverse effect on the Issuer as a result of such failure or the Holder’s
ownership, the Issuer will have the right to compel the Holder to sell its
Notes, and, if the Holder does not sell its Notes within 10 Business Days after
notice from the Issuer, to sell such Notes at a public or private sale called
and conducted in any manner permitted by law, and to remit the net proceeds of
such sale (taking into account any taxes incurred by the Issuer in connection
with such sale) to the Holder as payment in full for such Notes.  The Issuer may
also assign each such Note a separate CUSIP number or CUSIP numbers in the
Issuer’s sole discretion.

 

(l)                                     Each Holder will provide the Issuer or
its agents with such information and documentation that may be required for the
Issuer to achieve AML Compliance and shall update or replace such information or
documentation, as may be necessary (the “Holder AML Obligations”).

 

(m)                             Payments in respect of interest on and principal
of the Notes shall be payable by wire transfer in immediately available funds to
a Dollar account maintained by the Holder or its nominee; provided that the
Holder has provided wiring instructions to the Trustee on or before the related
Record Date or, if wire transfer cannot be effected, by a Dollar check drawn on
a bank in the United States, or by a Dollar check mailed to the Holder at its
address in the Notes Register.  The Issuer expects that the Depository or its
nominee, upon receipt of any payment of principal or interest in respect of a
Global Security held by the Depository or its nominee, shall immediately credit
the applicable Agent Members’ accounts with payments in amounts proportionate to
the respective beneficial interests in such Global Security as shown on the
records of the Depository or its nominee.  The Issuer also expects that payments
by Agent Members to owners of beneficial interests in such Global Security held
through Agent Members will be governed by standing instructions and customary
practices, as is now the case with securities held for the accounts of customers
registered in the names of nominees for such customers.  Such payments will be
the responsibility of the Agent Members.  Upon final payment due on the Maturity
of a Note, the Holder thereof shall present and surrender such Note at the
Corporate Trust Office of the Trustee or at the office of the Paying Agent
(outside of the United States if then required by applicable law in the case of
a Definitive Note issued in exchange for a beneficial interest in the Regulation
S Global Security) on or prior to such Maturity.  None of the Issuer, the
Co-Issuer, the Trustee or the Paying Agent will have any responsibility or
liability with respect to any records maintained by the Holder of any Note with
respect to the beneficial holders thereof or

 

66

--------------------------------------------------------------------------------


 

payments made thereby on account of beneficial interests held therein.  In the
case where any final payment of principal and interest is to be made on any Note
(other than on the Stated Maturity Date thereof) the Issuer or, upon Issuer
Request, the Trustee, in the name and at the expense of the Issuer, shall not
more than 30 nor fewer than five Business Days prior to the date on which such
payment is to be made, mail to the Persons entitled thereto at their addresses
appearing on the Notes Register, a notice which shall state the date on which
such payment will be made and the amount of such payment and shall specify the
place where such Notes may be presented and surrendered for such payment.

 

(n)                                 Subject to the provisions of Sections
2.7(a) through (k) and Section 2.7(o) hereof, Holders of Notes as of the Record
Date in respect of a Payment Date shall be entitled to the interest accrued and
payable in accordance with the Priority of Payments and principal payable in
accordance with the Priority of Payments on such Payment Date.  All such
payments that are mailed or wired and returned to the Paying Agent shall be held
for payment as herein provided at the office or agency of the Issuer and the
Co-Issuer to be maintained as provided in Section 7.2 (or returned to the
Trustee).

 

(o)                                 Interest on any Note which is payable, and
is punctually paid or duly provided for, on any Payment Date shall be paid to
the Person in whose name that Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

(p)                                 Payments of principal to Holders of the
Notes of each Class shall be made in the proportion that the Aggregate
Outstanding Amount of the Notes of such Class registered in the name of each
such Holder on such Record Date bears to the Aggregate Outstanding Amount of all
Notes of such Class on such Record Date.

 

(q)                                 Interest accrued with respect to the Notes
shall be calculated as described in the applicable form of Note attached hereto.

 

(r)                                    All reductions in the principal amount of
a Note (or one or more predecessor Notes) effected by payments of installments
of principal made on any Payment Date, Redemption Date or upon Maturity shall be
binding upon all future Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.

 

(s)                                   Notwithstanding anything contained in this
Indenture to the contrary, the obligations of the Issuer and, as applicable, the
Co-Issuer under the Notes, this Indenture and the other Transaction Documents
are limited-recourse obligations of the Issuer and, except for the Class E Notes
and the Class F Notes, non-recourse obligations of the Co-Issuer payable solely
from the Assets and following realization of the Assets, all obligations of the
Co-Issuers, with respect to the Offered Notes, or the Issuer, with respect to
the Class E Notes and the Class F Notes, and any claims of the Noteholders, the
Trustee or any other parties to any Transaction Documents shall be extinguished
and shall not thereafter revive.  No recourse shall be had for the payment of
any amount owing in respect of the Notes against any Officer, director,
employee, shareholder, limited partner or incorporator of the Issuer, the
Co-Issuer or any of their respective successors or assigns for any amounts
payable under the Notes or this Indenture.  It is understood that the foregoing
provisions of this paragraph shall not (i) prevent recourse to the Assets for
the sums due

 

67

--------------------------------------------------------------------------------


 

or to become due under any security, instrument or agreement which is part of
the Assets or (ii) constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by the Notes or secured by this Indenture (to the extent
it relates to the obligation to make payments on the Notes) until such Assets
have been realized, whereupon any outstanding indebtedness or obligation in
respect of the Notes, this Indenture and the other Transaction Documents shall
be extinguished and shall not thereafter revive.  It is further understood that
the foregoing provisions of this paragraph shall not limit the right of any
Person to name the Issuer or the Co-Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity.

 

(t)                                    Subject to the foregoing provisions of
this Section 2.7, each Note delivered under this Indenture and upon registration
of transfer of or in exchange for or in lieu of any other Note shall carry the
rights of unpaid interest and principal that were carried by such other Note.

 

(u)                                 Notwithstanding any of the foregoing
provisions with respect to payments of principal of and interest on the Notes
(but subject to Sections 2.7(i) and (o)), if the Notes have become or been
declared due and payable following an Event of Default and such acceleration of
Maturity and its consequences have not been rescinded and annulled and the
provisions of Section 5.5 are not applicable, then payments of principal of and
interest on such Notes shall be made in accordance with Section 5.7 hereof.

 

(v)                                 Payments in respect of the Preferred Shares
as contemplated by Sections 11.1(a)(i)(15) and 11.1(a)(ii)(10) shall be made by
the Trustee to the Preferred Shares Paying Agent.

 

Section 2.8                                    Persons Deemed Owners.

 

The Issuer, the Co-Issuer, the Trustee, and any agent of the Issuer, the
Co-Issuer or the Trustee may treat as the owner of a Note the Person in whose
name such Note is registered on the Notes Register on the applicable Record Date
for the purpose of receiving payments of principal of and interest and other
amounts on such Note and on any other date for all other purposes whatsoever
(whether or not such Note is overdue), and none of the Issuer, the Co-Issuer or
the Trustee nor any agent of the Issuer, the Co-Issuer or the Trustee shall be
affected by notice to the contrary; provided, however, that the Depository, or
its nominee, shall be deemed the owner of the Global Securities, and owners of
beneficial interests in Global Securities will not be considered the owners of
any Notes for the purpose of receiving notices.  With respect to the Preferred
Shares, on any Payment Date, the Trustee shall deliver to the Preferred Shares
Paying Agent the distributions thereon for distribution to the Preferred
Shareholders.

 

Section 2.9                                    Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee, and shall be promptly canceled by
the Trustee and may not be reissued or resold.  No Notes shall be authenticated
in lieu of or in exchange for any Notes canceled as provided in this
Section 2.9, except as expressly permitted by this Indenture.  All canceled
Notes

 

68

--------------------------------------------------------------------------------


 

held by the Trustee shall be destroyed or held by the Trustee in accordance with
its standard retention policy unless the Issuer and the Co-Issuer, with respect
to the Offered Notes, or the Issuer, with respect to the Class E Notes and the
Class F Notes, shall direct by an Issuer Order that they be returned to them. 
Notes of the most senior Class Outstanding (and no other Class of Notes) that
are held by the Issuer, the Co-Issuer, the Collateral Manager or any of their
respective Affiliates may be submitted to the Trustee for cancellation at any
time.

 

Section 2.10                             Global Securities; Definitive Notes;
Temporary Notes.

 

(a)                                 Definitive Notes.  Definitive Notes shall
only be issued in the following limited circumstances:

 

(i)                                     at the discretion of the Issuer, at the
direction of the Collateral Manager, with respect to any Class of Notes;

 

(ii)                                  upon transfer of Global Securities to an
IAI in accordance with the procedures set forth in Section 2.5(e)(ii) or
Section 2.5(e)(iii);

 

(iii)                               if a holder of a Definitive Note wishes at
any time to exchange such Definitive Note for one or more Definitive Notes or
transfer such Definitive Note to a transferee who wishes to take delivery
thereof in the form of a Definitive Note in accordance with Section 2.10, such
holder may effect such exchange or transfer upon receipt by the Trustee or the
Notes Registrar of (A) a Holder’s Definitive Note properly endorsed for
assignment to the transferee, and (B) duly completed certificates in the form of
Exhibit G-3, upon receipt of which the Trustee or the Notes Registrar shall then
cancel such Definitive Note in accordance herewith, record the transfer in the
Notes Register in accordance with Section 2.5(a) and upon execution by the
Co-Issuers authenticate and deliver one or more Definitive Notes bearing the
same designation as the Definitive Note endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Definitive Note surrendered
by the transferor); or

 

(iv)                              in the event that the Depository notifies the
Issuer and the Co-Issuer, with respect to the Offered Notes, or the Issuer, with
respect to the Class E Notes and the Class F Notes, that it is unwilling or
unable to continue as Depository for a Global Security or if at any time such
Depository ceases to be a “Clearing Agency” registered under the Exchange Act
and a successor depository is not appointed by the Issuer within 90 days of such
notice, the Global Securities deposited with the Depository pursuant to
Section 2.2 hereof shall be transferred to the beneficial owners thereof subject
to the procedures and conditions set forth in this Section 2.10.

 

(b)                                 Any Global Security that is exchanged for a
Definitive Note shall be surrendered by the Depository to the Trustee’s
Corporate Trust Office together with necessary instruction for the registration
and delivery of a Definitive Note to the beneficial owners (or such owner’s
nominee) holding the ownership interests in such Global Security.  Any such
transfer shall be made, without charge, and the Trustee shall authenticate and
deliver, upon such transfer of each

 

69

--------------------------------------------------------------------------------


 

portion of such Global Security, an equal aggregate principal amount of
Definitive Notes of the same Class and authorized denominations.  Any Definitive
Notes delivered in exchange for an interest in a Global Security shall, except
as otherwise provided by Section 2.5(f), bear the applicable legend set forth in
Exhibits C-1 or C-2, as applicable, and shall be subject to the transfer
restrictions referred to in such applicable legend.  The Holder of each such
registered individual Global Security may transfer such Global Security by
surrendering it at the Corporate Trust Office of the Trustee, or at the office
of the Paying Agent.

 

(c)                                  Subject to the provisions of
Section 2.10(b) above, the registered Holder of a Global Security may grant
proxies and otherwise authorize any Person, including Agent Members and Persons
that may hold interests through Agent Members, to take any action which a Holder
is entitled to take under this Indenture or the Notes.

 

(d)                                 In the event of the occurrence of either of
the events specified in Section 2.10(a) above, the Issuer and the Co-Issuer,
with respect to the Offered Notes, or the Issuer, with respect to the Class E
Notes and the Class F Notes, shall promptly make available to the Trustee a
reasonable supply of Definitive Notes.

 

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer, with respect to the Offered Notes, or the Issuer, with
respect to the Class E Notes and the Class F Notes, may execute and, upon Issuer
Order, the Trustee shall authenticate and deliver, temporary Class A Notes,
Class A-S Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or
Class F Notes that are printed, lithographed, typewritten, mimeographed or
otherwise reproduced, in any authorized denomination, substantially of the tenor
of the Definitive Notes in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
Officers executing such Definitive Notes may determine, as conclusively
evidenced by their execution of such Definitive Notes.

 

If temporary Definitive Notes are issued, the Issuer and, as applicable, the
Co-Issuer shall cause permanent Definitive Notes to be prepared without
unreasonable delay.  The Definitive Notes shall be printed, lithographed,
typewritten or otherwise reproduced, or provided by any combination thereof, or
in any other manner permitted by the rules and regulations of any applicable
notes exchange, all as determined by the Officers executing such Definitive
Notes.  After the preparation of Definitive Notes, the temporary Notes shall be
exchangeable for Definitive Notes upon surrender of the applicable temporary
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes or Class F Notes at the office or agency maintained by the Issuer
and the Co-Issuer for such purpose, without charge to the Holder.  Upon
surrender for cancellation of any one or more temporary Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or Class F
Notes, the Issuer and, with respect to the Offered Notes, the Co-Issuer shall
execute, and the Trustee shall authenticate and deliver, in exchange therefor
the same aggregate principal amount of Definitive Notes of authorized
denominations.  Until so exchanged, the temporary Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or Class F
Notes shall in all respects be entitled to the same benefits under this
Indenture as Definitive Notes.

 

70

--------------------------------------------------------------------------------


 

Section 2.11                             U.S. Tax Treatment of Notes and the
Issuer.

 

(a)                                 Each of the Issuer and the Co-Issuer intends
that, for U.S. federal income tax purposes, the Notes (unless held by Issuer
Parent or an Issuer Parent Disregarded Entity) be treated as debt and that the
Issuer be treated as a Qualified REIT Subsidiary (unless the Issuer has received
a No Entity-Level Tax Opinion).  Each prospective purchaser and any subsequent
transferee of a Note or any interest therein shall, by virtue of its purchase or
other acquisition of such Note or interest therein, be deemed to have agreed to
treat such Note in a manner consistent with the preceding sentence for U.S.
federal income tax purposes.

 

(b)                                 The Issuer and the Co-Issuer, with respect
to the Offered Notes, or the Issuer, with respect to the Class E Notes and the
Class F Notes, shall account for the Notes and prepare any reports to
Noteholders and tax authorities consistent with the intentions expressed in
Section 2.11(a) above.

 

(c)                                  Each Holder of Notes shall timely furnish
to the Issuer, the Co-Issuer or its agents any U.S. federal income tax form or
certification (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities)), IRS
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-through Entity,
or Certain U.S. Branches for United States Tax Withholding and Reporting), IRS
Form W-9 (Request for Taxpayer Identification Number and Certification), or IRS
Form W-8ECI (Certificate of Foreign Person’s Claim that Income is Effectively
Connected with the Conduct of a Trade or Business in the United States)) or any
successors to such IRS forms that the Issuer, the Co-Issuer or its agents may
reasonably request and shall update or replace such forms or certification in
accordance with its terms or its subsequent amendments.  Furthermore, if the
Issuer is no longer treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT but is instead a foreign corporation for U.S. federal income
tax purposes or if a Noteholder is a “foreign financial institution” or other
foreign financial entity subject to FATCA, Noteholders shall timely furnish any
information required pursuant to Section 2.7(j).

 

Section 2.12                             Authenticating Agents.

 

Upon the request of the Issuer and the Co-Issuer, with respect to the Offered
Notes, or the Issuer, with respect to the Class E Notes and the Class F Notes,
the Trustee shall, and if the Trustee so chooses the Trustee may, pursuant to
this Indenture, appoint one or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.5 hereof, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by such Sections to
authenticate such Notes.  For all purposes of this Indenture, the authentication
of Notes by an Authenticating Agent pursuant to this Section 2.12 shall be
deemed to be the authentication of Notes by the Trustee.

 

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating

 

71

--------------------------------------------------------------------------------


 

Agent shall be a party, or any corporation succeeding to the corporate trust
business of any Authenticating Agent, shall be the successor of such
Authenticating Agent hereunder, without the execution or filing of any further
act on the part of the parties hereto or such Authenticating  Agent or such
successor corporation.  Any Authenticating Agent may at any time resign by
giving written notice of resignation to the Trustee, the Issuer and the
Co-Issuer.  The Trustee may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent, the Issuer and the Co-Issuer.  Upon receiving such notice
of resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer.

 

The Trustee agrees to pay to each Authenticating Agent appointed by it from time
to time reasonable compensation for its services, and reimbursement for its
reasonable expenses relating thereto and the Trustee shall be entitled to be
reimbursed for such payments, subject to Section 6.7 hereof.  The provisions of
Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any Authenticating
Agent.

 

Section 2.13                             Forced Sale on Failure to Comply with
Restrictions.

 

(a)                                 Notwithstanding anything to the contrary
elsewhere in this Indenture, any transfer of a Note or interest therein to a
U.S. Person who is determined not to have been both a QIB (except for a transfer
to an IAI in accordance with the procedures set forth in Section 2.5 or
Section 2.10) and a Qualified Purchaser at the time of acquisition of the Note
or interest therein shall be null and void and any such proposed transfer of
which the Issuer, the Co-Issuer or the Trustee shall have notice may be
disregarded by the Issuer, the Co-Issuer and the Trustee for all purposes.

 

(b)                                 If the Issuer determines that any Holder of
a Note has not satisfied the applicable requirement described in
Section 2.13(a) above (any such person a “Non-Permitted Holder”), then the
Issuer shall promptly after discovery that such Person is a Non-Permitted Holder
by the Issuer, the Co-Issuer or the Trustee (and notice by the Trustee or the
Co-Issuer to the Issuer, if either of them makes the discovery), send notice (or
procure that notice is sent) to such Non-Permitted Holder demanding that such
Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder within 30 days of the date of such notice.  If such
Non-Permitted Holder fails to so transfer its Note or interest therein, the
Issuer shall have the right, without further notice to the Non-Permitted Holder,
to sell such Note or interest therein to a purchaser selected by the Issuer that
is not a Non-Permitted Holder on such terms as the Issuer may choose.  The
Issuer, or the Trustee acting on behalf of the Issuer, may select the purchaser
by soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Note, and selling
such Note to the highest such bidder.  However, the Issuer or the Trustee may
select a purchaser by any other means determined by it in its sole discretion. 
The Holder of such Note, the Non-Permitted Holder and each other Person in the
chain of title from the Holder to the Non-Permitted Holder, by its acceptance of
an interest in the Note, agrees to cooperate with the Issuer and the Trustee to
effect such transfers.  The proceeds of such sale, net of any commissions,
expenses and taxes due in connection with such sale shall be remitted to the
Non-Permitted Holder.  The terms and conditions of any sale under this
Section 2.13(b) shall be determined in the sole discretion of the Issuer, and
the Issuer shall not be liable to any Person having an interest in the Note sold
as a result of any such sale of exercise of such discretion.

 

72

--------------------------------------------------------------------------------


 

(c)                                  If a Holder of a Note fails for any reason
to (i) comply with the Holder AML Obligations (ii) such information or
documentation is not accurate or complete, or (iii) the Issuer otherwise
reasonably determines that such Holder’s acquisition, holding or transfer of an
interest in any Note would cause the Issuer to be unable to achieve AML
Compliance, the Issuer (or any intermediary on the Issuer’s behalf) shall have
the right to (x) compel the relevant Holder to sell its interest in such Note or
(y) sell such interest on such Holder’s behalf.  The Issuer shall not compel
sales for failure to provide such other information or documentation as may be
required under the Cayman AML Regulations unless the Issuer reasonably
determines the Holder’s acquisition, holding or transfer of an interest in such
Note would result in a materially adverse effect on the Issuer.

 

Section 2.14                             No Gross Up.

 

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

 

Section 2.15                             U.S. Credit Risk Retention.

 

Pursuant to the Mortgage Asset Purchase Agreement, the Retaining Sponsor shall
be required to timely deliver (or cause to be timely delivered) to the Trustee
any notices contemplated by Section 10.11(i) of this Agreement.

 

ARTICLE 3

 

CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

 

Section 3.1                                    General Provisions.

 

The Notes to be issued on the Closing Date shall be executed by the Issuer and
Co-Issuer, with respect to the Offered Notes, or the Issuer, with respect to the
Class E Notes and the Class F Notes, upon compliance with Section 3.2 and shall
be delivered to the Trustee for authentication and thereupon the same shall be
authenticated and delivered by the Trustee upon Issuer Request and upon receipt
by the Trustee of the items described below:

 

(a)                                 an Officer’s Certificate of the Issuer
(i) evidencing the authorization by Board Resolution of the execution and
delivery of this Indenture, the Collateral Management Agreement, the Placement
Agreement, the execution, authentication and delivery of the Notes and
specifying the Stated Maturity Date of each Class of Notes, the principal amount
of each Class of Notes and the applicable Note Interest Rate of each Class of
Notes to be authenticated and delivered, and (ii) certifying that (A) the
attached copy of the Board Resolution is a true and complete copy thereof,
(B) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date, (C) the Directors authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon and
(D) the total aggregate Notional Amount of the Preferred Shares shall have been
received in Cash by the Issuer on the Closing Date;

 

73

--------------------------------------------------------------------------------


 

(b)                                 an Officer’s Certificate of the Co-Issuer
(i) evidencing the authorization by Board Resolution of the execution and
delivery of this Indenture and related documents, the execution, authentication
and delivery of the Notes and specifying the Stated Maturity Date of each
Class of Notes, the principal amount of each Class of Notes and the applicable
Note Interest Rate of each Class of Notes to be authenticated and delivered, and
(ii) certifying that (A) the attached copy of the Board Resolution is a true and
complete copy thereof, (B) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (C) each Officer
authorized to execute and deliver the documents referenced in clause
(b)(i) above holds the office and has the signature indicated thereon;

 

(c)                                  (i) either (A) certificates of the Issuer
or other official document evidencing the due authorization, approval or consent
of any governmental body or bodies, at the time having jurisdiction in the
premises, together with an Opinion of Counsel of the Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes except as may have been given, or (B) an Opinion of
Counsel of the Issuer reasonably satisfactory in form and substance to the
Trustee that no such authorization, approval or consent of any governmental body
is required for the valid issuance of such Notes except as may have been given;
and

 

(ii)                                  either (A) certificates of the Co-Issuer
or other official document evidencing the due authorization, approval or consent
of any governmental body or bodies, at the time having jurisdiction in the
premises, together with an Opinion of Counsel of the Co-Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes, or (B) an Opinion of Counsel of the Co-Issuer
reasonably satisfactory in form and substance to the Trustee that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes except as may have been given;

 

(d)                                 an opinion of Clifford Chance US LLP,
special U.S. counsel to the Co-Issuers, the Collateral Manager and certain
Affiliates thereof (which opinions may be limited to the laws of the State of
New York and the federal law of the United States and may assume, among other
things, the correctness of the representations and warranties made or deemed
made by the owners of Notes pursuant to Sections 2.5(g), (h) and (i)) dated the
Closing Date, as to certain matters of New York law and certain United States
federal income tax and securities law matters, in a form satisfactory to the
Placement Agent and the Trustee;

 

(e)                                  opinions of Clifford Chance US LLP, special
counsel to the Co-Issuers dated the Closing Date, relating to (i) the validity
of the Grant hereunder and the perfection of the Trustee’s security interest in
the Assets and (ii) certain bankruptcy matters, in each case, in a form
satisfactory to the Trustee;

 

(f)                                   an opinion of Allen & Overy LLP, special
counsel to the Arbor Parent, dated the Closing Date, regarding certain 1940 Act
issues, in a form satisfactory to the Trustee;

 

(g)                                  an opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, special tax counsel to the Arbor Parent, dated the Closing
Date, regarding its qualification and taxation as a REIT, in a form satisfactory
to the Trustee;

 

74

--------------------------------------------------------------------------------


 

(h)                                 an opinion of Richards, Layton & Finger,
P.A., special Delaware counsel to the Co-Issuer, dated the Closing Date,
regarding certain issues of Delaware law, in a form satisfactory to the Trustee;

 

(i)                                     an opinion of Richards, Layton & Finger,
P.A., special Delaware counsel to ARMS Equity, dated the Closing Date, regarding
certain issues of Delaware law, in a form satisfactory to the Trustee;

 

(j)                                    an opinion of Richards, Layton & Finger,
P.A., special Delaware counsel to the Collateral Manager, dated the Closing
Date, regarding certain issues of Delaware law, in a form satisfactory to the
Trustee;

 

(k)                                 an opinion of (i) General Counsel to Arbor
Commercial Mortgage, LLC, dated the Closing Date, regarding certain
enforceability issues, in a form satisfactory to the Trustee, (ii) Richards,
Layton & Finger, P.A., special Delaware counsel to the CLO Servicer, dated the
Closing Date, regarding certain issues of Delaware law, in a form satisfactory
to the Trustee and (iii) Venable LLP, counsel to Arbor Realty SR, Inc., dated
the Closing Date, regarding certain issues of Maryland law, in a form
satisfactory to the Trustee;

 

(l)                                     an opinion of Maples and Calder, Cayman
Islands counsel to the Issuer, dated the Closing Date, regarding certain issues
of Cayman Islands law, in a form satisfactory to the Trustee;

 

(m)                             an opinion of Alston & Bird LLP, counsel to U.S.
Bank National Association, regarding certain matters of United States, New York
and Minnesota law;

 

(n)                                 an Officer’s Certificate given on behalf of
the Issuer and without personal liability, stating that the Issuer is not in
Default under this Indenture and that the issuance of the Securities by the
Issuer will not result in a breach of any of the terms, conditions or provisions
of, or constitute a Default under, the Governing Documents of the Issuer, any
indenture or other agreement or instrument to which the Issuer is a party or by
which it is bound, or any order of any court or administrative agency entered in
any Proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject; that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes applied for
and all conditions precedent provided in the Preferred Share Paying Agency
Agreement relating to the issuance by the Issuer of the Preferred Shares have
been complied with;

 

(o)                                 an Officer’s Certificate given on behalf of
the Co-Issuer stating that the Co-Issuer is not in Default under this Indenture
and that the issuance of the Notes by the Co-Issuer will not result in a breach
of any of the terms, conditions or provisions of, or constitute a Default under,
the Governing Documents of the Co-Issuer, any indenture or other agreement or
instrument to which the Co-Issuer is a party or by which it is bound, or any
order of any court or administrative agency entered in any Proceeding to which
the Co-Issuer is a party or by which it may be bound or to which it may be
subject; that all conditions precedent provided in this Indenture relating to
the authentication and delivery of the Notes applied for have been complied
with; and that all expenses due or accrued with respect to the offering or
relating to actions taken on or in connection with the Closing Date have been
paid;

 

75

--------------------------------------------------------------------------------


 

(p)                                 executed counterparts of the Mortgage Asset
Purchase Agreement, the Servicing Agreement, the Collateral Management
Agreement, the Advisory Committee Member Agreement, the Placement Agreement, the
Securities Purchase Agreement, the Preferred Share Paying Agency Agreement and
the Securities Account Control Agreement;

 

(q)                                 an Officer’s Certificate from the Collateral
Manager confirming that Schedule A hereto correctly lists the Initial Mortgage
Assets to be Granted to the Trustee on the Closing Date;

 

(r)                                    evidence of preparation for filing at the
appropriate filing office in the District of Columbia of a financing statement,
on behalf of the Issuer, relating to the perfection of the lien of this
Indenture in those Assets in which a security interest may be perfected by
filing under the UCC;

 

(s)                                   an Issuer Order executed by the Issuer and
the Co-Issuer, with respect to the Offered Notes, or the Issuer, with respect to
the Class E Notes and the Class F Notes, directing the Trustee to
(i) authenticate the Notes specified therein, in the amounts set forth therein
and registered in the name(s) set forth therein and (ii) deliver the
authenticated Notes as directed by the Issuer and, as applicable, the Co-Issuer;

 

(t)                                    the E.U. Risk Retention Letter; and

 

(u)                                 such other documents as the Trustee may
reasonably require.

 

Section 3.2                                    Security for Notes.

 

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

 

(a)                                 Grant of Security Interest; Delivery of
Mortgage Assets.  The Grant pursuant to the Granting Clauses of this Indenture
of all of the Issuer’s right, title and interest in and to the Assets and the
transfer of all Initial Mortgage Assets acquired in connection therewith
purchased by the Issuer on the Closing Date (as set forth in Schedule A hereto)
to the Trustee, without recourse (except as expressly provided in each
applicable Mortgage Asset Purchase Agreement), in the manner provided in
Section 3.3(a) and the crediting to the Custodial Account by the Custodial
Securities Intermediary of such Initial Mortgage Assets shall have occurred;

 

(b)                                 Certificate of the Issuer.  A certificate of
an Authorized Officer of the Issuer given on behalf of the Issuer and without
personal liability, dated as of the Closing Date, delivered to the Trustee, to
the effect that, in the case of each Initial Mortgage Asset pledged to the
Trustee for inclusion in the Assets on the Closing Date and immediately prior to
the delivery thereof on the Closing Date:

 

(i)                                     the Issuer is the owner of such Initial
Mortgage Asset free and clear of any liens, claims or encumbrances of any nature
whatsoever except for those which are being released on the Closing Date and the
liens created pursuant to the Indenture;

 

76

--------------------------------------------------------------------------------


 

(ii)                                  the Issuer has acquired its ownership in
such Initial Mortgage Asset in good faith without notice of any adverse claim,
except as described in paragraph (i) above;

 

(iii)                               the Issuer has not assigned, pledged or
otherwise encumbered any interest in such Initial Mortgage Asset (or, if any
such interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to this Indenture;

 

(iv)                              the Underlying Instrument with respect to each
such Initial Mortgage Asset does not prohibit the Issuer from granting a
security interest in and assigning and pledging such Initial Mortgage Asset to
the Trustee;

 

(v)                                 the information set forth with respect to
each such Initial Mortgage Asset in Schedule A is true correct;

 

(vi)                              the Initial Mortgage Assets included in the
Assets satisfy the requirements of Section 3.2(a); and

 

(vii)                           (1) the Grant pursuant to the Granting Clauses
of this Indenture shall, upon execution and delivery of this Indenture by the
parties hereto, result in a valid and continuing security interest in favor of
the Trustee for the benefit of the Secured Parties in all of the Issuer’s right,
title and interest in and to the Initial Mortgage Assets pledged to the Trustee
for inclusion in the Assets on the Closing Date; and

 

(2) upon (x) the execution and delivery of the Securities Account Control
Agreement and the crediting of each Instrument evidencing the obligations of the
borrowers under each Initial Mortgage Asset to the Custodial Account in the
manner set forth in Section 3.3(a)(i) hereof, (y) the delivery of the
Instruments evidencing the obligations of the borrowers under each Initial
Mortgage Asset to the Custodial Securities Intermediary as set forth in
Section 3.3(a)(iii) hereof and (z) the filing of a UCC-1 financing statement as
set forth in Section 3.3(a)(v) hereof, the Trustee’s security interest in all
Initial Mortgage Assets shall be a validly perfected, first priority security
interest under the UCC as in effect in each applicable jurisdiction.

 

(c)                                  Rating Letters.  The Trustee’s receipt of a
letter signed by the Rating Agencies and confirming that (i) the Class A Notes
have been rated “Aaa(sf)” by Moody’s and “AAA(sf)” by DBRS, (ii) the Class A-S
Notes have been rated “AAA(sf)” by DBRS, (iii) the Class B Notes have been rated
at least “AA(low)(sf)” by DBRS, (iii) the Class C Notes have been rated at least
“A(low)(sf)” by DBRS, and (iv) the Class D Notes have been rated at least
“BBB(low)(sf)” by DBRS and that such ratings are in full force and effect on the
Closing Date.

 

(d)                                 Accounts.  Evidence of the establishment of
the Payment Account, the Collection Account, the Unused Proceeds Account, the
RDD Funding Account, the Expense Account, the Preferred Share Distribution
Account and the Custodial Account.

 

(e)                                  Deposit to Expense Account.  On the Closing
Date, the Issuer shall deposit into the Expense Account from the gross proceeds
of the offering of the Securities, U.S.$125,000.

 

77

--------------------------------------------------------------------------------


 

(f)                                   Deposit to Unused Proceeds Account.  On
the Closing Date, the Issuer shall deposit into the Unused Proceeds Account,
U.S.$57,911,032.59.

 

(g)                                  Deposit to RDD Funding Account.  On the
Closing Date, the Issuer shall deposit into the RDD Funding Account,
U.S.$7,664,744.

 

(h)                                 Issuance of Preferred Shares.  The Issuer
shall have delivered to the Trustee evidence that the Preferred Shares have
been, or contemporaneously with the issuance of the Notes will be, (i) issued by
the Issuer and (ii) acquired in their entirety by ARMS Equity.

 

Section 3.3                                    Transfer of Assets.

 

(a)                                 U.S. Bank National Association is hereby
appointed as custodian to hold all Mortgage Asset Files delivered to it in
physical form at its office in St. Paul, Minnesota (in such capacity, the
“Custodian”), and by signing this Indenture to acknowledge and agree to the
terms of this Indenture, U.S. Bank National Association accepts such appointment
and agrees to act in such capacity.  In addition, U.S. Bank National Association
is hereby appointed as Securities Intermediary (in such capacity, the “Custodial
Securities Intermediary”) under a securities account control agreement entered
into among the Issuer, as debtor, Trustee, as secured party and the Custodial
Securities Intermediary (the “Securities Account Control Agreement”), pursuant
to which, inter alia, the Accounts are established and maintained and the Assets
are credited to the applicable Account as set forth in this Indenture.  Any
successor Custodial Securities Intermediary shall be a U.S. state or national
bank or trust company that is not an Affiliate of the Issuer or the Co-Issuer
and has capital and surplus of at least U.S.$200,000,000 and whose long-term
unsecured debt is rated at least “Baa1” by Moody’s and “AA (low)” by DBRS. 
Subject to the limited right to relocate Assets set forth in Section 7.5(b), the
Custodial Securities Intermediary shall hold all Mortgage Assets in the
Custodial Account and all Eligible Investments and other investments purchased
in accordance with this Indenture in the respective Accounts in which the funds
used to purchase such investments are held in accordance with Article 10.  To
the maximum extent feasible, Assets shall be transferred to the Trustee as
Security Entitlements in the manner set forth in clause (i) below.  In the event
that the measures set forth in clause (i) below cannot be taken as to any
Assets, such Asset may be transferred to the Trustee in the manner set forth in
clauses (ii) through (vi) below, as appropriate.  The security interest of the
Trustee in Assets shall be perfected and otherwise evidenced as follows:

 

(i)                                     in the case of such Assets consisting of
Security Entitlements, by the Issuer (A) causing the Custodial Securities
Intermediary, in accordance with the Securities Account Control Agreement, to
indicate by book entry that a Financial Asset has been credited to the Custodial
Account and (B) causing the Custodial Securities Intermediary to agree pursuant
to the Securities Account Control Agreement that it will comply with Entitlement
Orders originated by the Trustee with respect to each such Security Entitlement
without further consent by the Issuer;

 

(ii)                                  in the case of Assets that are
“uncertificated securities” (as such term is defined in the UCC), to the extent
that any such uncertificated securities do not constitute Financial Assets
forming the basis of Security Entitlements by the Trustee pursuant to clause
(i) (the “Uncertificated Securities”), by the Issuer (A) causing the
issuer(s) of such

 

78

--------------------------------------------------------------------------------


 

Uncertificated Securities to register on their respective books the Trustee as
the registered owner thereof upon original issue or transfer thereof or
(B) causing another Person, other than a Securities Intermediary, either to
become the registered owner of such Uncertificated Securities on behalf of the
Trustee, or such Person having previously become the registered owner, to
acknowledge that it holds such Uncertificated Securities for the Trustee;

 

(iii)                               in the case of Assets consisting of
Certificated Securities in registered form to the extent that any such
Certificated Securities do not constitute Financial Assets forming the basis of
Security Entitlements acquired by the Trustee pursuant to clause (i) (the
“Registered Securities”), by the Issuer (A) causing (1) the Trustee to obtain
possession of such Registered Securities in the State of Wisconsin or
(2) another Person, other than a Securities Intermediary, either to acquire
possession of such Registered Securities on behalf of the Trustee, or having
previously acquired such Registered Securities, in either case, in the State of
Wisconsin, to acknowledge that it holds such Registered Securities for the
Trustee and (B) causing (1) the endorsement of such Registered Securities to the
Trustee by an effective endorsement or (2) the registration of such Registered
Securities in the name of the Trustee by the issuer thereof upon its original
issue or registration of transfer;

 

(iv)                              in the case of Assets consisting of
Certificated Securities in bearer form, to the extent that any such Certificated
Securities do not constitute Financial Assets forming the basis of Security
Entitlements acquired by the Trustee pursuant to clause (i) (each, a “Bearer
Security”), by the Issuer causing (A) the Trustee to obtain possession of such
Bearer Securities in the State of Wisconsin or (B) another Person, other than a
Securities Intermediary, either to acquire possession of such Bearer Securities
on behalf of the Trustee or, having previously acquired possession of such
Bearer Securities, in either case, in the State of Wisconsin, to acknowledge
that it holds such Bearer Securities for the Trustee;

 

(v)                                 in the case of Assets that consist of
Instruments (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Trustee to acquire possession of such Minnesota Collateral in
the State of Minnesota or (B) another Person (other than the Issuer or a Person
controlling, controlled by, or under common control with, the Issuer) (1) to
(x) take possession of such Minnesota Collateral in the State of Minnesota and
(y) authenticate a record acknowledging that it holds such possession for the
benefit of the Trustee or (2) to (x) authenticate a record acknowledging that it
will hold possession of such Minnesota Collateral for the benefit of the Trustee
and (y) take possession of such Minnesota Collateral in the State of Minnesota;
and

 

(vi)                              in the case of Assets that consist of General
Intangibles and all other Assets of the Issuer in which a security interest may
be perfected by filing a financing statement under Article 9 of the UCC as in
effect in the District of Columbia, filing or causing the filing of a UCC
financing statement naming the Issuer as debtor and the Trustee as secured
party, which financing statement reasonably identifies all such Assets, with the
Recorder of Deeds of the District of Columbia.

 

79

--------------------------------------------------------------------------------


 

(b)                                 The Issuer hereby authorizes the filing of
UCC financing statements describing as the collateral covered thereby “all of
the debtor’s personal property and assets,” or words to that effect,
notwithstanding that such wording may be broader in scope than the Assets
described in this Indenture.

 

(c)                                  Without limiting the foregoing, the Issuer
and the Trustee on behalf of the Bank agree, and the Bank shall cause the
Custodial Securities Intermediary and Custodian, to take such different or
additional action as the Trustee may reasonably request in order to maintain the
perfection and priority of the security interest of the Trustee in the event of
any change in applicable law or regulation, including Articles 8 and 9 of the
UCC and Treasury Regulations governing transfers of interests in Government
Items (it being understood that the Trustee shall be entitled to rely upon an
Opinion of Counsel, including an Opinion of Counsel delivered in accordance with
Section 3.1(d), as to the need to file any financing statements or continuation
statements, the dates by which such filings are required to be made and the
jurisdictions in which such filings are required to be made).

 

(d)                                 Without limiting any of the foregoing, in
connection with each Grant of a Mortgage Asset hereunder, the Issuer shall
deliver (or cause to be delivered by the applicable Seller) to the Custodian, in
each case to the extent specified on the Closing Document Checklist in the form
of Exhibit H attached hereto for such Mortgage Asset provided to the Custodian
by the Issuer (or the applicable Seller) the following documents (collectively,
the “Mortgage Asset File”):

 

(i)                                     The original mortgage note or promissory
note, as applicable, bearing all intervening endorsements, endorsed in blank or
endorsed “Pay to the order of U.S. Bank, National Association, as Trustee,
without recourse,” and signed in the name of the last endorsee by an authorized
Person;

 

(ii)                                  An original of any participation
certificate together with any and all intervening endorsements thereon, endorsed
in blank on its face or by endorsement or stock power attached thereto (without
recourse, representation or warranty, express or implied);

 

(iii)                               An original of any participation agreement
relating to any item of collateral that is not evidenced by a promissory note;

 

(iv)                              An original blanket assignment of all
unrecorded documents in blank (or, in the case of a Senior Participation, a copy
of any omnibus assignment in blank), in each case in form and substance
acceptable for recording;

 

(v)                                 The original (or in the case of a Senior
Participation, a copy) of any guarantee executed in connection with the
promissory note;

 

(vi)                              The original mortgage with evidence of
recording thereon, or a copy thereof together with an Officer’s Certificate of
the Issuer (or the applicable Seller) certifying that such represents a true and
correct copy of the original and that such original has been submitted or
delivered to an escrow agent for recordation in the appropriate governmental
recording office of the jurisdiction where the encumbered property is located,
in which case, recordation information shall not be required;

 

80

--------------------------------------------------------------------------------


 

(vii)                           The originals of all assumption, modification,
consolidation or extension agreements with evidence of recording thereon (or a
copy thereof together with an Officer’s Certificate of the Issuer (or the
applicable Seller) certifying that such represents a true and correct copy of
the original and that such original has been submitted or delivered to an escrow
agent for recordation in the appropriate governmental recording office of the
jurisdiction where the encumbered property is located, in which case,
recordation information shall not be required), together with any other recorded
document relating to the Mortgage Asset otherwise included in the Mortgage Asset
File;

 

(viii)                        The original assignment of mortgage in blank or in
the name of the Issuer, in form and substance acceptable for recording and
signed in the name of the last endorsee;

 

(ix)                              The originals of all intervening assignments
of mortgage, if any, with evidence of recording thereon, showing an unbroken
chain of title from the originator thereof to the last endorsee, or copies
thereof together with an Officer’s Certificate of the Issuer (or the applicable
Seller) certifying that such represent true and correct copies of the originals
and that such originals have each been submitted or delivered to an escrow agent
for recordation in the appropriate governmental recording office of the
jurisdiction where the encumbered property is located, in which case,
recordation information shall not be required;

 

(x)                                 An original mortgagee policy of title
insurance or a conformed version of the mortgagee’s title insurance commitment
either marked as binding for insurance or attached to an escrow closing letter,
countersigned by the title company or its authorized agent if the original
mortgagee’s title insurance policy has not yet been issued;

 

(xi)                              The original (or, in the case of a Senior
Participation, a copy) of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage Asset;

 

(xii)                           The original assignment of leases and rents, if
any, with evidence of recording thereon, or a copy thereof together with an
Officer’s Certificate of the Issuer certifying that such copy represents a true
and correct copy of the original that has been submitted or delivered to an
escrow agent for recordation in the appropriate governmental recording office of
the jurisdiction where the encumbered property is located, in which case,
recordation information shall not be required;

 

(xiii)                        The original assignment of any assignment of
leases and rents in blank, in form and substance acceptable for recording;

 

(xiv)                       A filed copy of the UCC-1 financing statements (and,
with respect to Senior Participations, to the extent that the Issuer (or the
applicable Seller) has been furnished with same) with evidence of filing
thereon, and UCC-3 assignments in blank, which UCC-3 assignments shall be in
form and substance acceptable for filing;

 

(xv)                          The original (or, in the case of a Senior
Participation, a copy) of any environmental indemnity agreement;

 

81

--------------------------------------------------------------------------------


 

(xvi)                       The original (or, in the case of a Senior
Participation, a copy) of any general collateral assignment of all other
documents held by the Issuer (or, in the case of a Senior Participation, by the
lead lender) in connection with the Mortgage Asset;

 

(xvii)                    An original (or, in the case of a Senior
Participation, a copy) of any disbursement letter from the collateral obligor to
the original mortgagee;

 

(xviii)                 An original of the survey of the encumbered property
(or, in the case of a Senior Participation, a copy thereof provided same has
been furnished to the Issuer (or the applicable Seller) by the related lead
lender);

 

(xix)                       A copy of any opinion of counsel (and, with respect
to a Senior Participation, only to the extent such copy shall have been
furnished to the Issuer (or the applicable Seller) by the lead lender);

 

(xx)                          A copy of any property management agreement(s);
and

 

(xxi)                       With respect to any Mortgage Asset secured by a
ground lease, the related ground lease or a copy thereof and any related ground
lessor estoppels.

 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the applicable Seller) in time to permit their delivery hereunder at the time
required, the Issuer (or the applicable Seller) shall deliver such original
recorded documents to the Custodian promptly when received by the Issuer (or the
applicable Seller) from the applicable recording office.

 

(e)                                  The execution and delivery of this
Indenture by the Custodian shall constitute certification by the Custodian that
(i) each original note specified to the Trustee by the Issuer (or the applicable
Seller) and all allonges thereto, if any, have been received by the Custodian;
and (ii) such original note has been reviewed by the Custodian and (A) appears
regular on its face (handwritten additions, changes or corrections shall not
constitute irregularities if initialed by the borrower), (B) appears to have
been executed and (C) purports to relate to the Mortgage Asset.  The Trustee
agrees to review or cause to be reviewed the Mortgage Asset File within 30 days
after the Closing Date, and to deliver to the Issuer, the CLO Servicer and the
Collateral Manager an Asset Detail Report and Trust Receipt, in the form of
Exhibit I attached hereto, indicating, subject to any exceptions found by it in
such review, (A) those documents referred to in Section 3.3(d) that have been
received, and (B) that such documents have been executed, appear on their face
to be what they purport to be, purport to be recorded or filed (as applicable)
and have not been torn, mutilated or otherwise defaced, and appear on their
faces to relate to the Mortgage Loan.  The Custodian shall have no
responsibility for reviewing the Mortgage Asset File except as expressly set
forth in this Section 3.3(e).  Neither the Trustee nor the Custodian shall be
under any duty or obligation to inspect, review, or examine any such documents,
instruments or certificates to independently determine that they are valid,
genuine, enforceable, legally sufficient, duly authorized, or appropriate for
the represented purpose, whether the text of any assignment or endorsement is in
proper or recordable form (except to determine if the endorsement conforms to
the requirements of Section 3.3(d), whether any document has been recorded in
accordance with the requirements of any applicable jurisdiction, to
independently

 

82

--------------------------------------------------------------------------------


 

determine that any document has actually been filed or recorded in the
appropriate office, that any document is other than what it purports to be on
its face, or whether the title insurance policies relate to the Underlying
Mortgaged Property.

 

(f)                                   Upon the first anniversary of the Closing
Date, the Custodian shall (i) deliver to the Issuer and the Collateral Manager a
final exception report as to any remaining documents that are not in the
Mortgage Asset File and (ii) request that the Issuer cause such document
deficiency to be cured.

 

(g)                                  Without limiting the generality of the
foregoing:

 

(i)                                     from time to time upon the request of
the Trustee, Collateral Manager or CLO Servicer, the Issuer shall deliver (or
cause to be delivered) to the Custodian any Underlying Instrument in the
possession of the Issuer and not previously delivered hereunder (including
originals of Underlying Instruments not previously required to be delivered as
originals) and as to which the Trustee, Collateral Manager or CLO Servicer, as
applicable, shall have reasonably determined to be necessary or appropriate for
the administration of such Mortgage Asset hereunder or under the Collateral
Management Agreement or under the Servicing Agreement or for the protection of
the security interest of the Trustee under this Indenture;

 

(ii)                                  in connection with any delivery of
documents to the Custodian pursuant to clause (i) above, the Trustee shall
deliver to the Collateral Manager and the CLO Servicer, on behalf of the Issuer,
a trust receipt in the form of Exhibit I acknowledging the receipt of such
documents by the Custodian and that it is holding such documents subject to the
terms of this Indenture; and

 

(iii)                               from time to time upon request of the
Collateral Manager or the CLO Servicer, the Custodian shall, upon delivery by
the Collateral Manager or the CLO Servicer of a duly completed request for
release in the form of Exhibit J hereto, release to the Collateral Manager or
the CLO Servicer such of the Underlying Instruments then in its custody as the
Collateral Manager or the CLO Servicer reasonably so requests.  By submission of
any such request for release, the Collateral Manager or the CLO Servicer, as
applicable, shall be deemed to have represented and warranted that it has
determined in accordance with the Collateral Management Standard or the Accepted
Servicing Practices, respectively, set forth in the Collateral Management
Agreement or the Servicing Agreement, as the case may be, that the requested
release is necessary for the administration of such Mortgage Asset hereunder or
under the Collateral Management Agreement or under the Servicing Agreement or
for the protection of the security interest of the Trustee under this
Indenture.  The Collateral Manager or the CLO Servicer shall return to the
Custodian each Underlying Instrument released from custody pursuant to this
clause (iii) within 20 Business Days after receipt thereof (except such
Underlying Instruments as are released in connection with a sale, exchange or
other disposition, in each case only as permitted under this Indenture, of the
related Mortgage Asset that is consummated within such 20-day period). 
Notwithstanding the foregoing provisions of this clause (iii), (A) any note,
certificate or other instrument evidencing a Pledged Mortgage Asset shall be
released only for the purpose of (1) a sale, exchange or other

 

83

--------------------------------------------------------------------------------


 

disposition of such Pledged Mortgage Asset that is permitted in accordance with
the terms of this Indenture, (2) presentation, collection, renewal or
registration of transfer of such Mortgage Asset or (3) in the case of any note,
in connection with a payment in full of all amounts owing under such note, and
(B) the Custodian may refuse to honor any request for release following the
occurrence of an Event of Default under this Indenture.

 

(h)                                 As of the Closing Date (with respect to the
Assets owned or existing as of the Closing Date) and each date on which an Asset
is acquired (only with respect to each Asset so acquired or arising after the
Closing Date), the Issuer represents and warrants as follows:

 

(i)                                     this Indenture creates a valid and
continuing security interest (as defined in the UCC) in the Assets in favor of
the Trustee for the benefit of the Secured Parties, which security interest is
prior to all other liens, and is enforceable as such against creditors of and
purchasers from the Issuer;

 

(ii)                                  the Issuer owns and has good and
marketable title to such Assets free and clear of any lien, claim or encumbrance
of any Person;

 

(iii)                               in the case of each Asset, the Issuer has
acquired its ownership in such Asset in good faith without notice of any adverse
claim as defined in Section 8-102(a)(1) of the UCC as in effect on the date
hereof;

 

(iv)                              other than the security interest granted to
the Trustee for the benefit of the Secured Parties pursuant to this Indenture,
the Issuer has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Assets;

 

(v)                                 the Issuer has not authorized the filing of,
and is not aware of, any financing statements against the Issuer that include a
description of collateral covering the Assets other than any financing statement
(x) relating to the security interest granted to the Trustee for the benefit of
the Secured Parties hereunder or (y) that has been terminated; the Issuer is not
aware of any judgment lien, Pension Benefit Guarantee Corporation lien or tax
lien filings against the Issuer;

 

(vi)                              the Issuer has received all consents and
approvals required by the terms of each Asset and the Underlying Instruments to
grant to the Trustee its interest and rights in such Asset hereunder;

 

(vii)                           the Issuer has caused or will have caused,
within ten days, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Assets granted to the Trustee for
the benefit of the Secured Parties hereunder;

 

(viii)                        each Asset is an Instrument, a General Intangible,
a Certificated Security or an Uncertificated Security, or has been or will have
been credited to a Securities Account;

 

(ix)                              the Custodial Securities Intermediary has
agreed to treat all assets credited to any of the Accounts as Financial Assets;

 

84

--------------------------------------------------------------------------------


 

(x)                                 the Issuer has delivered a fully executed
Securities Account Control Agreement pursuant to which the Custodial Securities
Intermediary has agreed to comply with all instructions originated by the
Trustee relating to each of the Accounts without further consent of the Issuer;
none of the Accounts is in the name of any person other than the Issuer or the
Trustee; the Issuer has not consented to the Custodial Securities Intermediary
to comply with any Entitlement Orders in respect of the Accounts and any
Security Entitlement credited to any of the Accounts originated by any person
other than the Trustee;

 

(xi)                              (A) all original executed copies of each
promissory note or other writings that constitute or evidence any pledged
obligation that constitutes an Instrument have been delivered to the Custodian
for the benefit of the Trustee, (B) the Issuer has received a written
acknowledgement from the Custodian that the Custodian is acting solely as agent
of the Trustee and (C) none of the promissory notes or other writings that
constitute or evidence such collateral has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed by the Issuer to any
Person other than the Trustee; and

 

(xii)                           each of the Accounts constitutes a Securities
Account in respect of which U.S. Bank National Association has accepted to be
Custodial Securities Intermediary pursuant to the Securities Account Control
Agreement on behalf of the Trustee as secured party under this Indenture.

 

(i)                                     The Trustee shall cause all Eligible
Investments purchased by the Trustee or the Collateral Manager on behalf of the
Issuer to be promptly credited to the applicable Account.

 

ARTICLE 4

 

SATISFACTION AND DISCHARGE

 

Section 4.1                                    Satisfaction and Discharge of
Indenture.

 

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Noteholders to receive payments of principal thereof and
interest thereon, (iv) the rights, protections, indemnities and immunities of
the Trustee and the specific obligations set forth below hereunder, (v) the
rights, obligations and immunities of the Collateral Manager hereunder and under
the Collateral Management Agreement, (vi) the rights, protections, indemnities
and immunities of the Collateral Administrator hereunder and under the
Collateral Administration Agreement and (vii) the rights of Noteholders as
beneficiaries hereof with respect to the property deposited with the Trustee and
payable to all or any of them (and the Trustee, on demand of and at the expense
of the Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture) when:

 

(a)                                 (i) either:

 

(1)                                 all Notes theretofore authenticated and
delivered to Noteholders (other than (A) Notes which have been mutilated,
defaced, destroyed, lost or stolen

 

85

--------------------------------------------------------------------------------


 

and which have been replaced or paid as provided in Section 2.6 and (B) Notes
for which payment has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or

 

(2)                                 all Notes not theretofore delivered to the
Trustee for cancellation (A) have become due and payable, or (B) shall become
due and payable at their Stated Maturity Date within one year, or (C) are to be
called for redemption pursuant to Article 9 under an arrangement satisfactory to
the Trustee for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Trustee, in trust for such purpose,
Cash or non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1 or Section 9.2,
the Redemption Price) on such Notes not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Assets are liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Trustee, in trust, all proceeds of such liquidation of the
Assets, for payment in accordance with the Priority of Payments;

 

(ii)                                  the Issuer has paid or caused to be paid
all other sums then due and payable hereunder (including any amounts then due
and payable pursuant to the Collateral Administration Agreement and the
Collateral Management Agreement) by the Issuer and no other amounts are
scheduled to be due and payable by the Issuer other than Dissolution Expenses; 
and

 

(iii)                               the Co-Issuers have delivered to the Trustee
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;

 

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee an opinion of Clifford Chance US LLP, or an opinion of
another tax counsel of nationally recognized standing in the United States
experienced in such matters to the effect that the Noteholders would recognize
no income gain or loss for U.S. federal income tax purposes as a result of such
deposit and satisfaction and discharge of this Indenture; or

 

(b)                                 (i) the Trustee confirms to the Issuer that:

 

(1)                                 the Trustee is not holding any Assets (other
than (x) the Collateral Management Agreement, the Servicing Agreement, the
Collateral Administration

 

86

--------------------------------------------------------------------------------


 

Agreement and the Securities Account Control Agreement and (y) Cash in an amount
not greater than the Dissolution Expenses); and

 

(2)                                 no assets (other than Excepted Assets or
Cash in an amount not greater than the Dissolution Expenses) are on deposit in
or to the credit of any Accounts in the name of the Issuer (or the Trustee for
the benefit of the Issuer or any Secured Party);

 

(ii)                                  each of the Co-Issuers has delivered to
the Trustee a certificate stating that (1) there are no Assets (other than
(x) the Collateral Management Agreement, the Servicing Agreement, the Collateral
Administration Agreement and the Securities Account Control Agreement and
(y) Cash in an amount not greater than the Dissolution Expenses) that remain
subject to the lien of this Indenture, and (2) all funds on deposit in or to the
credit of the Accounts have been distributed in accordance with the terms of
this Indenture or have otherwise been irrevocably deposited with the Trustee for
such purpose; and

 

(iii)                               the Co-Issuers have delivered to the Trustee
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, and, if applicable, the
Noteholders, as the case may be, under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18,
6.7, 7.3 and 14.12 hereof shall survive.

 

Section 4.2                                    Application of Amounts held in
Trust.

 

All amounts deposited with the Trustee pursuant to Section 4.1 shall be held in
trust and applied by it in accordance with the provisions of the Notes and this
Indenture (including, without limitation, the Priority of Payments) to the
payment of the principal and interest, either directly or through any Paying
Agent, as the Trustee may determine, and such amounts shall be held in a
segregated account identified as being held in trust for the benefit of the
Secured Parties.

 

Section 4.3                                    Repayment of Amounts Held by
Paying Agent.

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent other than the Trustee
under the provisions of this Indenture shall, upon demand of the Issuer and the
Co-Issuer, be remitted to the Trustee to be held and applied pursuant to
Section 7.3 hereof and, in the case of amounts payable on the Notes, in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such amounts.

 

Section 4.4                                    Limitation on Obligation to Incur
Company Administrative Expenses.

 

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer in
Cash during the current Due Period (as certified by the Collateral Manager in
its reasonable judgment) is less than the sum of

 

87

--------------------------------------------------------------------------------


 

Dissolution Expenses and any accrued and unpaid Company Administrative Expenses,
then notwithstanding any other provision of this Indenture, the Issuer shall no
longer be required to incur Company Administrative Expenses as otherwise
required by this Indenture to any Person other than the Trustee and its
Affiliates, and failure to pay such amounts or provide or obtain such opinions,
reports or services no longer required hereunder shall not constitute a Default
hereunder, and the Trustee shall have no liability for any failure to obtain or
receive any of the foregoing opinions, reports or services.

 

ARTICLE 5

 

REMEDIES

 

Section 5.1                                    Events of Default.

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                 a default in the payment of any interest on
any Note (excluding, if any Class A Notes, Class A-S Notes, Class B Notes,
Class C Notes or Class D Notes are outstanding, the Class E Notes or the Class F
Notes) when the same becomes due and payable and the continuation of any such
default for three Business Days after a trust officer of the Trustee has actual
knowledge or receives notice from any holder of Notes of such payment default;
provided that in the case of a failure to disburse funds due to an
administrative error or omission by the Collateral Manager, Trustee, Collateral
Administrator or any paying agent, such failure continues for five Business Days
after a trust officer of the Trustee receives written notice or has actual
knowledge of such administrative error or omission;

 

(b)                                 a default in the payment of principal (or
the related Redemption Price, if applicable) of any Class A Note when the same
becomes due and payable, at its Stated Maturity Date or any Redemption Date, or
if there are no Class A Notes Outstanding, a default in the payment of principal
(or the related Redemption Price, if applicable) of any Class A-S Note when the
same becomes due and payable, at its Stated Maturity Date or any Redemption
Date, or if there are no Class A-S Notes Outstanding, a default in the payment
of principal (or the related Redemption Price, if applicable) of any Class B
Note when the same becomes due and payable at its Stated Maturity Date or any
Redemption Date, or if there are no Class B Notes Outstanding, a default in the
payment of principal (or the related Redemption Price, if applicable) of any
Class C Note when the same becomes due and payable at its Stated Maturity Date
or any Redemption Date, or if there are no Class C Notes Outstanding, a default
in the payment of principal (or the related Redemption Price, if applicable) of
any Class D Note when the same becomes due and payable at its Stated Maturity
Date or any Redemption Date, or if there are no Class D Notes Outstanding, a
default in the payment of principal (or the related Redemption Price, if
applicable) of any Class E Note when the same becomes due and payable at its
Stated Maturity Date or any Redemption Date,  or if there are no Class E Notes
Outstanding, a default in the payment of principal (or the related Redemption
Price, if applicable) of any Class F Note when the same becomes due and payable
at its Stated Maturity Date or any Redemption Date; provided, in each case, that
in the case of a

 

88

--------------------------------------------------------------------------------


 

failure to disburse funds due to an administrative error or omission by the
Collateral Manager, Trustee, Collateral Administrator or any paying agent, such
failure continues for five Business Days after a trust officer of the Trustee
receives written notice or has actual knowledge of such administrative error or
omission;

 

(c)                                  the failure on any Payment Date to disburse
amounts in excess of U.S.$100,000 available in the Payment Account in accordance
with the Priority of Payments set forth under Section 11.1(a) (other than (i) a
default in payment described in clause (a) or (b) above and (ii) unless the
Holders of the Preferred Shares object, a failure to disburse any amounts to the
Preferred Shares Paying Agent for distribution to the Holders of the Preferred
Shares), which failure continues for a period of three Business Days or, in the
case of a failure to disburse such amounts due to an administrative error or
omission by the Trustee or Paying Agent, which failure continues for five
Business Days;

 

(d)                                 any of the Issuer, the Co-Issuer or the pool
of Assets becomes an investment company required to be registered under the 1940
Act;

 

(e)                                  a default in any material respect in the
performance, or breach, of any other covenant or other agreement of the Issuer
or Co-Issuer (other than the covenant to make the payments described in clause
(a), (b) or (c) above or to meet the Note Protection Tests) or any
representation or warranty of the Issuer or Co-Issuer hereunder or in any
certificate or other writing delivered pursuant hereto or in connection herewith
proves to be incorrect in any material respect when made, and the continuation
of such default or breach for a period of 30 days (or, if such default, breach
or failure has an adverse effect on the validity, perfection or priority of the
security interest granted hereunder, 15 days) after either the Issuer, the
Co-Issuer or the Collateral Manager has actual knowledge thereof or after notice
thereof to the Issuer, the Co-Issuer and the Collateral Manager by the Trustee
or to the Issuer, the Co-Issuer, the Collateral Manager and the Trustee by
Holders of at least 25% of the Aggregate Outstanding Amount of the Controlling
Class;

 

(f)                                   the entry of a decree or order by a court
having competent jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt
or insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Issuer or the
Co-Issuer under the Bankruptcy Code, or any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands or
any other applicable law, or appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Issuer or the Co-Issuer or of
any substantial part of its property, respectively, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
unstayed and in effect for a period of 60 consecutive days;

 

(g)                                  the institution by the Issuer or the
Co-Issuer of proceedings to be adjudicated as bankrupt or insolvent, or the
consent by it to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under the Bankruptcy Code, or any bankruptcy,
insolvency, reorganization or similar law enacted under the laws of the Cayman
Islands or any other similar applicable law, or the consent by it to the filing
of any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Issuer or the
Co-Issuer or of any substantial part of its property, respectively, or the
making by it of an assignment for the benefit

 

89

--------------------------------------------------------------------------------


 

of creditors, or the admission by it in writing of its inability to pay its
debts generally as they become due, or the taking of any action by the Issuer in
furtherance of any such action;

 

(h)                                 one or more final judgments being rendered
against the Issuer or the Co-Issuer which exceed, in the aggregate,
U.S.$1,000,000 and which remain unstayed, undischarged and unsatisfied for 30
days after such judgment(s) becomes nonappealable, unless adequate funds have
been reserved or set aside for the payment thereof, and unless (except as
otherwise specified in writing by the Rating Agencies) a No Downgrade
Confirmation has been received from each Rating Agency;

 

(i)                                     the Issuer loses its status as a
Qualified REIT Subsidiary or other disregarded entity of the Arbor Parent for
U.S. federal income tax purposes, unless (A) within 90 days, the Issuer either
(1) delivers an opinion of tax counsel of nationally recognized standing in the
United States experienced in such matters to the effect that, notwithstanding
the Issuer’s loss of Qualified REIT Subsidiary or disregarded entity status for
U.S. federal income tax purposes, the Issuer is not, and has not been, an
association (or publicly traded partnership) taxable as a corporation, or is
not, and has not been, otherwise subject to U.S. federal income tax on a net
basis and such loss will not adversely affect the tax classification of the
Notes as indebtedness for U.S. federal income tax purposes or constitute an
event requiring a U.S. Holder to recognize gain or loss with respect to a Note
for U.S. federal income tax purposes or (2) receives an amount from the
Preferred Shareholders sufficient to discharge in full the amounts then due and
unpaid on the Notes and amounts and expenses described in clauses (1) through
(15) under Section 11.1(a)(i) in accordance with the Priority of Payments or
(B) all Classes of the Notes are subject to a Tax Redemption announced by the
Issuer in compliance with this Indenture, and such redemption has not been
rescinded; or

 

(j)                                    if the aggregate principal balance of
(1) all Non-Controlling Participations owned by the Issuer (excluding
Non-Controlling Participations that are Senior Pari Passu Participations as to
which 100% of the controlling interests are collectively held by the Issuer and
affiliates that are under 100% common control with the Issuer) and (2) all other
assets that do not qualify as “qualifying interests” in real estate for purposes
of Rule 3(c)(5)(c) of the 1940 Act (as described in the related no-action
letters and other guidance provided by the SEC) owned by the Issuer is in excess
of 35% of the aggregate principal balance of all Mortgage Assets and other
assets then owned by the Issuer.

 

Upon becoming aware of the occurrence of an Event of Default, the Issuer shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Preferred Shares Paying Agent and the Preferred Shareholders in writing.  If the
Collateral Manager has actual knowledge of the occurrence of an Event of
Default, the Collateral Manager shall promptly notify, in writing, the Trustee,
the Noteholders and the Rating Agencies of the occurrence of such Event of
Default.

 

Section 5.2                                    Acceleration of Maturity;
Rescission and Annulment.

 

(a)                                 If an Event of Default shall occur and be
continuing (other than the Events of Default specified in Section 5.1(f) or
5.1(g)), the Trustee may (and shall at the direction of a Majority, by
outstanding principal amount, of each Class of Offered Notes voting as a
separate

 

90

--------------------------------------------------------------------------------


 

Class (excluding any Notes owned by the Collateral Manager or any of its
Affiliates or by any accounts managed by them), or if no Class of Offered Notes
is outstanding, a majority by outstanding principal amount, of the Class E Notes
and the Class F Notes, declare the principal of and accrued and unpaid interest
on all the Notes to be immediately due and payable (and any such acceleration
shall automatically terminate the Reinvestment Period).  Upon any such
declaration such principal, together with all accrued and unpaid interest
thereon, and other amounts payable thereunder in accordance with the Priority of
Payments will become immediately due and payable (except that in the case of an
Event of Default described in Section 5.1(f) or 5.1(g) above, such an
acceleration shall occur automatically and without any further action and any
such acceleration shall automatically terminate the Reinvestment Period).  If
the Notes are accelerated, payments shall be made in the order and priority set
forth in Section 11.1(a) hereof.

 

(b)                                 At any time after such a declaration of
acceleration of Maturity of the Notes has been made, and before a judgment or
decree for payment of the amounts due has been obtained by the Trustee as
hereinafter provided in this Article 5, a Majority of each Class of Offered
Notes (voting as a separate Class and excluding any Notes owned by the
Collateral Manager or any of its Affiliates or by any accounts managed by them),
or if no Class of Offered Notes is outstanding, a majority by outstanding
principal amount, of the Class E Notes and the Class F Notes, other than with
respect to an Event of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or
5.1(i), by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

 

(i)                                     the Issuer or the Co-Issuer has paid or
deposited with the Trustee a sum sufficient to pay:

 

(A)               all unpaid installments of interest on and principal on the
Notes that would be due and payable hereunder if the Event of Default giving
rise to such acceleration had not occurred;

 

(B)               all unpaid taxes of the Issuer and the Co-Issuer, Company
Administrative Expenses and other sums paid or advanced by or otherwise due and
payable to the Trustee hereunder;

 

(C)               with respect to the Advancing Agent and the Backup Advancing
Agent, any amount due and payable for unreimbursed Interest Advances and
Reimbursement Interest; and

 

(D)               with respect to the Collateral Management Agreement, any
Collateral Manager Fee then due and any Company Administrative Expense due and
payable to the Collateral Manager thereunder; and

 

(ii)                                  the Trustee has determined that all Events
of Default of which it has actual knowledge, other than the non-payment of the
interest and principal on the Notes that have become due solely by such
acceleration, have been cured and a Majority of the Controlling Class, by
written notice to the Trustee, has agreed with such determination (which
agreement shall not be unreasonably withheld or delayed) or waived as provided
in Section 5.14.

 

91

--------------------------------------------------------------------------------


 

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Trustee shall preserve the Assets in accordance with the provisions of
Section 5.5 with respect to the Event of Default that gave rise to such
declaration; provided, however, that if such preservation of the Assets is
rescinded pursuant to Section 5.5, the Notes may be accelerated pursuant to the
first paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)                                  Subject to Sections 5.4 and 5.5, a Majority
of the Controlling Class shall have the right to direct the Trustee in the
conduct of any Proceedings for any remedy available to the Trustee or in the
sale of any or all of the Assets; provided that (i) such direction will not
conflict with any rule of law or this Indenture; (ii) the Trustee may take any
other action not inconsistent with such direction; (iii) the Trustee determines
that such action will not subject it to liability (unless the Trustee has
received satisfactory indemnity or reasonable security against any such
liability); and (iv) any direction to undertake a sale of the Assets may be made
only as described in Section 5.17.

 

(d)                                 As security for the payment by the Issuer of
the compensation and expenses of the Trustee and any sums the Trustee may be
entitled to receive as indemnification by the Issuer, the Issuer hereby grants
the Trustee a lien on the Assets, which lien is senior to the lien of the
Noteholders.  The Trustee’s lien shall be subject to the Priority of Payments
and exercisable by the Trustee only if the Notes have been declared due and
payable following an Event of Default and such acceleration has not been
rescinded or annulled.

 

(e)                                  A Majority of the Aggregate Outstanding
Amount of Notes of the Controlling Class, may, prior to the time a judgment or
decree for the payment of amounts due has been obtained by the Trustee, waive
any past Default on behalf of the holders of all the Notes and its consequences
in accordance with Section 5.14.

 

Section 5.3                                    Collection of Indebtedness and
Suits for Enforcement by Trustee.

 

(a)                                 The Issuer covenants that if a Default shall
occur in respect of the payment of any interest on any Class A Note, the payment
of principal on any Class A Note (but only after interest with respect to the
Class A Notes and any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full), the payment of interest on any
Class A-S Note (but only after interest with respect to the Class A Notes and
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the payment of principal on any Class A-S Note (but only
after interest and principal with respect to the Class A Notes and interest with
respect to the Class A-S Notes and any amounts payable pursuant to
Section 11.1(a) having a higher priority have been paid in full), the payment of
interest on any Class B Note (but only after interest with respect to the
Class A Notes and the Class A-S Notes and any amounts payable pursuant to
Section 11.1(a) having a higher priority have been paid in full), the payment of
principal on any Class B Note (but only after interest and principal with
respect to the Class A Notes and the Class A-S Notes and interest with respect
to the Class B Notes and any amounts

 

92

--------------------------------------------------------------------------------


 

payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class C Note (but only after interest with
respect to the Class A Notes, the Class A-S Notes and the Class B Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full) or the payment of principal on any Class C Note (but only after
interest and principal with respect to the Class A Notes, the Class A-S Notes
and the Class B Notes and interest with respect to the Class C Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of interest on any Class D Note (but only after
interest with respect to the Class A Notes, the Class A-S Notes, the Class B
Notes and the Class C Notes and any amounts payable pursuant to
Section 11.1(a) having a higher priority have been paid in full) or the payment
of principal on any Class D Note (but only after interest and principal with
respect to the Class A Notes, the Class A-S Notes, the Class B Notes and the
Class C Notes and interest with respect to the Class D Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class E Note (but only after interest with
respect to the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes and any amounts payable pursuant to
Section 11.1(a) having a higher priority have been paid in full) or the payment
of principal on any Class E Note (but only after interest and principal with
respect to the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes and interest with respect to the Class E
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of interest on any Class F Note
(but only after interest with respect to the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes
and any amounts payable pursuant to Section 11.1(a) having a higher priority
have been paid in full) or the payment of principal on any Class F Note (but
only after interest and principal with respect to the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes and interest with respect to the Class F Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the Issuer and Co-Issuer, with respect to the Offered Notes, or the
Issuer, with respect to the Class E Notes and the Class F Notes, shall, upon
demand of the Trustee or any affected Noteholder, pay to the Trustee, for the
benefit of the Holder of such Note, the whole amount, if any, then due and
payable on such Note for principal and interest or other payment with interest
on the overdue principal and, to the extent that payments of such interest shall
be legally enforceable, upon overdue installments of interest, at the applicable
interest rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
such Noteholder and their respective agents and counsel.

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as Trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer and the Co-Issuer, with respect to the Offered Notes, or the
Issuer, with respect to the Class E Notes and the Class F Notes, or any other
obligor upon the Notes and collect the amounts adjudged or decreed to be payable
in the manner provided by law out of the Assets.

 

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling

 

93

--------------------------------------------------------------------------------


 

Class, as deemed most effectual by the Trustee; provided, that (a) such
direction must not conflict with any rule of law or with any express provision
of this Indenture, (b) the Trustee may take any other action deemed proper by
the Trustee that is not inconsistent with such direction, (c) the Trustee has
been provided with security or indemnity reasonably satisfactory to it, and
(d) notwithstanding the foregoing, any direction to the Trustee to undertake a
sale of Assets may be given only in accordance with the preceding paragraph, in
connection with any sale and liquidation of all or a portion of the Assets, the
preceding sentence, and, in all cases, the applicable provisions of this
Indenture.  Such Proceedings shall be used for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy or legal or equitable
right vested in the Trustee by this Indenture or by law.

 

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for the Issuer or the
Co-Issuer or shall have taken possession of their respective property, or
(z) there shall be any other comparable Proceedings relative to the Issuer or
the Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

 

(b)                                 to file and prove a claim or claims for the
whole amount of principal and interest owing and unpaid in respect of the Notes
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Trustee (including any claim for reasonable
compensation to the Trustee and each predecessor Trustee, and their respective
agents, attorneys and counsel, and for reimbursement of all expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee, except as a result of negligence or bad faith) and of the Noteholders
allowed in any Proceedings relative to the Issuer, the Co-Issuer or other
obligor upon the Notes or to the creditors or property of the Issuer, the
Co-Issuer or such other obligor;

 

(c)                                  unless prohibited by applicable law and
regulations, to vote on behalf of the Noteholders in any election of a trustee
or a standby trustee in arrangement, reorganization, liquidation or other
bankruptcy or insolvency proceedings or of a Person performing similar functions
in comparable Proceedings; and

 

(d)                                 to collect and receive any amounts or other
property payable to or deliverable on any such claims, and to distribute all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; and any trustee, receiver or liquidator, custodian or
other similar official is hereby authorized by each of the Noteholders to make
payments to the Trustee, and, in the event that the Trustee shall consent to the
making of payments directly to the Noteholders, to pay to the Trustee such
amounts as shall be sufficient to cover reasonable compensation to the Trustee,
each predecessor Trustee and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances

 

94

--------------------------------------------------------------------------------


 

made, by the Trustee and each predecessor Trustee except as a result of its own
negligence, willful misconduct or bad faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

 

In any Proceedings brought by the Trustee on behalf of the Noteholders, the
Trustee shall be held to represent all the Holders of the Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 unless the conditions specified in
Section 5.5(a) are met.

 

Section 5.4                                    Remedies.

 

(a)                                 If an Event of Default has occurred and is
continuing, and the Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Issuer and the Co-Issuer agree that the Trustee may, after notice to the
Noteholders, and shall, upon direction by a Majority of the Controlling Class,
to the extent permitted by applicable law, exercise one or more of the following
rights, privileges and remedies:

 

(i)                                     institute Proceedings for the collection
of all amounts then payable on the Notes or otherwise payable under this
Indenture (whether by declaration or otherwise), enforce any judgment obtained
and collect from the Assets any amounts adjudged due;

 

(ii)                                  sell all or a portion of the Assets or
rights of interest therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Section 5.17
hereof;

 

(iii)                               institute Proceedings from time to time for
the complete or partial foreclosure of this Indenture with respect to the
Assets;

 

(iv)                              exercise any remedies of a secured party under
the UCC and take any other appropriate action to protect and enforce the rights
and remedies of the Secured Parties hereunder; and

 

(v)                                 exercise any other rights and remedies that
may be available at law or in equity;

 

95

--------------------------------------------------------------------------------


 

provided, however, that the Trustee may not sell or liquidate the Assets or
institute Proceedings in furtherance thereof pursuant to this Section 5.4 unless
either of the conditions specified in Section 5.5(a) is met.

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation with demonstrated capabilities in
structuring and distributing notes or certificates similar to the Notes as to
the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Notes and other amounts payable hereunder, which opinion
shall be conclusive evidence as to such feasibility or sufficiency.

 

(b)                                 If an Event of Default as described in
Section 5.1(e) hereof shall have occurred and be continuing, the Trustee may,
and at the request of the Holders of not less than 25% of the Aggregate
Outstanding Amount of the Controlling Class shall, institute a Proceeding solely
to compel performance of the covenant or agreement or to cure the representation
or warranty, the breach of which gave rise to the Event of Default under such
Section, and enforce any equitable decree or order arising from such Proceeding.

 

(c)                                  Upon any Sale, whether made under the power
of sale hereby given or by virtue of judicial proceedings, any Noteholder,
Preferred Shareholder or the Collateral Manager or any of its Affiliates may bid
for and purchase the Assets or any part thereof and, upon compliance with the
terms of Sale, may hold, retain, possess or dispose of such property in its or
their own absolute right without accountability; and any purchaser at any such
Sale may, in paying the purchase money, turn in any of the Notes in lieu of Cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so turned in by such Holder (taking into account
the Class of such Notes).  Such Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall either be returned to the
Holders thereof after proper notation has been made thereon to show partial
payment or a new note shall be delivered to the Holders reflecting the reduced
interest thereon.

 

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Trustee or of the Officer making a sale
under judicial proceedings shall be a sufficient discharge to the purchaser or
purchasers at any sale for its or their purchase money and such purchaser or
purchasers shall not be obliged to see to the application thereof.

 

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Noteholders and the Preferred Shareholders, shall operate to divest all right,
title and interest whatsoever, either at law or in equity, of each of them in
and to the property sold and (y) be a perpetual bar, both at law and in equity,
against each of them and their successors and assigns, and against any and all
Persons claiming through or under them.

 

(d)                                 Notwithstanding any other provision of this
Indenture or any other Transaction Document, none of the Advancing Agent, the
Trustee or any other Secured Party, any other party to any Transaction Document
or third-party beneficiary of this Indenture may, prior to

 

96

--------------------------------------------------------------------------------


 

the date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Issuer Permitted Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or State bankruptcy or similar laws of any jurisdiction.  Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee or any other Secured Party or any other party to any Transaction
Document (i) from taking any action prior to the expiration of the
aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect (including any period established pursuant to
the laws of the Cayman Islands) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee or
any other Secured Party or any other party to any Transaction Document, or
(ii) from commencing against the Issuer or the Co-Issuer or any of their
respective properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding.

 

Section 5.5                                    Preservation of Assets.

 

(a)                                 Notwithstanding anything to the contrary
herein, if an Event of Default shall have occurred and be continuing when any of
the Notes are Outstanding, the Trustee shall (except as otherwise expressly
permitted or required under this Indenture) retain the Assets securing the
Notes, collect and cause the collection of the proceeds thereof and make and
apply all payments and deposits and maintain all accounts in respect of the
Assets and the Notes in accordance with the Priority of Payments and the
provisions of Articles 10, 12 and 13 and shall not sell or liquidate the Assets,
unless either:

 

(i)                                     the Trustee, pursuant to Section 5.5(c),
determines that the anticipated proceeds of a sale or liquidation of the Assets
(after deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the amounts then due and unpaid on the Notes,
Company Administrative Expenses due and payable pursuant to the Priority of
Payments, the Collateral Manager Fees due and payable pursuant to the Priority
of Payments and amounts due and payable to the Advancing Agent and the Backup
Advancing Agent, in respect of unreimbursed Interest Advances and Reimbursement
Interest, and the holders of a Majority of the Controlling Class agree with such
determination;

 

(ii)                                  the Holders of at least 66-2/3% of the
Aggregate Outstanding Amount of each Class of Notes (each voting as a separate
Class) direct, subject to the provisions of this Indenture, the sale and
liquidation of all or a portion of the Assets; or

 

(iii)                               an Event of Default as described in
Section 5.1(j) occurs and is continuing, in which case the Collateral Manager
shall promptly proceed to liquidate the Assets (or such portion of the Assets as
is necessary to cure such Event of Default).

 

In the event of a sale of a portion of the Assets pursuant to clause (ii) above,
the Trustee shall sell those Assets identified by requisite Noteholders pursuant
to a written direction

 

97

--------------------------------------------------------------------------------


 

in form and substance satisfactory to the Trustee and all proceeds of such sale
shall be distributed in the order set forth in Section 11.1(a)(iii).

 

The Trustee shall give written notice of the retention of the Assets to the
Issuer, the Co-Issuer, the Collateral Manager and the Rating Agencies.  So long
as such Event of Default is continuing, any such retention pursuant to this
Section 5.5(a) may be rescinded at any time when the conditions specified in
clause (i) or (ii) above exist.

 

(b)                                 Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to sell the Assets securing the Notes if the
conditions set forth in Section 5.5(a) are not satisfied.  Nothing contained in
Section 5.5(a) shall be construed to require the Trustee to preserve the Assets
securing the Notes if prohibited by applicable law.

 

(c)                                  To assist the Trustee in determining
whether the condition specified in Section 5.5(a)(i) exists, the Collateral
Manager shall obtain bid prices with respect to each Pledged Mortgage Asset from
two dealers (Independent of the Collateral Manager and any of its Affiliates) at
the time making a market in such Mortgage Assets (or, if there is only one
market maker, then the Collateral Manager shall obtain a bid price from that
market maker or, if no market maker, from a pricing service).  The Collateral
Manager shall compute the anticipated proceeds of sale or liquidation on the
basis of the lowest of such bid prices for each such Pledged Mortgage Asset and
provide the Trustee with the results thereof.  For the purposes of determining
issues relating to the market value of any Pledged Mortgage Asset and the
execution of a sale or other liquidation thereof, the Trustee may, but need not,
retain at the expense of the Issuer and rely on an opinion of an Independent
investment banking firm of national reputation in connection with a
determination (notwithstanding that such opinion will not be the basis for such
determination) as to whether the condition specified in
Section 5.5(a)(i) exists.

 

The Trustee shall promptly deliver to the Noteholders a report stating the
results of any determination required to be made pursuant to Section 5.5(a)(i). 
If requested by a Majority of the Controlling Class, the Trustee shall make the
determinations required by Section 5.5(a)(i) within 30 days of such request.

 

Section 5.6                                    Trustee May Enforce Claims
Without Possession of Notes.

 

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust.  Any recovery of
judgment in respect of the Notes shall be applied as set forth in Section 5.7
hereof.

 

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

 

Section 5.7                                    Application of Amounts Collected.

 

Any amounts collected by the Trustee with respect to the Notes pursuant to this
Article 5 and any amounts that may then be held or thereafter received by the
Trustee with respect

 

98

--------------------------------------------------------------------------------


 

to the Notes hereunder shall be applied subject to Section 13.1 hereof and in
accordance with the Priority of Payments set forth in Section 11.1 hereof, at
the date or dates fixed by the Trustee.

 

Section 5.8                                    Limitation on Suits.

 

No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to this Indenture
is subject to any non-petition covenants set forth in this Indenture), judicial
or otherwise, with respect to this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy hereunder, unless:

 

(a)                                 such Holder has previously given to the
Trustee written notice of an Event of Default;

 

(b)                                 except as otherwise provided in Section 5.9
hereof, the Holders of at least 25% of the then Aggregate Outstanding Amount of
the Controlling Class shall have made written request to the Trustee to
institute Proceedings in respect of such Event of Default in its own name as
Trustee hereunder and such Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;

 

(c)                                  the Trustee for 30 days after its receipt
of such notice, request and offer of indemnity has failed to institute any such
Proceeding; and

 

(d)                                 no direction inconsistent with such written
request has been given to the Trustee during such 30-day period by a Majority of
the Controlling Class; it being understood and intended that no one or more
Holders of Notes shall have any right in any manner whatsoever by virtue of, or
by availing of, any provision of this Indenture to affect, disturb or prejudice
the rights of any other Holders of Notes of the same Class or to obtain or to
seek to obtain priority or preference over any other Holders of the Notes of the
same Class or to enforce any right under this Indenture, except in the manner
herein provided and for the equal and ratable benefit of all the Holders of
Notes of the same Class subject to and in accordance with Section 13.1 hereof
and the Priority of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee in its
sole discretion may determine what action, if any, shall be taken,
notwithstanding any other provisions of this Indenture.

 

Section 5.9                                    Unconditional Rights of
Noteholders to Receive Principal and Interest.

 

Notwithstanding any other provision in this Indenture (except for
Section 2.7(h) and 2.7(q)), the Holder of any Class of Note shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on such Class of Note as such principal, interest and other
amounts become due and payable in accordance with the Priority of Payments and
Section 13.1, and, subject to the provisions of Sections 5.4 and 5.8 to
institute Proceedings for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Holder; provided, however,
that the right of such Holder to institute

 

99

--------------------------------------------------------------------------------


 

proceedings for the enforcement of any such payment shall not be subject to the
25% threshold requirement set forth in Section 5.8(b).

 

Section 5.10                             Restoration of Rights and Remedies.

 

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.

 

Section 5.11                             Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 5.12                             Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default.  Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

 

Section 5.13                             Control by the Controlling Class.

 

Notwithstanding any other provision of this Indenture, if an Event of Default
shall have occurred and be continuing when any of the Notes are Outstanding, a
Majority of the Controlling Class shall have the right to cause the institution
of, and direct the time, method and place of conducting, any Proceeding for any
remedy available to the Trustee and for exercising any trust, right, remedy or
power conferred on the Trustee in respect of the Notes; provided that:

 

(a)                                 such direction shall not conflict with any
rule of law or with this Indenture;

 

(b)                                 the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction; provided,
however, that, subject to Section 6.1, the Trustee shall not be required to take
any action that it reasonably determines might subject it to liability;

 

(c)                                  the Trustee shall have been provided with
indemnity satisfactory to it; and

 

100

--------------------------------------------------------------------------------


 

(d)                                 any direction to the Trustee to undertake a
Sale of the Assets shall be by the Holders of Notes secured thereby representing
at least 66-2/3% of the Aggregate Outstanding Amount of each Class of Notes.

 

Section 5.14                             Waiver of Past Defaults.

 

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:

 

(a)                                 in the payment of principal of any Note;

 

(b)                                 in the payment of interest in respect of the
Controlling Class;

 

(c)                                  in respect of a covenant or provision
hereof that, under Section 8.2, cannot be modified or amended without the waiver
or consent of the Holder of each Outstanding Note adversely affected thereby; or

 

(d)                                 in respect of any right, covenant or
provision hereof for the individual protection or benefit of the Trustee,
without the Trustee’s express written consent thereto.

 

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.  The Trustee shall promptly give
written notice of any such waiver to the Collateral Manager and each Noteholder.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

Section 5.15                             Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by
(x) the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

 

101

--------------------------------------------------------------------------------


 

Section 5.16                             Waiver of Stay or Extension Laws.

 

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

 

Section 5.17                             Sale of Assets.

 

(a)                                 The power to effect any sale (a “Sale”) of
any portion of the Assets pursuant to Sections 5.4 and 5.5 hereof shall not be
exhausted by any one or more Sales as to any portion of such Assets remaining
unsold, but shall continue unimpaired until all amounts secured by the Assets
shall have been paid or if there are insufficient proceeds to pay such amount
until the entire Assets shall have been sold.  The Trustee may, upon notice to
the Securityholders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale; provided, however, that if the Sale is rescheduled
for a date more than three Business Days after the date of the determination by
the Trustee pursuant to Section 5.5(a)(i) hereof, such Sale shall not occur
unless and until the Trustee has again made the determination required by
Section 5.5(a)(i) hereof.  The Trustee hereby expressly waives its rights to any
amount fixed by law as compensation for any Sale; provided that the Trustee
shall be authorized to deduct the reasonable costs, charges and expenses
incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 hereof.

 

(b)                                 The Trustee may bid for and acquire any
portion of the Assets in connection with a public Sale thereof, and may pay all
or part of the purchase price by crediting against amounts owing on the Notes or
other amounts secured by the Assets, all or part of the net proceeds of such
Sale after deducting the reasonable costs, charges and expenses incurred by the
Trustee in connection with such Sale notwithstanding the provisions of
Section 6.7 hereof.  The Notes need not be produced in order to complete any
such Sale, or in order for the net proceeds of such Sale to be credited against
amounts owing on the Notes.  The Trustee may hold, lease, operate, manage or
otherwise deal with any property so acquired in any manner permitted by law in
accordance with this Indenture.

 

(c)                                  If any portion of the Assets consists of
securities issued without registration under the Securities Act (“Unregistered
Securities”), the Trustee may seek an Opinion of Counsel, or, if no such Opinion
of Counsel can be obtained and with the consent of a Majority of the Controlling
Class, seek a no action position from the SEC or any other relevant federal or
State regulatory authorities, regarding the legality of a public or private Sale
of such Unregistered

 

102

--------------------------------------------------------------------------------


 

Securities.  In no event shall the Trustee be required to register Unregistered
Securities under the Securities Act.

 

(d)                                 The Trustee shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Assets in connection with a Sale thereof.  In addition, the Trustee is
hereby irrevocably appointed the agent and attorney in fact of the Issuer to
transfer and convey its interest in any portion of the Assets in connection with
a Sale thereof, and to take all action necessary to effect such Sale.  No
purchaser or transferee at such a Sale shall be bound to ascertain the Trustee’s
authority, to inquire into the satisfaction of any conditions precedent or to
see to the application of any amounts.

 

(e)                                  In the event of any Sale of the Assets
pursuant to Section 5.4 or Section 5.5, payments shall be made in the order and
priority set forth in Section 11.1(a) in the same manner as if the Notes had
been accelerated.

 

Section 5.18                             Action on the Notes.

 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture.  Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or
the Co-Issuer or by the levy of any execution under such judgment upon any
portion of the Assets or upon any of the assets of the Issuer or the Co-Issuer.

 

ARTICLE 6

 

THE TRUSTEE AND THE CUSTODIAN

 

Section 6.1                                    Certain Duties and
Responsibilities.

 

(a)                                 Except during the continuance of an Event of
Default:

 

(i)                                     the Trustee undertakes to perform such
duties and only such duties as are set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

(ii)                                  in the absence of manifest error, or bad
faith on its part, the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; provided, however, that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform to the requirements
of this Indenture and shall promptly, but in any event within three Business
Days in the case of an Officer’s Certificate furnished by the Collateral
Manager, notify the party delivering the same if such certificate or opinion
does not conform.  If a corrected form shall not have been delivered to the

 

103

--------------------------------------------------------------------------------


 

Trustee within 15 days after such notice from the Trustee, the Trustee shall so
notify the Noteholders.

 

(b)                                 In case an Event of Default known to the
Trustee has occurred and is continuing, the Trustee shall, prior to the receipt
of directions, if any, from a Majority of the Controlling Class (or other
Noteholders to the extent provided in Article 5 hereof), exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent Person would exercise or use under
the circumstances in the conduct of such Person’s own affairs.

 

(c)                                  If, in performing its duties under this
Indenture, the Trustee is required to decide between alternative courses of
action, the Trustee may request written instructions from the Collateral Manager
as to courses of action desired by it.  If the Trustee does not receive such
instructions within two Business Days after it has requested them, it may, but
shall be under no duty to, take or refrain from taking such action.  The Trustee
shall act in accordance with instructions received after such two-Business Day
period except to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions.  The Trustee shall be entitled to
rely on the advice of legal counsel, Independent accountants and experts in
performing its duties hereunder and be deemed to have acted in good faith if it
acts in accordance with such advice.

 

(d)                                 No provision of this Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

 

(i)                                     this subsection shall not be construed
to limit the effect of Section 6.1(a);

 

(ii)                                  the Trustee shall not be liable for any
error of judgment made in good faith by a Trust Officer, unless it shall be
proven that the Trustee was negligent in ascertaining the pertinent facts;

 

(iii)                               the Trustee shall not be liable with respect
to any action taken or omitted to be taken by it in good faith in accordance
with the direction of the Issuer in accordance with this Indenture and/or the
Controlling Class relating to the time, method and place of conducting any
Proceeding for any remedy available to the Trustee in respect of any Note or
exercising any trust or power conferred upon the Trustee under this Indenture;

 

(iv)                              no provision of this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (if the
amount of such funds or risk or liability does not exceed the amount payable to
the Trustee pursuant to Section 11.1(a)(i)(3) and Section 11.1(a)(ii)(1) net of
the amounts specified in Section 6.7(a)(i), the Trustee shall be deemed to be
reasonably assured of such repayment) unless such risk or liability relates to
its ordinary services under this Indenture, except where this Indenture provides
otherwise; and

 

104

--------------------------------------------------------------------------------


 

(v)                                 the Trustee shall not be liable to the
Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Collateral Manager, the Controlling Class and/or a
Noteholder under circumstances in which such direction is required or permitted
by the terms of this Indenture.

 

(e)                                  For all purposes under this Indenture, the
Trustee shall not be deemed to have notice or knowledge of any Event of Default
described in Section 5.1(d), 5.1(f), 5.1(g), 5.1(h), 5.1(i) or 5.1(j) or any
Default described in Section 5.1(e) unless a Trust Officer assigned to and
working in the Corporate Trust Office has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee at the Corporate Trust Office, and such notice
references, as applicable, the Notes generally, the Issuer, the Assets or this
Indenture.  For purposes of determining the Trustee’s responsibility and
liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee is deemed to have
notice as described in this Section 6.1.

 

(f)                                   Whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of Sections 6.1(a), (b), (c), (d) and (e).

 

(g)                                  The Trustee shall, upon reasonable prior
written notice, permit the Issuer, the Co-Issuer, the Collateral Manager or the
Rating Agencies, during the Trustee’s normal business hours, to examine all
books of account, records, reports and other papers of the Trustee relating to
the Notes, to make copies and extracts therefrom (the reasonable out-of-pocket
expenses incurred in making any such copies or extracts to be reimbursed to the
Trustee by such Person) and to discuss the Trustee’s actions, as such actions
relate to the Trustee’s duties with respect to the Notes, with the Trustee’s
officers and employees responsible for carrying out the Trustee’s duties with
respect to the Notes.

 

(h)                                 The Trustee shall have no obligation to
confirm the compliance by the Issuer, the Co-Issuer or any other party with the
EU Retention Requirements or the EU Risk Retention Letter.

 

(i)                                     The Trustee shall have no liability or
responsibility for the determination or selection of an alternative base rate
other than LIBOR (including, without limitation, whether the conditions for the
designation of such rate have been satisfied).

 

Section 6.2                                    Notice of Default.

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default known to the Trustee or after any declaration of acceleration has
been made or delivered to the Trustee pursuant to Section 5.2, the Trustee shall
transmit by mail to the Collateral Manager, the Rating Agencies (for so long as
any Class of Notes is Outstanding and rated by the Rating Agencies) and to all
Holders of Notes as their names and addresses appear on the Notes Register,
notice of all Defaults hereunder known to the Trustee, unless such Default shall
have been cured or waived.

 

105

--------------------------------------------------------------------------------


 

Section 6.3                                    Certain Rights of Trustee.

 

Except as otherwise provided in Section 6.1:

 

(a)                                 the Trustee may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

 

(b)                                 any request or direction of the Issuer or
the Co-Issuer mentioned herein shall be sufficiently evidenced by an Issuer
Request or Issuer Order, as the case may be;

 

(c)                                  whenever in the administration of this
Indenture the Trustee shall (i) deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officer’s Certificate or (ii) be
required to determine the value of any Assets or funds hereunder or the cash
flows projected to be received therefrom, the Trustee may, in the absence of bad
faith on its part, rely on reports of nationally recognized accountants,
investment bankers or other persons qualified to provide the information
required to make such determination, including nationally recognized dealers in
securities of the type being valued and securities quotation services;

 

(d)                                 as a condition to the taking or omitting of
any action by it hereunder, the Trustee may consult with counsel and the advice
of such counsel or any Opinion of Counsel (including with respect to any
matters, other than factual matters, in connection with the execution by the
Trustee of a supplemental indenture pursuant to Section 8.3) shall be full and
complete authorization and protection in respect of any action taken or omitted
by it hereunder in good faith and in reliance thereon;

 

(e)                                  the Trustee shall be under no obligation to
exercise or to honor any of the rights or powers vested in it by this Indenture
at the request or direction of any of the Noteholders pursuant to this
Indenture, unless such Noteholders shall have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which might
reasonably be incurred by it in compliance with such request or direction;

 

(f)                                   the Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper documents, but the Trustee, in its discretion, may
and, upon the written direction of a Majority of the Controlling Class, shall
make such further inquiry or investigation into such facts or matters as it may
see fit or as it shall be directed and shall have received indemnification
reasonably acceptable to the Trustee, and, the Trustee shall be entitled, on
reasonable prior notice to the Issuer, the Co-Issuer, the Collateral Manager and
the CLO Servicer, to examine the books and records relating to the Notes and the
Assets, as applicable, at the premises of the Issuer, the Co-Issuer and the
Collateral Manager, personally or by agent or attorney during the Issuer’s, the
Co-Issuer’s or the Collateral Manager’s normal business hours upon not less than
three Business Days’ prior written notice; provided that the Trustee shall, and
shall cause its agents to, hold in confidence all such information, except
(i) to the extent disclosure

 

106

--------------------------------------------------------------------------------


 

may be required by law by any regulatory authority and (ii) to the extent that
the Trustee, in its sole judgment, may determine that such disclosure is
consistent with its obligations hereunder;

 

(g)                                  the Trustee may execute any of the trusts
or powers hereunder or perform any duties hereunder (except with respect to its
duty to make any Interest Advance under the circumstances specified in
Section 10.9) either directly or by or through agents or attorneys provided that
the Trustee shall not be responsible for any willful misconduct or negligence on
the part of any agent appointed and supervised, or attorney appointed, with due
care by it hereunder (other than for affiliates of the Collateral
Administrator); provided, however, that the Trustee in any event shall remain
responsible for the performance of its duties hereunder;

 

(h)                                 the Trustee shall not be liable for any
action it takes or omits to take in good faith that it reasonably and prudently
believes to be authorized or within its rights or powers hereunder;

 

(i)                                     the Trustee shall not be responsible for
the accuracy of the books or records of, or for any acts or omissions of, the
Depository, any Transfer Agent (other than the Trustee itself acting in that
capacity), Clearstream, Luxembourg, Euroclear, any Calculation Agent (other than
the Trustee itself acting in that capacity) or any Paying Agent (other than the
Trustee itself acting in that capacity);

 

(j)                                    the Trustee and Custodian shall not be
liable for the actions or omissions of the Collateral Manager, the Issuer, the
Co-Issuer, the CLO Servicer or the Advancing Agent; and without limiting the
foregoing, the Trustee shall not (except to the extent, if at all, otherwise
expressly stated in this Indenture) be under any obligation to monitor, evaluate
or verify compliance by such Person with the terms hereof or the Transaction
Documents, or to verify or independently determine the accuracy of information
received by it from such Person (or from any selling institution, agent bank,
trustee or similar source) with respect to the Mortgage Assets;

 

(k)                                 to the extent any defined term hereunder, or
any calculation required to be made or determined by the Trustee hereunder, is
dependent upon or defined by reference to generally accepted accounting
principles in the United States in effect from time to time (“GAAP”), the
Trustee shall be entitled to request and receive (and rely upon) instruction
from the Issuer or the accountants appointed pursuant to Section 10.12 as to the
application of GAAP in such connection, in any instance;

 

(l)                                     neither the Trustee nor the Collateral
Administrator shall have any responsibility to the Issuer or the Secured Parties
hereunder to make any inquiry or investigation as to, and shall have no
obligation in respect of, the terms of any engagement of Independent accountants
by the Issuer (or the Collateral Manager on behalf of the Issuer); provided,
however, that the Trustee shall be authorized, upon receipt of an Issuer Order
directing the same, to execute any acknowledgement or other agreement with the
Independent accountants required for the Trustee to receive any of the reports
or instructions provided for herein, which acknowledgement or agreement may
include, among other things, (i) acknowledgement that the Issuer has agreed that
the “agreed upon procedures” between the Issuer and the Independent accountants
are sufficient for its purposes, (ii) releases by the Trustee (on behalf of
itself and the Holders) of claims and acknowledgement of other limitation of
liability in favor of the Independent accounts, and (iii) 

 

107

--------------------------------------------------------------------------------


 

restrictions or prohibitions on the disclosure of information or documents
provided to it by such firm of Independent accounts (including to the Holders). 
Notwithstanding the foregoing, in no event shall the Trustee be required to
execute any agreement in respect of the Independent accountants that the Trustee
determines adversely affects it in its individual capacity;

 

(m)                             neither the Trustee nor the Collateral
Administrator shall be responsible for determining if a Mortgage Asset meets the
criteria or eligibility restrictions imposed by this Indenture; and

 

(n)                                 to help fight the funding of terrorism and
money laundering activities, the Trustee will obtain, verify, and record
information that identifies individuals or entities that establish a
relationship or open an account with the Trustee.  The Trustee will ask for the
name, address, tax identification number and other information that will allow
the Trustee to identify the individual or entity who is establishing the
relationship or opening the account.  The Trustee may also ask for formation
documents such as articles of incorporation, an offering memorandum, or other
identifying documents to be provided;

 

(o)                                 the Trustee is hereby authorized and
directed to execute and deliver the other Transaction Documents to which it is a
party;

 

(p)                                 the Bank shall be entitled to all of the
same rights, protections, immunities and indemnities afforded to it as Trustee
as it serves in each capacity (as Trustee or otherwise) hereunder and under the
Transaction Documents (including without limitation, as Paying Agent,
Calculation Agent, Transfer Agent, Custodial Securities Intermediary, Backup
Advancing Agent, Notes Registrar and Custodian);

 

(q)                                 in no event shall the Trustee be liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits) even if the Trustee has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

 

Section 6.4                                    Not Responsible for Recitals or
Issuance of Notes.

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and the Trustee assumes no responsibility for their correctness.  The
Trustee makes no representation as to the validity or sufficiency of this
Indenture (except as may be made with respect to the validity of the Trustee’s
obligations hereunder), the Assets or the Notes.  The Trustee shall not be
accountable for the use or application by the Issuer or the Co-Issuer of the
Notes or the proceeds thereof or any amounts paid to the Issuer or the Co-Issuer
pursuant to the provisions hereof.

 

Section 6.5                                    May Hold Notes.

 

The Trustee, the Paying Agent, the Notes Registrar or any other agent of the
Issuer or the Co-Issuer, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with the Issuer and the
Co-Issuer with the same rights it would have if it were not Trustee, Paying
Agent, Notes Registrar or such other agent.

 

108

--------------------------------------------------------------------------------


 

Section 6.6                                    Amounts Held in Trust.

 

Amounts held by the Trustee hereunder shall be held in trust to the extent
required herein.  The Trustee shall be under no liability for interest on any
amounts received by it hereunder except as otherwise agreed upon with the Issuer
and except to the extent of income or other gain on investments which are
deposits in or certificates of deposit of the Trustee in its commercial capacity
and income or other gain actually received by the Trustee on Eligible
Investments.

 

Section 6.7                                    Compensation and Reimbursement.

 

(a)                                 Subject to the Priority of Payments, the
Issuer agrees:

 

(i)                                     to pay the Trustee on each Payment Date
in accordance with the Priority of Payments reasonable compensation for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);

 

(ii)                                  except as otherwise expressly provided
herein, to reimburse the Trustee and the Custodian (subject to any written
agreement between the Issuer and the Trustee) in a timely manner upon its
request for all reasonable expenses, disbursements and advances (except as
otherwise provided herein with respect to Interest Advances) incurred or made by
the Trustee and the Custodian in accordance with any provision of this Indenture
(including securities transaction charges to the extent not waived due to the
Trustee’s receipt of payments from a financial institution with respect to
certain Eligible Investments, as specified by the Collateral Manager and the
reasonable compensation and expenses and disbursements of its agents and legal
counsel and of any accounting firm or investment banking firm employed by the
Trustee pursuant to Section 5.4, 5.5, 10.11 or 10.13 hereof, except any such
expense, disbursement or advance as may be attributable to its negligence,
willful misconduct or bad faith);

 

(iii)                               to indemnify the Trustee and the Custodian
and its Officers, directors, employees and agents for, and to hold them harmless
against, any loss, liability or expense incurred without negligence, willful
misconduct or bad faith on their part, arising out of or in connection with the
acceptance or administration of this trust, including the costs and expenses of
defending themselves against any claim or liability in connection with the
exercise or performance of any of their powers or duties hereunder; and

 

(iv)                              to pay the Trustee reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13 hereof.

 

(b)                                 The Issuer may remit payment for such fees
and expenses to the Trustee or, in the absence thereof, the Trustee may from
time to time deduct payment of its fees and expenses hereunder from amounts on
deposit in the Payment Account in accordance with the Priority of Payments.

 

(c)                                  The Trustee, in its capacity as Trustee,
Paying Agent, Calculation Agent, Transfer Agent, Custodial Securities
Intermediary, Backup Advancing Agent, Custodian and

 

109

--------------------------------------------------------------------------------


 

Notes Registrar, hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer, the Co-Issuer or any Permitted Subsidiary until
at least one year and one day (or, if longer, the applicable preference period
then in effect) after the payment in full of all Notes issued under this
Indenture.  This Section 6.7 shall survive termination of this Indenture or the
resignation or removal of the Trustee (or the Custodian).

 

(d)                                 The Trustee agrees that the payment of all
amounts to which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii),
(a)(iii) and (a)(iv) shall be subject to the Priority of Payments, shall be
payable only to the extent funds are available in accordance with such Priority
of Payments, shall be payable solely from the Assets and following realization
of the Assets, any such claims of the Trustee against the Issuer, and all
obligations of the Issuer, shall be extinguished.  The Trustee will have a lien
upon the Assets to secure the payment of such payments to it in accordance with
the Priority of Payments; provided that the Trustee shall not institute any
proceeding for enforcement of such lien except in connection with an action
taken pursuant to Section 5.3 hereof for enforcement of the lien of this
Indenture for the benefit of the Noteholders.

 

Fees shall be accrued on the actual number of days in the related Interest
Accrual Period.  The Trustee shall receive amounts pursuant to this Section 6.7
and Section 11.1(a) only to the extent that such payment is made in accordance
with the Priority of Payments and the failure to pay such amounts to the Trustee
will not, by itself, constitute an Event of Default.  Subject to Section 6.9,
the Trustee shall continue to serve as Trustee under this Indenture
notwithstanding the fact that the Trustee shall not have received amounts due to
it hereunder.  No direction by a Majority of the Controlling Class shall affect
the right of the Trustee to collect amounts owed to it under this Indenture.

 

If on any Payment Date when any amount shall be payable to the Trustee pursuant
to this Indenture is not paid because there are insufficient funds available for
the payment thereof, all or any portion of such amount not so paid shall be
deferred and payable on any later Payment Date on which a fee shall be payable
and sufficient funds are available therefor in accordance with the Priority of
Payments.

 

Section 6.8                                    Corporate Trustee Required;
Eligibility.

 

There shall at all times be a Trustee hereunder which shall be a corporation
organized and doing business under the laws of the United States of America or
of any State thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least U.S.$200,000,000,
subject to supervision or examination by federal or State authority, having a
rating of at least “Baa1” by Moody’s and “A” by DBRS or, if not rated by DBRS,
an equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s))  (or such other lower rating as may be approved by the Rating Agencies
from time to time) and having an office within the United States.  If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 6.8, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article 6.

 

110

--------------------------------------------------------------------------------


 

Section 6.9                                    Resignation and Removal;
Appointment of Successor.

 

(a)                                 No resignation or removal of the Trustee (or
Custodian) and no appointment of a successor Trustee (or Custodian) pursuant to
this Article 6 shall become effective until the acceptance of appointment by
such successor Trustee (or Custodian) under Section 6.10.

 

(b)                                 The Trustee (or Custodian) may resign at any
time by giving written notice thereof to the Issuer, the Co-Issuer, the
Collateral Manager, the Noteholders and the Rating Agencies.  Upon receiving
such notice of resignation, the Issuer and the Co-Issuer shall promptly appoint
a successor trustee or trustees (or custodian or custodians), by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Trustee (or Custodian) so resigning and one copy to the successor Trustee or
Trustees (or Custodian or Custodians), together with a copy to each Noteholder
and the Collateral Manager; provided that such successor Trustee (or Custodian)
shall be appointed only upon the written consent of a Majority of the Notes (or
if there are no Notes Outstanding, a Majority of Preferred Shareholders) or, at
any time when an Event of Default shall have occurred and be continuing or when
a successor Trustee (or Custodian) has been appointed pursuant to Section 6.10,
by Act of a Majority of the Controlling Class.  If no successor Trustee (or
Custodian) shall have been appointed and an instrument of acceptance by a
successor Trustee (or Custodian) shall not have been delivered to the Trustee
(or Custodian) within 30 days after the giving of such notice of resignation,
the resigning Trustee (or Custodian), the Controlling Class of Notes or any
Holder of a Note, on behalf of himself and all others similarly situated, may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

 

(c)                                  The Trustee (or Custodian) may be removed
(i) at any time by Act of at least 66-2/3% of the Notes, in aggregate
outstanding principal amount, voting as a single Class (or if there are no Notes
Outstanding, a Majority of Preferred Shareholders) or (ii) at any time when an
Event of Default shall have occurred and be continuing or when a successor
Trustee (or Custodian) has been appointed pursuant to Section 6.10, by Act of a
Majority of the Controlling Class, in each case, upon written notice delivered
to the Trustee (or Custodian) and to the Issuer and the Co-Issuer.

 

(d)                                 If at any time:

 

(i)                                     the Trustee (or Custodian) shall cease
to be eligible under Section 6.8 and shall fail to resign after written request
therefor by the Issuer, the Co-Issuer, or by any Holder; or

 

(ii)                                  the Trustee (or Custodian) shall become
incapable of acting or there shall be instituted any proceeding pursuant to
which it could be adjudged as bankrupt or insolvent or a receiver or liquidator
of the Trustee (or Custodian) or of its respective property shall be appointed
or any public officer shall take charge or control of the Trustee (or Custodian)
or of its respective property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee (or Custodian) or (b) subject
to Section 5.15, a Majority of the Controlling

 

111

--------------------------------------------------------------------------------


 

Class or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee (or
Custodian) and the appointment of a successor Trustee (or Custodian).

 

(e)                                  If the Trustee (or Custodian) shall resign,
be removed or become incapable of acting, or if a vacancy shall occur in the
office of the Trustee for any reason, the Issuer and the Co-Issuer, by Issuer
Order, subject to the written consent of the Collateral Manager, shall promptly
appoint a successor Trustee (or Custodian).  If the Issuer and the Co-Issuer
shall fail to appoint a successor Trustee (or Custodian) within 60 days after
such resignation, removal or incapability or the occurrence of such vacancy, a
successor Trustee (or Custodian) may be appointed by Act of a Majority of the
Controlling Class delivered to the Issuer, the Co-Issuer, the Collateral Manager
and the retiring Trustee (or Custodian).  The successor Trustee (or Custodian)
so appointed shall, forthwith upon its acceptance of such appointment, become
the successor Trustee (or Custodian) and supersede any successor Trustee (or
Custodian) proposed by the Issuer and the Co-Issuer.  If no successor Trustee
(or Custodian) shall have been so appointed by the Issuer and the Co-Issuer or a
Majority of the Controlling Class and shall have accepted appointment in the
manner hereinafter provided, subject to Section 5.15, the Controlling Class or
any Holder may, on behalf of itself or himself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee (or Custodian).

 

(f)                                   The Issuer and the Co-Issuer shall give
prompt notice of each resignation and each removal of the Trustee (or Custodian)
and each appointment of a successor Trustee (or Custodian) by mailing written
notice of such event by first class mail, postage prepaid, to the Rating
Agencies, the Preferred Shares Paying Agent, the Collateral Manager and to the
Holders of the Notes as their names and addresses appear in the Notes Register. 
Each notice shall include the name of the successor Trustee (or Custodian) and
the address of its Corporate Trust Office.  If the Issuer or the Co-Issuer fail
to mail such notice within ten days after acceptance of appointment by the
successor Trustee (or Custodian), the successor Trustee (or Custodian) shall
cause such notice to be given at the expense of the Issuer or the Co-Issuer, as
the case may be.

 

Section 6.10                             Acceptance of Appointment by Successor.

 

Every successor Trustee (or Custodian) appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Collateral Manager,
the CLO Servicer and the retiring Trustee (or Custodian) an instrument accepting
such appointment.  Upon delivery of the required instruments, the resignation or
removal of the retiring Trustee (or Custodian) shall become effective and such
successor Trustee (or Custodian), without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Trustee (or Custodian); but, on request of the Issuer and the
Co-Issuer or a Majority of the Controlling Class or the Collateral Manager or
the successor Trustee (or Custodian), such retiring Trustee (or Custodian)
shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee (or Custodian) all the rights,
powers and trusts of the retiring Trustee (or Custodian), and shall duly assign,
transfer and deliver to such successor Trustee (or Custodian) all property and
amounts held by such retiring Trustee (or Custodian) hereunder, subject
nevertheless to its lien, if any, provided for in Section 6.7(d).  Upon request
of any such successor Trustee (or Custodian), the Issuer and the Co-Issuer shall
execute any and all

 

112

--------------------------------------------------------------------------------


 

instruments for more fully and certainly vesting in and confirming to such
successor Trustee (or Custodian) all such rights, powers and trusts.

 

No successor Trustee (or Custodian) shall accept its appointment unless (a) at
the time of such acceptance such successor shall be qualified and eligible under
this Article 6, (b) such successor shall have long-term debt rated within the
four highest rating categories by the Rating Agencies, and (c) the Rating Agency
Condition is satisfied.

 

Section 6.11                             Merger, Conversion, Consolidation or
Succession to Business of Trustee (or Custodian).

 

Any corporation or banking association into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or banking
association resulting from any merger, conversion or consolidation to which the
Trustee (or Custodian) shall be a party, or any corporation or banking
association succeeding to all or substantially all of the corporate trust
business of the Trustee (or Custodian), shall be the successor of the Trustee
hereunder; provided such corporation or banking association shall be otherwise
qualified and eligible under this Article 6, without the execution or filing of
any paper or any further act on the part of any of the parties hereto.  In case
any of the Notes have been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Notes.

 

Section 6.12                             Co-Trustees and Separate Trustee.

 

At any time or times, including for the purpose of meeting the legal
requirements of any jurisdiction in which any part of the Assets may at the time
be located, the Issuer, the Co-Issuer and the Trustee shall have power to
appoint, one or more Persons to act as co-trustee jointly with the Trustee of
all or any part of the Assets, with the power to file such proofs of claim and
take such other actions pursuant to Section 5.6 herein and to make such claims
and enforce such rights of action on behalf of the Holders of the Notes as such
Holders themselves may have the right to do, subject to the other provisions of
this Section 6.12.

 

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee.  If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.

 

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be.  The Issuer agrees to pay (but only from and to the extent of the
Assets) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

 

113

--------------------------------------------------------------------------------


 

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 

(a)                                 the Notes shall be authenticated and
delivered and all rights, powers, duties and obligations hereunder in respect of
the custody of securities, Cash and other personal property held by, or required
to be deposited or pledged with, the Trustee hereunder, shall be exercised
solely by the Trustee;

 

(b)                                 the rights, powers, duties and obligations
hereby conferred or imposed upon the Trustee in respect of any property covered
by the appointment of a co-trustee shall be conferred or imposed upon and
exercised or performed by the Trustee or by the Trustee and such co-trustee
jointly in the case of the appointment of a co-trustee as shall be provided in
the instrument appointing such co-trustee, except to the extent that under any
law of any jurisdiction in which any particular act is to be performed, the
Trustee shall be incompetent or unqualified to perform such act, in which event
such rights, powers, duties and obligations shall be exercised and performed by
a co-trustee;

 

(c)                                  the Trustee at any time, by an instrument
in writing executed by it, with the concurrence of the Issuer and the Co-Issuer
evidenced by an Issuer Order, may accept the resignation of, or remove, any
co-trustee appointed under this Section 6.12, and in case an Event of Default
has occurred and is continuing, the Trustee shall have the power to accept the
resignation of, or remove, any such co-trustee without the concurrence of the
Issuer or the Co-Issuer.  A successor to any co-trustee so resigned or removed
may be appointed in the manner provided in this Section 6.12;

 

(d)                                 no co-trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee hereunder;

 

(e)                                  the Trustee shall not be liable by reason
of any act or omission of a co-trustee; and

 

(f)                                   any Act of Securityholders delivered to
the Trustee shall be deemed to have been delivered to each co-trustee.

 

Section 6.13                             Certain Duties of Trustee Related to
Delayed Payment of Proceeds.

 

In the event that in any month the Trustee shall not have received a Scheduled
Distribution, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if longer) after such
notice such payment shall have been received by the Trustee, or the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall request the obligor of such
Asset, the trustee under the related Underlying Instrument or paying agent
designated by either of them, as the case may be, to make such payment as soon
as practicable after such request but in no event later than three Business Days
after the date of such request.  In the event that such payment is not made
within such time period, the Trustee, subject to the provisions of
Section 6.1(d)(iv), shall take such action as the Collateral Manager reasonably
shall direct in writing.  Any such action shall be without prejudice to any
right

 

114

--------------------------------------------------------------------------------


 

to claim a Default or Event of Default under this Indenture.  In the event that
the Issuer or the Collateral Manager requests a release of an Asset in
connection with any such action under the Collateral Management Agreement, such
release shall be subject to Section 10.12 and Article 12 of this Indenture, as
the case may be.  Notwithstanding any other provision hereof, the Trustee shall
deliver to the Issuer or its designee any payment with respect to any Asset
received after the Due Date thereof to the extent the Issuer previously made
provisions for such payment satisfactory to the Trustee in accordance with this
Section 6.13 and such payment shall not be deemed part of the Assets.

 

Section 6.14                             Representations and Warranties of the
Trustee.

 

The Trustee represents and warrants that:

 

(a)                                 the Trustee is a national banking
association with trust powers, duly and validly existing under the laws of the
United States of America, with corporate power and authority to execute, deliver
and perform its obligations under this Indenture, and is duly eligible and
qualified to act as trustee under this Indenture;

 

(b)                                 this Indenture has been duly authorized,
executed and delivered by the Trustee and constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

 

(c)                                  neither the execution or delivery by the
Trustee of this Indenture nor the performance by the Trustee of its obligations
under this Indenture requires the consent or approval of, the giving of notice
to or the registration or filing with, any governmental authority or agency
under any existing law of the United States of America governing the banking or
trust powers of the Trustee;

 

(d)                                 neither the execution, delivery and
performance of this Indenture, nor the consummation of the transactions
contemplated by this Indenture, (i) is prohibited by, or requires the Trustee to
obtain any consent, authorization, approval or registration under, any law,
statute, rule, regulation, or any judgment, order, writ, injunction or decree
that is binding upon the Trustee or any of its properties or assets, (ii) will
violate the provisions of the Governing Documents of the Trustee or (iii) will
violate any provision of, result in any default or acceleration of any
obligations under, result in the creation or imposition of any lien pursuant to,
or require any consent under, any material agreement to which the Trustee is a
party or by which it or any of its property is bound, the violation of which
would have a material adverse effect on the Trustee or its property; and

 

(e)                                  there are no proceedings pending or, to the
best knowledge of the Trustee, threatened against the Trustee before any
Federal, state or other governmental agency, authority, administrator or
regulatory body, arbitrator, court or other tribunal, foreign or domestic, which

 

115

--------------------------------------------------------------------------------


 

could have a material adverse effect on the Assets or the performance by the
Trustee of its obligations under this Indenture.

 

Section 6.15                             Requests for Consents.

 

In the event that the Trustee receives written notice of any proposed amendment,
consent or waiver under the Underlying Instruments of any Mortgage Asset (before
or after any default) or in the event any action is required to be taken in
respect to an Underlying Instrument, the Trustee shall promptly contact the
Issuer and the Collateral Manager.  The Collateral Manager may, on behalf of the
Issuer, instruct the Trustee pursuant to an Issuer Order to, and the Trustee
shall, with respect to which a Mortgage Asset as to which a consent or waiver
under the Underlying Instruments of such Mortgage Asset (before or after any
default) has been proposed or with respect to action required to be taken in
respect of an Underlying Instrument, give consent, grant a waiver, vote or
exercise any or all other rights or remedies with respect to any such Mortgage
Asset in accordance with such Issuer Order.  In the absence of any instruction
from the Collateral Manager, the Trustee shall not engage in any vote or take
any action with respect to such a Mortgage Asset.

 

Section 6.16                             Withholding.

 

If any amount is required to be deducted or withheld from any payment to any
Noteholder, such amount shall reduce the amount otherwise distributable to such
Noteholder.  The Trustee is hereby authorized to withhold or deduct from amounts
otherwise distributable to any Noteholder sufficient funds for the payment of
any tax that is legally required to be withheld or deducted (but such
authorization shall not prevent the Trustee from contesting any such tax in
appropriate proceedings and legally withholding payment of such tax, pending the
outcome of such proceedings).  The amount of any withholding tax imposed with
respect to any Noteholder shall be treated as Cash distributed to such
Noteholder at the time it is deducted or withheld by the Issuer or the Trustee,
as applicable, and remitted to the appropriate taxing authority.  If there is a
possibility that withholding tax is payable with respect to a distribution, the
Trustee may in its sole discretion withhold such amounts in accordance with this
Section 6.16.  If any Noteholder wishes to apply for a refund of any such
withholding tax, the Trustee shall reasonably cooperate with such Noteholder in
making such claim so long as such Noteholder agrees to reimburse the Trustee for
any out-of-pocket expenses incurred.  Nothing herein shall impose an obligation
on the part of the Trustee to determine the amount of any tax or withholding
obligation on the part of the Issuer or in respect of the Notes.

 

ARTICLE 7

 

COVENANTS

 

Section 7.1                                    Payment of Principal and
Interest.

 

The Issuer and the Co-Issuer, with respect to each class of Offered Notes, and
the Issuer, with respect to the Class E Notes and the Class F Notes, shall duly
and punctually pay the principal of and interest on such Class of Notes in
accordance with the terms of this Indenture. Amounts properly withheld under the
Code or other applicable law by any Person from a payment to any Noteholder of
interest and/or principal shall be considered as having been paid by the Issuer

 

116

--------------------------------------------------------------------------------


 

and the Co-Issuer, with respect to the Offered Notes and by the Issuer, with
respect to the Class E Notes, the Class F Notes and the Preferred Shares, for
all purposes of this Indenture.

 

The Trustee shall, unless prevented from doing so for reasons beyond its
reasonable control, give notice to each Securityholder of any such withholding
requirement no later than ten days prior to the related Payment Date from which
amounts are required (as directed by the Issuer (or the Collateral Manager on
behalf of the Issuer)) to be withheld, provided that, despite the failure of the
Trustee to give such notice, amounts withheld pursuant to applicable tax laws
shall be considered as having been paid by the Issuer and, as applicable, the
Co-Issuer, as provided above.

 

Section 7.2                                    Maintenance of Office or Agency.

 

The Issuer and the Co-Issuer, with respect to the Offered Notes, and the Issuer,
with respect to the Class E Notes and the Class F Notes, hereby appoint the
Trustee as a Paying Agent for the payment of principal of and interest on the
Notes and where Notes may be surrendered for registration of transfer or
exchange and the Issuer and the Co-Issuer, with respect to the Offered Notes,
and the Issuer, with respect to the Class E Notes and the Class F Notes, hereby
appoint CT Corporation System, 111 Eighth Avenue, 13th Floor, New York, New York
10011, as their agent where notices and demands to or upon the Co-Issuer in
respect of the Offered Notes or this Indenture, or the Issuer in respect of the
Notes or this Indenture, may be served.

 

The Issuer or the Co-Issuer may at any time and from time to time vary or
terminate the appointment of any such agent or appoint any additional agents for
any or all of such purposes; provided, however, that the Issuer and the
Co-Issuer, if applicable, will maintain in the Borough of Manhattan, The City of
New York, an office or agency where notices and demands to or upon the Issuer
and the Co-Issuer in respect of the Notes and this Indenture may be served, and,
subject to any laws or regulations applicable thereto, an office or agency
outside of the United States where Notes may be presented and surrendered for
payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
or the Co-Issuer, as the case may be, shall give prompt written notice to the
Trustee, the Rating Agencies and the Noteholders of the appointment or
termination of any such agent and of the location and any change in the location
of any such office or agency.

 

If at any time the Issuer and the Co-Issuer, if applicable, shall fail to
maintain any such required office or agency in the Borough of Manhattan, The
City of New York, or outside the United States, or shall fail to furnish the
Trustee with the address thereof, presentations and surrenders may be made
(subject to the limitations described in the preceding paragraph) at and notices
and demands may be served on the Issuer and the Co-Issuer, and Notes may be
presented and surrendered for payment to the appropriate Paying Agent at its
main office and the Issuer and the Co-Issuer hereby appoint the same as their
agent to receive such respective presentations, surrenders, notices and demands.

 

Section 7.3                                    Amounts for Note Payments to be
Held in Trust.

 

(a)                                 All payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the Payment
Account shall be made, with respect to the Offered Notes, on behalf of the
Issuer and the Co-Issuer, or, with respect to the Class E Notes and

 

117

--------------------------------------------------------------------------------


 

the Class F Notes, on behalf of the Issuer by the Trustee or a Paying Agent (in
each case, from and to the extent of available funds in the Payment Account and
subject to the Priority of Payments) with respect to payments on the Notes.

 

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer, with respect to the Offered Notes, or the Issuer, with respect to the
Class E Notes and the Class F Notes, shall furnish, or cause the Notes Registrar
to furnish, no later than the fifth calendar day after each Record Date a list,
if necessary, in such form as such Paying Agent may reasonably request, of the
names and addresses of the Holders of Notes and of the certificate numbers of
individual Notes held by each such Holder.

 

Whenever the Paying Agent is not also the Trustee, the Issuer, the Co-Issuer,
and such Paying Agent shall, on or before the Business Day next preceding each
Payment Date or Redemption Date, as the case may be, direct the Trustee to
deposit on such Payment Date with such Paying Agent, if necessary, an aggregate
sum sufficient to pay the amounts then becoming due pursuant to the terms of
this Indenture (to the extent funds are then available for such purpose in the
Payment Account, and subject to the Priority of Payments), such sum to be held
for the benefit of the Persons entitled thereto and (unless such Paying Agent is
the Trustee) the Issuer and the Co-Issuer shall promptly notify the Trustee of
its action or failure so to act. Any amounts deposited with a Paying Agent
(other than the Trustee) in excess of an amount sufficient to pay the amounts
then becoming due on the Notes with respect to which such deposit was made shall
be paid over by such Paying Agent to the Trustee for application in accordance
with Article 11.  Any such Paying Agent shall be deemed to agree by assuming
such role not to cause the filing of a petition in bankruptcy against the
Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer with written notice thereof to the Trustee;
provided, however, that so long as any Class of the Notes are rated by a Rating
Agency and with respect to any additional or successor Paying Agent for the
Notes, either (i) such Paying Agent has a long-term debt rating of “Aa3” or
higher by Moody’s, “AA-”or higher by Fitch, “AA-” or higher by S&P and “AA
(low)” or higher by DBRS (or, if not rated by DBRS, an equivalent rating by any
two other NRSROs (which may include Moody’s)) or a short-term debt rating of
“P-1” by Moody’s, “F1+” by Fitch and “A-1+” by S&P or (ii) each of the Rating
Agencies confirms that employing such Paying Agent shall not adversely affect
the then-current ratings of the Notes.  In the event that such successor Paying
Agent ceases to have a long-term debt rating of “Aa3” or higher by Moody’s,
“AA-”or higher by Fitch, “AA-” or higher by S&P or “AA (low)” or higher by DBRS
(or, if not rated by DBRS, an equivalent rating by any two other NRSROs (which
may include Moody’s)) or a short-term debt rating of at least “P-1” by Moody’s,
“F1+” by Fitch and “A-1+” by S&P, the Issuer and the Co-Issuer shall promptly
remove such Paying Agent and appoint a successor Paying Agent. The Issuer and
the Co-Issuer shall not appoint any Paying Agent that is not, at the time of
such appointment, a depository institution or trust company subject to
supervision and examination by federal and/or state and/or national banking
authorities. The Issuer and the Co-Issuer shall cause the Paying Agent other
than the Trustee to execute and deliver to the Trustee an instrument in which
such Paying

 

118

--------------------------------------------------------------------------------


 

Agent shall agree with the Trustee (and if the Trustee acts as Paying Agent, it
hereby so agrees), subject to the provisions of this Section 7.3, that such
Paying Agent will:

 

(a)                                 allocate all sums received for payment to
the Holders of Notes for which it acts as Paying Agent on each Payment Date and
Redemption Date among such Holders in the proportion specified in the applicable
report or Redemption Date Statement, as the case may be, in each case to the
extent permitted by applicable law;

 

(b)                                 hold all sums held by it for the payment of
amounts due with respect to the Notes for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided and pay such sums to such Persons as herein provided;

 

(c)                                  if such Paying Agent is not the Trustee,
immediately resign as a Paying Agent and forthwith pay to the Trustee all sums
held by it for the payment of Notes if at any time it ceases to meet the
standards set forth above required to be met by a Paying Agent at the time of
its appointment;

 

(d)                                 if such Paying Agent is not the Trustee,
immediately give the Trustee notice of any Default by the Issuer or the
Co-Issuer (or any other obligor upon the Notes) in the making of any payment
required to be made; and

 

(e)                                  if such Paying Agent is not the Trustee at
any time during the continuance of any such Default, upon the written request of
the Trustee, forthwith pay to the Trustee all sums so held by such Paying Agent.

 

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Trustee all sums held by
the Issuer or the Co-Issuer or held by the Paying Agent for payment of the
Notes, such sums to be held by the Trustee in trust for the same Noteholders as
those upon which such sums were held by the Issuer, the Co-Issuer or the Paying
Agent; and, upon such payment by the Paying Agent to the Trustee, the Paying
Agent shall be released from all further liability with respect to such amounts.

 

Except as otherwise required by applicable law, any amounts deposited with the
Trustee in trust or deposited with the Paying Agent for the payment of the
principal of or interest on any Note and remaining unclaimed for two years after
such principal or interest has become due and payable shall be paid to the
Issuer on request; and the Holder of such Note shall thereafter, as an unsecured
general creditor, look only to the Issuer for payment of such amounts and all
liability of the Trustee or the Paying Agent with respect to such amounts (but
only to the extent of the amounts so paid to the Issuer or the Co-Issuer, as
applicable) shall thereupon cease. The Trustee or the Paying Agent, before being
required to make any such release of payment, may, but shall not be required to,
adopt and employ, at the expense of the Issuer or the Co-Issuer, as the case may
be, any reasonable means of notification of such release of payment, including,
but not limited to, mailing notice of such release to Holders whose Notes have
been called but have not been surrendered for redemption or whose right to or
interest in amounts due and payable but not claimed is determinable from the
records of the Paying Agent, at the last address of record of each such Holder.

 

119

--------------------------------------------------------------------------------


 

Section 7.4                                    Existence of the Issuer and
Co-Issuer.

 

(a)                                 So long as any Note is Outstanding, the
Issuer shall, to the maximum extent permitted by applicable law, maintain in
full force and effect its existence and rights as an exempted company
incorporated with limited liability under the laws of the Cayman Islands and
shall obtain and preserve its qualification to do business as a foreign limited
liability company in each jurisdiction in which such qualifications are or shall
be necessary to protect the validity and enforceability of this Indenture, the
Notes or any of the Assets; provided that the Issuer shall be entitled to change
its jurisdiction of registration from the Cayman Islands to any other
jurisdiction reasonably selected by the Issuer so long as (i) such change is not
disadvantageous in any material respect to the Holders of the Notes or the
Preferred Shares, (ii) written notice of such change shall have been given by
the Trustee to the Holders of the Notes or Preferred Shares, the Preferred
Shares Paying Agent and the Rating Agencies 15 Business Days prior to such
change and (iii) on or prior to the 15th Business Day following such notice the
Trustee shall not have received written notice from a Majority of the
Controlling Class or a Majority of Preferred Shareholders objecting to such
change.  So long as any Note is Outstanding, the Issuer will maintain at all
times at least one director who is Independent of the Collateral Manager and its
Affiliates.

 

(b)                                 So long as any Note is Outstanding, the
Co-Issuer shall maintain in full force and effect its existence and rights as a
limited liability company organized under the laws of Delaware and shall obtain
and preserve its qualification to do business as a foreign limited liability
company in each jurisdiction in which such qualifications are or shall be
necessary to protect the validity and enforceability of this Indenture or the
Notes; provided, however, that the Co-Issuer shall be entitled to change its
jurisdiction of formation from Delaware to any other jurisdiction reasonably
selected by the Co-Issuer so long as (i) such change is not disadvantageous in
any material respect to the Holders of the Notes, (ii) written notice of such
change shall have been given by the Trustee to the Holders of the Notes and the
Rating Agencies 15 Business Days prior to such change and (iii) on or prior to
the 15th Business Day following such notice the Trustee shall not have received
written notice from a Majority of the Controlling Class objecting to such
change.  So long as any Note is Outstanding, the Co-Issuer shall maintain at all
times at least one manager who is Independent of the Collateral Manager and its
Affiliates.

 

(c)                                  So long as any Note is Outstanding, the
Issuer shall ensure that all corporate or other formalities regarding its
existence are followed (including correcting any known misunderstanding
regarding its separate existence).  So long as any Note is Outstanding, the
Issuer shall not take any action or conduct its affairs in a manner that is
likely to result in its separate existence being ignored or its assets and
liabilities being substantively consolidated with any other Person in a
bankruptcy, reorganization or other insolvency proceeding.  So long as any Note
is Outstanding, the Issuer shall maintain and implement administrative and
operating procedures reasonably necessary in the performance of the Issuer’s
obligations hereunder, and the Issuer shall at all times keep and maintain, or
cause to be kept and maintained, separate books, records, accounts and other
information customarily maintained for the performance of the Issuer’s
obligations hereunder.  Without limiting the foregoing, so long as any Note is
Outstanding, (i) the Issuer shall (A) pay its own liabilities only out of its
own funds and (B) use separate stationery, invoices and checks, (C) hold itself
out and identify itself as a separate and distinct entity under its own name and
(ii) the Issuer shall not (A) have any subsidiaries (other than a Permitted
Subsidiary and, in the case of the Issuer, the Co-Issuer), (B) have any
employees (other than its directors), (C) 

 

120

--------------------------------------------------------------------------------


 

engage in any transaction with any shareholder that is not permitted under the
terms of the Collateral Management Agreement, (D) pay dividends other than in
accordance with the terms of this Indenture, its governing documents and the
Preferred Share Paying Agency Agreement, (E) conduct business under an assumed
name (i.e., no “DBAs”), (F) commingle its funds or assets with those of any
other Person, or (G) enter into any contract or agreement with any of its
Affiliates, except upon terms and conditions that are commercially reasonable
and substantially similar to those available in arm’s-length transactions;
provided that the foregoing shall not prohibit the Issuer from entering into the
transactions contemplated by the Registered Office Agreement with the registered
office provider, the Company Administration Agreement with the Company
Administrator, the Preferred Share Paying Agency Agreement with the Share
Registrar and any other agreement contemplated or permitted by the Collateral
Management Agreement or this Indenture.

 

(d)                                 So long as any Note is Outstanding, the
Co-Issuer shall ensure that all limited liability company or other formalities
regarding its existence are followed, as well as correcting any known
misunderstanding regarding its separate existence.  The Co-Issuer shall not take
any action or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding.  The Co-Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Co-Issuer’s obligations hereunder, and the Co-Issuer shall at all times
keep and maintain, or cause to be kept and maintained, books, records, accounts
and other information customarily maintained for the performance of the
Co-Issuer’s obligations hereunder.  Without limiting the foregoing, the
Co-Issuer shall not (A) have any subsidiaries, (B) have any employees (other
than its managers), (C) join in any transaction with any member that is not
permitted under the terms of the Collateral Management Agreement, (D) pay
dividends other than in accordance with the terms of this Indenture,
(E) commingle its funds or assets with those of any other Person, or (F) enter
into any contract or agreement with any of its Affiliates, except upon terms and
conditions that are commercially reasonable and substantially similar to those
available in arm’s-length transactions with an unrelated party.

 

Section 7.5                                    Protection of Assets.

 

(a)                                 The Trustee, on behalf of the Issuer,
pursuant to any Opinion of Counsel received pursuant to Section 7.5(d) shall
execute and deliver all such Financing Statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Holders and to:

 

(i)                                     Grant more effectively all or any
portion of the Assets;

 

(ii)                                  maintain or preserve the lien (and the
priority thereof) of this Indenture or to carry out more effectively the
purposes hereof;

 

(iii)                               perfect, publish notice of or protect the
validity of any Grant made or to be made by this Indenture (including, without
limitation, any and all actions necessary or desirable as a result of changes in
law or regulations);

 

121

--------------------------------------------------------------------------------


 

(iv)          enforce any of the Assets or other instruments or property
included in the Assets;

 

(v)           preserve and defend title to the Assets and the rights of the
Trustee, the Holders of the Notes in the Assets against the claims of all
persons and parties; and

 

(vi)          pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or
cause to be paid any and all taxes levied or assessed upon all or any part of
the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney-in-fact to
execute any Financing Statement, continuation statement or other instrument
required pursuant to this Section 7.5.  The Trustee agrees that it will from
time to time execute and cause to be filed Financing Statements and continuation
statements (it being understood that the Trustee shall be entitled to rely upon
an Opinion of Counsel described in Section 7.5(d), at the expense of the Issuer,
as to the need to file such Financing Statements and continuation statements,
the dates by which such filings are required to be made and the jurisdictions in
which such filings are required to be made).

 

(b)           The Trustee shall not (except in accordance with Section 10.12(a),
(b) or (c) and except for payments, deliveries and distributions otherwise
expressly permitted under this Indenture) (i) remove any portion of the Assets
that consists of Cash or is evidenced by an instrument, certificate or other
writing (A) from the jurisdiction in which it was held at the date as described
in the Opinion of Counsel delivered at the Closing Date pursuant to
Section 3.1(d) or (B) from the possession of the Person who held it on such date
or (ii) cause or permit the Custodial Account or the Custodial Securities
Intermediary to be located in a different jurisdiction from the jurisdiction in
which such securities accounts and Custodial Securities Intermediary were
located on the Closing Date, unless the Trustee shall have first received an
Opinion of Counsel to the effect that the lien and security interest created by
this Indenture with respect to such property will continue to be maintained
after giving effect to such action or actions.

 

(c)           The Issuer shall (i) pay or cause to be paid taxes, if any, levied
on account of the beneficial ownership by the Issuer of any Assets that secure
the Notes and timely file all tax returns and information statements as
required, (ii) take all actions necessary or advisable to prevent the Issuer
from becoming subject to any withholding or other taxes or assessments and to
allow the Issuer to comply with FATCA or Cayman FATCA Legislation, and (iii) if
required to prevent the withholding or imposition of United States income tax,
deliver or cause to be delivered a United States Internal Revenue Service
Form W-9 (or the applicable form W-8, if appropriate) or successor applicable
form, to each borrower, counterparty or paying agent with respect to (as
applicable) an item included in the Assets at the time such item is purchased or
entered into and thereafter prior to the expiration or obsolescence of such
form.

 

(d)           For so long as the Notes are Outstanding, (i) on June 1, 2023 and
(ii) every 60 months after such date, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall deliver to the Trustee for the benefit of the
Trustee, the Collateral Manager and the Rating Agencies, at the expense of the
Issuer, an Opinion of Counsel stating what is required, in the opinion of such
counsel, as of the date of such opinion, to maintain the lien and security
interest created by this Indenture with respect to the Assets, and confirming
the matters set forth in the

 

122

--------------------------------------------------------------------------------


 

Opinion of Counsel, furnished pursuant to Section 3.1(d), with regard to the
perfection and priority of such security interest (and such Opinion of Counsel
may likewise be subject to qualifications and assumptions similar to those set
forth in the Opinion of Counsel delivered pursuant to Section 3.1(d)).

 

Section 7.6            Notice of Any Amendments.

 

Each of the Issuer and the Co-Issuer shall give notice to each Rating Agency of,
and satisfy the Rating Agency Condition with respect to, any amendments to its
Governing Documents.

 

Section 7.7            Performance of Obligations.

 

(a)           Each of the Issuer and the Co-Issuer shall not take any action,
and will use commercially reasonable efforts not to permit any action to be
taken by others, that would release any Person from any of such Person’s
covenants or obligations under any instrument included in the Assets, except in
the case of enforcement action taken with respect to any Defaulted Mortgage
Asset in accordance with the provisions hereof and as otherwise required hereby.

 

(b)           The Issuer or the Co-Issuer may, with the prior written consent of
the Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Collateral
Manager or the Trustee, for the performance of actions and obligations to be
performed by the Issuer or the Co-Issuer, as the case may be, hereunder by such
Persons and the performance of the actions and other obligations with respect to
the Assets of the nature set forth in the Collateral Management Agreement by the
Collateral Manager. Notwithstanding any such arrangement, the Issuer or the
Co-Issuer, as the case may be, shall remain primarily liable with respect
thereto. In the event of such contract, the performance of such actions and
obligations by such Persons shall be deemed to be performance of such actions
and obligations by the Issuer or the Co-Issuer; and the Issuer or the Co-Issuer
shall punctually perform, and use commercially reasonable efforts to cause the
Collateral Manager or such other Person to perform, all of their obligations and
agreements contained in the Collateral Management Agreement or such other
agreement.

 

(c)           Unless the Rating Agency Condition is satisfied with respect
thereto, the Issuer shall maintain the Servicing Agreement in full force and
effect so long as any Notes remain Outstanding and shall not terminate the
Servicing Agreement with respect to any Mortgage Asset except upon the sale or
other liquidation of such Mortgage Asset in accordance with the terms and
conditions of this Indenture.

 

(d)           If the Co-Issuers receive a notice from the Rating Agencies
stating that they are not in compliance with Rule 17g-5, the Co-Issuers shall
take such action as mutually agreed between the Co-Issuers and the Rating
Agencies in order to comply with Rule 17g-5.

 

123

--------------------------------------------------------------------------------


 

Section 7.8            Negative Covenants.

 

(a)           The Issuer and the Co-Issuer shall not:

 

(i)            sell, assign, participate, transfer, exchange or otherwise
dispose of, or pledge, mortgage, hypothecate or otherwise encumber (or permit
such to occur or suffer such to exist), any part of the Assets, except as
otherwise expressly permitted by this Indenture or the Collateral Management
Agreement;

 

(ii)           claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal or interest payable in respect
of the Notes (other than amounts required to be paid, deducted or withheld in
accordance with any applicable law or regulation of any governmental authority)
or assert any claim against any present or future Noteholder by reason of the
payment of any taxes levied or assessed upon any part of the Assets;

 

(iii)          (A) incur or assume or guarantee any indebtedness, other than the
Notes and this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;

 

(iv)          (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes, except as may be expressly permitted hereby; (B) permit
any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (other than the lien of this Indenture) to be created on or extend
to or otherwise arise upon or burden the Assets or any part thereof, any
interest therein or the proceeds thereof, except as may be expressly permitted
hereby; or (C) take any action that would permit the lien of this Indenture not
to constitute a valid first priority security interest in the Assets, except as
may be expressly permitted hereby;

 

(v)           amend the Collateral Management Agreement, except pursuant to the
terms thereof;

 

(vi)          amend the Preferred Share Paying Agency Agreement, except pursuant
to the terms thereof;

 

(vii)         to the maximum extent permitted by applicable law, dissolve or
liquidate in whole or in part, except as permitted hereunder;

 

(viii)        make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this Indenture
and, in the case of the Issuer, the Preferred Share Paying Agency Agreement;

 

124

--------------------------------------------------------------------------------


 

(ix)          become liable in any way, whether directly or by assignment or as
a guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;

 

(x)           maintain any bank accounts other than the Accounts and the bank
account in the Cayman Islands in which (inter alia) the proceeds of the Issuer’s
issued share capital and the transaction fees paid to the Issuer for agreeing to
issue the Securities will be kept;

 

(xi)          conduct business under an assumed name, or change its name without
first delivering at least 30 days’ prior written notice to the Trustee, the
Noteholders and the Rating Agencies and an Opinion of Counsel to the effect that
such name change will not adversely affect the security interest hereunder of
the Trustee or the Secured Parties;

 

(xii)         take any action that would result in it failing to qualify as a
Qualified REIT Subsidiary of the Arbor Parent for U.S. federal income tax
purposes (including, but not limited to, an election to treat the Issuer as a
“taxable REIT subsidiary,” as defined in Section 856(l) of the Code), unless the
Issuer receives (A) an Opinion of Counsel that the Issuer will be treated as a
Qualified REIT Subsidiary or other disregarded entity of a REIT other than Arbor
Parent, or (B) a No Trade or Business Opinion;

 

(xiii)        except for any agreements involving the purchase and sale of
Mortgage Assets having customary purchase or sale terms and documented with
customary loan trading documentation, enter into any agreements unless such
agreements contain “non-petition” and “limited recourse” provisions;

 

(xiv)        amend their respective organizational documents without
satisfaction of the Rating Agency Condition in connection therewith;

 

(xv)         with respect to any Mortgage Asset that by its terms permits the
conversion from a LIBOR-based interest rate to a fixed interest rate, convert
such Mortgage Asset from a LIBOR-based interest rate to a fixed interest rate;
or

 

(xvi)        acquire (whether directly or indirectly, in any Account or in any
sub-account) any assets that do not consist of Mortgage Assets, Eligible
Investments or cash (or the proceeds with respect to the foregoing).  The
foregoing is not intended to limit the Issuer’s ability to enter into or enforce
its rights under the Collateral Management Agreement, each Mortgage Asset
Purchase Agreement (including any Mortgage Asset Purchase Agreement entered into
after the Closing Date) or the Servicing Agreement.

 

(b)           Neither the Issuer nor the Trustee shall sell, transfer, exchange
or otherwise dispose of Assets, or enter into or engage in any business with
respect to any part of the Assets, except as expressly permitted or required by
this Indenture or the Collateral Management Agreement.

 

(c)           The Co-Issuer shall not invest any of its assets in “securities”
(as such term is defined in the 1940 Act) and shall keep all of the Co-Issuer’s
assets in Cash.

 

125

--------------------------------------------------------------------------------


 

(d)           For so long as any of the Notes are Outstanding, the Co-Issuer
shall not issue or transfer any limited liability company membership interests
of the Co-Issuer to any Person other than the Issuer Parent or an Issuer Parent
Disregarded Entity.

 

(e)           The Issuer shall not enter into any material new agreements (other
than any Mortgage Asset, Mortgage Asset Purchase Agreement or other agreement
(including, without limitation, in connection with the sale of Assets by the
Issuer) contemplated by this Indenture) without the prior written consent of the
Holders of a Majority of the Notes (or if there are no Notes Outstanding, a
Majority of Preferred Shareholders) and shall provide notice of all new
agreements (other than any Mortgage Asset or other agreement specifically
contemplated by this Indenture) to the Holders of the Notes.  The foregoing
notwithstanding, the Issuer may agree to any material new agreements; provided
that (i) the Issuer (or the Collateral Manager on behalf of the Issuer)
determines that such new agreements would not, upon or after becoming effective,
adversely affect the rights or interests of any Class or Classes of Noteholders
and (ii) subject to satisfaction of the Rating Agency Condition.

 

(f)            As long as any Note is Outstanding, Issuer Parent or any Issuer
Parent Disregarded Entity may not transfer (whether by means of actual transfer
or transfer of beneficial ownership for U.S. federal income tax purposes),
pledge or hypothecate any retained or repurchased Notes or Preferred Shares
(whether issued on the Closing Date or reissued in a single or multiple classes
on a later date) or ordinary shares of the Issuer to any other Person (except to
Issuer Parent or any Issuer Parent Disregarded Entity) unless the Issuer
receives a No Entity-Level Tax Opinion, or has previously received a No Trade or
Business Opinion.

 

(g)           Any financing arrangement pursuant to Section 7.8(f) shall
prohibit any further transfer (whether by means of actual transfer or a transfer
of beneficial ownership for U.S. federal income tax purposes) of the retained or
repurchased Notes or Preferred Shares, including a transfer in connection with
any exercise of remedies under such financing unless the Issuer receives a No
Entity-Level Tax Opinion.

 

Section 7.9            Statement as to Compliance.

 

On or before January 31, in each calendar year, commencing in 2019 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee (which will
deliver a copy to each Rating Agency) an Officer’s Certificate given on behalf
of the Issuer and without personal liability stating, as to each signer thereof,
that, since the date of the last certificate or, in the case of the first
certificate, the Closing Date, to the best of the knowledge, information and
belief of such Officer, the Issuer has fulfilled all of its obligations under
this Indenture or, if there has been a Default in the fulfillment of any such
obligation, specifying each such Default known to them and the nature and status
thereof.

 

Section 7.10          Issuer and Co-Issuer May Consolidate or Merge Only on
Certain Terms.

 

(a)           The Issuer shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by the Governing Documents and Cayman Islands law and
unless:

 

126

--------------------------------------------------------------------------------


 

(i)            the Issuer shall be the surviving entity, or the Person (if other
than the Issuer) formed by such consolidation or into which the Issuer is merged
or to which all or substantially all of the assets of the Issuer are transferred
shall be an entity organized and existing under the laws of the Cayman Islands
or such other jurisdiction approved by a Majority of each and every Class of the
Notes (each voting as a separate Class), and a Majority of Preferred
Shareholders; provided that no such approval shall be required in connection
with any such transaction undertaken solely to effect a change in the
jurisdiction of registration pursuant to Section 7.4 hereof; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee and each Noteholder,
the due and punctual payment of the principal of and interest on all Notes and
other amounts payable hereunder and under the Collateral Management Agreement
and the performance and observance of every covenant of this Indenture and the
Collateral Management Agreement on the part of the Issuer to be performed or
observed, all as provided herein;

 

(ii)           the Rating Agency Condition shall be satisfied;

 

(iii)          if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred shall have agreed
with the Trustee (A) to observe the same legal requirements for the recognition
of such formed or surviving entity as a legal entity separate and apart from any
of its Affiliates as are applicable to the Issuer with respect to its Affiliates
and (B) not to consolidate or merge with or into any other Person or transfer or
convey all or substantially all of the Assets or all or substantially all of its
assets to any other Person except in accordance with the provisions of this
Section 7.10, unless in connection with a sale of the Assets pursuant to
Article 5, Article 9 or Article 12;

 

(iv)          if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred shall have
delivered to the Trustee, the Collateral Manager and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(a)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Assets securing, in the case of a consolidation or merger of the Issuer, all of
the Notes or, in the case of any transfer or conveyance of the Assets securing
any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected

 

127

--------------------------------------------------------------------------------


 

first priority security interest in the Assets securing, in the case of a
consolidation or merger of the Issuer, all of the Notes, or, in the case of any
transfer or conveyance of the Assets securing any of the Notes, such Notes and
(C) such other matters as the Trustee, the Collateral Manager or any Noteholder
may reasonably require;

 

(v)           immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(vi)          the Issuer shall have delivered to the Trustee, the Preferred
Shares Paying Agent, the Collateral Manager and each Noteholder, an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, transfer or conveyance and such supplemental indenture comply with this
Article 7 and that all conditions precedent in this Article 7 provided for
relating to such transaction have been complied with;

 

(vii)         the Issuer has received an opinion from Clifford Chance US LLP or
an opinion of other nationally recognized U.S. tax counsel experienced in such
matters that the Issuer or the Person referred to in clause (a) either will
(a) be treated as a Qualified REIT Subsidiary or other disregarded entity of a
REIT or (b) be treated as (or part of) a foreign corporation not engaged in a
U.S. trade or business or otherwise not subject to U.S. federal income tax on a
net income tax basis;

 

(viii)        the Issuer has received an opinion from Clifford Chance US LLP or
an opinion of other nationally recognized U.S. tax counsel experienced in such
matters that such action will not adversely affect the tax treatment of the
Noteholders as described in the Offering Memorandum under the heading “Certain
U.S. Federal Income Tax Considerations” to any material extent; and

 

(ix)          after giving effect to such transaction, the Issuer shall not be
required to register as an investment company under the 1940 Act.

 

(b)           The Co-Issuer shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its assets to any
Person, unless no Notes remain Outstanding or:

 

(i)            the Co-Issuer shall be the surviving entity, or the Person (if
other than the Co-Issuer) formed by such consolidation or into which the
Co-Issuer is merged or to which all or substantially all of the assets of the
Co-Issuer are transferred shall be a company organized and existing under the
laws of Delaware or such other jurisdiction approved by a Majority of the
Controlling Class; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of formation pursuant to Section 7.4; and provided, further, that
the surviving entity shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee and each Noteholder, the due and
punctual payment of the principal of and interest on all Notes and the
performance and observance of every covenant of this Indenture on the part of
the Co-Issuer to be performed or observed, all as provided herein;

 

(ii)           the Rating Agency Condition has been satisfied;

 

128

--------------------------------------------------------------------------------


 

(iii)          if the Co-Issuer is not the surviving entity, the Person formed
by such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the assets of the Co-Issuer are transferred shall have
agreed with the Trustee (A) to observe the same legal requirements for the
recognition of such formed or surviving entity as a legal entity separate and
apart from any of its Affiliates as are applicable to the Co-Issuer with respect
to its Affiliates and (B) not to consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its assets to any other
Person except in accordance with the provisions of this Section 7.10;

 

(iv)          if the Co-Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the assets of the Co-Issuer are transferred shall have
delivered to the Trustee and the Rating Agencies an Officer’s Certificate and an
Opinion of Counsel each stating that such Person is duly organized, validly
existing and in good standing in the jurisdiction in which such Person is
organized; that such Person has sufficient power and authority to assume the
obligations set forth in Section 7.10(b)(i) above and to execute and deliver an
indenture supplemental hereto for the purpose of assuming such obligations; that
such Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); such other matters as the Trustee or any Noteholder may
reasonably require;

 

(v)           immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(vi)          the Co-Issuer shall have delivered to the Trustee, the Preferred
Shares Paying Agent and each Noteholder an Officer’s Certificate and an Opinion
of Counsel each stating that such consolidation, merger, transfer or conveyance
and such supplemental indenture comply with this Article 7 and that all
conditions precedent in this Article 7 provided for relating to such transaction
have been complied with and that no adverse tax consequences will result
therefrom to the Holders of the Notes or the Preferred Shareholders; and

 

(vii)         after giving effect to such transaction, the Co-Issuer shall not
be required to register as an investment company under the 1940 Act.

 

Section 7.11          Successor Substituted.

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer or the Co-Issuer, in accordance
with Section 7.10 hereof, the Person formed by or surviving such consolidation
or merger (if other than the Issuer or the Co-Issuer), or the Person to which
such consolidation, merger, transfer or conveyance is made, shall succeed to,
and be substituted for, and may exercise every right and power of, the Issuer or
the Co-Issuer, as the case may be, under this Indenture with the same effect as
if such Person had been named as

 

129

--------------------------------------------------------------------------------


 

the Issuer or the Co-Issuer, as the case may be, herein.  In the event of any
such consolidation, merger, transfer or conveyance, the Person named as the
“Issuer” or the “Co-Issuer” in the first paragraph of this Indenture or any
successor which shall theretofore have become such in the manner prescribed in
this Article 7 may be dissolved, wound-up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture.

 

Section 7.12          No Other Business.

 

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, the Collateral Management Agreement,
and acquiring, owning, holding, disposing of and pledging the Assets in
connection with the Notes and such other activities which are necessary,
suitable or convenient to accomplish the foregoing or are incidental thereto or
connected therewith.  The Co-Issuer shall not engage in any business or activity
other than issuing and selling the Notes pursuant to this Indenture and any
supplements thereto and such other activities which are necessary, suitable or
convenient to accomplish the foregoing or are incidental thereto or connected
therewith.

 

Section 7.13          Reporting.

 

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to
Rule 12g3-2(b) under the Exchange Act, upon the request of a Holder or
beneficial owner of a Note, the Issuer and/or the Co-Issuer shall promptly
furnish or cause to be furnished “Rule 144A Information” (as defined below) to
such Holder or beneficial owner, to a prospective purchaser of such Note
designated by such Holder or beneficial owner or to the Trustee for delivery to
such Holder or beneficial owner or a prospective purchaser designated by such
Holder or beneficial owner, as the case may be, in order to permit compliance by
such Holder or beneficial owner with Rule 144A under the Securities Act in
connection with the resale of such Note by such Holder or beneficial owner. 
“Rule 144A Information” shall be such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto). 
The Trustee shall reasonably cooperate with the Issuer and/or the Co-Issuer in
mailing or otherwise distributing (at the Issuer’s expense) to such Noteholders
or prospective purchasers, at and pursuant to the Issuer’s and/or the
Co-Issuer’s written direction the foregoing materials prepared by or on behalf
of the Issuer and/or the Co-Issuer; provided, however, that the Trustee shall be
entitled to prepare and affix thereto or enclose therewith reasonable
disclaimers to the effect that such Rule 144A Information was not assembled by
the Trustee, that the Trustee has not reviewed or verified the accuracy thereof,
and that it makes no representation as to such accuracy or as to the sufficiency
of such information under the requirements of Rule 144A or for any other
purpose.

 

Section 7.14          Calculation Agent.

 

(a)           The Issuer and the Co-Issuer hereby agree that for so long as any
Notes remain Outstanding there shall at all times be an agent appointed to
calculate LIBOR in respect of each Interest Accrual Period in accordance with
the terms of Schedule B attached hereto (the “Calculation Agent”).  The Issuer
and the Co-Issuer initially have appointed the Trustee as

 

130

--------------------------------------------------------------------------------


 

Calculation Agent for purposes of determining LIBOR for each Interest Accrual
Period.  The Calculation Agent may be removed by the Issuer at any time.  The
Calculation Agent may resign at any time by giving written notice thereof to the
Issuer, the Co-Issuer, the Collateral Manager, the Noteholders and the Rating
Agencies.  If the Calculation Agent is unable or unwilling to act as such or is
removed by the Issuer, or if the Calculation Agent fails to determine LIBOR or
the Interest Distribution Amount for any Class of Notes for any Interest Accrual
Period, the Issuer shall promptly appoint as a replacement Calculation Agent a
leading bank which is engaged in transactions in Eurodollar deposits in the
international Eurodollar market and which does not control or is not controlled
by or under common control with the Issuer or its Affiliates.  The Calculation
Agent may not resign its duties without a successor having been duly appointed. 
If no successor Calculation Agent shall have been appointed within 30 days after
giving of a notice of resignation, the resigning Calculation Agent, a Majority
of the Notes or any Holder of a Note, on behalf of himself and all others
similarly situated, may petition a court of competent jurisdiction for the
appointment of a successor Calculation Agent.

 

(b)                                 The Calculation Agent shall be required to
agree that, as soon as practicable after 11:00 a.m. (London time) on each LIBOR
Determination Date (as defined in Schedule B attached hereto), but in no event
later than 11:00 a.m. (New York time) on the London Banking Day immediately
following each LIBOR Determination Date, the Calculation Agent shall calculate
LIBOR for the next Interest Accrual Period and will communicate such rates to
the Issuer, the Co-Issuer, the Trustee, the Collateral Manager, the Paying Agent
and, if any Note is in the form of a Regulation S Global Security, to Euroclear
and Clearstream, Luxembourg.  The Calculation Agent shall also specify to the
Issuer and the Co-Issuer the quotations upon which LIBOR is based, and in any
event the Calculation Agent shall notify the Issuer and the Co-Issuer before
5:00 p.m. (New York time) on each LIBOR Determination Date if it has not
determined and is not in the process of determining LIBOR and the Interest
Distribution Amounts for each Class of Notes, together with the reasons
therefor.  The determination of the Class A Rate, Class A-S Rate, Class B Rate,
Class C Rate, Class D Rate, Class E Rate and Class F Rate and the related
Class A Interest Distribution Amount, Class A-S Interest Distribution Amount,
Class B Interest Distribution Amount, Class C Interest Distribution Amount,
Class D Interest Distribution Amount, Class E Interest Distribution Amount and
Class F Interest Distribution Amount, respectively, by the Calculation Agent
shall, absent manifest error, be final and binding on all parties.

 

Section 7.15                             REIT Status.

 

(a)                                 The Issuer Parent shall not take any action
that results in the Issuer failing to qualify as a Qualified REIT Subsidiary of
the Issuer Parent for U.S. federal income tax purposes, unless the Issuer
receives (A) an Opinion of Counsel that the Issuer will be treated as a
Qualified REIT Subsidiary or other disregarded entity of a REIT other than Arbor
Parent, or (B) a No Trade or Business Opinion.

 

(b)                                 If the Issuer is no longer a Qualified REIT
Subsidiary or other disregarded entity of a REIT, prior to the time that:

 

(i)                                     any Mortgage Asset would cause the
Issuer to be treated as engaged in a trade or business in the United States or
to become subject to U.S. federal tax on a net income basis,

 

131

--------------------------------------------------------------------------------


 

(ii)                                  the Issuer would acquire or receive any
asset in connection with a workout or restructuring of a Mortgage Asset that
could cause the Issuer to be treated as engaged in a trade or business in the
United States or to become subject to U.S. federal tax on a net income basis,

 

(iii)                               the Issuer would acquire the real property
underlying any Mortgage Asset pursuant to a foreclosure or deed-in-lieu of
foreclosure, or

 

(iv)                              any Mortgage Asset is modified in such a
manner that could cause the Issuer to be treated as engaged in a trade or
business in the United States or to become subject to U.S. federal tax on a net
income basis,

 

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Mortgage Asset to an existing Permitted Subsidiary, or (z) sell such
Mortgage Asset in accordance with Section 12.1.

 

(c)                                  At the direction of 100% of the Preferred
Shareholders (including any party that will become the beneficial owner of 100%
of the Preferred Shares because of a default under any financing arrangement for
which the Preferred Shares are security), the Issuer may operate as a foreign
corporation that is not engaged in a trade or business in the United States for
U.S. federal income tax purposes, provided that (i) the Issuer receives a No
Entity-Level Tax Opinion; (ii) this Indenture and the Servicing Agreement, as
applicable, are revised (A) to adopt written tax guidelines governing the
Issuer’s origination, acquisition, disposition and modification of the mortgage
loans designed to prevent the Issuer from being treated as engaged in a trade or
business in the United States for U.S. federal income tax purposes, (B) to form
one or more “grantor trusts” to hold the mortgage loans and (C) to implement any
other provisions deemed necessary (as determined by the tax counsel providing
the opinion) to prevent the Issuer from being treated as a foreign corporation
engaged in a trade or business in the United States for U.S. federal income tax
purposes or otherwise becoming subject to U.S. federal withholding tax or U.S.
federal income tax on a net income basis; (iii) the Preferred Shareholder shall
pay the administrative and other costs related to the Issuer converting from a
Qualified REIT Subsidiary to operating as a foreign corporation, including the
costs of any opinions and amendments; and (iv) the Preferred Shareholder agrees
to pay any ongoing expenses related to the Issuer’s status as a foreign
corporation not engaged in a trade or business in the United States for U.S.
federal income tax purposes, including but not limited to U.S. federal income
tax filings required by the Issuer, the “grantor trusts” or any taxable
subsidiaries or required under FATCA or the Cayman FATCA Legislation.

 

Section 7.16                             Permitted Subsidiaries.

 

Notwithstanding any other provision of this Indenture, the Collateral Manager on
behalf of the Issuer shall be permitted to sell to a Permitted Subsidiary at any
time any Sensitive Asset for consideration consisting entirely of the equity
interests of such Permitted Subsidiary (or for an increase in the value of
equity interests already owned).  The Trustee shall, upon receipt of an Issuer
Order certifying that the sale of a Sensitive Asset is being made in accordance
with satisfaction of all requirements of this Indenture, release such Sensitive
Asset and shall deliver

 

132

--------------------------------------------------------------------------------


 

such Sensitive Asset as specified in such Issuer Order.  The following
provisions shall apply to all Sensitive Assets and Permitted Subsidiaries:

 

(a)                                 For all purposes under this Indenture, any
Sensitive Asset transferred to a Permitted Subsidiary shall be treated as if it
were an asset owned directly by the Issuer.

 

(b)                                 Any distribution of Cash by a Permitted
Subsidiary to the Issuer shall be characterized as Interest Proceeds or
Principal Proceeds to the same extent that such Cash would have been
characterized as Interest Proceeds or Principal Proceeds if received directly by
the Issuer and each Permitted Subsidiary shall cause all proceeds of and
collections on each Sensitive Asset owned by such Permitted Subsidiary to be
deposited into the applicable Collection Account.

 

(c)                                  To the extent applicable, the Issuer shall
form one or more Securities Accounts with the Custodial Securities Intermediary
for the benefit of each Permitted Subsidiary and shall, to the extent
applicable, cause Sensitive Assets to be credited to such Securities Accounts.

 

(d)                                 Notwithstanding the complete and absolute
transfer of a Sensitive Asset to a Permitted Subsidiary, for purposes of
measuring compliance with the Note Protection Tests, the ownership interests of
the Issuer in a Permitted Subsidiary or any property distributed to the Issuer
by a Permitted Subsidiary shall be treated as a continuation of its ownership of
the Sensitive Asset that was transferred to such Permitted Subsidiary (and shall
be treated as having the same characteristics as such Sensitive Asset).

 

(e)                                  If the Trustee or any other authorized
party takes any action under this Indenture to sell, liquidate or dispose of all
or substantially all of the Assets, the Issuer or the Collateral Manager on the
Issuer’s behalf shall cause each Permitted Subsidiary to sell each Sensitive
Asset and all other assets held by such Permitted Subsidiary and distribute the
proceeds of such sale, net of any amounts necessary to satisfy any related
expenses and tax liabilities, to the Issuer in exchange for the equity interest
in such Permitted Subsidiary held by the Issuer.

 

Section 7.17                             Repurchase Requests.

 

If the Issuer, the Trustee or the Collateral Manager receives or otherwise
becomes aware of any request or demand whether oral or written that a Mortgage
Asset be repurchased or replaced arising from any breach of a representation or
warranty made with respect to such Mortgage Asset (any such request or demand, a
“Repurchase Request”) or a withdrawal of a Repurchase Request from any Person
other than the CLO Servicer, then the Trustee or the Collateral Manager on
behalf of the Issuer, as applicable, shall promptly forward or otherwise provide
written notice of such Repurchase Request or withdrawal of a Repurchase Request,
as the case may be, to the CLO Servicer, and include the following statement in
the related correspondence:  “This is a “[Repurchase Request]/[withdrawal of a
Repurchase Request]” relating to Arbor Realty Commercial Real Estate Notes
2018-FL1, Ltd. requiring action by you as the “Repurchase Request Recipient”
thereunder. Upon receipt of such Repurchase Request or withdrawal of a
Repurchase Request by the Trustee or Collateral Manager pursuant to the prior
sentence, the CLO Servicer shall be deemed to be the Repurchase Request
Recipient in respect of such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, and shall

 

133

--------------------------------------------------------------------------------


 

be responsible for complying with the applicable procedures with respect to such
Repurchase Request.  If the Trustee, the Issuer or the Collateral Manager
receives notice or has knowledge of a withdrawal of a Repurchase Request of
which notice has been previously received or given, and such notice was not
received from or copied to the CLO Servicer, then the Trustee or the Collateral
Manager on behalf of the Issuer, as applicable, shall promptly give notice of
such withdrawal to the CLO Servicer.

 

Section 7.18                             Purchase of Ramp-Up Mortgage Assets.

 

The Issuer (or the Collateral Manager on behalf of the Issuer) shall, prior to
the Ramp-Up Completion Date, use commercially reasonable efforts to apply
amounts on deposit in the Unused Proceeds Account to purchase Ramp-Up Mortgage
Assets in accordance with Section 10.4(d) (which shall be, and hereby are,
Granted to the Trustee pursuant to the Granting Clause of this Indenture) for
inclusion in the Assets upon receipt by the Trustee of an Issuer Order executed
by the Issuer (or the Collateral Manager on behalf of the Issuer) with respect
thereto directing the Trustee to pay out the amount specified therein against
delivery of the Ramp-Up Mortgage Asset specified therein and a certificate of an
Authorized Officer of the Issuer (or the Collateral Manager), dated as of the
trade date, and delivered to the Trustee on or prior to the date of such
purchase and Grant, to the effect that after giving effect to such purchase and
Grant of the Ramp-Up Mortgage Assets, except for Initial Mortgage Assets
acquired during the Ramp-Up Acquisition Period, the Eligibility Criteria are met
with respect to the Ramp-Up Mortgage Assets purchased.  Each Ramp-Up Mortgage
Asset shall satisfy the applicable Eligibility Criteria.

 

Section 7.19                             Ramp-Up Completion Date Actions.

 

(a)                                 The Issuer (or the Collateral Manager on
behalf of the Issuer) shall cause to be delivered to the Trustee and the Rating
Agencies on the Ramp-Up Completion Date an amended Schedule A listing all
Mortgage Assets Granted to the Trustee pursuant to Section 7.18 on or before the
Ramp-Up Completion Date and included in the Assets on the Ramp-Up Completion
Date, which schedule shall supersede any prior Schedule A delivered to the
Trustee.

 

(b)                                 Within 30 Business Days after the Ramp-Up
Completion Date, the Issuer shall provide, or (at the Issuer’s expense) cause
the Collateral Manager to provide, the following documents to the Trustee and
the Rating Agencies: (A) a report of the Collateral Administrator (x) confirming
the name of the borrower, the unpaid principal balance, coupon and maturity date
with respect to each Ramp-Up Mortgage Asset owned by the Issuer as of the
Ramp-Up Completion Date, and (y) confirming that, as of the Ramp-Up Completion
Date, the Note Protection Tests were satisfied (the “Ramp-Up Completion Date
Report”) and (B) a certificate of the Collateral Manager on behalf of the Issuer
(x) certifying the satisfaction of the items set forth in clause (A) above, and
the receipt of an accountants’ report specifying the agreed-upon procedures
performed, at the request of the Issuer, on the items set forth in the Ramp-Up
Completion Date Report and (y) certifying that each Ramp-Up Mortgage Asset
satisfied all of the Eligibility Criteria applicable to Ramp-Up Mortgage
Assets.  If within such 30 Business Day period (i) the Issuer, or the Collateral
Manager on behalf of the Issuer, fails to provide the items described in
foregoing subclauses (A) and (B), (ii) the Moody’s Ramp-Up Condition is not
satisfied, or (iii) any rating assigned as of the Closing Date to any Class of
Offered Notes has been downgraded or withdrawn, a “Rating Confirmation Failure”
shall occur; provided that Issuer Parent or an Issuer Parent Disregarded

 

134

--------------------------------------------------------------------------------


 

Entity may contribute additional Cash, Eligible Investments and/or Mortgage
Assets to the Issuer in accordance with Section 12.2(c) of this Agreement.

 

For the avoidance of doubt, the Collateral Manager’s certificate described in
the foregoing clause (B) shall not include the Accountants’ Report.

 

ARTICLE 8

 

SUPPLEMENTAL INDENTURES

 

Section 8.1                                    Supplemental Indentures Without
Consent of Securityholders.

 

(a)                                 Without the consent of the Holders of any
Notes or any Preferred Shareholders, the Issuer, the Co-Issuer, when authorized
by Board Resolutions of the Co-Issuers, and when authorized by the Trustee, the
Trustee and, at any time and from time to time subject to the requirement
provided below in this Section 8.1, may enter into one or more indentures
supplemental hereto, in form satisfactory to the Trustee, for any of the
following purposes:

 

(i)                                     evidence the succession of any Person to
the Issuer or the Co-Issuer and the assumption by any such successor of the
covenants of the Issuer or the Co-Issuer, as applicable, herein and in the
Notes;

 

(ii)                                  add to the covenants of the Issuer, the
Co-Issuer or the Trustee for the benefit of the Holders of the Notes, Preferred
Shareholders or to surrender any right or power herein conferred upon the Issuer
or the Co-Issuer, as applicable;

 

(iii)                               convey, transfer, assign, mortgage or pledge
any property to or with the Trustee, or add to the conditions, limitations or
restrictions on the authorized amount, terms and purposes of the issue,
authentication and delivery of the Notes;

 

(iv)                              evidence and provide for the acceptance of
appointment hereunder of a successor Trustee and to add to or change any of the
provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;

 

(v)                                 correct or amplify the description of any
property at any time subject to the lien of this Indenture, or to better assure,
convey and confirm unto the Trustee any property subject or required to be
subject to the lien of this Indenture (including, without limitation, any and
all actions necessary or desirable as a result of changes in law or regulations)
or to subject any additional property to the lien of this Indenture;

 

(vi)                              modify the restrictions on and procedures for
resales and other transfers of Notes to reflect any changes in applicable law or
regulation (or the interpretation thereof) or to enable the Issuer and the
Co-Issuer to rely upon any exemption from registration under the Securities Act,
the Exchange Act or the 1940 Act or to remove restrictions on resale and
transfer to the extent not required thereunder;

 

135

--------------------------------------------------------------------------------


 

(vii)                           otherwise correct any inconsistency or cure any
ambiguity, omission or mistake;

 

(viii)                        take any action commercially reasonably necessary
or advisable for the Issuer to comply with FATCA or Cayman FATCA Legislation or
to prevent the Issuer from failing to qualify as a Qualified REIT Subsidiary or
other disregarded entity of a REIT for U.S. federal income tax purposes or from
being treated as a foreign corporation engaged in a trade or business in the
United States for U.S. federal income tax purposes, or to prevent the Issuer,
the Holders of the Notes, the Holders of the Preferred Shares or the Trustee
from being subject to withholding or other taxes, fees or assessments or
otherwise subject to U.S. federal, state, local or foreign income or franchise
tax on a net income tax basis;

 

(ix)                              evidence any waiver or elimination by a Rating
Agency of any requirement or condition of such Rating Agency set forth herein or
to amend or supplement any provision of this Indenture to the extent necessary
to maintain the then-current ratings assigned to the Notes;

 

(x)                                 accommodate the issuance or settlement of
the Notes in global or book-entry form through the facilities of DTC, Euroclear
or Clearstream, Luxembourg or otherwise;

 

(xi)                              authorize the appointment of any listing
agent, transfer agent, paying agent or additional registrar for any Class of
Notes required or advisable in connection with the listing of any Class of Notes
on any stock exchange, and otherwise to amend this Indenture to incorporate any
changes required or requested by any governmental authority, stock exchange
authority, listing agent, transfer agent, paying agent or additional registrar
for any Class of Notes in connection therewith;

 

(xii)                           evidence changes to applicable laws and
regulations;

 

(xiii)                        to modify, eliminate or add to any of its
provisions in the event the U.S. Credit Risk Retention Rules or any other
regulations applicable to the risk retention requirements for this
securitization transaction are amended or repealed, in order to modify or
eliminate the risk retention requirements in the event of such amendment or
repeal; provided that the Trustee has received an opinion of counsel to the
effect the action is consistent with and will not cause a violation of the U.S.
Credit Risk Retention Rules;

 

(xiv)                       reduce the minimum denominations required for
transfer of the Notes (except as provided in Section 8.2(i));

 

(xv)                          modify the provisions of this Indenture with
respect to reimbursement of Nonrecoverable Interest Advances if (a) the
Collateral Manager determines that the commercial mortgage securitization
industry standard for such provisions has changed, in order to conform to such
industry standard and (b) such modification does not adversely affect the status
of Issuer for U.S. federal income tax purposes, as evidenced by an Opinion of
Counsel;

 

136

--------------------------------------------------------------------------------


 

(xvi)                       modify the procedures set forth in this Indenture
relating to compliance with Rule 17g-5 of the Exchange Act; provided that the
change would not materially increase the obligations of the Collateral Manager,
the Trustee, any paying agent, the servicer or the special servicer (in each
case, without such party’s consent) and would not adversely affect in any
material respect the interests of any Noteholder or holder of the Preferred
Shares; provided, further, that the Collateral Manager must provide a copy of
any such amendment to the Information Agent for posting to the Rule 17g-5
Website and provide notice of any such amendment to the Rating Agencies;

 

(xvii)                    at the direction of 100% of the holders of the
Preferred Shares (including any party that will become the beneficial owner of
100% of the Preferred Shares because of a default under any financing
arrangement for which the Preferred Shares are security), modify the provisions
of this Indenture to adopt restrictions provided by tax counsel in order to
prevent the Issuer from being treated as a foreign corporation that is engaged
in a trade or business in the United States for U.S. federal income tax purposes
or otherwise become subject to U.S. federal withholding tax or U.S. federal
income tax on a net income basis;

 

(xviii)                 make any change to any other provisions with respect to
matters or questions arising under this Indenture; provided that the required
action will not adversely affect in any material respect the interests of any
Noteholder not consenting thereto, as evidenced by (A) an Opinion of Counsel or
(B) an Officer’s Certificate of the Collateral Manager; and

 

(xix)                       make any modification or amendment determined by the
Issuer or the Collateral Manager (in consultation with legal counsel of national
reputation experienced in such matters and independent of the Issuer and any
Affiliates thereof) as necessary or advisable (A) for any Class of Notes to not
be considered an “ownership interest” as defined for purposes of the Volcker
Rule or (B) (1) to enable the Issuer to rely upon the exemption or exclusion
from registration as an investment company provided by Rule 3a-7 under the
Investment Company Act or another exemption or exclusion from registration as an
investment company under the Investment Company Act (other than
Section 3(c)(1) or Section 3(c)(7) thereof) or (2) for the Issuer to not
otherwise be considered a “covered fund” as defined for purposes of the Volcker
Rule, in each case so long as any such modification or amendment would not have
a material adverse effect on any Class of Notes;

 

provided that (subject to further provisions on modification and amendment of
this Indenture) such action will not adversely affect the tax classification of
the Notes as indebtedness for U.S. federal income tax purposes or constitute an
event requiring a U.S. Holder to recognize gain or loss with respect to a Note
for U.S. federal income tax purposes.

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or immunities under this Indenture or
otherwise, except to the extent required by law.

 

137

--------------------------------------------------------------------------------


 

If any Class of Notes is Outstanding and rated, the Trustee shall not enter into
any such supplemental indenture unless the Rating Agency Condition has been
satisfied, the notice of which may be in electronic form.  At the cost of the
Issuer, the Trustee shall provide to each Noteholder and each holder of
Preferred Shares and, for so long as any Class of Notes shall remain Outstanding
and is rated, the Trustee shall provide to the Rating Agencies a copy of any
proposed supplemental indenture at least 15 Business Days prior to the execution
thereof by the Trustee, and, for so long as such Notes are Outstanding and so
rated, request written confirmation, which may be in electronic form, from each
noteholder and holder of Preferred Shares, that such proposed supplemental
indenture will not materially and adversely affect such Noteholder or holder of
Preferred Shares, and, as soon as practicable after the execution by the
Trustee, the Issuer and the Co-Issuer of any such supplemental indenture,
provide to the Rating Agencies a copy of the executed supplemental indenture. 
Following such initial 15 Business Day period, the Trustee will provide an
additional 15 Business Days’ notice to any Noteholder or holder of Preferred
Shares that did not respond to the initial notice and, unless the Trustee is
notified (after giving such initial 15 Business Days’ notice and second 15
Business Days’ notice, as applicable) by such Noteholder or such holder of
Preferred Shares that such Person will be materially and adversely affected by
the proposed supplemental indenture, the interests of such Person will be deemed
not to be materially and adversely affected by such proposed supplemental
indenture.

 

The Trustee shall not enter into any such supplemental indenture if such action
would adversely affect the tax classification of the Notes as indebtedness for
U.S. federal income tax purposes or constitute an event requiring a U.S. Holder
to recognize gain or loss with respect to a Note for U.S. federal income tax
purposes.  The Trustee shall be entitled to rely upon (i) the receipt of notice
from the Rating Agencies or the Requesting Party, which may be in electronic
form, that the Rating Agency Condition has been satisfied and (ii) receipt of an
Officer’s Certificate of the Collateral Manager certifying that, following
provision of notice of such supplemental indenture to the Noteholders and
holders of the Preferred Shares and expiry of the time period set forth in the
above paragraph, that the Holders of Securities would not be materially and
adversely affected by such supplemental indenture.  Such determination shall be
conclusive and binding on all present and future Holders of Securities.  The
Trustee shall not be liable for any such determination made in good faith and in
reliance upon such Officer’s Certificate.

 

Furthermore, the Trustee shall not enter into any such supplemental indenture
unless the Trustee has received an Opinion of Counsel from Clifford Chance US
LLP or other nationally recognized U.S. tax counsel experienced in such matters
that the proposed supplemental indenture will not cause the Issuer to (x) fail
to be treated as a Qualified REIT Subsidiary or other disregarded entity of a
REIT for U.S. federal income tax purposes or (y) be treated as a foreign
corporation that is engaged in a trade or business in the United States for U.S.
federal income tax purposes or to otherwise become subject to U.S. federal
income tax on a net income basis.

 

(b)                                 Notwithstanding Section 8.1(a) or any other
provision of this Indenture,

 

(i)                   without the consent of the Holders of any Notes or any
Preferred Shareholders, the Issuer, the Co-Issuer, when authorized by Board
Resolutions of the Co-Issuers, and when authorized by the Trustee, the Trustee,
may enter into one or more indentures supplemental hereto, in form satisfactory
to the Trustee, for any of the following purposes:

 

138

--------------------------------------------------------------------------------


 

(1)                     conform this Indenture to the provisions described in
the Offering Memorandum (or any supplement thereto);

 

(2)                     to correct any defect or ambiguity in this Indenture in
order to address any manifest error in any provision of this Indenture;

 

(3)                     to conform this Indenture to any Moody’s Test
Modification in the manner set forth in Section 12.4 hereof; and

 

(ii)                at the direction of the Collateral Manager, the Issuer, the
Co-Issuer and the Trustee may also enter into supplemental indentures to provide
for the Notes of each Class to bear interest based on a Successor Benchmark Rate
instead of LIBOR from and after a Payment Date specified in such supplemental
indenture following the occurrence of a Successor Benchmark Rate Event; provided
that no such supplemental indenture shall become effective unless there shall
have occurred (A) satisfaction of the Rating Agency Condition with respect
thereto and (B) approval by a majority of each Class of outstanding Notes,
following delivery to each Noteholder of not less than 60 days prior notice of
such supplemental indenture.  For purposes of the foregoing in this clause (ii),
absence of objection by a 50% or more in outstanding principal amount of any
Class of Notes for a period of 30 days following delivery to it of such prior
notice shall be deemed, for all purposes of this Indenture, to constitute
consent by a majority or more of such Class of Noteholders.

 

Section 8.2                                    Supplemental Indentures with
Consent of Securityholders.

 

Except as set forth below, the Trustee and the Co-Issuers may enter into one or
more indentures supplemental hereto to add any provisions to, or change in any
manner or eliminate any of the provisions of, this Indenture or modify in any
manner the rights of the Holders of any Class of Notes or the Preferred Shares
under this Indenture only (x) with the written consent of the Holders of a
Majority in Aggregate Outstanding Amount of the Notes of each Class materially
and adversely affected thereby (excluding any Notes owned by the Collateral
Manager or any of its Affiliates or by any accounts managed by them) and the
Holder of Preferred Shares if materially and adversely affected thereby, by Act
of said Securityholders delivered to the Trustee and the Co-Issuers, and
(y) subject to satisfaction of the Rating Agency Condition, notice of which may
be in electronic form.  Unless the Trustee is notified (after giving (x) 15
Business Days’ notice of such change to the Holders of each Class of Notes and
the Holder of the Preferred Shares requesting notification by such Noteholders
and holders of the Preferred Shares if any such Noteholders or holders of the
Preferred Shares would be materially and adversely affected by the proposed
supplemental indenture and (y) following such initial 15 Business Day period, an
additional 15 Business Days’ notice to any holder of Notes or Preferred Shares
that did not respond to the initial notice) by Holders of a Majority in
Aggregate Outstanding Amount of the Notes of any Class that such Class of Notes
will be materially and adversely affected by the proposed supplemental indenture
(and upon receipt of an Officer’s Certificate of the Collateral Manager), the
interests of such Class and the interests of the Preferred Shares will be deemed
not to be materially and adversely affected by such proposed supplemental
indenture and the Trustee will be permitted to enter into such supplemental
indenture.  Such determinations shall be conclusive and binding on all present
and future Noteholders.  The consent of the Holders of the Preferred

 

139

--------------------------------------------------------------------------------


 

Shares shall be binding on all present and future Holders of the Preferred
Shares.  The Trustee shall not be liable for any such determination made in good
faith and in reliance upon an Officer’s Certificate of the Collateral Manager.

 

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:

 

(a)                                 change the Stated Maturity Date of the
principal of or the due date of any installment of interest on any Note, reduce
the principal amount thereof or the Note Interest Rate thereon or the Redemption
Price with respect to any Note, change the date of any scheduled distribution on
the Preferred Shares, or the Redemption Price with respect thereto, change the
earliest date on which any Note may be redeemed at the option of the Issuer,
change the provisions of this Indenture that apply proceeds of any Assets to the
payment of principal of or interest on Notes or of distributions to the
Preferred Shares Paying Agent for the payment of distributions in respect of the
Preferred Shares or change any place where, or the coin or currency in which,
any Note or the principal thereof or interest thereon is payable, or impair the
right to institute suit for the enforcement of any such payment on or after the
Stated Maturity Date thereof (or, in the case of redemption, on or after the
applicable Redemption Date);

 

(b)                                 reduce the percentage of the Aggregate
Outstanding Amount of Holders of Notes of each Class or the Notional Amount of
Preferred Shares of the Holders thereof whose consent is required for the
authorization of any such supplemental indenture or for any waiver of compliance
with certain provisions of this Indenture or certain Defaults hereunder or their
consequences provided for in this Indenture;

 

(c)                                  impair or adversely affect the Assets
except as otherwise permitted in this Indenture;

 

(d)                                 permit the creation of any lien ranking
prior to or on a parity with the lien of this Indenture with respect to any part
of the Assets or terminate such lien on any property at any time subject hereto
or deprive the Holder of any Note, or the Holder of any Preferred Share as an
indirect beneficiary, of the security afforded to such Holder by the lien of
this Indenture;

 

(e)                                  reduce the percentage of the Aggregate
Outstanding Amount of Holders of Notes of each Class whose consent is required
to request the Trustee to preserve the Assets or rescind the Trustee’s election
to preserve the Assets pursuant to Section 5.5 or to sell or liquidate the
Assets pursuant to Section 5.4 or 5.5 hereof;

 

(f)                                   modify any of the provisions of this
Section 8.2, except to increase the percentage of Outstanding Notes whose
holders’ consent is required for any such action or to provide that other
provisions of this Indenture cannot be modified or waived without the consent of
the Holder of each Outstanding Note affected thereby;

 

(g)                                  modify the definition of the term
“Outstanding” or the provisions of Section 11.1 or Section 13.1 hereof;

 

140

--------------------------------------------------------------------------------


 

(h)                                 modify any of the provisions of this
Indenture in such a manner as to affect the calculation of the amount of any
payment of interest on or principal of any Note on any Payment Date or of
distributions to the Preferred Shares Paying Agent for the payment of
distributions in respect of the Preferred Shares on any Payment Date (or any
other date) or to affect the rights of the Holders of Securities to the benefit
of any provisions for the redemption of such Securities contained herein;

 

(i)                                     reduce the permitted minimum
denominations of the Notes below the minimum denomination necessary to maintain
an exemption from the registration requirements of the Securities Act or the
1940 Act; or

 

(j)                                    modify any provisions regarding
non-recourse or non-petition covenants with respect to the Issuer and the
Co-Issuer.

 

The Trustee shall be entitled to rely upon an Officer’s Certificate of the
Issuer or the Collateral Manager on behalf of the Issuer in determining whether
or not the Holders of Securities would be adversely affected by such change
(after giving notice of such change to the Holders of Securities).  Such
determination shall be conclusive and binding on all present and future Holders
of Securities.  The Trustee shall not be liable for any such determination made
in good faith and in reliance upon such Officer’s Certificate of the Issuer or
the Collateral Manager on behalf of the Issuer, as described in Section 8.3
hereof.

 

It shall not be necessary for any Act of Securityholders under this Section 8.2
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuer, the Co-Issuer and the Trustee of any
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Issuer, shall mail to the Securityholders, the Preferred Shares Paying
Agent, the Collateral Manager, and, so long as the Notes are Outstanding and so
rated, the Rating Agencies a copy thereof based on an outstanding rating.  Any
failure of the Trustee to publish or mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

 

Section 8.3                                    Execution of Supplemental
Indentures.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and shall
be fully protected in relying upon, an Officer’s Certificate of the Issuer or
the Collateral Manager on behalf of the Issuer stating that the execution of
such supplemental indenture is authorized or permitted by this Indenture and
that all conditions precedent thereto have been satisfied. The Trustee may, but
shall not be obligated to, enter into any such supplemental indenture which
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise.  The Collateral Manager will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Collateral Manager adversely
affect the Collateral Manager, the Collateral

 

141

--------------------------------------------------------------------------------


 

Manager shall not be bound (and the Issuer agrees that it will not permit any
such amendment to become effective) unless the Collateral Manager gives written
consent to the Trustee and the Issuer to such amendment.  The Issuer and the
Trustee shall give written notice to the Collateral Manager of any amendment
made to this Indenture pursuant to its terms.  In addition, the Collateral
Manager’s written consent shall be required prior to any amendment to this
Indenture by which it is adversely affected.

 

Section 8.4                                    Effect of Supplemental
Indentures.

 

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.

 

Section 8.5                                    Reference in Notes to
Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Trustee shall,
bear a notice in form approved by the Trustee as to any matter provided for in
such supplemental indenture.  If the Issuer and the Co-Issuer, with respect to
the Offered Notes, or the Issuer, with respect to the Class E Notes and the
Class F Notes, shall so determine, new Notes, so modified as to conform in the
opinion of the Trustee and the Issuer and the Co-Issuer to any such supplemental
indenture, may be prepared and executed by the Issuer and the Co-Issuer and
authenticated and delivered by the Trustee in exchange for Outstanding Notes. 
Notwithstanding the foregoing, any Note authenticated and delivered hereunder
shall be subject to the terms and provisions of this Indenture, and any
supplemental indenture.

 

ARTICLE 9

 

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

Section 9.1                                    Clean-up Call; Tax Redemption and
Optional Redemption.

 

(a)                                 The Notes may be redeemed by the Issuer and,
as applicable, the Co-Issuer, at the option of and at the direction of the
Collateral Manager (such redemption, a “Clean-up Call”), in whole but not in
part, at a price equal to the applicable Redemption Prices on any Payment Date
on or after the Payment Date on which the Aggregate Outstanding Amount of the
Offered Notes has been reduced to 10% or less of the Aggregate Outstanding
Amount of the Offered Notes on the Closing Date; provided that that the funds
available to be used for such Clean-up Call will be sufficient to pay the Total
Redemption Price.

 

(b)                                 The Notes and the Preferred Shares shall be
redeemable, in whole but not in part, by Act of a Majority of Preferred
Shareholders delivered to the Trustee, on the Payment Date following the
occurrence of a Tax Event if the Tax Materiality Condition is satisfied at a
price equal to the applicable Redemption Prices (such redemption, a “Tax
Redemption”); provided that that the funds available to be used for such Tax
Redemption will be sufficient to pay the Total

 

142

--------------------------------------------------------------------------------


 

Redemption Price.  Upon the occurrence of a Tax Event, the Issuer and, as
applicable, the Co-Issuer, at the direction of the Collateral Manager shall
provide written notice thereof to the Trustee and the Rating Agencies.

 

(c)                                  The Notes and the Preferred Shares shall be
redeemable, in whole but not in part, at a price equal to the applicable
Redemption Prices, on any Payment Date after the end of the Non-Call Period, at
the direction of the Issuer and, as applicable, the Co-Issuer (such redemption,
an “Optional Redemption”) by Act of a Majority of Preferred Shareholders
delivered to the Trustee; provided, however, that the funds available to be used
for such Optional Redemption will be sufficient to pay the Total Redemption
Price.  Notwithstanding anything herein to the contrary, the Issuer shall not
sell any Asset to the Collateral Manager or any Affiliate of the Collateral
Manager other than ARMS Equity in connection with an Optional Redemption.

 

(d)                                 The election by the Collateral Manager to
redeem the Notes pursuant to a Clean-up Call shall be evidenced by an Officer’s
Certificate from the Collateral Manager directing the Trustee to make the
payment to the Paying Agent of the applicable Redemption Price of all of the
Notes to be redeemed from funds in the Payment Account in accordance with the
Priority of Payments.  In connection with a Tax Redemption, the occurrence of a
Tax Event and satisfaction of the Tax Materiality Condition shall be evidenced
by an Issuer Order from the Issuer and, as applicable, the Co-Issuer or from the
Collateral Manager on behalf of the Issuer and, as applicable, the Co-Issuer
certifying that such conditions for a Tax Redemption have occurred.  The
election by the Collateral Manager to redeem the Notes pursuant to an Optional
Redemption shall be evidenced by an Officer’s Certificate from the Collateral
Manager on behalf of the Issuer and, as applicable, the Co-Issuer, certifying
that the conditions for an Optional Redemption have occurred.

 

(e)                                  A redemption pursuant to Section 9.1(a),
9.1(b) or 9.1(c) shall not occur unless (i) at least six Business Days before
the scheduled Redemption Date, (A) the Collateral Manager shall have certified
to the Trustee that the Collateral Manager, on behalf of the Issuer and, as
applicable, the Co-Issuer, has entered into a binding agreement or agreements
with (1) one or more financial institutions whose long-term unsecured debt
obligations (other than such obligations whose rating is based on the credit of
a Person other than such institution) have a credit rating from Moody’s and DBRS
(if rated by DBRS) at least equal to the highest rating of any Notes then
Outstanding or whose short-term unsecured debt obligations have a credit rating
of “P-1” by Moody’s (as long as the term of such agreement is 90 days or less)
and “A-1” by S&P or (2) one or more Affiliates of the Collateral Manager, to
sell all or part of the Assets not later than the Business Day immediately
preceding the scheduled Redemption Date or (B) the Trustee shall have received
written confirmation that the method of redemption satisfies the Rating Agency
Condition and (ii) the related Sale Proceeds (in immediately available funds),
together with all other available funds (including proceeds from the sale of the
Assets, Eligible Investments maturing on or prior to the scheduled Redemption
Date, all amounts in the Collection Accounts and available Cash), shall be an
aggregate amount sufficient to pay all amounts, payments, fees and expenses in
accordance with the Priority of Payments due and owing on such Redemption Date.

 

Section 9.2                                    Notice of Redemption.

 

(a)                                 In connection with an Optional Redemption, a
Clean-up Call or a Tax Redemption pursuant to Section 9.1, the Trustee on behalf
of the Issuer and, as applicable, the Co-

 

143

--------------------------------------------------------------------------------


 

Issuer shall (i) set the applicable Record Date and (ii) at least 45 days prior
to the proposed Redemption Date, notify the Collateral Manager, the Rating
Agencies, the Preferred Shares Paying Agent and each Preferred Shareholder at
such Preferred Shareholder’s address in the register maintained by the Share
Registrar, of such proposed Redemption Date, the applicable Record Date, the
principal amount of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1.  The Redemption
Price shall be determined no earlier than 60 days prior to the proposed
Redemption Date.

 

(b)                                 Any such notice of an Optional Redemption, a
Clean-up Call or a Tax Redemption may be withdrawn by the Issuer and, as
applicable, the Co-Issuer at the direction of the Collateral Manager up to the
fourth Business Day prior to the scheduled Redemption Date by written notice to
the Trustee, the Preferred Shares Paying Agent, to each Holder of Notes to be
redeemed, and the Collateral Manager only if the Collateral Manager is unable to
deliver the sale agreement or agreements or certifications referred to in
Section 9.1(e), as the case may be.

 

Section 9.3                                    Notice of Redemption or Maturity
by the Issuer.

 

Notice of redemption pursuant to Section 9.1 or the Maturity of any Notes shall
be given by first class mail, postage prepaid, mailed not less than ten Business
Days (or four Business Days where the notice of an Optional Redemption, a
Clean-up Call or a Tax Redemption is withdrawn pursuant to Section 9.2(b)) prior
to the applicable Redemption Date or Maturity, to each Holder of Notes to be
redeemed, at its address in the Notes Register.

 

All notices of redemption shall state:

 

(a)                                 the applicable Redemption Date;

 

(b)                                 the applicable Redemption Price;

 

(c)                                  that all the Notes are being paid in full
and that interest on the Notes shall cease to accrue on the Redemption Date
specified in the notice; and

 

(d)                                 the place or places where such Notes to be
redeemed in whole are to be surrendered for payment of the Redemption Price
which shall be the office or agency of the Paying Agent as provided in
Section 7.2.

 

Notice of redemption shall be given by the Issuer and, as applicable, Co-Issuer,
or at their request, by the Trustee in their names, and at the expense of the
Issuer.  Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

 

Section 9.4                                    Notes Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date.  Upon
final payment on a Note to be redeemed, the Holder shall present and

 

144

--------------------------------------------------------------------------------


 

surrender such Note at the place specified in the notice of redemption on or
prior to such Redemption Date; provided, however, that if there is delivered to
the Issuer, the Co-Issuer (as applicable) and the Trustee such security or
indemnity as may be required by them to hold each of them harmless (an unsecured
indemnity agreement delivered to the Issuer, the Co-Issuer (as applicable) and
the Trustee by an institutional investor with a net worth of at least
U.S.$200,000,000 being deemed to satisfy such security or indemnity requirement)
and an undertaking thereafter to surrender such Note, then, in the absence of
notice to the Issuer, the Co-Issuer (as applicable) and the Trustee that the
applicable Note has been acquired by a bona fide purchaser, such final payment
shall be made without presentation or surrender.  Payments of interest on Notes
of a Class so to be redeemed whose Maturity is on or prior to the Redemption
Date shall be payable to the Holders of such Notes, or one or more predecessor
Notes, registered as such at the close of business on the relevant Record Date
according to the terms and provisions of Section 2.7(j).

 

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

 

Section 9.5                                    Mandatory Redemption.

 

On any Payment Date on which any of the Note Protection Tests applicable to any
Class of Notes is not satisfied as of the most recent Measurement Date, the
Offered Notes shall be redeemed (a “Mandatory Redemption”), first from Interest
Proceeds, net of amounts set forth in Section 11.1(a)(i)(1) through (9), and
then from Principal Proceeds, as set forth in clause (1) of Section 11.1(a)(ii),
in an amount necessary, and only to the extent necessary, to cause each of the
Note Protection Tests to be satisfied).  Such Principal Proceeds and Interest
Proceeds shall be applied to each of the Outstanding Classes of Notes in
accordance with its relative seniority in accordance with the Priority of
Payments.  On or promptly after such Mandatory Redemption, the Issuer and, as
applicable, the Co-Issuer shall certify or cause to be certified to the Rating
Agencies and the Trustee whether the Note Protection Tests have been met.

 

ARTICLE 10

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1                             Collection of Amounts; Custodial
Account.

 

(a)                                 Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all amounts and other property payable to or receivable by
the Trustee pursuant to this Indenture, including all payments due on the Assets
in accordance with the terms and conditions of such Assets.  The Trustee shall
segregate and hold all such amounts and property received by it in trust for the
Secured Parties, and shall apply it as provided in this Indenture.

 

145

--------------------------------------------------------------------------------


 

(b)                                 The Trustee shall credit all Mortgage Assets
and Eligible Investments to an Eligible Account in the name of the Issuer for
the benefit of the Secured Parties designated as the “Custodial Account.”

 

Section 10.2                             Collection Accounts.

 

(a)                                 The Trustee shall, prior to the Closing
Date, establish a Securities Account with the Custodial Securities Intermediary
which shall be designated as the “Collection Account” (which may be a subaccount
of the Custodial Account) and shall consist of two subaccounts, the “Interest
Collection Account” and the “Principal Collection Account” (collectively, the
“Collection Accounts”), which shall be held in trust in the name of the Trustee
for the benefit of the Secured Parties, into which Collection Accounts, as
applicable, the Trustee shall from time to time deposit (i) all Sale Proceeds
(unless simultaneously reinvested in Reinvestment Mortgage Assets in accordance
with terms set forth in Section 12.2(a)) and (ii) all Interest Proceeds and all
Principal Proceeds.  In addition, the Issuer may, but under no circumstances
shall, be required to, deposit from time to time such amounts in the Collection
Accounts as it deems, in its sole discretion, to be advisable.  All amounts
deposited from time to time in the Collection Accounts pursuant to this
Indenture shall be held by the Trustee as part of the Assets and shall be
applied to the purposes herein provided.  The Collection Accounts shall remain
at all times with the Corporate Trust Office or a financial institution having a
long-term debt rating at least equal to “Aa3” by Moody’s and a short-term debt
rating at least equal to “P-1” by Moody’s.

 

(b)                                 All distributions of principal or interest
received in respect of the Assets, and any Sale Proceeds from the sale or
disposition of a Mortgage Asset or other Assets received by the Trustee shall be
immediately credited to the Interest Collection Account or the Principal
Collection Account, as Interest Proceeds or Principal Proceeds, respectively
(unless, in the case of proceeds received from the sale or disposition of any
Assets, such proceeds are simultaneously reinvested pursuant to
Section 10.2(d) in Reinvestment Mortgage Assets, in accordance with
Section 12.2(a)).  Subject to Sections 10.2(d), 10.2(e) and 11.2, all such
property, together with any securities in which funds included in such property
are or will be invested or reinvested during the term of this Indenture, and any
income or other gain realized from such investments, shall be held by the
Trustee in the Collection Accounts as part of the Assets subject to disbursement
and withdrawal as provided in this Section 10.2.  Subject to Section 10.2(e) by
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Manager on behalf of the Issuer) shall at all times direct the
Trustee to, and, upon receipt of such Issuer Order, the Trustee shall, invest
all funds received into the Collection Accounts during a Due Period, and amounts
received in prior Due Periods and retained in the Collection Accounts, as so
directed in Eligible Investments having stated maturities no later than the
Business Day immediately preceding the next Payment Date.  The Trustee, within
one Business Day after receipt of any Scheduled Distribution or other proceeds
in respect of the Assets which is not Cash, shall so notify the Issuer and the
Collateral Manager and the Issuer (or the Collateral Manager on behalf of the
Issuer) shall, within five Business Days after receipt of such notice from the
Trustee, sell such Scheduled Distribution or other non-Cash proceeds for Cash in
an arm’s length transaction to a Person which is not an Affiliate of the Issuer
or the Collateral Manager and deposit the proceeds thereof in the applicable
Collection Account for investment pursuant to this Section 10.2; provided,
however, that the Issuer (or the Collateral Manager on behalf of the Issuer)
need not sell such Scheduled Distributions or other non-Cash proceeds if it
delivers an Officer’s Certificate to the Trustee

 

146

--------------------------------------------------------------------------------


 

certifying that such Scheduled Distributions or other proceeds constitute
Mortgage Assets or Eligible Investments.

 

(c)                                  If prior to the occurrence of an Event of
Default, the Issuer (or the Collateral Manager on behalf of the Issuer) shall
not have given any investment directions pursuant to Section 10.2(b), the
Trustee shall seek instructions from the Issuer (or the Collateral Manager on
behalf of the Issuer) within three Business Days after transfer of such funds to
the applicable Collection Account.  If the Trustee does not thereupon receive
written instructions from the Issuer (or the Collateral Manager on behalf of the
Issuer) within five Business Days after transfer of such funds to the applicable
Collection Account, it shall invest and reinvest the funds held in the
applicable Collection Account in one or more Eligible Investments described in
clause (ii) of the definition of Eligible Investments maturing no later than the
Business Day immediately preceding the next Payment Date (unless such Eligible
Investments are issued by the Trustee in its capacity as a banking institution,
in which event such Eligible Investments may mature on such Payment Date).  If
after the occurrence of an Event of Default, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall not have given investment directions to
the Trustee pursuant to Section 10.2(b) for three consecutive days, the Trustee
shall invest and reinvest such amounts as fully as practicable in Eligible
Investments described in clause (ii) of the definition of Eligible Investments
with maturities of less than 30 days and that are sold by the Issuer not later
than two Business Days immediately preceding the next Payment Date (unless such
Eligible Investments are issued by the Trustee in its capacity as a banking
institution, in which event such Eligible Investments may mature on such Payment
Date).  All interest and other income from such investments shall be deposited
in the applicable Collection Account, any gain realized from such investments
shall be credited to the applicable Collection Account, and any loss resulting
from such investments shall be charged to the applicable Collection Account. 
The Trustee shall not in any way be held liable (except as a result of
negligence, willful misconduct or bad faith) by reason of any insufficiency of
such applicable Collection Account resulting from any loss relating to any such
investment, except with respect to investments in obligations of the Trustee or
any Affiliate thereof.

 

(d)                                 During the Reinvestment Period (and up to 60
days thereafter to the extent necessary to acquire Mortgage Assets pursuant to
binding commitments entered into during the Reinvestment Period using Principal
Proceeds received during or after the Reinvestment Period), the Collateral
Manager on behalf of the Issuer may by Issuer Order direct the Trustee to, and
upon receipt of such Issuer Order the Trustee shall, reinvest Principal Proceeds
in Mortgage Assets selected by the Collateral Manager as permitted under and in
accordance with the requirements of Article 12 and such Issuer Order.  Any
Principal Proceeds standing to the credit of the Principal Collection Account
may be designated by the Collateral Manager for application to reinvestment in
Reinvestment Mortgage Assets (such Principal Proceeds, “Designated Principal
Proceeds”) and, if and for so long as such Principal Proceeds are Designated
Principal Proceeds, such Principal Proceeds shall remain in the Principal
Collection Account (or invested in Eligible Investments) until the earlier of
(i) the time the Collateral Manager notifies the Trustee in writing that such
Principal Proceeds are no longer so designated, (ii) the Collateral Manager
notifies the Trustee in writing that such Principal Proceeds are to be applied
to the purchase of Reinvestment Mortgage Assets in accordance with
Section 12.2(a) and (iii) the later of (x) the first Business Day after the last
day of the Reinvestment Period and (y) if after the last day of the Reinvestment
Period, the last settlement date within 60 days of the last day of the
Reinvestment Period with respect to the last Reinvestment Mortgage Asset that
the Issuer has entered into an irrevocable commitment to

 

147

--------------------------------------------------------------------------------


 

purchase.  Any Principal Proceeds that are not Designated Principal Proceeds as
of the Determination Date related to any Payment Date shall be applied pursuant
to Section 11.1(a)(ii) or Section 11.1(a)(iii), as applicable.

 

(e)                                  The Trustee shall transfer to the Payment
Account for application pursuant to Section 11.1(a) and in accordance with the
calculations and the instructions contained in the Monthly Report prepared by
the Trustee on behalf of the Issuer pursuant to Section 10.11(e), on or prior to
the Business Day prior to each Payment Date, any amounts then held in the
Collection Accounts other than (i) Interest Proceeds or Principal Proceeds
received after the end of the Due Period with respect to such Payment Date and
(ii) amounts that the Issuer is entitled to reinvest in accordance with
Section 12.2 and which the Issuer so elects to reinvest in accordance with the
terms of this Indenture, except that, to the extent that Principal Proceeds in
the Principal Collection Account as of such date are in excess of the amounts
required to be applied pursuant to the Priority of Payments up to and including
the next Payment Date as shown in the Monthly Report with respect to such
Payment Date, the Issuer may direct the Trustee to retain such excess amounts in
the Principal Collection Account and not to transfer such excess amounts to the
Payment Account and the Trustee shall do so.

 

Section 10.3                             Payment Account.

 

The Trustee shall, prior to the Closing Date, establish a Securities Account
with the Custodial Securities Intermediary which shall be designated as the
“Payment Account,” which shall be held in trust for the benefit of the Secured
Parties and over which the Trustee shall have exclusive control and the sole
right of withdrawal.  Any and all funds at any time on deposit in, or otherwise
to the credit of, the Payment Account shall be held in trust by the Trustee for
the benefit of the Secured Parties.  Except as provided in Sections 11.1 and
11.2, the only permitted withdrawal from or application of funds on deposit in,
or otherwise to the credit of, the Payment Account shall be (i) to pay the
interest on and the principal on the Notes and make other payments in respect of
the Notes in accordance with their terms and the provisions of this Indenture,
(ii) to pay the Preferred Shares Paying Agent for deposit into the Preferred
Share Distribution Account for distributions to the Preferred Shareholders in
accordance with the terms and the provisions of the Preferred Share Paying
Agency Agreement, (iii) upon Issuer Order, to pay other amounts specified
therein, and (iv) otherwise to pay amounts payable pursuant to and in accordance
with the terms of this Indenture, each in accordance with the Priority of
Payments.  The Trustee agrees to give the Issuer and the Co-Issuer immediate
notice if it becomes aware that the Payment Account or any funds on deposit
therein, or otherwise to the credit of the Payment Account, shall become subject
to any writ, order, judgment, warrant of attachment, execution or similar
process.  Neither the Issuer nor the Co-Issuer shall have any legal, equitable
or beneficial interest in the Payment Account other than in accordance with the
Priority of Payments.  The Payment Account shall remain at all times with the
Corporate Trust Office or a financial institution having a long-term debt rating
of at least “Aa3” by Moody’s and “A (low)” by DBRS (or, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s)) or a short-term debt rating of at least “P-1” by Moody’s and the
equivalent by DBRS (if rated by DBRS) (or, in each case, such lower rating as
the applicable Rating Agency shall approve).  Amounts on deposit in the Payment
Account shall remain uninvested.

 

148

--------------------------------------------------------------------------------


 

Section 10.4                             Unused Proceeds Account.

 

(a)                                 The Trustee shall, on or prior to the
Closing Date, establish a single, segregated trust account (the “Unused Proceeds
Account”) which shall be held in trust in the name of the Trustee for the
benefit of the Secured Parties, into which the amount specified in
Section 3.2(f) shall be deposited.  All amounts credited from time to time to
the Unused Proceeds Account pursuant to this Indenture shall be held by the
Trustee as part of the Assets and shall be applied to the purposes herein
provided.

 

(b)                                 The Trustee agrees to give the Issuer
immediate notice if it becomes aware that the Unused Proceeds Account or any
funds on deposit therein, or otherwise to the credit of the Unused Proceeds
Account, becomes subject to any writ, order, judgment, warrant of attachment,
execution or similar process.  The Unused Proceeds Account shall remain at all
times with the Corporate Trust Office or a financial institution having a
long-term debt rating of at least “Aa3” by Moody’s or a short-term debt rating
of at least “P-1” by Moody’s.

 

(c)                                  Amounts remaining in the Unused Proceeds
Account shall, on the Business Day after the Ramp-Up Completion Date, be
transferred by the Trustee to the Principal Collection Account (for subsequent
transfer to the Payment Account) and treated as Principal Proceeds and applied
in accordance with the Priority of Payments on the next Payment Date after the
Ramp-Up Completion Date.

 

(d)                                 During the Ramp-Up Acquisition Period, the
Issuer (or the Collateral Manager on behalf of the Issuer) may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
apply amounts on deposit in the Unused Proceeds Account to acquire Ramp-Up
Mortgage Assets selected by the Collateral Manager as permitted under and in
accordance with the requirements of Section 7.18 and such Issuer Order.

 

(e)                                  To the extent not applied pursuant to
Section 7.18, the Collateral Manager, on behalf of the Issuer, may direct the
Trustee to, and upon such direction the Trustee shall, invest all funds in the
Unused Proceeds Account in Eligible Investments designated by the Collateral
Manager.  All interest and other income from such investments shall be deposited
in the Unused Proceeds Account, any gain realized from such investments shall be
credited to the Unused Proceeds Account, and any loss resulting from such
investments shall be charged to the Unused Proceeds Account.  The Trustee shall
not in any way be held liable (except as a result of negligence, willful
misconduct or bad faith) by reason of any insufficiency of the Unused Proceeds
Account resulting from any loss relating to any such investment, except with
respect to investments in obligations of the Trustee or any Affiliate thereof. 
If the Trustee does not receive investment instructions from an Authorized
Officer of the Collateral Manager, the Trustee may invest funds received in the
Unused Proceeds Account in Eligible Investments of the type described in
clause (ii) of the definition thereto.

 

Section 10.5                             [Reserved]

 

Section 10.6                             RDD Funding Account.

 

(a)                                 The Trustee shall, on or prior to the
Closing Date, establish a Securities Account with the Custodial Securities
Intermediary (the “RDD Funding Account”) which shall be

 

149

--------------------------------------------------------------------------------


 

held in trust for the benefit of the Secured Parties, into which the amount
specified in Section 3.2(g) shall be deposited.  In addition, in the event the
Issuer acquires any Ramp-Up Mortgage Asset and/or Reinvestment Mortgage Asset
that is an RDD Mortgage Asset, the Issuer will deposit into the RDD Funding
Account the full amount of all RDD Funding Advances that it may be required to
make with respect to such RDD Mortgage Asset.  All amounts in the RDD Funding
Account shall be deposited in overnight funds in Eligible Investments and
released to fulfill such commitments.  If an RDD Mortgage Asset is sold or
otherwise disposed before the full commitment thereunder has been drawn, or if
excess funds remain following the termination of the funding obligation giving
rise to the deposit of such funds in the RDD Funding Account, such Eligible
Investments on deposit in the RDD Funding Account for the purpose of fulfilling
such commitment shall be transferred to the Principal Collection Account,
treated as Principal Proceeds and applied in accordance with the Priority of
Payments.  The RDD Funding Account shall remain at all times with the Corporate
Trust Office or a financial institution having a long-term debt rating from
Moody’s at least equal to “A-” or “A2,” as applicable, and “A” by DBRS (or, if
not rated by DBRS, an equivalent (or higher) rating by any two other NRSROs
(which may include Moody’s)) or a short-term debt rating at least equal to
“A-1,” “P-1” or “F1,” as applicable, and “R-1(middle)” by DBRS (or, if not rated
by DBRS, an equivalent (or higher) rating by any two other NRSROs (which may
include Moody’s)) (or, in each case, such lower rating as the applicable Rating
Agency shall approve).

 

(b)                                 Except as provided in Section 10.6(c) below,
funds in the RDD Funding Account shall be available solely to fund RDD Funding
Advances under any RDD Mortgage Assets included in the Mortgage Assets.

 

(c)                                  The Collateral Manager or the CLO Servicer,
as applicable, shall direct the Trustee to withdraw funds from the RDD Funding
Account to fund any required RDD Funding Advances for any RDD Mortgage Asset. 
Pursuant to an Issuer Order, all or a portion of the funds, as specified in such
Issuer Order, on deposit in the RDD Funding Account in respect of amounts
previously held on deposit in respect of unfunded commitments for RDD Mortgage
Assets that have been sold or otherwise disposed of before such commitments
thereunder have been drawn or as to which excess funds remain shall be
transferred by the Trustee to the Collection Account as Principal Proceeds.

 

Section 10.7                             Expense Account.

 

(a)                                 The Trustee shall prior to the Closing Date
establish a Securities Account with the Custodial Securities Intermediary which
shall be designated as the “Expense Account” which shall be held in trust in the
name of the Trustee for the benefit of the Secured Parties.  The only permitted
withdrawal from or application of funds on deposit in, or otherwise standing to
the credit of, the Expense Account shall be to pay (on any day other than a
Payment Date), accrued and unpaid Company Administrative Expenses (other than
accrued and unpaid expenses and indemnities payable to the Collateral Manager
under the Collateral Management Agreement); provided that the Trustee shall be
entitled (but not required) without liability on its part, to refrain from
making any such payment of a Company Administrative Expense on any day other
than a Payment Date if, in its reasonable determination, taking into account the
Priority of Payments, the payment of such amounts is likely to leave
insufficient funds available to pay in full each of the items payable prior
thereto in the Priority of Payments on the next succeeding Payment Date.  On

 

150

--------------------------------------------------------------------------------


 

the Closing Date, Arbor Parent or its Affiliates shall deposit into the Expense
Account an amount equal to U.S.$125,000.  On or after the first Payment Date,
any amount remaining in the Expense Account may, at the election of the
Collateral Manager be designated as Interest Proceeds.  On the date on which all
or substantially all of the Issuer’s assets have been sold or otherwise disposed
of, the Issuer by Issuer Order executed by an Authorized Officer of the
Collateral Manager shall direct the Trustee to, and, upon receipt of such Issuer
Order, the Trustee shall, transfer all amounts on deposit in the Expense Account
to the Interest Collection Account for application pursuant to
Section 11.1(a)(i) as Interest Proceeds.  Amounts credited to the Expense
Account may be applied on or prior to the Determination Date preceding the first
Payment Date to pay amounts due in connection with the offering of the Notes.

 

(b)                                 On each Payment Date, the Collateral Manager
may designate Interest Proceeds (in an amount not to exceed U.S.$100,000 on such
Payment Date) after application of amounts payable pursuant to clauses
(1) through (13) of Section 11.1(a)(i) for deposit into the Expense Account.

 

(c)                                  The Trustee agrees to give the Issuer
immediate notice if it becomes aware that the Expense Account or any funds on
deposit therein, or otherwise to the credit of the Expense Account, shall become
subject to any writ, order, judgment, warrant of attachment, execution or
similar process.  The Issuer shall not have any legal, equitable or beneficial
interest in the Expense Account.  The Expense Account shall remain at all times
with the Corporate Trust Office or a financial institution having capital and
surplus of at least U.S.$200,000,000 and a long-term debt rating at least equal
to “Baa1” by Moody’s and “A” by DBRS (or, if not rated by DBRS, an equivalent
(or higher) rating by any two other NRSROs (which may include Moody’s)).

 

(d)                                 The Collateral Manager, on behalf of the
Issuer, may direct the Trustee to, and upon such direction the Trustee shall,
invest all funds in the Expense Account in Eligible Investments designated by
the Collateral Manager.  All interest and other income from such investments
shall be deposited in the Expense Account, any gain realized from such
investments shall be credited to the Expense Account, and any loss resulting
from such investments shall be charged to the Expense Account.  The Trustee
shall not in any way be held liable (except as a result of negligence, willful
misconduct or bad faith) by reason of any insufficiency of such Expense Account
resulting from any loss relating to any such investment, except with respect to
investments in obligations of the Trustee or any Affiliate thereof.  If the
Trustee does not receive investment instructions from an Authorized Officer of
the Collateral Manager, the Trustee shall invest funds received in the Expense
Account in Eligible Investments of the type described in clause (ii) of the
definition thereto.

 

Section 10.8                             [Reserved]

 

Section 10.9                             Interest Advances.

 

(a)                                 With respect to each Determination Date for
which the sum of Interest Proceeds and, if applicable, Principal Proceeds,
collected during the related Due Period that are available to pay interest on
the Offered Notes in accordance with the Priority of Payments, are insufficient
to remit the interest due and payable with respect to the Offered Notes on the
following Payment Date as a result of interest shortfalls on the Mortgage Assets
(the amount of such

 

151

--------------------------------------------------------------------------------


 

insufficiency, an “Interest Shortfall”), the Trustee shall provide the Advancing
Agent with written notice of such Interest Shortfall no later than the close of
business on the Business Day following such Determination Date.  The Trustee
shall provide the Advancing Agent with notice, prior to any funding of an
Interest Advance by the Advancing Agent, of any additional interest remittances
received by the Trustee after delivery of such initial notice that reduce such
Interest Shortfall.  No later than 5:00 p.m. (New York time) on the Business Day
immediately preceding the related Payment Date (but in any event no earlier than
one Business Day following the Advancing Agent’s receipt of notice of such
Interest Shortfall), the Advancing Agent shall advance the difference between
such amounts (each such advance, an “Interest Advance”) by deposit of an amount
equal to such Interest Advance in the Payment Account, subject to a
determination of recoverability by the Advancing Agent as described in
Section 10.9(b), and subject in all events to a maximum limit in respect of any
Payment Date equal to the lesser of (i) the aggregate of such Interest
Shortfalls that would otherwise occur on the Offered Notes and (ii) the
aggregate of the interest payments not received in respect of Mortgage Assets. 
Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Mortgage Asset to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the aggregate outstanding principal amount of the Offered
Notes.  Any Interest Advance made by the Advancing Agent with respect to a
Payment Date that is in excess of the actual Interest Shortfall for such Payment
Date shall be refunded to the Advancing Agent by the Trustee on the same
Business Day that such Interest Advance was made (or, if such Interest Advance
is made prior to final determination by the Trustee of such Interest Shortfall,
on the Business Day of such final determination).  The Advancing Agent shall
provide the Trustee written notice of a determination by the Advancing Agent
that a proposed Interest Advance would constitute a Nonrecoverable Interest
Advance no later than the close of business on the Business Day immediately
preceding the related Payment Date (or, in the event that the Advancing Agent
did not receive notice of the related Interest Shortfall on the related
Determination Date, no later than the close of business on the Business Day
immediately following the Advancing Agent’s receipt of notice of such Interest
Shortfall).  If the Advancing Agent shall fail to make any required Interest
Advance at or prior to the time at which distributions are to be made pursuant
to Section 11.1(a), the Backup Advancing Agent shall be required to make such
Interest Advance, subject to a determination of recoverability by the Backup
Advancing Agent as described in Section 10.9(b).  The Backup Advancing Agent
shall be entitled to conclusively rely on any affirmative determination by the
Advancing Agent that an Interest Advance would constitute a Nonrecoverable
Interest Advance.  Based upon available information at the time, the Backup
Advancing Agent, the Collateral Manager or the Advancing Agent will provide 15
days prior notice to the Rating Agencies if recovery of a Nonrecoverable
Interest Advance would result in an Interest Shortfall on the next succeeding
Payment Date.  No later than the close of business on the Determination Date
related to a Payment Date on which the recovery of a Nonrecoverable Interest
Advance would result in an Interest Shortfall, the Collateral Manager will
provide the Rating Agencies notice of such recovery.

 

(b)                                 Notwithstanding anything herein to the
contrary, neither the Advancing Agent nor the Backup Advancing Agent, as
applicable, shall be required to make any Interest Advance unless such Person
determines, in its sole discretion, exercised in good faith that such Interest
Advance, or such proposed Interest Advance, plus interest expected to accrue
thereon at the Reimbursement Rate, will be recoverable from subsequent payments
or collections with respect to all Mortgage Assets and has determined in its
reasonable judgment that the recovery

 

152

--------------------------------------------------------------------------------


 

would not result in an Interest Shortfall.  In determining whether any proposed
Interest Advance will be, or whether any Interest Advance previously made is, a
Nonrecoverable Interest Advance, the Advancing Agent or the Backup Advancing
Agent, as applicable, will take into account:

 

(i)                                     amounts that may be realized on each
Underlying Mortgaged Property in its “as is” or then-current condition and
occupancy;

 

(ii)                                  the potential length of time before such
Interest Advance may be reimbursed and the resulting degree of uncertainty with
respect to such reimbursement; and

 

(iii)                               the possibility and effects of future
adverse changes with respect to the Underlying Mortgaged Properties, and

 

(iv)                              the fact that Interest Advances are intended
to provide liquidity only and not credit support to the Holders of the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the Class D
Notes.

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time.  Absent bad faith, the determination by the Advancing
Agent or the Backup Advancing Agent, as applicable, as to the nonrecoverability
of any Interest Advance shall be conclusive and binding on the Holders of the
Offered Notes.

 

(c)                                  Each of the Advancing Agent and the Backup
Advancing Agent will be entitled to recover any previously unreimbursed Interest
Advance made by it (including any Nonrecoverable Interest Advance to the extent
made), together with interest thereon, first, from Interest Proceeds and second
(to the extent that there are insufficient Interest Proceeds for such
reimbursement), from Principal Proceeds to the extent that such reimbursement
would not trigger an additional Interest Shortfall; provided that if at any time
an Interest Advance is determined to be a Nonrecoverable Interest Advance, the
Advancing Agent or the Backup Advancing Agent shall be entitled to recover all
outstanding Interest Advances from the Collection Accounts on any Business Day
during any Interest Accrual Period prior to the related Determination Date (or
on a Payment Date prior to any payment of interest on or principal of the Notes
in accordance with the Priority of Payments).  The Advancing Agent shall be
permitted (but not obligated) to defer or otherwise structure the timing of
recoveries of Nonrecoverable Interest Advances in such manner as the Advancing
Agent determines is in the best interest of the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes and the Class D Notes, as a
collective whole, which may include being reimbursed for Nonrecoverable Interest
Advances in installments.

 

(d)                                 The Advancing Agent and the Backup Advancing
Agent will each be entitled with respect to any Interest Advance made by it
(including any Nonrecoverable Interest Advance to the extent made) to interest
accrued on the amount of such Interest Advance for so long as it is outstanding
at the Reimbursement Rate.

 

153

--------------------------------------------------------------------------------


 

(e)                                  The obligations of the Advancing Agent and
the Backup Advancing Agent to make Interest Advances in respect of the Mortgage
Assets will continue through the Stated Maturity Date, unless the Class A Notes,
the Class A-S Notes, the Class B Notes, the Class C Notes and the Class D Notes
are previously redeemed or repaid in full.

 

(f)                                   In no event will the Advancing Agent, in
its capacity as such hereunder or the Trustee, in its capacity as Backup
Advancing Agent hereunder, be required to advance any amounts in respect of
payments of principal of any Mortgage Asset.

 

(g)                                  In consideration of the performance of its
obligations hereunder, the Advancing Agent shall be entitled to receive, at the
times set forth herein and subject to the Priority of Payments, to the extent
funds are available therefor, the Advancing Agent Fee.  In consideration of the
Backup Advancing Agent’s obligations hereunder, the Backup Advancing Agent shall
be entitled to receive, at the times set forth herein and subject to the
Priority of Payments, to the extent funds are available therefor, the Backup
Advancing Agent Fee.  If the Backup Advancing Agent makes an Interest Advance
that the Advancing Agent failed to make and did not determine to be
nonrecoverable, the Backup Advancing Agent will be entitled to receive the
Advancing Agent’s Fee for so long as such Interest Advance is outstanding.

 

(h)                                 The determination by the Advancing Agent or
the Backup Advancing Agent, as applicable, (i) that it has made a Nonrecoverable
Interest Advance or (ii) that any proposed Interest Advance, if made, would
constitute a Nonrecoverable Interest Advance, shall be evidenced by an Officer’s
Certificate delivered promptly to the Trustee (or, if applicable, retained
thereby), the Issuer and the Rating Agencies, setting forth the basis for such
determination; provided that failure to give such notice, or any defect therein,
shall not impair or affect the validity of, or the Advancing Agent or the Backup
Advancing Agent, entitlement to reimbursement with respect to, any Interest
Advance.

 

(i)                                     If a Scheduled Distribution on any
Mortgage Asset is not paid to the Trustee on the Due Date therefor, the Trustee
shall provide the Advancing Agent with notice of such default on the Business
Day immediately following such default.  In addition, upon request, the Trustee
shall provide the Advancing Agent (either electronically or in hard-copy
format), with copies of all reports received from any trustee, trust
administrator, master servicer or similar administrative entity with respect to
the Mortgage Assets and the Trustee shall promptly make available to the
Advancing Agent any other information reasonably available to the Trustee by
reason of its acting as Trustee hereunder to permit the Advancing Agent to make
a determination of recoverability with respect to any Interest Advance and to
otherwise perform its advancing functions under this Indenture.

 

Section 10.10                      Reports by Parties.

 

(a)                                 The Trustee shall supply, in a timely
fashion, to the Issuer, the Co-Issuer, the Preferred Shares Paying Agent and the
Collateral Manager any information regularly maintained by the Trustee that the
Issuer, the Co-Issuer, the Preferred Shares Paying Agent or the Collateral
Manager may from time to time request with respect to the Assets or the Accounts
and provide any other information reasonably available to the Trustee by reason
of its acting as Trustee hereunder and required to be provided by Section 10.11
or to permit the Collateral Manager to

 

154

--------------------------------------------------------------------------------


 

perform its obligations under the Collateral Management Agreement.  The Trustee
shall forward to the Collateral Manager copies of notices and other writings
received by it from the borrower with respect to any Mortgage Asset advising the
holders of such Mortgage Asset of any rights that the holders might have with
respect thereto as well as all periodic financial reports received from such
borrower with respect to such borrower.  Each of the Issuer and Collateral
Manager shall promptly forward to the Trustee any information in their
possession or reasonably available to them concerning any of the Assets that the
Trustee reasonably may request or that reasonably may be necessary to enable the
Trustee to prepare any report or perform any duty or function on its part to be
performed under the terms of this Indenture.

 

Section 10.11                      Reports; Accountings.

 

(a)                                 The Collateral Administrator shall update
the Assets on a database with information provided to it on an ongoing basis and
provide access to the information maintained by the Collateral Administrator to,
and upon reasonable request of the Collateral Manager, shall assist the
Collateral Manager in performing its duties under the Collateral Management
Agreement, each in accordance with this Indenture.

 

(b)                                 The Collateral Administrator shall perform
the following functions during the term of this Indenture:

 

(i)                                     create and maintain a database with
respect to the Mortgage Assets (the “Database”);

 

(ii)                                  permit access to the information contained
in the Database by the Collateral Manager and the Issuer;

 

(iii)                               on a monthly basis monitor and update the
Database for ratings changes;

 

(iv)                              update the Database for Mortgage Assets or
Eligible Investments acquired or sold or otherwise disposed of;

 

(v)                                 prepare and arrange for the delivery to the
Rating Agencies, the Collateral Manager, the Placement Agent and upon request
therefor, any Holder of a Note shown on the Notes Registrar, any Preferred
Shareholder shown on the register maintained by the Share Registrar;

 

(vi)                              prepare and arrange for the delivery to the
Collateral Manager and upon request therefor, any Holder of a Note shown on the
register maintained by the Notes Registrar, any Preferred Shareholder shown on
the register maintained by the Share Registrar, the firm of Independent
certified public accountants appointed pursuant to Section 10.13(a) hereof, the
Rating Agencies, the Depository (with instructions to forward it to each of its
participants who are holders of any Notes);

 

(vii)                           assist in preparing and arrange for the delivery
to the Collateral Manager of the Redemption Date Statement;

 

155

--------------------------------------------------------------------------------


 

(viii)                        arrange for the delivery to the Rating Agencies of
all information or reports required under this Indenture, including, but not
limited to, providing the Rating Agencies with (A) written notice of (1) any
breaches under any of the Transaction Documents and (2) the termination or
change of any parties to the Transaction Documents, in each case, for which the
Collateral Administrator has received prior written notice pursuant to the terms
of the Transaction Document and (B) each Monthly Report in Microsoft Excel
spreadsheet format; and

 

(ix)                              assist the Independent certified public
accountants in the preparation of those reports required under Section 10.13
hereof by providing access to the information contained in the Database.

 

(c)                                  The Collateral Administrator, on behalf of
the Issuer, shall compile and provide or make available, on its website
initially located at https://usbtrustgateway.usbank.com, to the Rating Agencies,
the Trustee, the Collateral Manager, the Placement Agent and, upon request
therefor, any Holder of a Note shown on the Notes Register, any Preferred
Shareholder shown on the register maintained by the Share Registrar, the firm of
Independent certified public accountants appointed pursuant to
Section 10.13(a) hereof or the Depository, on each Payment Date, determined as
of the preceding Determination Date, a monthly report (the “Monthly Report”). 
The Monthly Report shall contain the following information and instructions with
respect to the Mortgage Assets and Eligible Investments included in the Assets
based in part on information provided by the Collateral Manager:

 

(i)                                     the Aggregate Principal Balance of all
Mortgage Assets, together with a calculation, in reasonable detail, of the sum
of (A) the Aggregate Principal Balance of all Mortgage Assets (other than
Defaulted Mortgage Assets) plus (B) the Principal Balance of each Asset which is
a Defaulted Mortgage Asset;

 

(ii)                                  the balance of all Eligible Investments
and Cash in each of the Interest Collection Account, the Principal Collection
Account, the RDD Funding Account and the Expense Account;

 

(iii)                               the nature, source and amount of any
proceeds in the Collection Accounts, including Interest Proceeds, Principal
Proceeds, Unscheduled Principal Payments and Sale Proceeds, received since the
date of determination of the last Monthly Report;

 

(iv)                              with respect to each Mortgage Asset and each
Eligible Investment that is part of the Assets, its Principal Balance, annual
interest rate, average life and borrower;

 

(v)                                 the identity of each Mortgage Asset that was
sold or disposed of pursuant to Section 12.1 (indicating whether such Mortgage
Asset is a Defaulted Mortgage Asset or a Credit Risk Mortgage Asset (in each
case, as reported in writing to the Issuer by the Collateral Manager) and
whether such Mortgage Asset was sold pursuant to Section 12.1(a)(i) or (ii)) or
Granted to the Trustee since the date of determination of the most recent
Monthly Report;

 

156

--------------------------------------------------------------------------------


 

(vi)                              the identity of each Mortgage Asset which
became a Defaulted Mortgage Asset or a Credit Risk Mortgage Asset since the date
of determination of the last Monthly Report;

 

(vii)                           the Aggregate Principal Balance of all Mortgage
Assets that are backed or otherwise invested in properties located in any single
U.S. state (for each such state) based on information provided by the Collateral
Manager;

 

(viii)                        the Par Value Ratio and the Interest Coverage
Ratio, and a statement as to whether the Interest Coverage Test and the Par
Value Test are satisfied;

 

(ix)                              the Weighted Average Spread;

 

(x)                                 based upon information supplied by the
Collateral Manager, the Average Life of each Mortgage Asset and the Weighted
Average Life of all the Mortgage Assets;

 

(xi)                              based upon information supplied by the
Collateral Manager, the Moody’s Weighted Average Rating Factor;

 

(xii)                           the Principal Balance of each Mortgage Asset
that is on credit watch with negative implications;

 

(xiii)                        the Principal Balance of each Mortgage Asset that
is on credit watch with positive implications;

 

(xiv)                       the amount of the current portion and the unpaid and
unwaived portion, if any, of the Collateral Manager Fee with respect to the
related Payment Date;

 

(xv)                          the amount of all RDD Funding Advances that were
advanced;

 

(xvi)                       the percentage (based on the outstanding Aggregate
Principal Balances of the Mortgage Assets) of the Mortgage Assets which have a
maturity date occurring on or prior to each Payment Date;

 

(xvii)                    Principal Proceeds and Interest Proceeds received by
the Issuer received in the related Due Period;

 

(xviii)                 the Net Outstanding Portfolio Balance as of the close of
business on the last Business Day of each Due Period after giving effect to the
Principal Proceeds as of the last Business Day of such Due Period, principal
collections received from Mortgage Assets in the related Due Period, the
reinvestment of such proceeds in Eligible Investments during such Due Period and
the Mortgage Assets that were released during such Due Period;

 

(xix)                       the Aggregate Outstanding Amount of the Notes of
each Class at the beginning of the Due Period and such Aggregate Outstanding
Amount as a percentage of the original Aggregate Outstanding Amount of the Notes
of such Class, the amount of principal payments to be made on the Notes of each
Class on the next Payment Date, the Aggregate Outstanding Amount of the Notes of
each Class after giving effect to the

 

157

--------------------------------------------------------------------------------


 

payment of principal on the related Payment Date and such Aggregate Outstanding
Amount as a percentage of the original Aggregate Outstanding Amount of the Notes
of such Class;

 

(xx)                          the Class A Interest Distribution Amount, the
Class A-S Interest Distribution Amount, the Class B Interest Distribution
Amount, the Class C Interest Distribution Amount, the Class D Interest
Distribution Amount, the Class E Interest Distribution Amount and the Class F
Interest Distribution Amount for the related Payment Date and the aggregate
amount paid for all prior Payment Dates in respect of such amounts;

 

(xxi)                       with the assistance of the Collateral Manager, the
Company Administrative Expenses on an itemized basis, the Collateral Manager Fee
payable by the Issuer on the related Payment Date;

 

(xxii)                    with the assistance of the Collateral Manager as set
forth in Section 10.11(e), (A) the balance on deposit in the Interest Collection
Account and the Principal Collection Account at the end of the related Due
Period, (B) the amounts payable from the Collection Accounts to the Payment
Account in order to make payments pursuant to Section 11.1(a) on the related
Payment Date (the amounts payable pursuant to each such clause to be set forth
and identified separately) and (C) the balance of Principal Proceeds and the
balance of Interest Proceeds remaining in the Collection Accounts immediately
after all payments and deposits to be made on the related Payment Date;

 

(xxiii)                 the amount to be paid to the Advancing Agent or the
Backup Advancing Agent, as applicable, as reimbursement of Interest Advances and
Reimbursement Interest and calculate the amount of the Nonrecoverable Interest
Advances to be paid to the Advancing Agent or the Backup Advancing Agent, as
applicable;

 

(xxiv)                the amount on deposit in the Expense Account, the Unused
Proceeds Account and the RDD Funding Account;

 

(xxv)                   the nature, source and amount of any proceeds in the
Collection Accounts, including Interest Proceeds, Principal Proceeds,
Unscheduled Principal Payments and Sale Proceeds, received since the date of
determination of the last Monthly Report; and

 

(xxvi)                with respect to each Mortgage Asset and each Eligible
Investment that is part of the Assets, its Principal Balance, annual interest
rate, average life, issuer and Moody’s Rating;

 

(xxvii)             the identity of each Mortgage Asset that was sold or
disposed of pursuant to Section 12.1 (indicating whether such Mortgage Asset is
a Defaulted Mortgage Asset or Credit Risk Mortgage Asset or otherwise (in each
case, as reported in writing to the Issuer by the Collateral Manager) and
whether such Mortgage Asset was sold pursuant to Section 12.1(a) or (b)) or
Granted to the Trustee since the date of determination of the most recent
Monthly Report;

 

158

--------------------------------------------------------------------------------


 

(xxviii)          the identity of each Mortgage Asset which became a Defaulted
Mortgage Asset or a Credit Risk Mortgage Asset since the date of determination
of the last Monthly Report; and

 

(xxix)                subject to the availability of such information to the
Collateral Manager and the delivery of such information by the Collateral
Manager to the Collateral Administrator, with respect to each Mortgage Asset on
a semi-annual basis, the net cash flow on each real property underlying or
related to such Mortgage Asset;

 

(xxx)                   the identity of each bond, note and other security held
by the Issuer (together with a notation with respect thereto as to whether such
bond, note or other security is a Permitted Exchange Security);

 

(xxxi)                confirmation that the Collateral Manager has received
written confirmation from ARMS Equity (in such capacity, the “Retention Holder”)
and Arbor Parent that the Retention Holder continues to retain the Retained
Interest, that Arbor Parent continues to retain a 100% ownership interest in the
Retention Holder; and that none of the Retention Holder, Arbor Parent and any of
its respective affiliates has sold, hedged or otherwise mitigated its credit
risk under or associated with the Retained Interest, the 100% ownership interest
in the Retention Holder or the underlying portfolio of Mortgage Assets, except
to the extent permitted in accordance with the EU Retention Requirements; and

 

(xxxii)             such other information as the Collateral Manager, the
Collateral Administrator or the Trustee may reasonably request.

 

(d)                                 The Collateral Administrator, on behalf of
the Issuer and upon request of the Collateral Manager shall calculate the Par
Value Ratio and the Interest Coverage Ratio in respect of each Measurement Date
and indicate pursuant to clause (viii) of each Monthly Report whether the Par
Value Test and the Interest Coverage Test are met and report to the Issuer, the
Co-Issuer and the Collateral Manager on each Measurement Date.

 

(e)                                  Upon receipt of each Monthly Report and
each Redemption Date Statement, the Collateral Manager shall compare the
information contained in its records with respect to the Assets and shall,
within five Business Days after receipt of each such Monthly Report or such
Redemption Date Statement, notify the Issuer and the Collateral Administrator
whether such information contained in the Monthly Report or the Redemption Date
Statement, as the case may be, conforms to the information maintained by the
Collateral Manager with respect to the Assets, or detail any discrepancies.  If
any discrepancy exists, the Collateral Administrator, the Issuer and the
Collateral Manager shall attempt to resolve the discrepancy.  If such
discrepancy cannot be promptly resolved, the Collateral Administrator shall
cause the firm of Independent certified public accountants appointed by the
Issuer pursuant to Section 10.13 hereof to review such Monthly Report or
Redemption Date Statement, as the case may be, and the Collateral Manager’s
records and the Collateral Administrator’s records to determine the cause of
such discrepancy.  If such review reveals an error in the Monthly Report or
Redemption Date Statement, as the case may be, or the Collateral Administrator’s
or the Collateral Manager’s records, the Monthly Report or Redemption Date
Statement, as the case may be, or the Collateral Administrator’s or the
Collateral Manager’s records, shall be revised accordingly and, as so revised,
shall be utilized in making all

 

159

--------------------------------------------------------------------------------


 

calculations pursuant to this Indenture.  The Rating Agencies (in each case only
so long as any Class of Notes is rated), the Placement Agent and the Collateral
Manager shall be notified in writing of any such revisions by the Collateral
Administrator, on behalf of the Issuer.

 

(f)                                   All information made available on the
Collateral Administrator’s website will be restricted and the Collateral
Administrator will only provide access to such reports to those parties entitled
thereto pursuant to this Indenture.  In connection with providing access to its
website, the Collateral Administrator may require registration and the
acceptance of a disclaimer.

 

The Monthly Report shall also contain the following statements:

 

“Instruction to Participant:  Please send
this to the beneficial owners of the Notes”

 

Reminder to Owners of each Class of Notes:

 

Each owner or beneficial owner of Notes must be (A) either (1) a U.S. Person who
is a QIB or (2) solely with respect to Notes issued as Definitive Notes, a U.S.
Person who is an IAI that is, in each case, also a Qualified Purchaser as
defined by the Investment Company Act of 1940 or an entity owned exclusively by
one or more Qualified Purchasers or (B) not a U.S. Person, and if a U.S. Person,
can represent as follows:

 

(i)                                     it is not a broker-dealer which owns and
invests on a discretionary basis less than U.S.$25 million in securities of
unaffiliated issuers;

 

(ii)                                  it is not a participant-directed employee
plan such as a 401(k) plan or a trust fund that holds the assets of such a plan;

 

(iii)                               it is acting for its own account or for the
account of another person who is a QIB and a Qualified Purchaser that is not
included in (i) or (ii) above;

 

(iv)                              it is not formed for the purpose of investing
in the Notes;

 

(v)                                 it, and each account for which it holds the
Notes, shall hold at least the minimum denomination therefor; and

 

(vi)                              it will provide notice of these transfer
restrictions to any transferee from it.

 

(g)                                  Each Monthly Report (after approval by the
Collateral Manager after giving effect to any revisions thereto in accordance
with Section 10.11(e)) shall constitute instructions from the Collateral
Manager, on behalf of the Issuer, to the Trustee to transfer funds from the
Collection Accounts to the Payment Account pursuant to Section 10.2(d) and to
withdraw on the related Payment Date from the Payment Account and pay or
transfer the amounts set forth in the Monthly Report, as applicable, in the
manner specified, and in accordance with the priorities established, in
Section 11.1 hereof.

 

(h)                                 Not more than five Business Days after
receiving an Issuer Request requesting information regarding a redemption of the
Notes of a Class as of a proposed

 

160

--------------------------------------------------------------------------------


 

Redemption Date set forth in such Issuer Request, the Trustee shall compute the
following information and provide such information in a statement (the
“Redemption Date Statement”) delivered to the Collateral Manager (which shall
review such statement in the manner provided for in Section 10.11(e)), the
Preferred Shares Paying Agent:

 

(i)                                     the Aggregate Outstanding Amount of the
Notes of the Class or Classes to be redeemed as of such Redemption Date;

 

(ii)                                  the amount of accrued interest due on such
Notes as of the last day of the Interest Accrual Period immediately preceding
such Redemption Date;

 

(iii)                               the Redemption Price;

 

(iv)                              the sum of all amounts due and unpaid under
Section 11.1(a) (other than amounts payable on the Notes being redeemed or to
the Noteholders thereof); and

 

(v)                                 the amount in the Accounts (other than the
Preferred Share Distribution Account) available for application to the
redemption of such Notes.

 

(i)                                     After the Closing Date, the Trustee
shall make available via its website the following “risk retention special
notices”, if any, in each case to the extent received by the Trustee from the
Collateral Manager:

 

(i)                                     the fair value (expressed as a
percentage of the fair value of all of the Securities and dollar amount) of the
eligible horizontal residual interest that the Retaining Sponsor is required to
retain under the U.S. Credit Risk Retention Rules; and

 

(ii)                                  any material differences between the
valuation methodology or any of the key inputs and assumptions that were used in
calculating the fair value or range of fair values prior to the pricing of the
Notes and the Closing Date.

 

The Trustee shall have no responsibility for the accuracy or completeness of
such received risk retention special notice.

 

(j)                                    The Collateral Administrator, on behalf
of the Issuer, shall provide or make available, on its website initially located
at https://usbtrustgateway.usbank.com, to the Rating Agencies, the Trustee, the
Collateral Manager, the Placement Agent and, upon request therefor, any Holder
of a Note shown on the Notes Register, any Preferred Shareholder shown on the
register maintained by the Share Registrar, the firm of Independent certified
public accountants appointed pursuant to Section 10.13(a) hereof or the
Depository (i) on each Payment Date, reports received from the CLO Servicer
setting forth the information in the reports comprising the “CREFC® Investor
Reporting Package” and (ii) on a quarterly or other periodic basis, any such
additional information as shall be instructed by the Collateral Manager with
respect to the Mortgage Assets, which may include certain updated property-level
information that the CLO Servicer in its sole discretion elects to make
available.

 

(k)                                 Certain information concerning the
Collateral and the Notes, including Monthly Reports, the CREFC® Investor
Reporting Packages and supplemental notices, shall be

 

161

--------------------------------------------------------------------------------


 

provided by the Collateral Administrator to each of certain market data
providers authorized by the Issuer, or the Collateral Manager on its behalf,
upon (in each case) receipt by the Collateral Administrator of a certification
in the form of Exhibit M hereto. The Issuer hereby authorizes the provision of
such information to Bloomberg, L.P., Trepp, LLC, Intex
Solutions, Inc., Interactive Data Corp., Markit Group Limited, BlackRock
Financial Management, Inc., CMBS.com, Inc., Moody’s Analytics, Thomson Reuters
Corporation and PricingDirect Inc.

 

Section 10.12                      Release of Mortgage Assets; Release of
Assets.

 

(a)                                 If no Event of Default has occurred and is
continuing and subject to Article 12 hereof, the Issuer (or the Collateral
Manager on behalf of the Issuer) may direct the Trustee to release such Pledged
Mortgage Asset from the lien of this Indenture, by Issuer Order delivered to the
Trustee at least two Business Days prior to the settlement date for any sale of
a Pledged Mortgage Asset certifying that (i) it has sold such Pledged Mortgage
Asset pursuant to and in compliance with Article 12 or (ii) in the case of a
redemption pursuant to Section 9.1, the proceeds from any such sale of Mortgage
Assets are sufficient to redeem the Notes pursuant to Section 9.1 (which
certifications shall be deemed to be made upon delivery of an Issuer Order in
respect of such sale), and, upon receipt of such Issuer Order, the Trustee shall
deliver any such Pledged Mortgage Asset, if in physical form, duly endorsed to
the broker or purchaser designated in such Issuer Order or to the Issuer if so
requested in the Issuer Order, or, if such Pledged Mortgage Asset is represented
by a Security Entitlement, cause an appropriate transfer thereof to be made, in
each case against receipt of the sales price therefor as set forth in such
Issuer Order.  If requested, the Trustee may deliver any such Pledged Mortgage
Asset in physical form for examination (prior to receipt of the sales proceeds)
in accordance with street delivery custom.  The Trustee shall (i) deliver any
agreements and other documents in its possession relating to such Pledged
Mortgage Asset and (ii) if applicable, duly assign each such agreement and other
document, in each case, to the broker or purchaser designated in such Issuer
Order or to the Issuer if so requested in the Issuer Order.

 

(b)                                 The Issuer (or the Collateral Manager on
behalf of the Issuer) may, by Issuer Order, delivered to the Trustee at least
three Business Days prior to the date set for redemption or payment in full of a
Pledged Mortgage Asset, certifying that such Pledged Mortgage Asset is being
paid in full, direct the Trustee, or at the Trustee’s instructions, the
Custodial Securities Intermediary, to deliver such Pledged Mortgage Asset and
the related Mortgage Asset File therefor on or before the date set for
redemption or payment, in each case against receipt of the applicable redemption
price or payment in full thereof.

 

(c)                                  With respect to any Mortgage Asset subject
to a workout or restructured, the Issuer (or the Collateral Manager on behalf of
the Issuer) may, by Issuer Order delivered to the Trustee at least two Business
Days prior to the date set for an exchange, tender or sale, certifying that a
Mortgage Asset is subject to a workout or restructuring and setting forth in
reasonable detail the procedure for response thereto, direct the Trustee or at
the Trustee’s instructions, the Custodial Securities Intermediary, to deliver
any Assets in accordance with such Issuer Order, in each case against receipt of
payment therefor.

 

(d)                                 The Trustee shall deposit any proceeds
received by it from the disposition of a Pledged Mortgage Asset in the Principal
Collection Account unless simultaneously applied to

 

162

--------------------------------------------------------------------------------


 

the purchase of Reinvestment Mortgage Assets, subject to the Reinvestment
Criteria, or Eligible Investments under and in accordance with the requirements
of Article 12 and this Article 10.  Neither the Trustee nor the Custodial
Securities Intermediary shall be responsible for any loss resulting from
delivery or transfer of any such proceeds prior to receipt of payment in
accordance herewith.

 

(e)                                  The Trustee shall, upon receipt of an
Issuer Order at such time as there are no Notes Outstanding and all obligations
of the Issuer hereunder have been satisfied, release the Assets from the lien of
this Indenture.

 

(f)                                   Upon receiving actual notice of any offer
or any request for a waiver, consent, amendment or other modification with
respect to any Mortgage Asset, the Trustee on behalf of the Issuer will promptly
notify the Collateral Manager and the CLO Servicer of such request, and the
Trustee shall grant any waiver or consent, and enter into any amendment or other
modification as instructed in writing by the CLO Servicer in accordance with the
Servicing Agreement.  In the case of any modification or amendment that results
in the release of the related Mortgage Asset, notwithstanding anything to the
contrary in Section 5.5(a), the Trustee shall release of the related Mortgage
Asset and the related Mortgage Asset File from the lien of this Indenture upon
the written instruction of the CLO Servicer in accordance with the Servicing
Agreement.  In the absence of such instruction from the CLO Servicer, the
Trustee shall have no obligation to take any such action.

 

Section 10.13                      Reports by Independent Accountants.

 

(a)                                 On or about the Closing Date, the Issuer
shall appoint a firm of Independent certified public accountants of recognized
national reputation for purposes of preparing and delivering the reports or
certificates of such accountants required by this Indenture.  The Collateral
Manager, on behalf of the Issuer, shall have the right to remove such firm or
any successor firm.  Upon any resignation by or removal of such firm, the
Collateral Manager, on behalf of the Issuer, shall promptly appoint, by Issuer
Order delivered to the Trustee, a successor thereto that shall also be a firm of
Independent certified public accountants of recognized national reputation.  If
the Collateral Manager, on behalf of the Issuer, shall fail to appoint a
successor to a firm of Independent certified public accountants which has
resigned or been removed, within 30 days after such resignation or removal, the
Issuer shall promptly notify the Trustee of such failure in writing. If the
Collateral Manager, on behalf of the Issuer, shall not have appointed a
successor within ten days thereafter, the Trustee shall promptly appoint a
successor firm of Independent certified public accountants of recognized
national reputation.  The fees of such Independent certified public accountants
and its successor shall be payable by the Issuer as provided in the Priority of
Payments.

 

(b)                                 Within 60 days after December 31 of each
year (commencing with December 31, 2018), the Issuer shall cause to be delivered
to the Trustee and the Collateral Manager an Accountants’ Report specifying the
procedures applied and the associated findings with respect to the Monthly
Reports and any Redemption Date Statements prepared in the year ending on such
date.  If at any time a successor firm of Independent certified public
accountants is appointed, prior to the Payment Date following the date of such
appointment), the Issuer shall deliver to the Trustee a draft of an (or form of)
Accountant’s Report specifying in advance the procedures that such firm will be
applying in making the aforementioned findings throughout the

 

163

--------------------------------------------------------------------------------


 

term of its service as accountants to the Issuer.  The Trustee shall promptly
forward a copy of such draft of an (or form of) Accountant’s Report to the
Collateral Manager.

 

Section 10.14                      Reports to Rating Agencies.

 

(a)                                 In addition to the information and reports
specifically required to be provided to the Rating Agencies pursuant to the
terms of this Indenture, the Trustee shall provide the Rating Agencies with all
information or reports delivered by the Trustee hereunder, and such additional
information as the Rating Agencies may from time to time reasonably request and
the Trustee determines in its sole discretion may be obtained and provided
without unreasonable burden or expense.  The Issuer shall promptly notify the
Trustee and the Preferred Shares Paying Agent if a Rating Agency’s rating of any
Class of Notes has been, or it is known by the Issuer that such rating will be,
downgraded or withdrawn.

 

(b)                                 The Issuer (or the Collateral Manager on
behalf of the Issuer) shall provide the Rating Agencies with all information and
reports delivered to the Trustee hereunder.

 

(c)                                  All additional reports to be sent to the
Rating Agencies pursuant to clause (a) above shall be reviewed prior to such
transmission by the Collateral Manager.

 

(d)                                 The Issuer shall cause to be provided all
17g-5 Information to the Rating Agencies in the manner specified in
Section 14.13.

 

For the avoidance of doubt, any such information referred to in this
Section 10.14 shall not include any of the Accountants’ Reports.

 

Section 10.15                      Certain Procedures.

 

(a)                                 For so long as the Notes may be transferred
only in accordance with Rule 144A or another exemption from registration under
the Securities Act, the Issuer (or the Collateral Manager on behalf of the
Issuer) will ensure that any Bloomberg screen containing information about the
Rule 144A Global Securities includes the following (or similar) language:

 

(i)                                     the “Note Box” on the bottom of the
“Security Display” page describing the Rule 144A Global Securities will state:
“Iss’d Under 144A/3c7”;

 

(ii)                                  the “Security Display” page will have the
flashing red indicator “See Other Available Information”; and

 

(iii)                               the indicator will link to the “Additional
Security Information” page, which will state that the Offered Notes “are being
offered in reliance on the exemption from registration under Rule 144A of the
Securities Act to persons who are both (i) qualified institutional buyers (as
defined in Rule 144A under the Securities Act) and (ii) qualified purchasers (as
defined under Section 3(c)(7) under the 1940 Act of 1940).

 

(b)                                 For so long as the Rule 144A Global
Securities are registered in the name of DTC or its nominee, the Issuer (or the
Collateral Manager on behalf of the Issuer) will instruct DTC to take these or
similar steps with respect to the Rule 144A Global Securities:

 

164

--------------------------------------------------------------------------------


 

(i)                                     the DTC 20-character security descriptor
and 48-character additional descriptor will indicate with marker “3c7” that
sales are limited to (i) QIBs and (ii) Qualified Purchasers;

 

(ii)                                  where the DTC deliver order ticket sent to
purchasers by DTC after settlement is physical, it will have the 20-character
security descriptor printed on it.  Where the DTC deliver order ticket is
electronic, it will have a “3c7” indicator and a related user manual for
participants, which will contain a description of the relevant restriction; and

 

(iii)                               DTC will send an “Important Notice”
outlining the 3(c)(7) restrictions applicable to the Rule 144A Global Securities
to all DTC participants in connection with the initial offering of the Offered
Notes by the Co-Issuers.

 

ARTICLE 11

 

APPLICATION OF AMOUNTS

 

Section 11.1                             Disbursements of Amounts from Payment
Account.

 

(a)                                 Notwithstanding any other provision in this
Indenture, but subject to the other subsections of this Section 11.1 hereof, on
each Payment Date, the Trustee shall disburse amounts transferred to the Payment
Account from the Interest Collection Account and the Principal Collection
Account pursuant to Section 10.2 hereof in accordance with the following
priorities (the “Priority of Payments”):

 

(i)                                     Interest Proceeds. On each Payment Date
that is not a Redemption Date or a Payment Date following the occurrence and
continuation of an acceleration of the Notes as a result of an Event of
Default, Interest Proceeds with respect to the related Due Period shall be
distributed in the following order of priority:

 

(1)                                 to the payment of taxes and filing fees
(including any registered office and government fees) owed by the Issuer, if
any;

 

(2)                                 (a) first, to the extent not previously
reimbursed, to the Advancing Agent or the Backup Advancing Agent, the aggregate
amount of any Nonrecoverable Interest Advances due and payable to such party,
(b) second, to the Advancing Agent or the Backup Advancing Agent (if the
Advancing Agent has failed to make any Interest Advance required to be made by
the Advancing Agent pursuant to the terms hereof), the Advancing Agent Fee and
any previously due but unpaid Advancing Agent Fee (unless waived by the
Advancing Agent) (provided that the Advancing Agent or Backup Advancing Agent,
as applicable, has not failed to make any Interest Advance required to be made
in respect of any Payment Date pursuant to the terms of this Indenture) and
(c) third, to the Advancing Agent and the Backup Advancing Agent, (i) to the
extent due and payable to such party, Reimbursement Interest and
(ii) reimbursement of any outstanding Interest Advances not (in the case of this
clause (ii)) to exceed the amount that would result in an Interest Shortfall
with respect to such Payment Date;

 

165

--------------------------------------------------------------------------------


 

(3)                                 (a) first, to the Backup Advancing Agent,
the Backup Advancing Agent Fee and any previously due but unpaid Backup
Advancing Agent Fees (provided that the Backup Advancing Agent has not failed to
make any Interest Advance required to be made in respect of any Payment Date
pursuant to the terms of this Indenture), (b) second, to the payment to the
Trustee of the accrued and unpaid fees in respect of its services equal to the
greater of (i) 0.020% per annum of the Aggregate Collateral Balance and
(ii) U.S.$15,000 per annum, (c) third, to the payment of other accrued and
unpaid Company Administrative Expenses of the Trustee, the Custodian, the
Collateral Administrator, the Custodial Securities Intermediary, the Paying
Agent, the Preferred Shares Paying Agent and the Calculation Agent, (d) fourth,
to the CLO Servicer for payment of the Servicing Fee under the Servicing
Agreement (but only in the event that Arbor Multifamily Lending, LLC or an
affiliate thereof is not acting as the servicer of the Mortgage Assets and only
to the extent such fees were not previously retained by the CLO Servicer out of
amounts collected in respect of the Mortgage Assets in accordance with the terms
of the Servicing Agreement) and (e) fifth, to the payment of any other accrued
and unpaid Company Administrative Expenses, the aggregate of all such amounts in
clauses (c), (d) and (e) above (including such amounts paid since the previous
Payment Date from the Expense Account) not to exceed the greater of (i) 0.1% per
annum of the Aggregate Collateral Balance and (ii) U.S.$125,000 per annum;

 

(4)                                 to the payment of the Collateral Manager Fee
and any previously due but unpaid Collateral Manager Fees (but only in the event
that Arbor Realty Collateral Management, LLC or an affiliate thereof is not
acting as Collateral Manager);

 

(5)                                 to the payment of the Class A Interest
Distribution Amount, plus, any Class A Defaulted Interest Amount;

 

(6)                                 to the payment of the Class A-S Interest
Distribution Amount, plus, any Class A-S Defaulted Interest Amount;

 

(7)                                 to the payment of the Class B Interest
Distribution Amount, plus, any Class B Defaulted Interest Amount;

 

(8)                                 to the payment of the Class C Interest
Distribution Amount, plus, any Class C Defaulted Interest Amount;

 

(9)                                 to the payment of the Class D Interest
Distribution Amount, plus, any Class D Defaulted Interest Amount;

 

(10)                          if either of the Note Protection Tests is not
satisfied as of the Determination Date relating to such Payment Date, to the
payment of, (i) first, principal on the Class A Notes, (ii) second, principal on
the Class A-S Notes, (iii) third, principal on the Class B Notes, (iv) fourth,
principal on the Class C Notes and (v) fifth, principal on the Class D Notes, in
each case to the extent necessary to

 

166

--------------------------------------------------------------------------------


 

cause each of the Note Protection Tests to be satisfied or, if sooner, until the
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes and Class D Notes
have been paid in full;

 

(11)                          on each Payment Date following the occurrence of a
Rating Confirmation Failure, to the payment of principal of each Class of the
Offered Notes, (i) first, to the Class A Notes, (ii) second, to the Class A-S
Notes, (iii) third, to the Class B Notes, (iv) fourth, to the Class C Notes and
(v) fifth, to the Class D Notes, in each case until the rating assigned on the
Closing Date to each Class of Notes has been reinstated or such Class has been
paid in full;

 

(12)                          to the payment of the Class E Interest
Distribution Amount, plus, any Class E Defaulted Interest Amount;

 

(13)                          to the payment of the Class E Deferred Interest
(if any);

 

(14)                          to the payment of the Class F Interest
Distribution Amount, plus, any Class F Defaulted Interest Amount;

 

(15)                          to the payment of the Class F Deferred Interest
(if any);

 

(16)                          to the payment of any Company Administrative
Expenses not paid pursuant to clause (3) above in the order specified therein;

 

(17)                          upon direction of the Collateral Manager, for
deposit into the Expense Account in an amount not to exceed U.S.$100,000 in
respect of such Payment Date; and

 

(18)                          any remaining Interest Proceeds to be released
from the lien of this Indenture and paid (upon standing order of the Issuer) to
the Preferred Shares Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the Holder of the Preferred Shares as
payment of the Preferred Shares Distribution Amount subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

 

(ii)                                  Principal Proceeds.  On each Payment Date
that is not a Redemption Date or a Payment Date following the occurrence and
continuation of an acceleration of the Notes as a result of an Event of Default,
Principal Proceeds with respect to the related Due Period shall be distributed
in the following order of priority:

 

(1)                                 to the payment of the amounts referred to in
clauses (1) through (9) of Section 11.1(a)(i) in the same order of priority
specified therein, without giving effect to any limitations on amounts payable
set forth therein, but only to the extent not paid in full thereunder;

 

(2)                                 on the Payment Date following the Ramp-Up
Completion Date, to the payment of principal, in an amount equal to all amounts
remaining in the Unused Proceeds Account as of the Ramp-Up Completion Date,
(i) first, to the

 

167

--------------------------------------------------------------------------------


 

Class A Notes, (ii) second, to the Class A-S Notes, (iii) third, to the Class B
Notes, (iv) fourth, to the Class C Notes and (v) fifth, to the Class D Notes in
each case until such Class has been paid in full;

 

(3)                                 on each Payment Date following the
occurrence of a Rating Confirmation Failure, to the extent that application of
Interest Proceeds pursuant to Section 11.1(a)(i)(11) is insufficient to cause
the ratings assigned to each Class of the Notes to be reinstated or to cause any
affected Class to be paid in full, to the payment of principal (i) first, to the
Class A Notes, (ii) second, to the Class A-S Notes, (iii) third, to the Class B
Notes, (iv) fourth, to the Class C Notes and (v) fifth, to the Class D Notes, in
each case until the rating assigned on the Closing Date to each Class of Notes
has been reinstated or such Class has been paid in full;

 

(4)                                 during the Reinvestment Period, so long as
the Issuer is permitted to purchase Reinvestment Mortgage Assets in accordance
with Section 12.2, at the direction of the Collateral Manager, the amount
designated by the Collateral Manager during the related Interest Accrual Period
for payment of the purchase price of Reinvestment Mortgage Assets;

 

(5)                                 to the payment of principal of the Class A
Notes until the Class A Notes have been paid in full;

 

(6)                                 to the payment of principal of the Class A-S
Notes until the Class A-S Notes have been paid in full;

 

(7)                                 to the payment of principal of the Class B
Notes until the Class B Notes have been paid in full;

 

(8)                                 to the payment of principal of the Class C
Notes until the Class C Notes have been paid in full; and

 

(9)                                 to the payment of principal of the Class D
Notes until the Class D Notes have been paid in full;

 

(10)                          to the payment of principal of the Class E Notes
(including Class E Deferred Interest) until the Class E Notes have been paid in
full;

 

(11)                          to the payment of principal of the Class F Notes
(including Class F Deferred Interest) until the Class F Notes have been paid in
full; and

 

(12)                          any remaining Principal Proceeds to be released
from the lien of this Indenture and paid (upon standing order of the Issuer) to
the Preferred Shares Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the Holders of the Preferred Shares as
payment of the Preferred Shares Distribution Amount subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

 

168

--------------------------------------------------------------------------------


 

(iii)                               Redemption Dates During Events of Default. 
On any Redemption Date or a Payment Date following the occurrence and
continuation of an acceleration of the Notes as result of an Event of
Default, Interest Proceeds and Principal Proceeds with respect to the related
Due Period will be distributed in the following order of priority:

 

(1)                                 to the payment of the amounts referred to in
clauses (1) through (4) of Section 11.1(a)(i) in the same order of priority
specified therein, but without giving effect to any limitations on amounts
payable set forth therein;

 

(2)                                 to the payment of any out-of-pocket fees and
expenses of the Issuer and Trustee (including legal fees and expenses) incurred
in connection with an acceleration of the Notes following an Event of Default,
including in connection with sale and liquidation of any of the Assets in
connection therewith;

 

(3)                                 to the payment of the Class A Interest
Distribution Amount, plus, any Class A Defaulted Interest Amount;

 

(4)                                 to the payment in full of principal of the
Class A Notes;

 

(5)                                 to the payment of the Class A-S Interest
Distribution Amount, plus, any Class A Defaulted Interest Amount;

 

(6)                                 to the payment in full of principal of the
Class A-S Notes;

 

(7)                                 to the payment of the Class B Interest
Distribution Amount, plus, any Class B Defaulted Interest Amount;

 

(8)                                 to the payment in full of principal of the
Class B Notes;

 

(9)                                 to the payment of the Class C Interest
Distribution Amount, plus, any Class C Defaulted Interest Amount;

 

(10)                          to the payment in full of principal of the Class C
Notes;

 

(11)                          to the payment of the Class D Interest
Distribution Amount, plus, any Class D Defaulted Interest Amount;

 

(12)                          to the payment in full of principal of the Class D
Notes;

 

(13)                          to the payment of the Class E Interest
Distribution Amount, plus, any Class E Defaulted Interest Amount;

 

(14)                          to the payment in full of principal of the Class E
Notes (including any Class E Deferred Interest);

 

(15)                          to the payment of the Class F Interest
Distribution Amount, plus, any Class E Defaulted Interest Amount;

 

169

--------------------------------------------------------------------------------


 

(16)                          to the payment in full of principal of the Class F
Notes (including any Class F Deferred Interest); and

 

(17)                          any remaining Principal Proceeds to be released
from the lien of this Indenture and paid (upon standing order of the Issuer) to
the Preferred Shares Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the holder of the Preferred Shares as
payment of the Preferred Shares Distribution Amount subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

 

(b)                                 On or before the Business Day prior to each
Payment Date, the Issuer shall, pursuant to Section 10.2(e), remit or cause to
be remitted to the Trustee for deposit in the Payment Account an amount of Cash
sufficient to pay the amounts described in Section 11.1(a) required to be paid
on such Payment Date.

 

(c)                                  If on any Payment Date the amount available
in the Payment Account from amounts received in the related Due Period is
insufficient to make the full amount of the disbursements required by the
statements furnished by the Trustee pursuant to Section 10.11(e) hereof, the
Trustee shall make the disbursements called for in the order and according to
the priority set forth under Section 11.1(a) above, subject to Section 13.1
hereof, to the extent funds are available therefor.

 

(d)                                 If on any Payment Date the amount available
in the Payment Account from amounts received in the related Due Period are
insufficient to make the full amount of the disbursements required by any
lettered clause of Section 11.1(a)(i), Section 11.1(a)(ii) or
Section 11.1(a)(iii), the Trustee shall make the disbursements called for by
such clause ratably in accordance with the respective amounts of such
disbursements then due and payable to the extent funds are available therefor.

 

(e)                                  In the event that Interest Proceeds or
Principal Proceeds on any Payment Date are to be applied to the payment of
principal of or interest on any Class of Notes pursuant to Section 11.1(a)(i),
Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such Section, pro rata based on
the amounts thereof then due and payable.

 

(f)                                   In connection with any required payment by
the Issuer to the CLO Servicer pursuant to the Servicing Agreement of any amount
scheduled to be paid from time to time between Payment Dates from amounts
received with respect to the Mortgage Assets, such amounts shall be distributed
to the CLO Servicer pursuant to the terms of the Servicing Agreement.

 

Section 11.2                             Securities Accounts.

 

All amounts held by, or deposited with the Trustee in the Collection Accounts,
the Payment Account, the Expense Account, the Unused Proceeds Account or the RDD
Funding Account pursuant to the provisions of this Indenture, and not invested
in Eligible Investments as herein provided, shall be credited to one or more
securities accounts established and maintained pursuant to the Securities
Account Control Agreement at the Corporate Trust Office of the Trustee, in its
capacity as Custodial Securities Intermediary or at another financial
institution whose long-

 

170

--------------------------------------------------------------------------------


 

term rating is at least equal to, “A2” by Moody’s and “A” by DBRS (or, if not
rated by DBRS, an equivalent (or higher) rating by any two other NRSROs (which
may include Moody’s)) (or, in each case, such lower rating as the applicable
Rating Agency shall approve) and agrees to act as a Securities Intermediary on
behalf of the Trustee on behalf of the Secured Parties pursuant to an account
control agreement in form and substance similar to the Securities Account
Control Agreement.  To the extent amounts deposited in such trust account exceed
amounts insured by the Bank Insurance Fund or Savings Association Insurance Fund
administered by the Federal Deposit Insurance Corporation, or any agencies
succeeding to the insurance functions thereof, and are not fully collateralized
by direct obligations of the United States of America, such excess shall be
invested in Eligible Investments as directed by Issuer Order.

 

ARTICLE 12

 

SALE OF MORTGAGE ASSETS

 

Section 12.1                             Sales of Mortgage Assets.

 

(a)                                 Except as otherwise expressly permitted or
required by this Indenture, the Issuer shall not sell or otherwise dispose of
any Mortgage Asset.  The Collateral Manager, on behalf of the Issuer, acting
pursuant to the Collateral Management Agreement may direct the Trustee in
writing to sell:

 

(i)                                     any Defaulted Mortgage Asset at any
time;

 

(ii)                                  a Buy/Sell Interest at any time; and

 

(iii)                               any Credit Risk Mortgage Asset on or prior
to the last day of the Reinvestment Period unless (x) either of the Note
Protection Tests were not satisfied as of the immediately preceding
Determination Date and have not been cured as of the proposed sale date or
(y) the Trustee, upon written direction of a majority of the Controlling Class,
has provided written notice to the Collateral Manager that no further sales of
Credit Risk Mortgage Assets shall be permitted.  The Trustee shall sell any
Mortgage Asset in any sale permitted pursuant to this Section 12.1(a), as
directed by the Collateral Manager.

 

(b)                                 In addition with respect to any Defaulted
Mortgage Asset or Credit Risk Mortgage Asset permitted to be sold pursuant to
Section 12.1(a), the Collateral Manager may, on behalf of the Issuer, instruct
the Trustee to dispose of such Defaulted Mortgage Asset or Credit Risk Mortgage
Asset in one of the following additional manners:

 

(i)                                     by purchasing or causing its affiliate
to purchase (x) such Credit Risk Mortgage Asset or Defaulted Mortgage Asset from
the Issuer for a cash purchase price that will be equal to the sum of (i) the
Principal Balance thereof plus (ii) all accrued and unpaid interest thereon
(such purchase, a “Credit Risk/Defaulted Mortgage Asset Cash Purchase”) (and no
Advisory Committee consent will be required in connection with a Credit
Risk/Defaulted Mortgage Asset Cash Purchase); or

 

171

--------------------------------------------------------------------------------


 

(ii)                                  with respect to Defaulted Mortgage Assets
upon disclosure to, and with the prior consent of, the Advisory Committee,
directing the Issuer to exchange such Defaulted Mortgage Asset for (1) a
Reinvestment Mortgage Asset owned by an affiliate of the Collateral Manager that
satisfies the Eligibility Criteria (such Reinvestment Mortgage Asset, an
“Exchange Mortgage Asset”) or (2) a combination of an Exchange Mortgage Asset
and cash; provided that:

 

(1)                                 the sum of (1) the Principal Balance of such
Exchange Mortgage Asset plus (2) all accrued and unpaid interest thereon plus
(3) the Cash amount (if any) to be paid to the Issuer in respect of such
exchange by such affiliate of the Collateral Manager, is equal to or greater
than:

 

(2)                                 the sum of (1) the Principal Balance of the
Defaulted Mortgage Asset sought to be exchanged plus (2) all accrued and unpaid
interest thereon.

 

If a Mortgage Asset that is a Defaulted Mortgage Asset is not sold by the Issuer
(at the direction of the Collateral Manager) within three years of such Mortgage
Asset becoming a Defaulted Mortgage Asset, the Collateral Manager, on behalf of
the Issuer, will use its commercially reasonable efforts to sell such Mortgage
Asset as soon as commercially practicable thereafter.

 

(c)                                  After the Issuer has notified the Trustee
of an Optional Redemption, a Clean-Up Call or a Tax Redemption in accordance
with Section 9.1, the Collateral Manager, on behalf of the Issuer, and acting
pursuant to the Collateral Management Agreement, may at any time direct the
Trustee in writing to sell, and the Trustee shall sell in the manner directed by
the

 

Collateral Manager in writing, any Mortgage Asset without regard to the
foregoing limitations in Section 12.1(a); provided that:

 

(i)                                     the Sale Proceeds therefrom must be used
to pay certain expenses and redeem all of the Notes in whole but not in part
pursuant to Section 9.1, and upon any such sale the Trustee shall release such
Mortgage Asset pursuant to Section 10.12;

 

(ii)                                  the Issuer may not direct the Trustee to
sell (and the Trustee shall not be required to release) a Mortgage Asset
pursuant to this Section 12.1(c) unless:

 

(1)                                 the Collateral Manager certifies to the
Trustee that, in the Collateral Manager’s reasonable business judgment based on
calculations included in the certification (which shall include the sales prices
of the Mortgage Assets), the Sale Proceeds from the sale of one or more of the
Mortgage Assets and all Cash and proceeds from Eligible Investments will be at
least equal to the Total Redemption Price; and

 

(2)                                 the Independent accountants appointed by the
Issuer pursuant to Section 10.13 shall recalculate the calculations made in
clause (1) above and prepare an agreed-upon procedures report.

 

172

--------------------------------------------------------------------------------


 

(iii)                               in connection with an Optional Redemption, a
Clean-up Call or a Tax Redemption, all the Mortgage Assets to be sold pursuant
to this Section 12.1(c) must be sold in accordance with the requirements set
forth in Section 9.1(e).

 

(d)                                 In the event that any Notes remain
Outstanding as of the Payment Date occurring six months prior to the Stated
Maturity Date of the Notes, the Collateral Manager will be required to determine
whether the proceeds expected to be received on the Assets prior to the Stated
Maturity Date of the Notes will be sufficient to pay in full the principal
amount of (and accrued interest on) the Notes on the Stated Maturity Date.  If
the Collateral Manager determines, in its sole discretion, that such proceeds
will not be sufficient to pay the outstanding principal amount of and accrued
interest on the Notes on the Stated Maturity Date of the Notes, the Issuer will,
at the direction of the Collateral Manager, be obligated to liquidate the
portion of Mortgage Assets sufficient to pay the remaining principal amount of
and interest on the Notes on or before the Stated Maturity Date.  The Mortgage
Assets to be liquidated by the Issuer will be selected by the Collateral
Manager.

 

(e)                                  Notwithstanding anything herein to the
contrary, (a) in the event that a “buy/sell” arrangement has been initiated with
respect to a Buy/Sell Interest, or (b) a Mortgage Asset is subject to a workout
and, in either case, the Collateral Manager determines in accordance with the
Collateral Management Standard that the sale of any such Mortgage Asset is in
the best interest of the Noteholders, the Collateral Manager may, on behalf of
the Issuer, direct the Trustee to sell such Mortgage Asset in accordance with
the terms of the related Underlying Instruments; provided that, in the event any
such sale is to be made to an Affiliate of the Issuer or the Collateral Manager,
such sale may be made only upon disclosure to, and with the prior consent of,
the Advisory Committee.

 

(f)                                   Notwithstanding anything herein to the
contrary, the Collateral Manager on behalf of the Issuer shall be permitted to
sell to a Permitted Subsidiary any Sensitive Asset for consideration consisting
of equity interests in such Permitted Subsidiary (or an increase in the value of
equity interests already owned).

 

(g)                                  Notwithstanding anything herein to the
contrary, to the extent the Collateral Manager deems necessary or advisable in
accordance with the Collateral Management Standard, the Issuer may, at the
direction of the Collateral Manager (but only upon disclosure to, and with the
prior consent of, the Advisory Committee), assign its right to purchase under a
“buy/sell” arrangement in respect of a Mortgage Asset to the Holder of the
Preferred Shares or any Affiliate thereof.

 

Section 12.2                             Reinvestment Mortgage Assets.

 

(a)                                 Except as provided in Section 12.3(c),
during the Reinvestment Period (or within 60 days after the end of the
Reinvestment Period with respect to reinvestments made pursuant to binding
commitments to purchase entered into during the Reinvestment Period), Principal
Proceeds received may, but are not required to, be reinvested in Reinvestment
Mortgage Assets (which shall be, and hereby are upon acquisition by the Issuer,
Granted to the Trustee pursuant to the Granting Clause of this Indenture) that
satisfy the applicable Eligibility Criteria and the following additional
criteria (the “Reinvestment Criteria”), as evidenced by an Officer’s

 

173

--------------------------------------------------------------------------------


 

Certificate of the Collateral Manager on behalf of the Issuer delivered to the
Trustee, delivered as of the date of the commitment to purchase such
Reinvestment Mortgage Assets:

 

(i)                                     the Note Protection Tests are satisfied;
and

 

(ii)                                  no Event of Default has occurred and is
continuing.

 

(b)                                 Notwithstanding the foregoing provisions,
(i) Cash on deposit in the Collection Accounts may be invested in Eligible
Investments, pending investment in Reinvestment Mortgage Assets and (ii) if an
Event of Default shall have occurred and be continuing, no Reinvestment Mortgage
Asset may be acquired unless it was the subject of a commitment entered into by
the Issuer prior to the occurrence of such Event of Default.

 

(c)                                  Notwithstanding the foregoing provisions,
at any time when ARMS Equity or an Affiliate that is wholly-owned by the Arbor
Parent and is a disregarded entity for U.S. federal income tax purposes holds
100% of the Class E Notes, the Class F Notes and the Preferred Shares, it may
contribute additional Cash, Eligible Investments and/or Mortgage Assets to the
Issuer so long as any such contributions satisfy the Eligibility Criteria at the
time of such contribution, including, but not limited to, for purposes of
avoiding a Rating Confirmation Failure and effecting any cure rights reserved
for the holder of the Senior Participations, pursuant to and in accordance with
the terms of the related participation agreement.  Cash contributed to the
Issuer by ARMS Equity (during the Reinvestment Period) may be reinvested by the
Issuer in Reinvestment Mortgage Assets so long as no Event of Default has
occurred and is continuing.

 

Section 12.3                             Conditions Applicable to all
Transactions Involving Sale or Grant.

 

(a)                                 Any transaction effected after the Closing
Date under this Article 12 or Section 10.12 shall be conducted in accordance
with the requirements of the Collateral Management Agreement; provided that
(1) the Collateral Manager shall not direct the Trustee to acquire any
Reinvestment Mortgage Asset for inclusion in the Assets from the Collateral
Manager or any of its Affiliates as principal or to sell any Mortgage Asset from
the Assets to the Collateral Manager or any of its Affiliates as principal
unless the transaction is effected in accordance with the Collateral Management
Agreement and (2) the Collateral Manager shall not direct the Trustee to acquire
any Reinvestment Mortgage Asset for inclusion in the Assets from any account or
portfolio for which the Collateral Manager serves as investment adviser or
direct the Trustee to sell any Mortgage Asset to any account or portfolio for
which the Collateral Manager serves as investment adviser unless such
transactions comply with the Collateral Management Agreement and
Section 206(3) of the Advisers Act.  The Trustee shall have no responsibility to
oversee compliance with this clause by the other parties.

 

(b)                                 Upon any Grant pursuant to this Article 12,
all of the Issuer’s right, title and interest to the Asset or Securities shall
be Granted to the Trustee pursuant to this Indenture, such Asset or Securities
shall be registered in the name of the Trustee, and, if applicable, the Trustee
shall receive such Pledged Mortgage Asset or Securities.  The Trustee also shall
receive, not later than the date of delivery of any Mortgage Asset delivered
after the Closing Date, an Officer’s Certificate of the Collateral Manager
certifying that, as of the date of such Grant, such Grant

 

174

--------------------------------------------------------------------------------


 

complies with the applicable conditions of and is permitted by this Article 12
(and setting forth, to the extent appropriate, calculations in reasonable detail
necessary to determine such compliance).

 

(c)                                  Notwithstanding anything contained in this
Article 12 to the contrary, the Issuer shall, subject to this Section 12.3(c),
have the right to effect any transaction which has been consented to by the
Holders of Notes evidencing 100% of the Aggregate Outstanding Amount of each and
every Class of Notes (or if there are no Notes Outstanding, 100% of the
Preferred Shares).

 

Section 12.4                             Modifications to Moody’s Tests.

 

In the event Moody’s modifies the definitions or calculations relating to any of
the Eligibility Criteria or either of the Note Protection Tests (each, a
“Moody’s Test Modification”), in any case in order to correspond with published
changes in the guidelines, methodology or standards established by Moody’s, the
Issuer may, but is under no obligation solely as a result of this Section 12.4
to, incorporate corresponding changes into this Indenture by an amendment or
supplement hereto without the consent of the Holders of the Notes (except as
provided below) (but with written notice to the Noteholders) or the Preferred
Shares if (x) the Rating Agency Condition is satisfied and (y) written notice of
such modification is delivered by the Collateral Manager to the Trustee and the
Holders of the Notes and Preferred Shares (which notice may be included in the
next regularly scheduled report to Noteholders).  Any such Moody’s Test
Modification shall be effected without execution of a supplemental indenture;
provided, however, that such amendment shall be (i) evidenced by a written
instrument executed and delivered by each of the Co-Issuers and the Collateral
Manager and delivered to the Trustee, (ii) accompanied by delivery by the Issuer
to the Trustee of an Officer’s Certificate of the Issuer (or the Collateral
Manager on behalf of the Issuer) certifying that such amendment has been made
pursuant to and in compliance with this Section 12.4.

 

ARTICLE 13

 

SECURITYHOLDERS’ RELATIONS

 

Section 13.1                             Subordination.

 

(a)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class A Notes that the rights of the Holders of
the Class A-S Notes, the Class B Notes, the Class C Notes and the Class D Notes,
the Class E Notes, the Class F Notes and the Preferred Shares shall be
subordinate and junior to the Class A Notes to the extent and in the manner set
forth in Article XI of this Indenture. On each Redemption Date and each Payment
Date as a result of the occurrence and continuation of the acceleration of the
Notes following the occurrence of an Event of Default, all accrued and unpaid
interest on and outstanding principal on the Class A Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class A Notes consent, other than in Cash, before any further
payment or distribution is made on account of any other Class of Notes, or the
Preferred Shares, to the extent and in the manner provided in
Section 11.1(a)(iii).

 

(b)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class A-S Notes that the

 

175

--------------------------------------------------------------------------------


 

rights of the Holders of the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Notes and the Preferred Shares shall be
subordinate and junior to the Class A-S Notes to the extent and in the manner
set forth in Article XI of this Indenture.  On each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class A-S Notes shall be
paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class A-S Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes or the Preferred
Shares, to the extent and in the manner provided in Section 11.1(a)(iii).

 

(c)                                  Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class B Notes that the rights of the Holders of
the Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes and
the Preferred Shares shall be subordinate and junior to the Class B Notes to the
extent and in the manner set forth in Article XI of this Indenture.  On each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class B Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class B Notes consent, other than
in Cash, before any further payment or distribution is made on account of the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes or the
Preferred Shares, to the extent and in the manner provided in
Section 11.1(a)(iii).

 

(d)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class C Notes that the rights of the Holders of
the Class D Notes, the Class E Notes, the Class F Notes and the Preferred Shares
shall be subordinate and junior to the Class C Notes to the extent and in the
manner set forth in Article XI of this Indenture. On each Redemption Date and
each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class C Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class C Notes consent, other than in Cash, before any
further payment or distribution is made on account of the Class D Notes, the
Class E Notes, the Class F Notes or the Preferred Shares to the extent and in
the manner provided in Section 11.1(a)(iii).

 

(e)                                  Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class D Notes that the rights of the Holders of
the Class E Notes, the Class F Notes and the Preferred Shares shall be
subordinate and junior to the Class D Notes to the extent and in the manner set
forth in Article XI of this Indenture.  On each Redemption Date and each Payment
Date as a result of the occurrence and continuation of the acceleration of the
Notes following the occurrence of an Event of Default, all accrued and unpaid
interest on and outstanding principal on the Class D Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class D Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Class E Notes, the Class F
Notes or the Preferred Shares, to the extent and in the manner provided in
Section 11.1(a)(iii).

 

176

--------------------------------------------------------------------------------


 

(f)                                   Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class E Notes that the rights of the Holders of
the Class F Notes or the Preferred Shares shall be subordinate and junior to the
Class E Notes to the extent and in the manner set forth in Article XI of this
Indenture.  On each Redemption Date and each Payment Date as a result of the
occurrence and continuation of the acceleration of the Notes following the
occurrence of an Event of Default, all accrued and unpaid interest on and
outstanding principal on the Class E Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class E Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Class F Notes or the Preferred Shares, to
the extent and in the manner provided in Section 11.1(a)(iii).

 

(g)                                  Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class F Notes that the rights of the Holders of
the Preferred Shares shall be subordinate and junior to the Class F Notes to the
extent and in the manner set forth in Article XI of this Indenture.  On each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class F Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class F Notes consent, other than
in Cash, before any further payment or distribution is made on account of the
Preferred Shares, to the extent and in the manner provided in
Section 11.1(a)(iii).

 

(h)                                 In the event that notwithstanding the
provisions of this Indenture, any Holders of any Class of Notes shall have
received any payment or distribution in respect of such Class contrary to the
provisions of this Indenture, then, unless and until all accrued and unpaid
interest on and outstanding principal of all more senior Classes of Notes has
been paid in full in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Trustee, which shall pay and
deliver the same to the Holders of the more senior Class of Notes in accordance
with this Indenture.

 

(i)                                     Each Holder of Class A Notes agrees with
the Trustee on behalf of the Secured Parties that such Holder shall not demand,
accept, or receive any payment or distribution in respect of the Class A Notes
in violation of the provisions of this Indenture including Section 11.1(a) and
this Section 13.1.  Nothing in this Section 13.1 shall affect the obligation of
the Issuer to pay Holders of the Class A Notes any amounts due and payable
hereunder.

 

(j)                                    Each Holder of Class A-S Notes agrees
with the Trustee on behalf of the Secured Parties that such Holder shall not
demand, accept, or receive any payment or distribution in respect of the
Class A-S Notes in violation of the provisions of this Indenture including
Section 11.1(a) and this Section 13.1; provided, however, that after all accrued
and unpaid interest on, and principal of, the Class A Notes have been paid in
full, the Holders of the Class A-S Notes shall be fully subrogated to the rights
of the Holders of the Class A Notes.  Nothing in this Section 13.1 shall affect
the obligation of the Issuer to pay Holders of the Class A-S Notes any amounts
due and payable hereunder.

 

(k)                                 Each Holder of Class B Notes agrees with the
Trustee on behalf of the Secured Parties that such Holder shall not demand,
accept, or receive any payment or distribution

 

177

--------------------------------------------------------------------------------


 

in respect of the Class B Notes in violation of the provisions of this Indenture
including Section 11.1(a) and this Section 13.1; provided, however, that after
all accrued and unpaid interest on, and principal of, the Class A Notes and the
Class A-S Notes have been paid in full, the Holders of the Class B Notes shall
be fully subrogated to the rights of the Holders of the Class A Notes and the
Class A-S Notes.  Nothing in this Section 13.1 shall affect the obligation of
the Issuer to pay Holders of the Class B Notes any amounts due and payable
hereunder.

 

(l)                                     Each Holder of Class C Notes agrees with
the Trustee on behalf of the Secured Parties that such Holder shall not demand,
accept, or receive any payment or distribution in respect of the Class C Notes
in violation of the provisions of this Indenture including Section 11.1(a) and
this Section 13.1; provided, however, that after all accrued and unpaid interest
on, and principal of, the Class A Notes, Class A-S Notes and the Class B Notes
have been paid in full, the Holders of the Class C Notes shall be fully
subrogated to the rights of the Holders of the Class A Notes, Class A-S Notes
and the Class B Notes.  Nothing in this Section 13.1 shall affect the obligation
of the Issuer to pay Holders of the Class C Notes any amounts due and payable
hereunder.

 

(m)                             Each Holder of Class D Notes agrees with the
Trustee on behalf of the Secured Parties that such Holder shall not demand,
accept, or receive any payment or distribution in respect of the Class D Notes
in violation of the provisions of this Indenture including Section 11.1(a) and
this Section 13.1; provided, however, that after all accrued and unpaid interest
on, and principal of, the Class A Notes, Class A-S Notes, the Class B Notes and
the Class C Notes have been paid in full, the Holders of the Class D Notes shall
be fully subrogated to the rights of the Holders of the Class A Notes, Class A-S
Notes, the Class B Notes and the Class C Notes.  Nothing in this Section 13.1
shall affect the obligation of the Issuer to pay Holders of the Class D Notes
any amounts due and payable hereunder.

 

(n)                                 Each Holder of Class E Notes agrees with the
Trustee on behalf of the Secured Parties that such Holder shall not demand,
accept, or receive any payment or distribution in respect of the Class E Notes
in violation of the provisions of this Indenture including Section 11.1(a) and
this Section 13.1; provided, however, that after all accrued and unpaid interest
on, and principal of, the Class A Notes, Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes have been paid in full, the Holders of the
Class E Notes shall be fully subrogated to the rights of the Holders of the
Class A Notes, Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes.  Nothing in this Section 13.1 shall affect the obligation of the
Issuer to pay Holders of the Class E Notes any amounts due and payable
hereunder.

 

(o)                                 Each Holder of Class F Notes agrees with the
Trustee on behalf of the Secured Parties that such Holder shall not demand,
accept, or receive any payment or distribution in respect of the Class F Notes
in violation of the provisions of this Indenture including Section 11.1(a) and
this Section 13.1; provided, however, that after all accrued and unpaid interest
on, and principal of, the Class A Notes, Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes have been paid in full,
the Holders of the Class F Notes shall be fully subrogated to the rights of the
Holders of the Class A Notes, Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes and the Class E Notes.  Nothing in this Section 13.1
shall affect the obligation of the Issuer to pay Holders of the Class F Notes
any amounts due and payable hereunder.

 

178

--------------------------------------------------------------------------------


 

(p)                                 The Holders of each Class of Notes agree,
for the benefit of all Holders of each Class of Notes, not to cause the filing
of a petition in bankruptcy against the Issuer, the Co-Issuer or any Permitted
Subsidiary until the payment in full of the Notes and not before one year and a
day, or if longer, the applicable preference period then in effect, has elapsed
since such payment.

 

Section 13.2                             Standard of Conduct.

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer, or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

 

Section 13.3                             Information Regarding Holders.

 

Each purchaser and subsequent transferee of a Note, by its acceptance of an
interest in such notes, agrees to comply with the Holder AML Obligations.

 

ARTICLE 14

 

MISCELLANEOUS

 

Section 14.1                             Form of Documents Delivered to the
Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous.  Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.  Any

 

179

--------------------------------------------------------------------------------


 

Opinion of Counsel also may be based, insofar as it relates to factual matters,
upon a certificate or opinion of, or representations by, an Authorized Officer
of the Issuer or the Co-Issuer, or the Collateral Manager on behalf of the
Issuer, certifying as to the factual matters that form a basis for such Opinion
of Counsel and stating that the information with respect to such matters is in
the possession of the Issuer or the Co-Issuer or the Collateral Manager on
behalf of the Issuer, unless such counsel knows that the certificate or opinion
or representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer or
the Co-Issuer, then notwithstanding that the satisfaction of such condition is a
condition precedent to the Issuer’s or the Co-Issuer’s rights to make such
request or direction, the Trustee shall be protected in acting in accordance
with such request or direction if it does not have knowledge of the occurrence
and continuation of such Default or Event of Default as provided in
Section 6.1(e).

 

Section 14.2                             Acts of Securityholders.

 

(a)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Securityholders may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Securityholders
in person or by an agent duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee, and, where it is hereby
expressly required, to the Issuer and/or the Co-Issuer.  Such instrument or
instruments (and the action or actions embodied therein and evidenced thereby)
are herein sometimes referred to as the “Act” of the Securityholders signing
such instrument or instruments.  Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Issuer and the Co-Issuer,
if made in the manner provided in this Section 14.2.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner which the
Trustee deems sufficient.

 

(c)                                  The principal amount and registered numbers
of Notes held by any Person, and the date of his holding the same, shall be
proved by the Notes Register.  The Notional Amount and registered numbers of the
Preferred Shares held by any Person, and the date of his holding the same, shall
be proved by the register maintained with respect to the Preferred Shares.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Securityholder shall
bind such Securityholder (and any transferee thereof) of such Security and of
every Security issued upon the registration thereof or in exchange therefor or
in lieu thereof, in respect of anything done, omitted or suffered to be done by
the Trustee, the

 

180

--------------------------------------------------------------------------------


 

Preferred Shares Paying Agent, the Share Registrar, the Issuer or the Co-Issuer
in reliance thereon, whether or not notation of such action is made upon such
Security.

 

Section 14.3                             Notices, etc., to the Trustee, the
Issuer, the Co-Issuer, the Advancing Agent, the Collateral Manager, the
Placement Agent and the Rating Agencies.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

 

(a)                                 the Trustee by any Securityholder or by the
Issuer or the Co-Issuer shall be sufficient for every purpose hereunder if made,
given, furnished or filed in writing to and mailed, by certified mail, return
receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery or by facsimile in legible form, to the Trustee
addressed to it at its Corporate Trust Office, or at any other address
previously furnished in writing to the Issuer, the Co-Issuer or Securityholders
by the Trustee;

 

(b)                                 the Issuer by the Trustee or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Issuer addressed to it at Arbor Realty Commercial Real
Estate Notes 2018-FL1, Ltd. at c/o MaplesFS Limited, P.O. Box 1093, Boundary
Hall, Cricket Square, Grand Cayman, KY1-1102 Cayman Islands, facsimile number:
345-945-7100, Attention:  The Directors, or at any other address previously
furnished in writing to the Trustee by the Issuer, with a copy to the Collateral
Manager at its address set forth below;

 

(c)                                  the Co-Issuer by the Trustee or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Co-Issuer addressed to it in c/o Corporation Service
Company, 251 Little Falls Drive, Wilmington, Delaware 19808, Attention: Donald
J. Puglisi, facsimile number: (302) 738-7210, or at any other address previously
furnished in writing to the Trustee by the Co-Issuer, with a copy to the
Collateral Manager at its address set forth below;

 

(d)                                 the Advancing Agent by the Trustee, the
Issuer or the Co-Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Advancing Agent addressed to it at Arbor
Realty SR, Inc., 333 Earle Ovington Boulevard, 9th Floor, Uniondale, New York
11553, Attention:  Executive Vice President — Structured Securitization, or at
any other address previously furnished in writing to the Trustee and the
Co-Issuers, with a copy to the Collateral Manager at its address set forth
below.

 

(e)                                  the Preferred Shares Paying Agent shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to and mailed, by certified mail, return receipt requested, hand
delivered, sent by overnight courier service guaranteeing next day delivery or
by facsimile in legible form, to the Preferred Shares Paying Agent addressed to
it at its Corporate Trust Office or at any other address previously furnished in
writing by the Trustee;

 

181

--------------------------------------------------------------------------------


 

(f)                                   the Collateral Manager by the Issuer, the
Co-Issuer or the Trustee shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Collateral
Manager addressed to it at Arbor Realty Collateral Management, LLC, 333 Earle
Ovington Boulevard, 9th Floor, Uniondale, New York 11553, Attention:  Executive
Vice President — Structured Securitization, or at any other address previously
furnished in writing to the Issuer, the Co-Issuer or the Trustee;

 

(g)                                  the Rating Agencies, as applicable, by the
Issuer, the Co-Issuer, the Collateral Manager or the Trustee shall be sufficient
for every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Rating
Agencies addressed to it at (i) Moody’s Investor Services, Inc., 7 World Trade
Center, 250 Greenwich Street, New York, New York 10007, Attention: CRE CDO
Surveillance (or by electronic mail at moodys_cre_cdo_monitoring@moodys.com) and
(ii) DBRS, Inc., 333 West Wacker Drive, Suite 1800, Chicago, Illinois 60606,
Attention: Commercial Mortgage Surveillance, Fax: (312) 332-3492 (or by
electronic mail at cmbs.surveillance@DBRS.com) or such other address that either
Rating Agency shall designate in the future; provided that any request, demand,
authorization, direction, order, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with the Rating Agency (“17g-5
Information”) shall be given in accordance with, and subject to, the provisions
of Section 14.13 hereof; and

 

(h)                                 the Placement Agent by the Issuer, the
Co-Issuer, the Trustee or the Collateral Manager shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form to
the Placement Agent at J.P. Morgan Securities LLC, 383 Madison Avenue, 8th
Floor, New York, New York 10179, Attention:  SPG Syndicate, e-mail: 
ABS_Synd@jpmorgan.com, with a copy to:  J.P. Morgan Securities LLC, 4 New York
Plaza, 21st Floor, New York, New York 10004-2413, Attention:  Bianca A.
Russo, Esq., e-mail:  US_CMBS_Notice@jpmorgan.com.

 

Section 14.4                             Notices to Noteholders; Waiver.

 

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of Notes of any event,

 

(a)                                 such notice shall be sufficiently given to
Holders of Notes if in writing and mailed, first class postage prepaid, to each
Holder of a Note affected by such event, at the address of such Holder as it
appears in the Notes Register, not earlier than the earliest date and not later
than the latest date, prescribed for the giving of such notice;

 

(b)                                 such notice shall be in the English
language; and

 

(c)                                  all reports or notices to Preferred
Shareholders shall be sufficiently given if provided in writing and mailed,
first class postage prepaid, to the Preferred Shares Paying Agent.

 

Notwithstanding clause (a) above, a Holder of Notes may give the Trustee written
notice that it is requesting that notices to it be given by facsimile
transmissions and stating the

 

182

--------------------------------------------------------------------------------


 

facsimile number for such transmission.  Thereafter, the Trustee shall give
notices to such Holder by facsimile transmission; provided that if such notice
also requests that notices be given by mail, then such notice shall also be
given by mail in accordance with clause (a) above.

 

The Trustee shall deliver to the Holders of the Notes any information or notice
related to this Indenture in the possession of the Trustee requested to be so
delivered by at least 25% of the Holders of any Class of Notes.  The Trustee
shall have no liability for such disclosure or, subject to its duties herein,
the accuracy thereof.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes.  In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Trustee and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

 

Section 14.5                             Effect of Headings and Table of
Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 14.6                             Successors and Assigns.

 

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

 

Section 14.7                             Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 14.8                             Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Collateral

 

183

--------------------------------------------------------------------------------


 

Manager, the Preferred Shareholders, the Preferred Shares Paying Agent, the
Share Registrar and the Noteholders (each of whom, in the case of this clause
(ii), shall be an express third-party beneficiary hereunder), any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

Section 14.9                             Governing Law.

 

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

Section 14.10                      Submission to Jurisdiction.

 

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court.  Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2.  Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

Section 14.11                      Counterparts.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Section 14.12                      Liability of Co-Issuers.

 

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively.  In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any assets of the Co-Issuer or the Issuer,
respectively.

 

184

--------------------------------------------------------------------------------


 

Section 14.13                      17g-5 Information.

 

(a)                                 The parties hereto agree that all 17g-5
Information provided to the Rating Agencies, or any of its officers, directors
or employees, to be given or provided to the Rating Agencies pursuant to, in
connection with or related, directly or indirectly, to this Indenture, any other
Transaction Document, the Assets or the Notes, shall be in each case furnished
directly to the Rating Agencies at the address set forth in Section 14.3(h) with
a prior electronic copy to the Issuer or the Information Agent, as provided in
Section 2A of the Collateral Administration Agreement (for forwarding to the
17g-5 Website in accordance with the Collateral Administration Agreement).  The
Co-Issuers also shall furnish such other information regarding the Co-Issuers or
the Assets as may be reasonably requested by the Rating Agencies to the extent
such party has or can obtain such information without unreasonable effort or
expense.  Notwithstanding the foregoing, the failure to deliver such notices or
copies shall not constitute an Event of Default under this Indenture.  Any
confirmation of the rating by the Rating Agencies required hereunder shall be in
writing.  For the avoidance of doubt, such information under this Section 14.13
(except as set forth under clause (f)) shall not include any Accountants’
Reports.

 

(b)                                 The Co-Issuers shall comply with their
obligations under Rule 17g-5 promulgated under the Exchange Act (“Rule 17g-5”),
by their or their agent’s posting on the 17g-5 Website, no later than the time
such information is provided to the Rating Agencies, all 17g-5 Information.  At
all times while any Notes are rated by the Rating Agencies or any other NRSRO,
the Co-Issuers shall engage a third-party to post 17g-5 Information to the 17g-5
Website, which shall initially be the Collateral Administrator (in such
capacity, the “Information Agent”).

 

(c)                                  To the extent any of the Co-Issuers, the
Trustee or the Collateral Manager are engaged in oral communications with the
Rating Agencies, for the purposes of determining the initial credit rating of
the Notes or credit rating surveillance of the Notes, the party communicating
with the Rating Agencies shall cause such oral communication to either be
(x) recorded and an audio file containing the recording to be promptly delivered
to the Information Agent for posting to the 17g-5 Website or (y) summarized in
writing and the summary to be promptly delivered to the Information Agent for
posting to the 17g-5 Website.

 

(d)                                 Notwithstanding the requirements herein, the
Trustee shall have no obligation to engage in or respond to any oral
communications, for the purposes of determining the initial credit rating of the
Notes or undertaking credit rating surveillance of the Notes, with the Rating
Agencies or any of their respective officers, directors or employees.

 

(e)                                  Notwithstanding anything to the contrary in
this Indenture, a breach of this Section 14.13 shall not constitute a Default or
Event of Default.

 

(f)                                   If any of the parties to this Indenture
receives a Form ABS Due Diligence-15E from any party in connection with any
third-party due diligence services such party may have provided with respect to
the Mortgage Assets (“Due Diligence Service Provider”), such receiving party
shall promptly forward such Form ABS Due Diligence-15E to the 17g-5 Information
Provider for posting on the 17g-5 Information Provider’s Website.  The 17g-5
Information Provider shall post on the 17g-5 Information Provider’s Website any
Form ABS Due Diligence-

 

185

--------------------------------------------------------------------------------


 

15E it receives directly from a Due Diligence Service Provider or from another
party to this Indenture, promptly upon receipt thereof.

 

Section 14.14                      Rating Agency Condition.

 

Any request for satisfaction of the Rating Agency Condition made by the Issuer,
Co-Issuer or Trustee, as applicable, pursuant to this Indenture, shall be made
in writing, which writing shall contain a cover page indicating the nature of
the request for satisfaction of the Rating Agency Condition, and shall contain
all back-up material necessary for the Rating Agencies to process such request. 
Such written request for satisfaction of the Rating Agency Condition shall be
provided in electronic format to the Information Agent for posting on the 17g-5
Website in accordance with Section 14.13 hereof and after receiving actual
knowledge of such posting (which may be in the form of an automatic email
notification of posting delivered by the 17g-5 Website to such party), the
Requesting Party shall send the request for satisfaction of such Rating Agency
Condition to the Rating Agencies in accordance with the instructions for notices
set forth in Section 14.3(h) hereof.

 

ARTICLE 15

 

ASSIGNMENT OF MORTGAGE ASSET PURCHASE AGREEMENTS AND LOAN MANAGEMENT AGREEMENT

 

Section 15.1                             Assignment of Mortgage Asset Purchase
Agreements and the Collateral Management Agreement.

 

(a)                                 The Issuer, in furtherance of the covenants
of this Indenture and as security for the Notes and amounts payable to the
Secured Parties hereunder and the performance and observance of the provisions
hereof, hereby collaterally assigns, transfers, conveys and sets over to the
Trustee, for the benefit of the Noteholders, all of the Issuer’s estate, right,
title and interest in, to and under each Mortgage Asset Purchase Agreement (now
or hereafter entered into) and the Collateral Management Agreement (each, an
“Article 15 Agreement”), including, without limitation, (i) the right to give
all notices, consents and releases thereunder, (ii) the right to give all
notices of termination and to take any legal action upon the breach of an
obligation of a Seller or the Collateral Manager thereunder, including the
commencement, conduct and consummation of proceedings at law or in equity,
(iii) the right to receive all notices, accountings, consents, releases and
statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided,
however, that the Trustee hereby grants the Issuer a license to exercise all of
the Issuer’s rights pursuant to the Article 15 Agreements without notice to or
the consent of the Trustee (except as otherwise expressly required by this
Indenture, including, without limitation, as set forth in Section 15.1(f)) which
license shall be and is hereby deemed to be automatically revoked upon the
occurrence of an Event of Default hereunder until such time, if any, that such
Event of Default is cured or waived.

 

(b)                                 The assignment made hereby is executed as
collateral security, and the execution and delivery hereby shall not in any way
impair or diminish the obligations of the Issuer under the provisions of each of
the Article 15 Agreements, nor shall any of the obligations contained in each of
the Article 15 Agreements be imposed on the Trustee.

 

186

--------------------------------------------------------------------------------


 

(c)                                  Upon the retirement of the Notes and the
release of the Assets from the lien of this Indenture, this assignment and all
rights herein assigned to the Trustee for the benefit of the Noteholders shall
cease and terminate and all the estate, right, title and interest of the Trustee
in, to and under each of the Article 15 Agreements shall revert to the Issuer
and no further instrument or act shall be necessary to evidence such termination
and reversion.

 

(d)                                 The Issuer represents that it has not
executed any assignment of any of the Article 15 Agreements other than this
collateral assignment.

 

(e)                                  The Issuer agrees that this assignment is
irrevocable, and that it shall not take any action which is inconsistent with
this assignment or make any other assignment inconsistent herewith.  The Issuer
shall, from time to time upon the request of the Trustee, execute all
instruments of further assurance and all such supplemental instruments with
respect to this assignment as the Trustee may specify.

 

(f)                                   The Issuer hereby agrees, and hereby
undertakes to obtain the agreement and consent of the Sellers and the Collateral
Manager, as applicable, in the Mortgage Asset Purchase Agreements and the
Collateral Management Agreement, as applicable, to the following:

 

(i)                                     each of the Sellers and the Collateral
Manager consents to the provisions of this collateral assignment and agrees to
perform any provisions of this Indenture made expressly applicable to each of
the Sellers and the Collateral Manager pursuant to the applicable Article 15
Agreement;

 

(ii)                                  each of the Sellers and the Collateral
Manager, as applicable, acknowledges that the Issuer is collaterally assigning
all of its right, title and interest in, to and under the Mortgage Asset
Purchase Agreements and the Collateral Management Agreement, as applicable, to
the Trustee for the benefit of the Noteholders, and each of the Sellers and the
Collateral Manager, as applicable, agrees that all of the representations,
covenants and agreements made by each of the Sellers and the Collateral Manager,
as applicable, in the applicable Article 15 Agreement are also for the benefit
of, and enforceable by, the Trustee and the Noteholders;

 

(iii)                               each of the Sellers and the Collateral
Manager, as applicable, shall deliver to the Trustee duplicate original copies
of all notices, statements, communications and instruments delivered or required
to be delivered to the Issuer pursuant to the applicable Article 15 Agreement;

 

(iv)                              none of the Issuer, the Sellers or the
Collateral Manager shall enter into any agreement amending, modifying or
terminating the applicable Article 15 Agreement, (other than in respect of an
amendment or modification to cure any inconsistency, ambiguity or manifest
error) or selecting or consenting to a successor Collateral Manager, as
applicable, without notifying the Rating Agencies and without the prior written
consent and written confirmation of the Rating Agencies that such amendment,
modification or termination will not cause its then-current ratings of the Notes
to be downgraded or withdrawn;

 

187

--------------------------------------------------------------------------------


 

(v)                                 except as otherwise set forth herein and
therein (including, without limitation, pursuant to Section 12 of the Collateral
Management Agreement), the Collateral Manager shall continue to serve as
Collateral Manager under the Collateral Management Agreement, notwithstanding
that the Collateral Manager shall not have received amounts due it under the
Collateral Management Agreement because sufficient funds were not then available
hereunder to pay such amounts pursuant to the Priority of Payments.  The
Collateral Manager agrees not to cause the filing of a petition in bankruptcy
against the Issuer for the nonpayment of the fees or other amounts payable to
the Collateral Manager under the Collateral Management Agreement until the
payment in full of all Notes issued under this Indenture and the expiration of a
period equal to the applicable preference period under the Bankruptcy Code plus
ten days following such payment; and

 

(vi)                              the Collateral Manager irrevocably submits to
the non-exclusive jurisdiction of any New York State or federal court sitting in
the Borough of Manhattan in The City of New York in any action or proceeding
arising out of or relating to the Notes or this Indenture, and the Collateral
Manager irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State or federal court. 
The Collateral Manager irrevocably waives, to the fullest extent it may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.  The Collateral Manager irrevocably consents to the service of any
and all process in any action or Proceeding by the mailing by certified mail,
return receipt requested, or delivery requiring signature and proof of delivery
of copies of such initial process to it at Arbor Realty Trust, Inc., 333 Earle
Ovington Boulevard, 9th Floor, Uniondale, New York 11553, Attention: Executive
Vice President—Structured Securitization.  The Collateral Manager agrees that a
final and non-appealable judgment by a court of competent jurisdiction in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

ARTICLE 16

 

CURE RIGHTS; PURCHASE RIGHTS; RAMP-UP MORTGAGE ASSETS AND REINVESTMENT MORTGAGE
ASSETS

 

Section 16.1                             [Reserved]

 

Section 16.2                             Mortgage Asset Purchase Agreements.

 

Following the Closing Date, unless a Mortgage Asset Purchase Agreement is
necessary to comply with the provisions of this Indenture, the Issuer may
acquire Mortgage Assets in accordance with customary settlement procedures in
the relevant markets. In any event, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall obtain from any seller of a Mortgage Asset, all
Underlying Instruments with respect to each Mortgage Asset that govern, directly
or indirectly, the rights and obligations of the owner of the Mortgage Asset
with respect to the Mortgage Asset and any certificate evidencing the Mortgage
Asset.

 

188

--------------------------------------------------------------------------------


 

Section 16.3                             Representations and Warranties Related
to Ramp-Up Mortgage Assets and Reinvestment Mortgage Assets.

 

(a)                                 Upon the acquisition of a Ramp-Up Mortgage
Asset or a Reinvestment Mortgage Asset by the Issuer, the related seller shall
be required to make representations and warranties substantially in the form
attached as Exhibit L hereto.

 

(b)                                 The representations and warranties in
Section 16.3(a) with respect to the acquisition of a Ramp-Up Mortgage Asset or a
Reinvestment Mortgage Asset may be subject to any modification, limitation or
qualification that the Collateral Manager determines to be reasonably acceptable
in accordance with the Collateral Management Standard; provided that the
Collateral Manager will provide the Rating Agencies with a report attached to
each Monthly Report identifying each such affected representation or warranty
and the modification, exception, limitation or qualification received with
respect to the acquisition of any Ramp-Up Mortgage Asset or Reinvestment
Mortgage Asset during the period covered by the Monthly Report, which report may
contain explanations by the Collateral Manager as to its determinations.

 

(c)                                  The Issuer (or the Collateral Manager on
behalf of the Issuer) shall obtain a covenant from the Person making any
representation or warranty to the Issuer pursuant to Section 16.3(a) that such
Person shall repurchase the related Mortgage Asset if any such representation or
warranty is breached (but only after the expiration of any permitted cure
periods and failure to cure such breach).  The purchase price for any Mortgage
Asset repurchased shall be a price equal to the sum of the following (in each
case, without duplication) as of the date of such repurchase: (i) the then
outstanding Principal Balance of such Mortgage Asset, discounted based on the
percentage amount of any discount that was applied when such Mortgage Asset was
purchased by the Issuer, plus (ii) accrued and unpaid interest on such Mortgage
Asset, plus (iii) any unreimbursed advances, plus (iv) accrued and unpaid
interest on advances on the Mortgage Asset, plus (v) any reasonable costs and
expenses (including, but not limited to, the cost of any enforcement action,
incurred by the Issuer or the Trustee in connection with any such purchase by a
seller).

 

Section 16.4                             Operating Advisor.

 

If the Issuer, as holder of a Senior Participation has the right pursuant to the
related Underlying Instruments to appoint the operating advisor, directing
holder or Person serving a similar function under the Underlying Instruments,
each of the Issuer, the Trustee and the Collateral Manager shall take such
actions as are reasonably necessary to appoint the Collateral Manager to such
position.

 

Section 16.5                             Purchase Right; Holder of a Majority of
the Preferred Shares.

 

If the Issuer, as holder of a Senior Participation, has the right pursuant to
the related Underlying Instruments to purchase any other interest in the same
Underlying Whole Loan as the Senior Participation (an “Other Tranche”), the
Issuer shall, if directed by the Holder of a Majority of the Preferred Shares,
exercise such right, if the Collateral Manager determines, in accordance with
the Collateral Management Standard, that the exercise of the option would be in
the best interest of the Noteholders, but shall not exercise such right if the
Collateral Manager determines otherwise.  The Collateral Manager shall deliver
to the Trustee an Officer’s Certificate certifying

 

189

--------------------------------------------------------------------------------


 

such determination, accompanied by an Act of the Holder of a Majority of the
Preferred Shares directing the Issuer to exercise such right.  In connection
with the purchase of any such Other Tranche(s), the Issuer shall assign to the
Holder of a Majority of the Preferred Shares or its designee all of its right,
title and interest in such Other Tranche(s) in exchange for a purchase price
(such price and any other associated expense of such exercise to be paid by the
Holder of a Majority of the Preferred Shares) of the Other Tranche(s) (or, if
the Underlying Instruments permit, the Issuer may assign the purchase right to
the Holder of a Majority of the Preferred Shares or its designee; otherwise the
Holder of a Majority of the Preferred Shares or its designee shall fund the
purchase by the Issuer, which shall then assign the Other Tranche(s) to the
Holder of a Majority of the Preferred Shares or its designee), which amount
shall be delivered by such Holder or its designee from its own funds to or upon
the instruction of the Collateral Manager in accordance with terms of the
Underlying Instruments related to the acquisition of such Other Tranche(s).  The
Issuer shall execute and deliver at the direction of such Holder of a Majority
of the Preferred Shares such instruments of transfer or assignment prepared by
such Holder, in each case without recourse, as shall be necessary to transfer
title to such Holder of the Majority of Preferred Shares or its designee of the
Other Tranche(s) and the Trustee shall have no responsibility with regard to
such Other Tranche(s).  Notwithstanding anything to the contrary herein, any
Other Tranche purchased hereunder by the Issuer shall not be subject to the
Grant to the Trustee under the Granting Clauses.

 

ARTICLE 17

 

ADVANCING AGENT

 

Section 17.1                             Liability of the Advancing Agent.

 

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.

 

Section 17.2                             Merger or Consolidation of the
Advancing Agent.

 

(a)                                 The Advancing Agent will keep in full effect
its existence, rights and franchises as a corporation under the laws of the
jurisdiction in which it was formed, and will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture to perform its duties under this Indenture.

 

(b)                                 Any Person into which the Advancing Agent
may be merged or consolidated, or any corporation resulting from any merger or
consolidation to which the Advancing Agent shall be a party, or any Person
succeeding to the business of the Advancing Agent shall be the successor of the
Advancing Agent, hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding (it being understood and agreed by the parties hereto
that the consummation of any such transaction by the Advancing Agent shall have
no effect on the Trustee’s obligations under Section 10.9, which obligations
shall continue pursuant to the terms of Section 10.9).

 

190

--------------------------------------------------------------------------------


 

Section 17.3          Limitation on Liability of the Advancing Agent and Others.

 

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder.  The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

 

Section 17.4          Representations and Warranties of the Advancing Agent.

 

The Advancing Agent represents and warrants that:

 

(a)           the Advancing Agent (i) has been duly organized, is validly
existing and is in good standing under the laws of the State of Maryland,
(ii) has full power and authority to own the Advancing Agent’s assets and to
transact the business in which it is currently engaged, and (iii) is duly
qualified and in good standing under the laws of each jurisdiction where the
Advancing Agent’s ownership or lease of property or the conduct of the Advancing
Agent’s business requires, or the performance of this Indenture would require,
such qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Advancing Agent or the ability of the Advancing Agent
to perform its obligations under, or on the validity or enforceability of, the
provisions of this Indenture applicable to the Advancing Agent;

 

(b)           the Advancing Agent has full power and authority to execute,
deliver and perform this Indenture; this Indenture has been duly authorized,
executed and delivered by the Advancing Agent and constitutes a legal, valid and
binding agreement of the Advancing Agent, enforceable against it in accordance
with the terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

 

(c)           neither the execution and delivery of this Indenture nor the
performance by the Advancing Agent of its duties hereunder conflicts with or
will violate or result in a breach or

 

191

--------------------------------------------------------------------------------


 

violation of any of the terms or provisions of, or constitutes a default under:
(i) the charter and bylaws of the Advancing Agent, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement or other
evidence of indebtedness or other agreement, obligation, condition, covenant or
instrument to which the Advancing Agent is a party or is bound, (iii) any law,
decree, order, rule or regulation applicable to the Advancing Agent of any court
or regulatory, administrative or governmental agency, body or authority or
arbitrator having jurisdiction over the Advancing Agent or its properties, and
which would have, in the case of any of (i), (ii) or (iii) of this
Section 17.4(c), either individually or in the aggregate, a material adverse
effect on the business, operations, assets or financial condition of the
Advancing Agent or the ability of the Advancing Agent to perform its obligations
under this Indenture;

 

(d)           no litigation is pending or, to the best of the Advancing Agent’s
knowledge, threatened, against the Advancing Agent that would materially and
adversely affect the execution, delivery or enforceability of this Indenture or
the ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

 

(e)           no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Advancing Agent of its duties
hereunder, except such as have been duly made or obtained.

 

Section 17.5          Resignation and Removal; Appointment of Successor.

 

(a)           No resignation or removal of the Advancing Agent and no
appointment of a successor Advancing Agent pursuant to this Article 17 shall
become effective until the acceptance of appointment by the successor Advancing
Agent under Section 17.6.

 

(b)           The Advancing Agent may resign at any time by giving written
notice thereof to the Issuer, the Co-Issuer, the Trustee, the Collateral
Manager, the Noteholders and the Rating Agencies.

 

(c)           The Advancing Agent may be removed at any time by Act of at least
66-2/3% of the Preferred Shares upon written notice delivered to the Trustee and
to the Issuer and the Co-Issuer.

 

(d)           If the Advancing Agent fails to make an Interest Advance required
by this Indenture with respect to a Payment Date, the Backup Advancing Agent
shall be required to make such Interest Advance and shall be entitled to
receive, in consideration thereof, the Advancing Agent Fee (in lieu of the
Backup Advancing Agent Fee) in accordance with the Priority of Payments.  If the
Advancing Agent fails to make a required Interest Advance and it has not
determined such Interest Advance to be a Nonrecoverable Interest Advance, the
Collateral Manager may, and at the direction of the Controlling Class shall,
terminate such Advancing Agent and replace such Advancing Agent with a successor
advancing agent, subject to the satisfaction of the Rating Agency Condition.  In
the event that the Collateral Manager has not terminated and replaced such
Advancing Agent within 30 days of such Advancing Agent’s failure to make a
required Interest Advance, the Trustee may terminate such Advancing Agent and
appoint a successor Advancing Agent.

 

192

--------------------------------------------------------------------------------


 

(e)           Subject to Section 17.5(d), if the Advancing Agent shall resign or
be removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Trustee and the Collateral Manager;
provided that such successor Advancing Agent shall be appointed only subject to
satisfaction of the Rating Agency Condition, upon the written consent of a
Majority of Preferred Shareholders.  If no successor Advancing Agent shall have
been appointed and an instrument of acceptance by a successor Advancing Agent
shall not have been delivered to the Advancing Agent within 30 days after the
giving of such notice of resignation, the resigning Advancing Agent, the Trustee
or any Preferred Shareholder, on behalf of himself and all others similarly
situated, may petition any court of competent jurisdiction for the appointment
of a successor Advancing Agent.

 

(f)            The Issuer and the Co-Issuer shall give prompt notice of each
resignation and each removal of the Advancing Agent and each appointment of a
successor Advancing Agent by mailing written notice of such event by first class
mail, postage prepaid, to the Rating Agencies and to the Holders of the Notes as
their names and addresses appear in the Notes Register.

 

Section 17.6          Acceptance of Appointment by Successor Advancing Agent.

 

(a)           Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Collateral Manager,
the Trustee and the retiring Advancing Agent an instrument accepting such
appointment.  Upon delivery of the required instruments, the resignation or
removal of the retiring Advancing Agent shall become effective and such
successor Advancing Agent, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts, duties and obligations of the
retiring Advancing Agent.

 

(b)           No appointment of a successor Advancing Agent shall become
effective unless the Rating Agencies have confirmed in writing that the
employment of such successor would not adversely affect the rating on the Notes.

 

193

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LTD., as Issuer

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

In the presence of:

 

 

 

 

 

Witness:

 

Name:

 

Title:

 

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LLC, as Co-Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, solely as Trustee, Paying Agent, Calculation
Agent, Transfer Agent, Custodial Securities Intermediary, Backup Advancing Agent
and Notes Registrar and not in its individual capacity

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

 

ARBOR REALTY SR, INC., as Advancing Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, solely as Custodian and not in its individual
capacity

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INITIAL MORTGAGE ASSETS

 

Mortgage Asset

 

Unpaid Principal
Balance(1)

 

Planet Self Storage Portfolio

 

$

48,000,000.00

 

Central West End

 

$

48,000,000.00

(2)

Georgia Portfolio

 

$

34,000,000.00

 

The Redford

 

$

32,350,000.00

 

Preston Hollow

 

$

29,000,000.00

 

The Katy Apartments

 

$

29,000,000.00

 

Oaks at Park South

 

$

28,789,132.98

 

Maystone at Wakefield

 

$

20,000,000.00

 

Blue Lake Villas

 

$

18,500,000.00

 

Landmark at Mountain View

 

$

18,000,000.00

 

St. Moritz Apartments

 

$

17,150,000.00

 

Willow Point Apartments

 

$

16,500,000.00

 

Captain’s Quarters I

 

$

16,000,000.00

 

Wilshire Victoria Apartments

 

$

14,873,607.19

 

Hudson Valley Portfolio

 

$

13,100,000.00

 

Carrington Park I

 

$

13,080,090.94

 

Campus Commons

 

$

13,000,000.00

 

King Arthur - Draper

 

$

13,000,000.00

 

The Mark Apartments

 

$

13,000,000.00

 

309 East 75th Street

 

$

12,910,000.00

 

Cypress Village Apartments

 

$

12,600,000.00

 

160 Van Brunt Street

 

$

12,151,000.00

 

Raintree Apartments

 

$

6,200,000.00

 

King Arthur — West Valley City

 

$

5,800,000.00

 

528 East 85th Street

 

$

5,060,000.00

 

Grancare

 

$

4,625,000.00

 

Carrington Park II

 

$

4,000,136.30

 

Housing Investors Portfolio Alabama II

 

$

3,400,000.00

 

 

 

 

 

Total

 

$

502,088,967.41

 

 

--------------------------------------------------------------------------------

(1) For each Initial Mortgage Asset, as of the Reference Date.

(2) Including all RDD Funding Advances in connection with Central West End, in
an aggregate amount of $7,664,744.00.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

LIBOR

 

The London interbank offered rate (“LIBOR”) shall be determined by the
Calculation Agent in accordance with the following provisions:

 

(1)                                 On the second London Banking Day preceding
the first Business Day of an Interest Accrual Period (each such day, a “LIBOR
Determination Date”), LIBOR (other than for the initial Interest Accrual Period)
will equal the rate, as obtained by the Calculation Agent, for deposits in U.S.
Dollars for a period of one month, which appears on the Reuters Page LIBOR01 (or
such other page that may replace that page on such service for the purpose of
displaying comparable rates) as reported by Bloomberg Financial Markets
Commodities News as of 11:00 a.m., London time, on the LIBOR Determination Date.
“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

 

(2)                                 If, on any LIBOR Determination Date, such
rate does not appear on Reuters Screen LIBOR01, the Calculation Agent will
determine LIBOR on the basis of the rates at which deposits in U.S. Dollars are
offered by Reference Banks at approximately 11:00 a.m. (London time) on the
LIBOR Determination Date to prime banks in the London interbank market for a
period of one month commencing on the LIBOR Determination Date and in a
representative amount of U.S.$1,000.  The Calculation Agent will request the
principal London office of each of the Reference Banks to provide a quotation of
its rate.  If at least two such quotations are provided, the rate for that LIBOR
Determination Date will be the arithmetic mean of the quotations.  If fewer than
two quotations are provided as requested, the rate for that LIBOR Determination
Date will be the arithmetic mean of the rates quoted by major banks in New York
City, selected by the Calculation Agent, at approximately 11:00 a.m. (New York
City time) on the LIBOR Determination Date for loans in U.S. Dollars to leading
European banks for a period of one month commencing on the LIBOR Determination
Date and in a representative amount of U.S.$1,000.  As used herein, “Reference
Banks” means four major banks in the London interbank market selected by the
Calculation Agent and approved by the Collateral Manager. If the Calculation
Agent is unable to determine a rate in accordance with any procedure in clauses
(1) or (2) hereof, LIBOR shall be as determined on the immediately preceding
LIBOR Determination Date.

 

(3)                                 In respect of the initial Interest Accrual
Period, LIBOR will be determined on the second London Banking Day preceding the
Closing Date.

 

(4)                                 In no event shall LIBOR be less than zero.

 

In making the above calculations, (A) all percentages resulting from the
calculation (other than the calculation determined pursuant to clause (c) above)
will be rounded, if necessary, to the nearest one hundred-thousandth of a
percentage point (0.00001%) and (B) all percentages determined pursuant to
clause (c) above will be rounded, if necessary, in accordance with the method
set forth in (A), but to the same degree of accuracy as the two rates used to
make the

 

--------------------------------------------------------------------------------


 

determination (except that such percentages will not be rounded to a lower
degree of accuracy than the nearest one thousandth of a percentage point
(0.001%)).

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

LIST OF AUTHORIZED OFFICERS OF COLLATERAL MANAGER

 

1.              Ivan Kaufman

 

2.              Paul Elenio

 

3.              Fred Weber

 

4.              Gene Kilgore

 

--------------------------------------------------------------------------------